Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 1 of 219 PageID 851




              Exhibit B
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                 Page 2 of 219 PageID 852



                        UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION
OSCAR SANCHEZ, MARCUS WHITE,                        Civil Action No. 3:20-cv 00832-E-BH
TESMOND MCDONALD, MARCELO
PEREZ, ROGER MORRISON, KEITH
BAKER, PAUL WRIGHT, TERRY
MCNICKELS, JOSE MUNOZ, KIARA
YARBOROUGH, OLIVIA
WASHINGTON, AND IDEARE BAILEY;
on their own and on behalf of a class of
similarly situated persons;

                       Petitioners/Plaintiffs,
       v.

DALLAS COUNTY SHERIFF MARIAN
BROWN, in her official capacity; DALLAS
COUNTY, TEXAS;

               Respondents/Defendants


                           DECLARATION OF SAGIV GALAI


I, SAGIV GALAI, DECLARE:

       1.      I am a paralegal employed by the Criminal Law Reform Project of the
American Civil Liberties Union. I provide litigation support in this matter and work directly
with counsel for the plaintiffs and the putative class herein.

       2.      I make this declaration of my personal knowledge.

       3.      On April 9, 2020, upon initiating this matter, plaintiffs submitted the expert
declaration of Dr. Robert L. Cohen (Doc 3-2) as attachment to the Memorandum in Support of

Motion for Temporary Restraining Order, Preliminary Injunction, and Writ of Habeas Corpus

(Doc 3).
       4.      The Cohen Declaration provided expert insight with regard to the

significant threat that COVID-19 poses in the Dallas County Jail. The Cohen
Declaration referenced multiple reports and other documents in support of the claims
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 3 of 219 PageID 853



therein. Attached to this declaration are the items referenced by Dr. Cohen in his

declaration, as exhibits.
       5.      On April 17, 2020, Dr. Cohen filed a Supplemental Declaration with this

court. The Supplemental Declaration referenced multiple reports and other documents in
support of the claims therein. Attached to this declaration are the items referenced by

Dr. Cohen in the supplemental declaration, as exhibits. These begin with Exhibit S.

       6.      Certain sources referenced by Dr. Cohen in both his April 9 and April 17
declarations are “live” documents which cannot be adequately converted into an exhibit

format because these items are updated regularly, and thus their content changes
periodically. Such items were omitted from this compilation of materials because a true

and correct representation of them was not possible. In particular, the Texas Department

of State Health Services, “Texas Case Counts COVID-19,” which present data in the
form of maps and graphs that change on a daily basis, was omitted. Similarly, a copy of

the COVID-19 Live Updates webpage of the KERA News website was also omitted
because information on this source changes on a regular basis.

       7.      Attached hereto as Exhibit A is a true and correct copy of “UpToDate”
resource on “Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical

features, diagnosis, and prevention.”

       8.      Attached hereto as Exhibit B is a true and correct copy of the Dallas
County Health and Human Services COVID-19 Summary for April 3, 2020.

       9.      Attached hereto as Exhibit C is a true and correct copy of the
Recommendations by the Centers for Disease Control on “Prevention and Treatment of

Tuberculosis in Correctional and Detention Facilities.”

       10.     Attached hereto as Exhibit D is a true and correct copy of Governor
Abbott’s Executive Order: Implementing Essential Services and Activities Protocols, as

issued on March 31, 2020.
       11.     Attached hereto as Exhibit E is a true and correct copy of County Judge
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                 Page 4 of 219 PageID 854



Clay Jenkin’s Safer At Home Order, as amended on April 6, 2020.

       12.     Attached hereto as Exhibit F is a true and correct copy of the City of
Dallas’ Shelter in Place: Safer At Home Order, Frequently Asked Questions resource.

       13.     Attached hereto as Exhibit G is a true and correct copy of an editorial
article published by the Dallas Morning News website for April 5, 2020. Entitled: “What

should we do about the jail during pandemic?”.

       14.     Attached hereto as Exhibit H is a true and correct copy of a webpage from
the National Institutes of Health. Entitled: “New coronavirus stable for hours on surfaces,”

as published on March 17, 2020.
       15.     Attached hereto as Exhibit I is a true and correct copy of a CDC Morbidity

and Mortality Weekly Report (early release), authored by Wycliffe et al., and published on

April 1, 2020. Entitled: “Presymptomatic Transmission of SARS-CoV-2 Singapore,
January 23-March 16, 2020.”

       16.     Attached hereto as Exhibit J is a true and correct copy of the Dallas
County Sheriff’s Office COVID-19 Initiatives (Guideline), as released on March 27, 2020.

       17.     Attached hereto as Exhibit K is a true and correct copy of the CDC Interim
Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

Detention Facilities, as released on March 23, 2020 (“printer friendly version”).
       18.     Attached hereto as Exhibit L is a true and correct copy of the Cook
County, Illinois, Sheriff’s Daily Report, as released on April 3, 2020.

       19.     Attached hereto as Exhibit M is a true and correct copy of a Fox 4 News
article authored by Ashley Paredez on April 4, 2020. Entitled: “Confirmed COVID-19

cases at Dallas County Jail now up to 28.”

       20.     Attached hereto as Exhibit N is a true and correct copy of a webpage from
the Sheriff’s website listing the detention centers under the care of the Dallas County

Sheriff’s Department.
       21.     Attached hereto as Exhibit O is a true and correct copy of an archived
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 5 of 219 PageID 855



KUOW.org webpage from April 3, 2020. Entitled: “Updates: COVID-19 in Washington

State (March 30 – April 5).
       22.       Attached hereto as Exhibit P is a true and correct copy of a World Health

Organization webpage, entitled: “Coronavirus disease (COVID-19) advice for the public:
Myth busters.”

       23.       Attached hereto as Exhibit Q is a true and correct copy of a CDC webpage

entitled: “Information for People who are at Higher Risk for Severe Illness.”
       24.       Attached hereto as Exhibit R is a true and correct copy of a WHO report,

entitled: “Report of the WHO-China Joint Mission on Coronavirus Disease 2019
(COVID-19).”

       25.       Attached hereto as Exhibit S is a true and correct copy of a MedPage

Today article authored by Diana Swift on March 9, 2020. Entitled: “Study: COVID-19 Is
Also Spread by Fecal-Oral Route.”

       26.       Attached hereto as Exhibit T is a true and correct copy of an article by Fei
Zhou et al.. Entitled; “Clinical course and risk factors for morality of adult inpatients with

COVID-19 in Wuhan, China: a retrospective cohort study.”
       27.       Attached hereto as Exhibit U is a true and correct copy of an NPR News

article authored by Maria Godoy on March 22, 2020. Entitled: “Study Calculates Just How
Much Age, Medical Conditions Raise Odds of Severe COVID-19.”
       28.       Attached hereto as Exhibit V is a true and correct copy of a CDC

Morbidity and Mortality Weekly Report article by Shika Garg et al.. Entitled:
“Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-

Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States, March 1-30, 2020.”

       29.       Attached hereto as Exhibit W is a true and correct copy of the CDC
COVID-NET Chart: A Weekly Summary of U.S. COVID-19 Hospitalization Data,

Laboratory-Confirmed COVID-19-Associated Hospitalizations.
       30.       Attached hereto as Exhibit X is a true and correct copy of a Healthline
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 6 of 219 PageID 856



article authored by Shawn Radcliffe on March 19, 2020. Entitled: “Nearly 40% of Those

Hospitalized for COVID-19 Are Under 55.”
         31.   Attached hereto as Exhibit Y is a true and correct copy of a Vox News

article authored by Dylan Scott on March 23, 2020. Entitled: “The Covid-19 risks for
different age groups, explained.”

         32.   Attached hereto as Exhibit Z is a true and correct copy of a Texas

Department of State Health Services webpage entitled: “Coronavirus Disease 2019
(COVID-19).”

         33.   Attached hereto as Exhibit AA is a true and correct copy of a CDC
webpage entitled: “Coronavirus Disease 2019: Older Adults.”

         34.   Attached hereto as Exhibit BB is a true and correct copy of National

Institute of Corrections webpage entitled: “Aging in Prison.”
         35.   Attached hereto as Exhibit CC is a true and correct copy of an American

Journal of Public Health article by Brie Williams et al.. Entitled: “Aging in Correctional
Custody: Setting a Policy Agenda for Older Prisoner Health Care.”

         36.   Attached hereto as Exhibit DD is a true and correct copy of an AL.Com
article authored by Connor Sheets on April 5, 2020 (updated April 7, 2020). Entitled:

“Alabama prison system’s COVID-19 plan anticipates widespread infection, deaths,
National Guard intervention.”
         37.   Attached hereto as Exhibit EE is a true and correct copy of a Chicago Sun-

Times article authored by Tina Sfondeles and Carlos Ballesteros on April 1, 2020.
Entitled: “Illinois National Guard medics headed to Stateville as inmate coronavirus cases

rise.”

         38.   Attached hereto as Exhibit FF is a true and correct copy of a Fox 8 News
article authored by Tina Naquin on April 14, 2020. Entitled: “Ohio National Guard

members begin working at prison that reported inmate coronavirus death.”
         39.   Attached hereto as Exhibit GG is a true and correct copy of a Salem News
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                    Page 7 of 219 PageID 857



article authored by Tom Giambroni on April 15, 2020. Entitled: “Prison may seek extra

week of Guard help.”
          40.    Attached hereto as Exhibit HH is a true and correct copy of an April 6,

2020 Press Release issued by the office of Ohio Governor DeWine. Entitled: “Sites
Selected for Enhanced Hospital Capacity; Ohio National Guard to Assist Federal Prison;

Dispute Resolution Commission Now Active.”

          41.    Attached hereto as Exhibit II is a true and correct copy of a New York
City Department of Health webpage, entitled: “COVID-19: Symptoms, Chronic Health

Risks.”
          42.    Attached hereto as Exhibit JJ is a true and correct copy of a New York

City Board of Correction webpage, entitled: “NYC Board of Correction and COVID-19.”


          I declare under penalty of perjury that the foregoing is true and correct.

          Executed this 17th day of April, 2020.


                                                               /S/ Sagiv Galai

                                                               Sagiv Galai
                                                               Paralegal
                                                               Criminal Law Reform Project
                                                               American Civil Liberties Union
                                                               125 Broad Street, 18th floor
                                                               New York, NY 10004
                                                               (646) 885 - 8339
                                                               sgalai@aclu.org
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20            Page 8 of 219 PageID 858




_____________________       _____________________
AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700
N.Y. Bar No. 5595509        Adriana Piñon**                  8115 Preston Road, Suite 575
Brandon Buskey*             Texas Bar No. 24089768           Dallas, TX 75225
125 Broad Street, 18th      Andre Segura                     (866) 754-1900
Floor                       Texas Bar No. 24107112           bbarnett@susmangodfrey.com
New York, NY 10004          5225 Katy Fwy., Suite 350
(212) 549-2528              Houston, TX 77007                Michael Gervais*
awoods@aclu.org             Tel: (713) 942-8146              N.Y. Bar No. 5122890
                            Fax: (346) 998-1577              1900 Avenue of the Stars,
Henderson Hill*                                              Suite 1400
N.C. Bar No. 18563          _____________________            Los Angeles, CA 90067
201 W. Main St. Suite 402   CIVIL RIGHTS CORPS               (310) 789-3100
Durham, NC 27701            Katherine Hubbard***             mgervais@susmangodfrey.com
(919) 682-9563              D.C. Bar No. 1500503
hhill@aclu.org              Elizabeth Rossi*                 _____________________
                            D.C. Bar No. 1500502             NEXT GENERATION ACTION
Amy Fettig*                 1601 Connecticut Ave NW,         NETWORK
D.C. Bar No. 484883         Suite 800                        Alison Grinter
915 15th Street N.W.,       Washington, D.C. 20009           Texas Bar 24043476
7th Floor                   (202) 894-6126                   Kim T. Cole
Washington, D.C. 20005      katherine@civilrightscorps.org   Texas Bar No. 24071024
(202) 548-6608              elizabeth@civilrightscorps.org   1808 South Good Latimer
afettig@aclu.org                                             Expressway
                                                             Dallas, TX 75226
                                                              (214) 704-6400
                                                             agrinter@thengan.com
                                                             kcole@thengan.com




ATTORNEYS FOR PETITIONERS/PLAINTIFFS
*admitted pro hac vice
**N.D. Texas admission application forthcoming
*** pro hac vice application forthcoming
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 9 of 219 PageID 859




              Exhibit A
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 10 of 219 PageID 860
                             Official reprint from        UpToDate®
                             www.uptodate.com ©2020 UpToDate, Inc. and/or its affiliates. All Rights Reserved.




    The content on the UpToDate website is not intended nor recommended as a substitute for medical advice,
    diagnosis, or treatment. Always seek the advice of your own physician or other qualified health care
    professional regarding any medical questions or conditions. The use of UpToDate content is governed by
    the UpToDate Terms of Use. ©2020 UpToDate, Inc. All rights reserved.


  Coronavirus disease 2019 (COVID-19): Epidemiology, virology,
  clinical features, diagnosis, and prevention
  Author: Kenneth McIntosh, MD
  Section Editor: Martin S Hirsch, MD
  Deputy Editor: Allyson Bloom, MD

  All topics are updated as new evidence becomes available and our peer review process is complete.

  Literature review current through: Mar 2020. | This topic last updated: Apr 10, 2020.




  INTRODUCTION

  Coronaviruses are important human and animal pathogens. At the end of 2019, a novel coronavirus was
  identified as the cause of a cluster of pneumonia cases in Wuhan, a city in the Hubei Province of China. It
  rapidly spread, resulting in an epidemic throughout China, followed by an increasing number of cases in
  other countries throughout the world. In February 2020, the World Health Organization designated the
  disease COVID-19, which stands for coronavirus disease 2019 [1]. The virus that causes COVID-19 is
  designated severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2); previously, it was referred to as
  2019-nCoV.

  Understanding of COVID-19 is evolving. Interim guidance has been issued by the World Health Organization
  and by the United States Centers for Disease Control and Prevention [2,3]. Links to these and other related
  society guidelines are found elsewhere. (See 'Society guideline links' below.)

  This topic will discuss the virology, epidemiology, clinical features, diagnosis, and prevention of COVID-19.

  The management of COVID-19 is discussed in detail elsewhere. (See "Coronavirus disease 2019 (COVID-
  19): Management in adults" and "Coronavirus disease 2019 (COVID-19): Critical care issues".)

  Issues related to COVID-19 in specific populations are discussed elsewhere:

      ● (See "Coronavirus disease 2019 (COVID-19): Pregnancy issues".)

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                1/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20        Page 11 of 219 PageID 861
      ● (See "Coronavirus disease 2019 (COVID-19): Considerations in children".)

  Community-acquired coronaviruses, severe acute respiratory syndrome (SARS) coronavirus, and Middle
  East respiratory syndrome (MERS) coronavirus are discussed separately. (See "Coronaviruses" and "Severe
  acute respiratory syndrome (SARS)" and "Middle East respiratory syndrome coronavirus: Virology,
  pathogenesis, and epidemiology".)



  VIROLOGY

  Full-genome sequencing and phylogenic analysis indicated that the coronavirus that causes COVID-19 is a
  betacoronavirus in the same subgenus as the severe acute respiratory syndrome (SARS) virus (as well as
  several bat coronaviruses), but in a different clade. The structure of the receptor-binding gene region is very
  similar to that of the SARS coronavirus, and the virus has been shown to use the same receptor, the
  angiotensin-converting enzyme 2 (ACE2), for cell entry [4]. The Coronavirus Study Group of the International
  Committee on Taxonomy of Viruses has proposed that this virus be designated severe acute respiratory
  syndrome coronavirus 2 (SARS-CoV-2) [5].

  The Middle East respiratory syndrome (MERS) virus, another betacoronavirus, appears more distantly
  related [6,7]. The closest RNA sequence similarity is to two bat coronaviruses, and it appears likely that bats
  are the primary source; whether COVID-19 virus is transmitted directly from bats or through some other
  mechanism (eg, through an intermediate host) is unknown [8]. (See "Coronaviruses", section on 'Viral
  serotypes'.)

  In a phylogenetic analysis of 103 strains of SARS-CoV-2 from China, two different types of SARS-CoV-2
  were identified, designated type L (accounting for 70 percent of the strains) and type S (accounting for 30
  percent) [9]. The L type predominated during the early days of the epidemic in China, but accounted for a
  lower proportion of strains outside of Wuhan than in Wuhan. The clinical implications of these findings are
  uncertain.



  EPIDEMIOLOGY

  Geographic distribution — Globally, more than a million confirmed cases of COVID-19 have been reported.
  Updated case counts in English can be found on the World Health Organization and European Centre for
  Disease Prevention and Control websites. An interactive map highlighting confirmed cases throughout the
  world can be found here.

  Since the first reports of cases from Wuhan, a city in the Hubei Province of China, at the end of 2019, more
  than 80,000 COVID-19 cases have been reported in China, with the majority of those from Hubei and
  surrounding provinces. A joint World Health Organization (WHO)-China fact-finding mission estimated that
  the epidemic in China peaked between late January and early February 2020 [10], and the rate of new cases
  decreased substantially by early March.

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                2/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 12 of 219 PageID 862
  However, cases have been reported in all continents, except for Antarctica, and have been steadily rising
  around the world.

  Route of transmission — Understanding of the transmission risk is incomplete. Epidemiologic investigation
  in Wuhan at the beginning of the outbreak identified an initial association with a seafood market that sold live
  animals, where most patients had worked or visited and which was subsequently closed for disinfection [11].
  However, as the outbreak progressed, person-to-person spread became the main mode of transmission.

  Person-to-person spread of severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) is thought to
  occur mainly via respiratory droplets, resembling the spread of influenza. With droplet transmission, virus
  released in the respiratory secretions when a person with infection coughs, sneezes, or talks can infect
  another person if it makes direct contact with the mucous membranes; infection can also occur if a person
  touches an infected surface and then touches his or her eyes, nose, or mouth. Droplets typically do not travel
  more than six feet (about two meters) and do not linger in the air. Although one letter to the editor described a
  study in which SARS-CoV-2 remained viable in experimentally generated aerosols for at least three hours,
  the relevance of this to the epidemiology of COVID-19 and its clinical implications are unclear [12]. Given the
  current uncertainty regarding transmission mechanisms, airborne precautions are recommended in certain
  situations. (See 'Infection control for suspected or confirmed cases' below.)

  SARS-CoV-2 RNA has also been detected in blood and stool specimens [13-15]. Live virus has been
  cultured from stool in some cases [16], but according to a joint WHO-China report, fecal-oral transmission did
  not appear to be a significant factor in the spread of infection [17].

  Period of infectivity — The interval during which an individual with COVID-19 is infectious is uncertain. It
  appears that SARS-CoV-2 can be transmitted prior to the development of symptoms and throughout the
  course of illness. However, most data informing this issue are from studies evaluating viral RNA detection
  from respiratory and other specimens, and detection of viral RNA does not necessarily indicate the presence
  of infectious virus.

  Viral RNA levels from upper respiratory specimens appear to be higher soon after symptom onset compared
  with later in the illness [18-20]. Additionally, in a study of nine patients with mild COVID-19, infectious virus
  was isolated from naso/oropharyngeal and sputum specimens during the first week of illness, but not after
  this interval, despite continued high viral RNA levels at these sites [20]. These findings raise the possibility
  that transmission might be more likely in the earlier stage of infection, but additional data are needed to
  confirm this hypothesis.

  The duration of viral shedding is also variable; there appears to be a wide range, which may depend on
  severity of illness. In one study of 21 patients with mild illness (no hypoxia), 90 percent had repeated
  negative viral RNA tests on nasopharyngeal swabs by 10 days after the onset of symptoms; tests were
  positive for longer in patients with more severe illness [21]. In another study of 137 patients who survived
  COVID-19, the median duration of viral RNA shedding from oropharyngeal specimens was 20 days (range of
  8 to 37 days) [22]. As mentioned above, detectable viral RNA does not always correlate with isolation of
  infectious virus, and there may be a threshold of viral RNA level below which infectivity is unlikely. In the
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                3/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 13 of 219 PageID 863
  study of nine patients with mild COVID-19 described above, infectious virus was not detected from
  respiratory specimens when the viral RNA level was <106 copies/mL [20].

  Transmission of SARS-CoV-2 from asymptomatic individuals (or individuals within the incubation period) has
  also been described [23-28]. However, the extent to which this occurs remains unknown. In an analysis of
  157 locally acquired COVID-19 cases in Singapore, transmission during the incubation period was estimated
  to account for 6.4 percent; in such cases, the exposures occurred one to three days prior to symptom
  development [29]. Large-scale serologic screening may be able to provide a better sense of the scope of
  asymptomatic infections and inform epidemiologic analysis; several serologic tests for SARS-CoV-2 are
  under development, and one has been approved by the US Food and Drug Administration (FDA) [30,31].

  Risk of transmission — The risk of transmission from an individual with SARS-CoV-2 infection varies by the
  type and duration of exposure, use of preventive measures, and likely individual factors (eg, the amount of
  virus in respiratory secretions). Most secondary infections have been described among household contacts,
  in health care settings when personal protective equipment was not used (including hospitals [32] and long-
  term care facilities [33]), and in closed settings (eg, cruise ships [34]). However, reported clusters of cases
  after social or work gatherings also highlight the risk of transmission through close, non-household contact.

  Contact tracing in the early stages of epidemics at various locations suggested that most secondary
  infections were among household contacts, with a secondary attack rate of up to 10 percent [17,35,36].
  According to a joint WHO-China report, the rate of secondary COVID-19 in various locations ranged from 1 to
  5 percent among tens of thousands of close contacts of confirmed patients in China; most of these occurred
  within households, with an in-household secondary attack rate of 3 to 10 percent [17]. In the United States,
  the symptomatic secondary attack rate was 0.45 percent among 445 close contacts of 10 confirmed patients;
  among household members, the rate was 10.5 percent [35]. In a similar study in Korea, the rates were
  comparable, with secondary infections in 0.55 percent of all contacts and 7.6 percent of family members [36].

  Clusters of cases have also been reported following family, work, or social gatherings where close, personal
  contact can occur [37,38]. As an example, epidemiologic analysis of a cluster of cases in the state of Illinois
  showed probable transmission through two family gatherings at which communal food was consumed,
  embraces were shared, and extended face-to-face conversations were exchanged with symptomatic
  individuals who were later confirmed to have COVID-19 [37].

  The risk of transmission with more indirect contact (eg, passing someone with infection on the street,
  handling items that were previously handled by someone with infection) is not well established and is likely
  low.

  Immunity — Antibodies to the virus are induced in those who have become infected. Preliminary evidence
  suggests that some of these antibodies are protective, but this remains to be definitively established.
  Moreover, it is unknown whether all infected patients mount a protective immune response and how long any
  protective effect will last.



https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                4/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 14 of 219 PageID 864
  Data on protective immunity following COVID-19 are emerging [19,20,39]. A case series evaluating
  convalescent plasma for treatment of COVID-19 identified neutralizing activity in plasma of recovered
  patients that appeared to be transferred to recipients following plasma infusion [39]. Similarly, in another
  study of 23 patients who recovered from COVID-19, antibodies to the receptor-binding domain of the spike
  protein and the nucleocapsid protein were detected by enzyme-linked immunosorbent assay (ELISA) in most
  patients by 14 days following the onset of symptoms; ELISA antibody titers correlated with neutralizing
  activity [19]. One preliminary study reported that rhesus macaques infected with SARS-CoV-2 did not
  develop reinfection following recovery and rechallenge [40]; however, this study has not been published in a
  peer-reviewed journal, and further confirmation of these findings is needed.

  As above, the FDA has approved a test that qualitatively identifies immunoglobulin (Ig)M and IgG antibodies
  against SARS-CoV-2 in serum or plasma [31]. Should evidence confirm that the presence of these antibodies
  reflects a protective immune response, serologic screening will be an important tool to understand population
  immunity and distinguish individuals who are at lower risk for reinfection.



  CLINICAL FEATURES

  Incubation period — The incubation period for COVID-19 is thought to be within 14 days following
  exposure, with most cases occurring approximately four to five days after exposure [41-43].

  In a study of 1099 patients with confirmed symptomatic COVID-19, the median incubation period was four
  days (interquartile range two to seven days) [42].

  Using data from 181 publicly reported, confirmed cases in China with identifiable exposure, one modeling
  study estimated that symptoms would develop in 2.5 percent of infected individuals within 2.2 days and in
  97.5 percent of infected individuals within 11.5 days [44]. The median incubation period in this study was 5.1
  days.

  Spectrum of illness severity — The spectrum of symptomatic infection ranges from mild to critical; most
  infections are not severe [32,43,45-49]. Specifically, in a report from the Chinese Center for Disease Control
  and Prevention that included approximately 44,500 confirmed infections with an estimation of disease
  severity [50]:

      ● Mild (no or mild pneumonia) was reported in 81 percent.

      ● Severe disease (eg, with dyspnea, hypoxia, or >50 percent lung involvement on imaging within 24 to 48
         hours) was reported in 14 percent.

      ● Critical disease (eg, with respiratory failure, shock, or multiorgan dysfunction) was reported in 5 percent.

      ● The overall case fatality rate was 2.3 percent; no deaths were reported among noncritical cases.

  According to a joint World Health Organization (WHO)-China fact-finding mission, the case-fatality rate
  ranged from 5.8 percent in Wuhan to 0.7 percent in the rest of China [17]. A modeling study suggested that
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                5/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 15 of 219 PageID 865
  the adjusted case fatality rate in mainland China was 1.4 percent [51]. Most of the fatal cases occurred in
  patients with advanced age or underlying medical comorbidities [22,50]. (See 'Risk factors for severe illness'
  below.)

  The proportion of severe or fatal infections may vary by location. As an example, in Italy, 12 percent of all
  detected COVID-19 cases and 16 percent of all hospitalized patients were admitted to the intensive care unit;
  the estimated case fatality rate was 7.2 percent in mid-March [52,53]. In contrast, the estimated case fatality
  rate in mid-March in South Korea was 0.9 percent [54]. This may be related to distinct demographics of
  infection; in Italy, the median age of patients with infection was 64 years, whereas in Korea the median age
  was in the 40s. (See 'Impact of age' below.)

      Risk factors for severe illness — Severe illness can occur in otherwise healthy individuals of any age,
  but it predominantly occurs in adults with advanced age or underlying medical comorbidities. The impact of
  age is discussed elsewhere. (See 'Impact of age' below.)

  Comorbidities that have been associated with severe illness and mortality include [22,50,55,56]:

      ●   Cardiovascular disease
      ●   Diabetes mellitus
      ●   Hypertension
      ●   Chronic lung disease
      ●   Cancer
      ●   Chronic kidney disease

  The United States Centers for Disease Control and Prevention (CDC) also includes immunocompromising
  conditions, severe obesity (body mass index ≥40), and liver disease as potential risk factors for severe illness
  [57], although specific data regarding risks associated with these conditions are limited.

  In a subset of 355 patients who died with COVID-19 in Italy, the mean number of pre-existing comorbidities
  was 2.7, and only 3 patients had no underlying condition [53].

  Among patients with advanced age and medical comorbidities, COVID-19 is frequently severe. For example,
  in a SARS-CoV-2 outbreak across several long-term care facilities in Washington State, the median age of
  the 101 facility residents affected was 83 years, and 94 percent had a chronic underlying condition; the
  hospitalization and preliminary case fatality rates were 55 and 34 percent, respectively [58].

  Males have comprised a disproportionately high number of deaths in cohorts from China and Italy [53,59].

  In a number of states in the United States, black individuals also appear to comprise a disproportionately
  high number of infections and deaths due to COVID-19, possibly related to underlying socioeconomic
  disparities [60-63].

  Particular laboratory features have also been associated with worse outcomes. These include [22,64,65]:

      ● Lymphopenia
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                6/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate

      ●      Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 16 of 219 PageID 866
          Elevated liver enzymes
      ●   Elevated lactate dehydrogenase (LDH)
      ●   Elevated inflammatory markers (eg, C-reactive protein [CRP], ferritin)
      ●   Elevated D-dimer (>1 mcg/mL)
      ●   Elevated prothrombin time (PT)
      ●   Elevated troponin
      ●   Elevated creatine phosphokinase (CPK)
      ●   Acute kidney injury

  As an example, in one study, progressive decline in the lymphocyte count and rise in the D-dimer over time
  were observed in nonsurvivors compared with more stable levels in survivors [32].

  Patients with severe disease have also been reported to have higher viral RNA levels in respiratory
  specimens than those with milder disease [21], although this association was not observed in a different
  study that measured viral RNA in salivary specimens [19].

      Impact of age — Individuals of any age can acquire severe acute respiratory syndrome coronavirus 2
  (SARS-CoV-2) infection, although adults of middle age and older are most commonly affected, and older
  adults are more likely to have severe disease.

  In several cohorts of hospitalized patients with confirmed COVID-19, the median age ranged from 49 to 56
  years [32,46,47]. In a report from the Chinese Center for Disease Control and Prevention that included
  approximately 44,500 confirmed infections, 87 percent of patients were between 30 and 79 years old [50].
  Similarly, in a modeling study based on data from mainland China, the hospitalization rate for COVID-19
  increased with age, with a 1 percent rate for those 20 to 29 years old, 4 percent rate for those 50 to 59 years
  old, and 18 percent for those older than 80 years [66].

  Older age is also associated with increased mortality. In a report from the Chinese Center for Disease
  Control and Prevention, case fatality rates were 8 and 15 percent among those aged 70 to 79 years and 80
  years or older, respectively, in contrast to the 2.3 percent case fatality rate among the entire cohort [50].
  Similar findings were reported from Italy, with case fatality rates of 12 and 20 percent among those aged 70
  to 79 years and 80 years or older, respectively [53].

  In the United States, 2449 patients diagnosed with COVID-19 between February 12 and March 16, 2020 had
  age, hospitalization, and intensive care unit (ICU) information available [67]; 67 percent of cases were
  diagnosed in those aged ≥45 years, and, similar to findings from China, mortality was highest among older
  individuals, with 80 percent of deaths occurring in those aged ≥65 years.

  Symptomatic infection in children appears to be relatively uncommon; when it occurs, it is usually mild,
  although severe cases have been reported [68-71]. Details of COVID-19 in children are discussed
  elsewhere. (See "Coronavirus disease 2019 (COVID-19): Considerations in children".)




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                7/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 17 of 219 PageID 867
  Asymptomatic infections — Asymptomatic infections have also been described [43,72-74], but their
  frequency is unknown.

  In a COVID-19 outbreak on a cruise ship where nearly all passengers and staff were screened for SARS-
  CoV-2, approximately 17 percent of the population on board tested positive as of February 20; about half of
  the 619 confirmed COVID-19 cases were asymptomatic at the time of diagnosis [75]. A modeling study
  estimated that 18 percent were true asymptomatic cases (ie, did not go on to develop symptoms), although
  this was based on a number of assumptions, including the incubation period [76].

  Similarly, in a smaller COVID-19 outbreak within a skilled nursing facility, 13 of the of the 23 residents who
  had a positive screening test were asymptomatic at the time of diagnosis, but 10 of them ultimately
  developed symptoms over the next seven days [77].

  Even patients with asymptomatic infection may have objective clinical abnormalities [27,78]. As an example,
  in a study of 24 patients with asymptomatic infection who all underwent chest computed tomography (CT), 50
  percent had typical ground-glass opacities or patchy shadowing, and another 20 percent had atypical
  imaging abnormalities [27]. Five patients developed low-grade fever, with or without other typical symptoms,
  a few days after diagnosis. In another study of 55 patients with asymptomatic infection identified through
  contact tracing, 67 percent had CT evidence of pneumonia on admission; only two patients developed
  hypoxia, and all recovered [78].

  Clinical manifestations

      Initial presentation — Pneumonia appears to be the most frequent serious manifestation of infection,
  characterized primarily by fever, cough, dyspnea, and bilateral infiltrates on chest imaging [32,42,46,47].
  There are no specific clinical features that can yet reliably distinguish COVID-19 from other viral respiratory
  infections.

  In a study describing 138 patients with COVID-19 pneumonia in Wuhan, the most common clinical features
  at the onset of illness were [32]:

      ●   Fever in 99 percent
      ●   Fatigue in 70 percent
      ●   Dry cough in 59 percent
      ●   Anorexia in 40 percent
      ●   Myalgias in 35 percent
      ●   Dyspnea in 31 percent
      ●   Sputum production in 27 percent

  Other cohort studies of patients from Wuhan with confirmed COVID-19 have reported a similar range of
  clinical findings [32,46,79,80]. However, fever might not be a universal finding. In one study, fever was
  reported in almost all patients, but approximately 20 percent had a very low grade fever <100.4°F/38°C [46].
  In another study of 1099 patients from Wuhan and other areas in China, fever (defined as an axillary

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                8/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 18 of 219 PageID 868
  temperature over 99.5°F/37.5°C) was present in only 44 percent on admission but was ultimately noted in 89
  percent during the hospitalization [42].

  Although not highlighted in the initial cohort studies from China, smell and taste disorders (eg, anosmia and
  dysgeusia) have also been reported as common symptoms in patients with COVID-19 [81,82]. In a survey of
  59 patients with COVID-19 in Italy, 34 percent self-reported either a smell or taste aberration and 19 percent
  reported both [82]. Whether this is a distinguishing feature of COVID-19 is uncertain.

  Other, less common symptoms have included headache, sore throat, and rhinorrhea.

  In addition to respiratory symptoms, gastrointestinal symptoms (eg, nausea and diarrhea) have also been
  reported; and in some patients, they may be the presenting complaint [32,46,83]. In a systematic review of
  studies reporting on gastrointestinal symptoms in patients with confirmed COVID-19, the pooled prevalence
  was 18 percent overall, with diarrhea, nausea/vomiting, or abdominal pain reported in 13, 10, and 9 percent,
  respectively [84].

      Course and complications — As above, symptomatic infection can range from mild to critical. (See
  'Spectrum of illness severity' above.)

  Some patients with initially mild symptoms may progress over the course of a week. In one study of 138
  patients hospitalized in Wuhan for pneumonia due to SARS-CoV-2, dyspnea developed after a median of five
  days since the onset of symptoms, and hospital admission occurred after a median of seven days of
  symptoms [32]. In another study, the median time to dyspnea was eight days [46].

  Acute respiratory distress syndrome (ARDS) is a major complication in patients with severe disease and can
  manifest shortly after the onset of dyspnea. In the study of 138 patients described above, ARDS developed in
  20 percent a median of eight days after the onset of symptoms; mechanical ventilation was implemented in
  12.3 percent [32]. In another study of 201 hospitalized patients with COVID-19 in Wuhan, 41 percent
  developed ARDS; age greater than 65 years, diabetes mellitus, and hypertension were each associated with
  ARDS [64].

  Other complications have included arrhythmias, acute cardiac injury, and shock [32,59,85,86]. In one study,
  these were reported in 17, 7, and 9 percent, respectively [32]. In a series of 21 severely ill patients admitted
  to the ICU in the United States, one-third developed cardiomyopathy [85]. Thromboembolic complications
  have also been reported [87-89]. (See "Coronavirus disease 2019 (COVID-19): Critical care issues", section
  on 'Clinical features in critically ill patients'.)

  Some patients with severe COVID-19 have laboratory evidence of an exuberant inflammatory response,
  similar to cytokine release syndrome, with persistent fevers, elevated inflammatory markers (eg, D-dimer,
  ferritin), and elevated proinflammatory cytokines; these laboratory abnormalities have been associated with
  critical and fatal illnesses [46,90]. (See 'Risk factors for severe illness' above.)

  According to the WHO, recovery time appears to be around two weeks for mild infections and three to six
  weeks for severe disease [10].
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                9/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 19 of 219 PageID 869
  Laboratory findings — In patients with COVID-19, the white blood cell count can vary. Leukopenia,
  leukocytosis, and lymphopenia have been reported, although lymphopenia appears most common
  [13,32,46,47]. Elevated lactate dehydrogenase and ferritin levels are common, and elevated
  aminotransferase levels have also been described. On admission, many patients with pneumonia have
  normal serum procalcitonin levels; however, in those requiring ICU care, they are more likely to be elevated
  [32,46,47].

  High D-dimer levels and more severe lymphopenia have been associated with mortality [47].

  Imaging findings — Chest radiographs may be normal in early or mild disease. In a retrospective study of
  64 patients in Hong Kong with documented COVID-19, 20 percent did not have any abnormalities on chest
  radiograph at any point during the illness [91]. Common abnormal radiograph findings were consolidation and
  ground glass opacities, with bilateral, peripheral, and lower lung zone distributions; lung involvement
  increased over the course of illness, with a peak in severity at 10 to 12 days after symptom onset.

  Although chest CT may be more sensitive than chest radiograph and some chest CT findings may be
  characteristic of COVID-19, no finding can completely rule in or rule out the possibility of COVID-19. In the
  United States, the American College of Radiology (ACR) recommends not using chest CT for screening or
  diagnosis of COVID-19 and recommends reserving it for hospitalized patients when needed for management
  [92]. If CT is performed, the Radiological Society of North America has categorized features as typical,
  indeterminate, or atypical for COVID-19, and has suggested corresponding language for the interpretation
  report (table 1) [93].

  Chest CT in patients with COVID-19 most commonly demonstrates ground-glass opacification with or without
  consolidative abnormalities, consistent with viral pneumonia [80,94]. Case series have suggested that chest
  CT abnormalities are more likely to be bilateral, have a peripheral distribution, and involve the lower lobes.
  Less common findings include pleural thickening, pleural effusion, and lymphadenopathy.

  In a study of 1014 patients in Wuhan who underwent both reverse-transcription polymerase chain reaction
  (RT-PCR) testing and chest CT for evaluation of COVID-19, a "positive" chest CT for COVID-19 (as
  determined by a consensus of two radiologists) had a sensitivity of 97 percent, using the PCR tests as a
  reference; however, specificity was only 25 percent [95]. The low specificity may be related to other etiologies
  causing similar CT findings. In another study comparing chest CTs from 219 patients with COVID-19 in China
  and 205 patients with other causes of viral pneumonia in the United States, COVID-19 cases were more
  likely to have a peripheral distribution (80 versus 57 percent), ground-glass opacities (91 versus 68 percent),
  fine reticular opacities (56 versus 22 percent), vascular thickening (59 versus 22 percent), and reverse halo
  sign (11 versus 1 percent), but less likely to have a central and peripheral distribution (14 versus 35 percent),
  air bronchogram (14 versus 23 percent), pleural thickening (15 versus 33 percent), pleural effusion (4 versus
  39 percent), and lymphadenopathy (2.7 versus 10 percent) [96]. A group of radiologists in that study was
  able to distinguish COVID-19 with high specificity but moderate sensitivity.

  In one report of 21 patients with laboratory-confirmed COVID-19 who did not develop severe respiratory
  distress, lung abnormalities on chest imaging were most severe approximately 10 days after symptom onset
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                10/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 20 of 219 PageID 870
  [79]. However, chest CT abnormalities have also been identified in patients prior to the development of
  symptoms and even prior to the detection of viral RNA from upper respiratory specimens [80,97].

  Among patients who clinically improve, resolution of radiographic abnormalities may lag behind
  improvements in fever and hypoxia [98].



  EVALUATION AND DIAGNOSIS

  Clinical suspicion and criteria for testing — The possibility of COVID-19 should be considered primarily in
  patients with new onset fever and/or respiratory tract symptoms (eg, cough, dyspnea). It should also be
  considered in patients with severe lower respiratory tract illness without any clear cause. Although these
  syndromes can occur with other viral respiratory illnesses, the likelihood of COVID-19 is increased if the
  patient:

      ● Resides in or has traveled within the prior 14 days to a location where there is community transmission
         of severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2; ie, large numbers of cases that
         cannot be linked to specific transmission chains) (see 'Geographic distribution' above); or

      ● Has had close contact with a confirmed or suspected case of COVID-19 in the prior 14 days, including
         through work in health care settings. Close contact includes being within approximately six feet (about
         two meters) of a patient for a prolonged period of time while not wearing personal protective equipment
         (PPE) or having direct contact with infectious secretions while not wearing PPE.

  Patients with suspected COVID-19 who do not need emergency care should be encouraged to call prior to
  presenting to a health care facility for evaluation. Many patients can be evaluated regarding the need for
  testing over the phone. For patients in a health care facility, infection control measures should be
  implemented as soon as the possibility of COVID-19 is suspected. (See 'Infection control for suspected or
  confirmed cases' below.)

  The diagnosis cannot be definitively made without microbiologic testing, but limited capacity may preclude
  testing all patients with suspected COVID-19. Local health departments may have specific criteria for testing.
  In the United States, the Centers for Disease Control and Prevention (CDC) and the Infectious Diseases
  Society of America have suggested priorities for testing (table 2); high-priority individuals include hospitalized
  patients (especially critically ill patients with unexplained respiratory illness), symptomatic health care
  workers, and symptomatic individuals who have risk factors for severe disease [99,100].

  Testing criteria suggested by the World Health Organization (WHO) can be found in its technical guidance
  online. These are the same criteria used by the European Centre for Disease Prevention and Control.

  An approach to suspected cases when testing is not available is discussed elsewhere. (See 'COVID-19
  testing not readily available' below.)



https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                11/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 21 of 219 PageID 871
  Laboratory testing — Patients who meet the testing criteria discussed above should undergo testing for
  SARS-CoV-2 (the virus that causes COVID-19) in addition to testing for other respiratory pathogens (eg,
  influenza, respiratory syncytial virus). (See "Diagnostic approach to community-acquired pneumonia in
  adults", section on 'Diagnostic testing for microbial etiology'.)

  In the United States, the CDC recommends collection of a nasopharyngeal swab specimen to test for SARS-
  CoV-2 [101]. An oropharyngeal swab can be collected but is not essential; if collected, it should be placed in
  the same container as the nasopharyngeal specimen. Oropharyngeal, nasal mid-turbinate, or nasal swabs
  (of both nares) are acceptable alternatives for symptomatic patients if nasopharyngeal swabs are
  unavailable.

  Expectorated sputum should be collected from patients with productive cough; induction of sputum is not
  recommended. A lower respiratory tract aspirate or bronchoalveolar lavage should be collected from patients
  who are intubated. Additional information on testing and handling of clinical specimens can be found on the
  CDC website. Infection control practices during specimen collection are discussed elsewhere. (See 'Infection
  control for suspected or confirmed cases' below.)

  SARS-CoV-2 RNA is detected by reverse-transcription polymerase chain reaction (RT-PCR) [102]. In the
  United States, testing is performed by the CDC, by local public health departments, by hospitals that have
  developed and validated their own tests, and by certain commercial reference laboratories.

  A positive test for SARS-CoV-2 generally confirms the diagnosis of COVID-19, although false-positive tests
  are possible.

  False-negative tests from upper respiratory specimens have been documented. If initial testing is negative
  but the suspicion for COVID-19 remains and determining the presence of infection is important for
  management or infection control, we suggest repeating the test. In such cases, the WHO also recommends
  testing lower respiratory tract specimens, if possible [103]. Infection control precautions for COVID-19 should
  continue while repeat evaluation is being performed. (See 'Infection control for suspected or confirmed cases'
  below.)

  The accuracy and predictive values of SARS-CoV-2 testing have not been systematically evaluated, and the
  sensitivity of testing likely depends on the precise test as well as the type of specimen obtained. Negative
  RT-PCR tests on oropharyngeal swabs despite CT findings suggestive of viral pneumonia have been
  reported in some patients who ultimately tested positive for SARS-CoV-2 [97].

  Lower respiratory tract specimens may have higher viral loads and be more likely to yield positive tests than
  upper respiratory tract specimens [16,104]. In a study of 205 patients with COVID-19 who were sampled at
  various sites, the highest rates of positive viral RNA tests were reported from bronchoalveolar lavage (95
  percent, 14 of 15 specimens) and sputum (72 percent, 72 of 104 specimens), compared with oropharyngeal
  swab (32 percent, 126 of 398 specimens) [16]. Data from this study suggested that viral RNA levels are
  higher and more frequently detected in nasal compared with oral specimens, although only eight nasal swabs
  were tested.

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                12/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 22 of 219 PageID 872
  Serologic tests, as soon as generally available and adequately evaluated, should be able to identify patients
  who have either current or previous infection but a negative PCR test [105,106]. In one study that included 58
  patients with clinical, radiographic, and epidemiologic features suspicious for COVID-19 but with negative
  SARS-CoV-2 PCR testing, an IgM enzyme-linked immunosorbent assay (ELISA) was positive in 93 percent
  (and was negative when tested separately on plasma specimens that predated the COVID-19 outbreak)
  [105]. In the United States, a serologic test has been approved by the Food and Drug Administration for use
  by laboratories that are certified to perform moderate- and high-complexity tests [31].

  For safety reasons, specimens from a patient with suspected or documented COVID-19 should not be
  submitted for viral culture.

  The importance of testing for other pathogens was highlighted in a report of 210 symptomatic patients with
  suspected COVID-19; 30 tested positive for another respiratory viral pathogen, and 11 tested positive for
  SARS-CoV-2 [45]. In addition, coinfection with SARS-CoV-2 and other respiratory viruses, including
  influenza, has been reported [107,108], and this may impact management decisions.



  MANAGEMENT

  Home management is appropriate for patients with mild infection (eg, fever, cough, and/or myalgias without
  dyspnea) or asymptomatic infection who can be adequately isolated in the outpatient setting. Management of
  such patients should focus on prevention of transmission to others and monitoring for clinical deterioration,
  which should prompt hospitalization. Management of patients who warrant hospitalization consists of
  ensuring appropriate infection control and supportive care (including oxygenation and potentially ventilatory
  support for acute respiratory distress syndrome). Investigational approaches are also being evaluated, and
  should be used in the setting of a clinical trial, whenever available. Management of COVID-19 is discussed in
  detail elsewhere:

      ● (See "Coronavirus disease 2019 (COVID-19): Management in adults".)
      ● (See "Coronavirus disease 2019 (COVID-19): Critical care issues".)



  PREVENTION

  In the health care setting

      Measures for all patients — Screening patients for clinical manifestations consistent with COVID-19 (eg,
  fever, cough, dyspnea) prior to entry into a health care facility can help identify those who may warrant
  additional infection control precautions. This can be done over the phone before the patient actually presents
  to a facility. Routine visits should be postponed for patients with these manifestations; if they need to present
  for medical care, they should be advised to wear a face cover. Separate waiting areas for patients with
  respiratory symptoms should be designated, if possible, at least six feet away from the regular waiting areas.


https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                13/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 23 of 219 PageID 873
  In locations where community transmission is ongoing, postponing all elective procedures or non-urgent
  visits and using virtual (eg, through video communication) visits may be useful strategies to reduce the risk of
  exposure in the health care setting [109].

  In some settings, such as long-term care facilities, the United States Centers for Disease Control and
  Prevention (CDC) recommends that standard, contact, and droplet precautions in addition to eye protection
  be used for any patient with an undiagnosed respiratory infection who is not under consideration for COVID-
  19 [110]. Some institutions have instituted policies requiring health care workers to wear medical masks in all
  clinical settings [111]. These strategies may help reduce the risk of spread from unsuspected virus carriers.

  Infection control precautions for suspect COVID-19 cases are discussed below.

      Infection control for suspected or confirmed cases — Infection control to limit transmission is an
  essential component of care in patients with suspected or documented COVID-19.

  Individuals with suspected infection in the community should be advised to wear a face cover to contain their
  respiratory secretions prior to seeking medical attention. (See 'Evaluation and diagnosis' above.)

  In the health care setting, the World Health Organization (WHO) and CDC recommendations for infection
  control for suspected or confirmed infections differ slightly:

      ● The WHO recommends standard, contact, and droplet precautions (ie, gown, gloves, and medical
         mask), with eye or face protection [112]. The addition of airborne precautions (ie, respirator) is warranted
         during aerosol-generating procedures (as detailed below).

      ● The CDC recommends that patients with suspected or confirmed COVID-19 be placed in a single-
         occupancy room with a closed door and dedicated bathroom [109]. An airborne infection isolation room
         (ie, a single-patient negative pressure room) should be reserved for patients undergoing aerosol-
         generating procedures (as detailed below). However, patients with suspected or confirmed COVID-19
         should not be in a positive-pressure room.

         Any personnel entering the room of a patient with suspected or confirmed COVID-19 should wear the
         appropriate personal protective equipment (PPE): gown, gloves, eye protection, and a respirator (eg, an
         N95 respirator). If supply of respirators is limited, the CDC acknowledges that medical masks are an
         acceptable alternative (in addition to contact precautions and eye protection), but respirators should be
         worn during aerosol-generating procedures [109].

  Aerosol-generating procedures include tracheal intubation and extubation, noninvasive ventilation, manual
  ventilation before intubation, bronchoscopy, administration of high-flow oxygen or nebulized medications,
  tracheotomy, cardiopulmonary resuscitation, and upper endoscopy. The CDC does not consider
  nasopharyngeal or oropharyngeal specimen collection an aerosol-generating procedure that warrants an
  airborne isolation room, but it should be performed in a single-occupancy room with the door closed, and any
  personnel in the room should wear a respirator (or if unavailable, a medical mask) [109].


https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                14/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 24 of 219 PageID 874
  Health care workers should pay special attention to the appropriate sequence of putting on (figure 1) and
  taking off (figure 2) PPE to avoid contamination.

  Patients with suspected or documented COVID-19 should wear a medical mask if being transported out of
  the room (eg, for studies that cannot be performed in the room). Some institutions also have patients wear
  medical masks during prolonged face-to-face encounters while in their room. The efficacy of medical masks
  in preventing transmission of severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) is uncertain. In
  one study, wearing a surgical mask eliminated detectable viral RNA from the exhaled breath of individuals
  with seasonal coronaviruses (SARS-CoV-2 was not tested) [113].

  The importance of infection control in preventing the spread of SARS-CoV-2 in health care settings has been
  demonstrated in several studies. In one report of 138 patients with COVID-19 in China, it was estimated that
  43 percent acquired infection in the hospital setting [32]. In Washington State, suboptimal use of infection
  control procedures contributed to the spread of infection to 81 residents, 34 staff members, and 14 visitors
  [33].

      Exposures in health care workers — For health care workers who have had a potential exposure to
  COVID-19, the CDC has provided guidelines for work restriction and monitoring. The approach depends
  upon the duration of exposure, the patient's symptoms, whether the patient was wearing a medical mask, the
  type of PPE used by the provider, and whether an aerosol-generating procedure was performed. Some local
  health departments allow health care workers to return to work following an exposure if they adhere to cough
  and hand hygiene, wear a medical mask while at the health care facility until 14 days after the exposure, and
  monitor daily for fever or respiratory symptoms, the presence of which would prompt immediate self-isolation
  [114].

      Strategies for PPE shortages — Limited availability of personal protective equipment (PPE) has
  complicated medical care of patients with suspected or documented COVID-19 (and other transmissible
  conditions) worldwide.

  In the United States, the CDC offers guidance on optimizing the supply of PPE when sudden increases in
  patient volume threaten a facility's PPE capacity [115]. Strategies include canceling non-urgent procedures or
  visits that would warrant use of PPE, prioritizing the use of certain PPE for the highest risk situations, and
  cautious extended or limited reuse of PPE.

  There has also been interest in decontamination of PPE for reuse, in particular for N95 respirators. The CDC
  has highlighted three methods for decontamination of respirators when supplies are critically low (crisis
  standards) [116]:

      ● Ultraviolet light – Decontamination with ultraviolet (UV) light was evaluated in the context of the H1N1
          influenza pandemic; in experimental models, UV irradiation was observed to reduce H1N1 influenza
          viability on N95 respirator surfaces at doses below the threshold observed to impair the integrity of the
          respirator [117-119]. Coronaviruses can also be inactivated by UV irradiation, but comparable studies
          have not been performed with SARS-CoV-2, and the dose needed to inactivate the virus on a respirator

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                15/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 25 of 219 PageID 875
         surface is unknown. Nebraska Medicine has implemented a protocol for UV irradiation of N95 respirators
         in the context of the COVID-19 pandemic based on the dose generally needed to inactivate other single-
         stranded RNA viruses on surfaces [120].

      ● Hydrogen peroxide vapor – Hydrogen peroxide vapor has been observed to inactivate other non-
         coronavirus single-stranded RNA viruses on environmental surfaces [121,122]. Duke University Health
         System has created an in-house protocol using hydrogen peroxide vapor for N95 decontamination [123].
         In some regions, plans for large-scale decontamination (eg, tens of thousands of respirators daily) with
         hydrogen peroxide vapor with proprietary machinery are underway [124].

      ● Moist heat – Moist heat has been observed to reduce the concentration of H1N1 influenza virus on N95
         respirator surfaces [118]. In this study, moist heat was applied by preparing a container with 1 L of tap
         water in the bottom and a dry horizontal rack above the water; the container was sealed and warmed in
         an oven to 65°C/150°F for at least three hours; it was then opened, the respirator placed on the rack,
         and the container resealed and placed back in the oven for an additional 30 minutes. No residual H1N1
         infectivity was found. The optimal time and temperature to inactivate SARS-CoV-2 are uncertain; several
         studies observed inactivation of SARS-CoV after 30 to 60 minutes at 60°C/140°F [125-127].

  Equipment used for protection in other industries is also being explored as an alternative to standard health
  care PPE, such as elastometric half-mask respirators in place of N95 respirators [128].

      Discontinuation of precautions — The decision to discontinue infection control precautions for
  hospitalized patients with COVID-19 should be made on a case-by-case basis in consultation with experts in
  infection prevention and control and public health officials. In the United States, the CDC recommends that
  hospitalized patients meet all of the following criteria before discontinuation of precautions: resolution of fever
  (without antipyretics), improvement in respiratory symptoms, and two negative reverse-transcription
  polymerase chain reaction (RT-PCR) tests for SARS-CoV-2 on sequential nasopharyngeal specimens
  collected ≥24 hours apart [129]. Although a non-test-based strategy (ie, that allows discontinuation of
  precautions after specific time intervals since symptom onset and symptom resolution) may be appropriate
  for patients managed at home, this test-based strategy is preferred for hospitalized patients and those being
  transferred to a long-term care facility. If patients are ready to be discharged home prior to meeting criteria for
  discontinuation of precautions, they can be sent home with instructions to self-isolate until they meet either
  test-based or non-test-based criteria. (See "Coronavirus disease 2019 (COVID-19): Management in adults",
  section on 'Home care'.)

  Whether a test-based strategy reliably identifies patients who are no longer infectious is unknown. Positive
  RT-PCR tests for SARS-CoV-2 RNA were reported in laboratory-confirmed COVID-19 patients after they had
  clinically improved and tested negative on two consecutive tests [130]. Another report described 22 patients
  with COVID-19 who had detectable viral RNA in fecal and/or sputum specimens for up to 13 and 39 days,
  respectively, even though the viral RNA was no longer detectable in pharyngeal specimens [131]. The clinical
  significance of these findings is uncertain; it is unknown whether these individuals continued to shed
  infectious virus.

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                16/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 26 of 219 PageID 876
      Environmental disinfection — To help reduce the spread of COVID-19 virus, environmental infection
  control procedures should also be implemented [109,112,132-134]. In United States health care settings, the
  CDC states routine cleaning and disinfection procedures are appropriate for COVID-19 virus [109].

  Products approved by the Environmental Protection Agency (EPA) for emerging viral pathogens should be
  used; a list of EPA-registered products can be found here. Specific guidance on environmental measures,
  including those used in the home setting, is available on the CDC and WHO websites. Additional information
  is also found in a separate topic review. (See "Coronaviruses", section on 'Treatment and prevention'.)

  The importance of environmental disinfection was illustrated in a study from Singapore, in which viral RNA
  was detected on nearly all surfaces tested (handles, light switches, bed and handrails, interior doors and
  windows, toilet bowl, sink basin) in the airborne infection isolation room of a patient with symptomatic mild
  COVID-19 prior to routine cleaning [135]. Viral RNA was not detected on similar surfaces in the rooms of two
  other symptomatic patients following routine cleaning (with sodium dichloroisocyanurate). Of note, viral RNA
  detection does not necessarily indicate the presence of infectious virus.

  It is unknown how long SARS-CoV-2 can persist on surfaces [12,134,136]; other coronaviruses have been
  tested and may survive on inanimate surfaces for up to six to nine days without disinfection. In a study
  evaluating the survival of viruses dried on a plastic surface at room temperature, a specimen containing
  SARS-CoV (a virus closely related to SARS-CoV-2) had detectable infectivity at six but not nine days [136].
  However, in a systematic review of similar studies, various disinfectants (including ethanol at concentrations
  between 62 and 71 percent) inactivated a number of coronaviruses related to SARS-CoV-2 within one minute
  [134].

  Preventing exposure in the community — If community transmission of SARS-CoV-2 is present, residents
  should be encouraged to practice social distancing by staying home as much as possible and maintaining six
  feet (two meters) distance from others when they have to leave home. In particular, individuals should avoid
  crowds and close contact with ill individuals.

  The following general measures are additionally recommended to reduce transmission of infection:

      ● Diligent hand washing, particularly after touching surfaces in public. Use of hand sanitizer that contains
         at least 60 percent alcohol is a reasonable alternative if the hands are not visibly dirty.

      ● Respiratory hygiene (eg, covering the cough or sneeze).

      ● Avoiding touching the face (in particular eyes, nose, and mouth). The American Academy of
         Ophthalmology suggests that people not wear contact lenses, because they make people touch their
         eyes more frequently [137].

      ● Cleaning and disinfecting objects and surfaces that are frequently touched. The CDC has issued
         guidance on disinfection in the home setting; a list of EPA-registered products can be found here.




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                17/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 27 of 219 PageID 877
  These measures should be followed by all individuals, but should be emphasized for older adults and
  individuals with chronic medical conditions, in particular.

  For people without respiratory symptoms, the WHO does not recommend wearing a medical mask in the
  community, since it does not decrease the importance of other general measures to prevent infection and
  may result in unnecessary cost and supply problems; the WHO also emphasizes that medical masks should
  be prioritized for health care workers [138]. Recommendations on use of masks by healthy members of the
  community vary by country [139].

  In the United States, the CDC updated its recommendations in early April to advise individuals to wear a
  cloth face covering (eg, homemade masks or bandanas) when in public settings where social distancing is
  difficult to achieve, especially in areas with substantial community transmission [140]. Individuals should be
  counseled to avoid touching the eyes, nose, and mouth when removing the covering, practice hand hygiene
  after handling it, and launder it routinely. Clinicians should emphasize that the face covering does not
  diminish the importance of other preventive measures, such as social distancing and hand hygiene. The
  rationale for the face covering is primarily to contain secretions of and prevent transmission from individuals
  who have asymptomatic or presymptomatic infection. The CDC also reiterates that the face covering
  recommendation does not include medical masks, which should be reserved for health care workers.

  Individuals who are caring for patients with suspected or documented COVID-19 at home should also wear a
  face cover when in the same room as that patient (if the patient cannot wear a face cover).

  Individuals who develop an acute respiratory illness (eg, with fever and/or respiratory symptoms) should be
  encouraged to self-isolate at home for the duration of the illness and wear a face cover if they have to be
  around other people. Some may warrant evaluation for COVID-19. (See 'Clinical suspicion and criteria for
  testing' above.)

  As above, the efficacy of masks in containing SARS-CoV-2 is uncertain. (See 'Infection control for suspected
  or confirmed cases' above.)

  The CDC has included recommended measures to prevent spread in the community on its website.

  Managing asymptomatic non-health care workers with potential exposure — In areas where SARS-
  CoV-2 is prevalent, all residents should be encouraged to stay alert for symptoms and practice social
  distancing by staying home as much as possible and maintaining six feet (two meters) distance from others
  when they have to leave the home.

  In the United States, the CDC suggests this approach for all residents [141]. For those returning from
  international travel (including cruise ship travel) and those who have had close contact with a patient with
  suspected or confirmed COVID-19 (including during the 48 hours prior to that patient developing symptoms),
  the CDC suggests [141,142]:

      ● Self-quarantine at home for 14 days following the last exposure, with maintenance of at least six feet
         (two meters) from others at all times.
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                18/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 28 of 219 PageID 878
      ● Avoiding contact with individuals at high risk for severe illness (unless they are household members with
         the same exposure). (See 'Risk factors for severe illness' above.)

      ● Twice-daily temperature checks with monitoring for fever, cough, or dyspnea. If they develop such
         clinical manifestations, they should continue to stay at home away from other household members and
         contact their medical providers. (See "Coronavirus disease 2019 (COVID-19): Management in adults",
         section on 'Home care'.)

  For asymptomatic individuals who are critical infrastructure workers, the CDC has provided guidance on
  returning to work during the 14-day post-exposure period with symptom and temperature monitoring, mask
  use, social distancing, and workspace disinfection [143]

  Global public health measures — On January 30, 2020, the WHO declared the COVID-19 outbreak a
  public health emergency of international concern and, in March 2020, began to characterize it as a pandemic
  in order to emphasize the gravity of the situation and urge all countries to take action in detecting infection
  and preventing spread. The WHO has indicated three priorities for countries: protecting health workers,
  engaging communities to protect those at highest risk of severe disease (eg, older adults and those with
  medical comorbidities), and supporting vulnerable countries in containing infection [10].

  The WHO does not recommend international travel restrictions but does acknowledge that movement
  restriction may be temporarily useful in some settings. The WHO advises exit screening for international
  travelers from areas with ongoing transmission of COVID-19 virus to identify individuals with fever, cough, or
  potential high-risk exposure [144,145]. Many countries also perform entry screening (eg, temperature,
  assessment for signs and symptoms). More detailed travel information is available on the WHO website.

  In the United States, the CDC currently recommends that individuals avoid all nonessential international
  travel and nonessential travel from some domestic locations [146]. Because risk of travel changes rapidly,
  travelers should check United States government websites for possible restrictions.

  Investigational approaches

      Vaccines — Numerous vaccine candidates are being evaluated for prevention of COVID-19. The first
  vaccine to undergo preliminary study in humans in the United States uses a messenger RNA platform to
  result in expression of the viral spike protein in order to induce an immune response [147].

  There is also interest in Bacille-Calmette-Guerin (BCG) immunization for prevention of COVID-19, and
  clinical trials are underway to evaluate its use among health care workers [148]. Studies have suggested
  that, although its primary purpose is prevention of tuberculosis, BCG immunization induces a nonspecific
  immune response that may have protective effects against non-mycobacterial, including viral, infections
  [149,150]. Any impact of BCG immunization on COVID-19 specifically is unknown.

      Post-exposure prophylaxis — Clinical trials are also being conducted in the United States and
  elsewhere to evaluate the safety and efficacy of post-exposure drug prophylaxis against COVID-19


https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                19/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 29 of 219 PageID 879
  [151,152]. No agent is known to be effective in preventing infection; we suggest post-exposure prophylaxis
  not be attempted outside a clinical trial.



  SPECIAL SITUATIONS

  Pregnant and breastfeeding women — The general approach to prevention, evaluation, diagnosis, and
  treatment of pregnant women with suspected COVID-19 is largely similar to that in nonpregnant individuals.
  Issues specific to pregnant and breastfeeding women are discussed elsewhere. (See "Coronavirus disease
  2019 (COVID-19): Pregnancy issues".)

  Children — Symptomatic infection in children appears to be relatively uncommon; when it occurs, it is
  usually mild, although severe cases have been reported [68-71]. Details of COVID-19 in children are
  discussed elsewhere. (See "Coronavirus disease 2019 (COVID-19): Considerations in children".)

  COVID-19 testing not readily available — In some cases, testing for COVID-19 may not be accessible,
  particularly for individuals who have a compatible but mild illness that does not warrant hospitalization and do
  not have a known COVID-19 exposure or high-risk travel history.

  In the United States, there is limited official guidance for this situation, and the approach may depend on the
  prevalence of COVID-19 in the area. If the clinician has sufficient concern for possible COVID-19 (eg, there is
  community transmission), it is reasonable to assume the patient had COVID-19 and advise the patient to
  self-isolate at home (if hospitalization is not warranted) and alert the clinician about worsening symptoms.
  Outpatient management of COVID-19 is discussed in detail elsewhere. (See "Coronavirus disease 2019
  (COVID-19): Management in adults", section on 'Home care'.)



  SOCIETY GUIDELINE LINKS

  Links to society and government-sponsored guidelines from selected countries and regions around the world
  are provided separately. (See "Society guideline links: Coronavirus disease 2019 (COVID-19) – International
  and government guidelines for general care" and "Society guideline links: Coronavirus disease 2019
  (COVID-19) – Guidelines for specialty care".)



  INFORMATION FOR PATIENTS

  UpToDate offers two types of patient education materials, "The Basics" and "Beyond the Basics." The Basics
  patient education pieces are written in plain language, at the 5th to 6th grade reading level, and they answer
  the four or five key questions a patient might have about a given condition. These articles are best for
  patients who want a general overview and who prefer short, easy-to-read materials. Beyond the Basics
  patient education pieces are longer, more sophisticated, and more detailed. These articles are written at the



https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                20/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 30 of 219 PageID 880
  10th to 12 grade reading level and are best for patients who want in-depth information and are comfortable
              th

  with some medical jargon.

  Here are the patient education articles that are relevant to this topic. We encourage you to print or e-mail
  these topics to your patients. (You can also locate patient education articles on a variety of subjects by
  searching on "patient info" and the keyword(s) of interest.)

      ● Basics topics (see "Patient education: Coronavirus disease 2019 (COVID-19) overview (The Basics)"
         and "Patient education: Coronavirus disease 2019 (COVID-19) and pregnancy (The Basics)" and
         "Patient education: Coronavirus disease 2019 (COVID-19) and children (The Basics)")



  SUMMARY AND RECOMMENDATIONS

      ● In late 2019, a novel coronavirus, now designated SARS-CoV-2, was identified as the cause of an
         outbreak of acute respiratory illness in Wuhan, a city in China. In February 2020, the World Health
         Organization (WHO) designated the disease COVID-19, which stands for coronavirus disease 2019.
         (See 'Introduction' above.)

      ● Since the first reports of COVID-19, infection has spread to include more than a million confirmed cases
         worldwide, prompting the WHO to declare a public health emergency in late January 2020 and
         characterize it as a pandemic in March 2020. (See 'Epidemiology' above.)

      ● The possibility of COVID-19 should be considered primarily in patients with fever and/or respiratory tract
         symptoms who reside in or have traveled to areas with community transmission or who have had recent
         close contact with a confirmed or suspected case of COVID-19. Clinicians should also be aware of the
         possibility of COVID-19 in patients with severe respiratory illness when no other etiology can be
         identified. Limitations in testing capacity may preclude testing all patients with suspected infection;
         suggested priorities include hospitalized patients, symptomatic health care workers, and symptomatic
         individuals who have risk factors for severe disease (table 2). (See 'Clinical features' above and
         'Evaluation and diagnosis' above.)

      ● In addition to testing for other respiratory pathogens, a nasopharyngeal swab specimen should be
         collected for reverse-transcription polymerase chain reaction (RT-PCR) testing for SARS-CoV-2. (See
         'Evaluation and diagnosis' above.)

      ● Upon suspicion of COVID-19, infection control measures should be implemented and public health
         officials notified. In health care settings in the United States, the Centers for Disease Control and
         Prevention (CDC) recommends a single-occupancy room for patients and gown, gloves, eye protection,
         and a respirator (or medical mask as an alternative) for health care personnel (figure 1 and figure 2).
         (See 'Infection control for suspected or confirmed cases' above.)

      ● Management consists of supportive care, although investigational approaches are being evaluated.
         Home management is appropriate for patients with mild illness who can be adequately isolated in the
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                21/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 31 of 219 PageID 881
         outpatient setting. A minority of patients need critical care. Home, hospital, and intensive care unit
         management of patients with COVID-19 is discussed in detail elsewhere. (See "Coronavirus disease
         2019 (COVID-19): Management in adults" and "Coronavirus disease 2019 (COVID-19): Critical care
         issues".)

      ● To reduce the risk of transmission in the community, individuals should be advised to wash hands
         diligently, practice respiratory hygiene (eg, cover their cough), and avoid crowds and close contact with
         ill individuals, if possible. Social distancing is recommended in locations that have community
         transmission. In some locations, face coverings are advised in public settings. (See 'Preventing
         exposure in the community' above.)

      ● Interim guidance has been issued by the WHO and by the CDC. These are updated on an ongoing
         basis. (See 'Society guideline links' above.)


  REFERENCES

      1. World Health Organization. Director-General's remarks at the media briefing on 2019-nCoV on 11 Febr
            uary 2020. https://www.who.int/dg/speeches/detail/who-director-general-s-remarks-at-the-media-briefin
            g-on-2019-ncov-on-11-february-2020 (Accessed on February 12, 2020).

      2. Centers for Disease Control and Prevention. 2019 Novel coronavirus, Wuhan, China. Information for H
            ealthcare Professionals. https://www.cdc.gov/coronavirus/2019-nCoV/hcp/index.html (Accessed on Feb
            ruary 14, 2020).

      3. World Health Organization. Novel Coronavirus (2019-nCoV) technical guidance. https://www.who.int/e
            mergencies/diseases/novel-coronavirus-2019/technical-guidance (Accessed on February 14, 2020).

      4. Zhou P, Yang XL, Wang XG, et al. A pneumonia outbreak associated with a new coronavirus of
            probable bat origin. Nature 2020; 579:270.

      5. Gorbalenya AE, Baker SC, Baric RS, et al. Severe acute respiratory syndrome-related coronavirus: The
            species and its viruses – a statement of the Coronavirus Study Group. bioRxiv 2020. https://www.biorxi
            v.org/content/10.1101/2020.02.07.937862v1 (Accessed on February 12, 2020).

      6. Zhu N, Zhang D, Wang W, et al. A Novel Coronavirus from Patients with Pneumonia in China, 2019. N
            Engl J Med 2020; 382:727.

      7. Lu R, Zhao X, Li J, et al. Genomic characterisation and epidemiology of 2019 novel coronavirus:
            implications for virus origins and receptor binding. Lancet 2020; 395:565.

      8. Perlman S. Another Decade, Another Coronavirus. N Engl J Med 2020; 382:760.

      9. Tang X, Wu C, Li X, et al. On the origin and continuing evolution of SARS-CoV-2. National Science
            Review 2020.

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                22/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 32 of 219 PageID 882
    10. World Health Organization Director-General's opening remarks at the media briefing on COVID-19 - 24
            February 2020 https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
            media-briefing-on-covid-19---24-february-2020 (Accessed on February 26, 2020).

    11. World Health Organization. Novel coronavirus situation report -2. January 22, 2020. https://www.who.in
            t/docs/default-source/coronaviruse/situation-reports/20200122-sitrep-2-2019-ncov.pdf (Accessed on Ja
            nuary 23, 2020).

    12. van Doremalen N, Bushmaker T, Morris DH, et al. Aerosol and Surface Stability of SARS-CoV-2 as
            Compared with SARS-CoV-1. N Engl J Med 2020.

    13. Centers for Disease Control and Prevention. Interim Clinical Guidance for Management of Patients with
            Confirmed 2019 Novel Coronavirus (2019-nCoV) Infection, Updated February 12, 2020. https://www.cd
            c.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html (Accessed on February
            14, 2020).

    14. Tang A, Tong ZD, Wang HL, et al. Detection of Novel Coronavirus by RT-PCR in Stool Specimen from
            Asymptomatic Child, China. Emerg Infect Dis 2020; 26.

    15. Chen W, Lan Y, Yuan X, et al. Detectable 2019-nCoV viral RNA in blood is a strong indicator for the
            further clinical severity. Emerg Microbes Infect 2020; 9:469.

    16. Wang W, Xu Y, Gao R, et al. Detection of SARS-CoV-2 in Different Types of Clinical Specimens. JAMA
            2020.

    17. Report of the WHO-China Joint Mission on Coronavirus DIsease 2019 (COVID-2019). February 16-24,
            2020. http://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-re
            port.pdf (Accessed on March 04, 2020).

    18. Zou L, Ruan F, Huang M, et al. SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected
            Patients. N Engl J Med 2020; 382:1177.

    19. To KK, Tsang OT, Leung WS, et al. Temporal profiles of viral load in posterior oropharyngeal saliva
            samples and serum antibody responses during infection by SARS-CoV-2: an observational cohort
            study. Lancet Infect Dis 2020.

    20. Wölfel R, Corman VM, Guggemos W, et al. Virological assessment of hospitalized patients with COVID-
            2019. Nature 2020.

    21. Liu Y, Yan LM, Wan L, et al. Viral dynamics in mild and severe cases of COVID-19. Lancet Infect Dis
            2020.

    22. Zhou F, Yu T, Du R, et al. Clinical course and risk factors for mortality of adult inpatients with COVID-19
            in Wuhan, China: a retrospective cohort study. Lancet 2020; 395:1054.

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                23/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 33 of 219 PageID 883
    23. Rothe C, Schunk M, Sothmann P, et al. Transmission of 2019-nCoV Infection from an Asymptomatic
            Contact in Germany. N Engl J Med 2020; 382:970.

    24. Kupferschmidt K. Study claiming new coronavirus can be transmitted by people without symptoms was
            flawed. Science. February 3, 2020. https://www.sciencemag.org/news/2020/02/paper-non-symptomatic-
            patient-transmitting-coronavirus-wrong (Accessed on February 04, 2020).

    25. Yu P, Zhu J, Zhang Z, et al. A familial cluster of infection associated with the 2019 novel coronavirus
            indicating potential person-to-person transmission during the incubation period. J Infect Dis 2020.

    26. Bai Y, Yao L, Wei T, et al. Presumed Asymptomatic Carrier Transmission of COVID-19. JAMA 2020.

    27. Hu Z, Song C, Xu C, et al. Clinical characteristics of 24 asymptomatic infections with COVID-19
            screened among close contacts in Nanjing, China. Sci China Life Sci 2020.

    28. Qian G, Yang N, Ma AHY, et al. A COVID-19 Transmission within a family cluster by presymptomatic
            infectors in China. Clin Infect Dis 2020.

    29. Wei WE, Li Z, Chiew CJ, et al. Presymptomatic Transmission of SARS-CoV-2 — Singapore, January
            23–March 16, 2020. MMWR Morb Mortal Wkly Rep 2020.

    30. Li Z, Yi Y, Luo X, et al. Development and Clinical Application of A Rapid IgM-IgG Combined Antibody
            Test for SARS-CoV-2 Infection Diagnosis. J Med Virol 2020.

    31. US Food and Drug Administration. https://www.fda.gov/media/136622/download (Accessed on April 03,
            2020).

    32. Wang D, Hu B, Hu C, et al. Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel
            Coronavirus-Infected Pneumonia in Wuhan, China. JAMA 2020.

    33. McMichael TM, Clark S, Pogosjans S, et al. COVID-19 in a Long-Term Care Facility - King County,
            Washington, February 27-March 9, 2020. MMWR Morb Mortal Wkly Rep 2020; 69:339.

    34. Kakimoto K, Kamiya H, Yamagishi T, et al. Initial Investigation of Transmission of COVID-19 Among
            Crew Members During Quarantine of a Cruise Ship - Yokohama, Japan, February 2020. MMWR Morb
            Mortal Wkly Rep 2020; 69:312.

    35. Burke RM, Midgley CM, Dratch A, et al. Active Monitoring of Persons Exposed to Patients with
            Confirmed COVID-19 - United States, January-February 2020. MMWR Morb Mortal Wkly Rep 2020;
            69:245.

    36. COVID-19 National Emergency Response Center, Epidemiology and Case Management Team, Korea
            Centers for Disease Control and Prevention. Coronavirus Disease-19: Summary of 2,370 Contact
            Investigations of the First 30 Cases in the Republic of Korea. Osong Public Health Res Perspect 2020;
            11:81.
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                24/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 34 of 219 PageID 884
    37. Ghinai I, Woods S, Ritger KA, et al. Community Transmission of SARS-CoV-2 at Two Family
            Gatherings — Chicago, Illinois, February–March 2020. MMWR Morb Mortal Wkly Rep 2020.

    38. Pung R, Chiew CJ, Young BE, et al. Investigation of three clusters of COVID-19 in Singapore:
            implications for surveillance and response measures. Lancet 2020; 395:1039.

    39. Shen C, Wang Z, Zhao F, et al. Treatment of 5 Critically Ill Patients With COVID-19 With Convalescent
            Plasma. JAMA 2020.

    40. Bao L, Deng W, Gao H, et al. Reinfection could not occur in SARS-CoV-2-infected rhesus macaques. P
            re-print. https://www.biorxiv.org/content/10.1101/2020.03.13.990226v1.full.pdf (Accessed on March 26,
            2020).

    41. Li Q, Guan X, Wu P, et al. Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus-
            Infected Pneumonia. N Engl J Med 2020; 382:1199.

    42. Guan WJ, Ni ZY, Hu Y, et al. Clinical Characteristics of Coronavirus Disease 2019 in China. N Engl J
            Med 2020.

    43. Chan JF, Yuan S, Kok KH, et al. A familial cluster of pneumonia associated with the 2019 novel
            coronavirus indicating person-to-person transmission: a study of a family cluster. Lancet 2020; 395:514.

    44. Lauer SA, Grantz KH, Bi Q, et al. The Incubation Period of Coronavirus Disease 2019 (COVID-19)
            From Publicly Reported Confirmed Cases: Estimation and Application. Ann Intern Med 2020.

    45. Bajema KL, Oster AM, McGovern OL, et al. Persons Evaluated for 2019 Novel Coronavirus - United
            States, January 2020. MMWR Morb Mortal Wkly Rep 2020; 69:166.

    46. Huang C, Wang Y, Li X, et al. Clinical features of patients infected with 2019 novel coronavirus in
            Wuhan, China. Lancet 2020; 395:497.

    47. Chen N, Zhou M, Dong X, et al. Epidemiological and clinical characteristics of 99 cases of 2019 novel
            coronavirus pneumonia in Wuhan, China: a descriptive study. Lancet 2020; 395:507.

    48. Liu K, Fang YY, Deng Y, et al. Clinical characteristics of novel coronavirus cases in tertiary hospitals in
            Hubei Province. Chin Med J (Engl) 2020.

    49. Yang X, Yu Y, Xu J, et al. Clinical course and outcomes of critically ill patients with SARS-CoV-2
            pneumonia in Wuhan, China: a single-centered, retrospective, observational study. Lancet Respir Med
            2020.

    50. Wu Z, McGoogan JM. Characteristics of and Important Lessons From the Coronavirus Disease 2019
            (COVID-19) Outbreak in China: Summary of a Report of 72 314 Cases From the Chinese Center for
            Disease Control and Prevention. JAMA 2020.


https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                25/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 35 of 219 PageID 885
    51. Verity R, Okell LC, Dorigatti I, et al. Estimates of the severity of coronavirus disease 2019: a model-
            based analysis. Lancet Infect Dis 2020.

    52. Grasselli G, Pesenti A, Cecconi M. Critical Care Utilization for the COVID-19 Outbreak in Lombardy,
            Italy: Early Experience and Forecast During an Emergency Response. JAMA 2020.

    53. Onder G, Rezza G, Brusaferro S. Case-Fatality Rate and Characteristics of Patients Dying in Relation
            to COVID-19 in Italy. JAMA 2020.

    54. KCDC. Updates on COVID-19 in Korea. March 14, 2020. https://www.cdc.go.kr/board/board.es?mid=a3
            0402000000&bid=0030 (Accessed on March 14, 2020).

    55. Liang W, Guan W, Chen R, et al. Cancer patients in SARS-CoV-2 infection: a nationwide analysis in
            China. Lancet Oncol 2020; 21:335.

    56. CDC COVID-19 Response Team. Preliminary Estimates of the Prevalence of Selected Underlying
            Health Conditions Among Patients with Coronavirus Disease 2019 — United States, February 12–
            March 28, 2020. MMWR Morb Mortal Wkly Rep 2020.

    57. Centers for Disease Control and Prevention. People who are at higher risk for severe illness https://ww
            w.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (Accessed on April
            01, 2020).

    58. McMichael TM, Currie DW, Clark S, et al. Epidemiology of Covid-19 in a Long-Term Care Facility in
            King County, Washington. N Engl J Med 2020.

    59. Chen T, Wu D, Chen H, et al. Clinical characteristics of 113 deceased patients with coronavirus disease
            2019: retrospective study. BMJ 2020; 368:m1091.

    60. https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (Accessed on April 09, 20
            20).

    61. https://www.dph.illinois.gov/covid19/covid19-statistics (Accessed on April 09, 2020).

    62. http://ldh.la.gov/Coronavirus/ (Accessed on April 09, 2020).

    63. Garg S, Kim L, Whitaker M, et al.. Hospitalization Rates and Characteristics of Patients Hospitalized
            with Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 2020.
            MMWR Morb Mortal Wkly Rep 2020.

    64. Wu C, Chen X, Cai Y, et al. Risk Factors Associated With Acute Respiratory Distress Syndrome and
            Death in Patients With Coronavirus Disease 2019 Pneumonia in Wuhan, China. JAMA Intern Med
            2020.




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                26/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 36 of 219 PageID 886
    65. Shi S, Qin M, Shen B, et al. Association of Cardiac Injury With Mortality in Hospitalized Patients With
            COVID-19 in Wuhan, China. JAMA Cardiol 2020.

    66. Waldman FM, Koblin DD, Lampe GH, et al. Hematologic effects of nitrous oxide in surgical patients.
            Anesth Analg 1990; 71:618.

    67. CDC COVID-19 Response Team. Severe Outcomes Among Patients with Coronavirus Disease 2019
            (COVID-19) - United States, February 12-March 16, 2020. MMWR Morb Mortal Wkly Rep 2020;
            69:343.

    68. Cui Y, Tian M, Huang D, et al. A 55-Day-Old Female Infant infected with COVID 19: presenting with
            pneumonia, liver injury, and heart damage. J Infect Dis 2020.

    69. Cai J, Xu J, Lin D, et al. A Case Series of children with 2019 novel coronavirus infection: clinical and
            epidemiological features. Clin Infect Dis 2020.

    70. Liu W, Zhang Q, Chen J, et al. Detection of Covid-19 in Children in Early January 2020 in Wuhan,
            China. N Engl J Med 2020; 382:1370.

    71. Qiu H, Wu J, Hong L, et al. Clinical and epidemiological features of 36 children with coronavirus
            disease 2019 (COVID-19) in Zhejiang, China: an observational cohort study. Lancet Infect Dis 2020.

    72. Liu YC, Liao CH, Chang CF, et al. A Locally Transmitted Case of SARS-CoV-2 Infection in Taiwan. N
            Engl J Med 2020; 382:1070.

    73. Wei M, Yuan J, Liu Y, et al. Novel Coronavirus Infection in Hospitalized Infants Under 1 Year of Age in
            China. JAMA 2020.

    74. World Health Organization. Coronavirus disease 2019 (COVID-19) Situation Report – 28. https://www.w
            ho.int/docs/default-source/coronaviruse/situation-reports/20200217-sitrep-28-covid-19.pdf?sfvrsn=a19c
            f2ad_2 (Accessed on February 18, 2020).

    75. Japanese National Institute of Infectious Diseases. Field Briefing: Diamond Princess COVID-19 Cases,
            20 Feb Update. https://www.niid.go.jp/niid/en/2019-ncov-e/9417-covid-dp-fe-02.html (Accessed on Mar
            ch 01, 2020).

    76. Mizumoto K, Kagaya K, Zarebski A, Chowell G. Estimating the asymptomatic proportion of coronavirus
            disease 2019 (COVID-19) cases on board the Diamond Princess cruise ship, Yokohama, Japan, 2020.
            Euro Surveill 2020; 25.

    77. Kimball A, Hatfield KM, Arons M, et al. Asymptomatic and Presymptomatic SARS-CoV-2 Infections in
            Residents of a Long-Term Care Skilled Nursing Facility — King County, Washington, March 2020.
            MMWR Morb Mortal Wkly Rep 2020.



https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                27/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 37 of 219 PageID 887
    78. Wang Y, Liu Y, Liu L, et al. Clinical outcome of 55 asymptomatic cases at the time of hospital admission
            infected with SARS-Coronavirus-2 in Shenzhen, China. J Infect Dis 2020.

    79. Pan F, Ye T, Sun P, et al. Time Course of Lung Changes On Chest CT During Recovery From 2019
            Novel Coronavirus (COVID-19) Pneumonia. Radiology 2020; :200370.

    80. Shi H, Han X, Jiang N, et al. Radiological findings from 81 patients with COVID-19 pneumonia in
            Wuhan, China: a descriptive study. Lancet Infect Dis 2020; 20:425.

    81. https://www.entnet.org/content/coronavirus-disease-2019-resources (Accessed on March 23, 2020).

    82. Giacomelli A, Pezzati L, Conti F, et al. Self-reported olfactory and taste disorders in SARS-CoV-2
            patients: a cross-sectional study. Clin Infect Dis 2020.

    83. Jin X, Lian JS, Hu JH, et al. Epidemiological, clinical and virological characteristics of 74 cases of
            coronavirus-infected disease 2019 (COVID-19) with gastrointestinal symptoms. Gut 2020.

    84. Cheung KS, Hung IF, Chan PP, et al. Gastrointestinal Manifestations of SARS-CoV-2 Infection and
            Virus Load in Fecal Samples from the Hong Kong Cohort and Systematic Review and Meta-analysis.
            Gastroenterology 2020.

    85. Arentz M, Yim E, Klaff L, et al. Characteristics and Outcomes of 21 Critically Ill Patients With COVID-19
            in Washington State. JAMA 2020.

    86. Cao J, Tu WJ, Cheng W, et al. Clinical Features and Short-term Outcomes of 102 Patients with Corona
            Virus Disease 2019 in Wuhan, China. Clin Infect Dis 2020.

    87. Xie Y, Wang X, Yang P, et al. COVID-19 Complicated by Acute Pulmonary Embolism. Images in
            Cardiothoracic Imaging 2020.

    88. Danzi GB, Loffi M, Galeazzi G, Gherbesi E. Acute pulmonary embolism and COVID-19 pneumonia: a
            random association? Eur Heart J 2020.

    89. Zhang Y, Xiao M, Zhang S, et al. Coagulopathy and Antiphospholipid Antibodies in Patients with Covid-
            19. N Engl J Med 2020.

    90. Mehta P, McAuley DF, Brown M, et al. COVID-19: consider cytokine storm syndromes and
            immunosuppression. Lancet 2020; 395:1033.

    91. Wong HYF, Lam HYS, Fong AH, et al. Frequency and Distribution of Chest Radiographic Findings in
            COVID-19 Positive Patients. Radiology 2019; :201160.

    92. ACR Recommendations for the use of Chest Radiography and Computed Tomography (CT) for Suspec
            ted COVID-19 Infection https://www.acr.org/Advocacy-and-Economics/ACR-Position-Statements/Reco



https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                28/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 38 of 219 PageID 888
            mmendations-for-Chest-Radiography-and-CT-for-Suspected-COVID19-Infection (Accessed on April 01,
            2020).

    93. Simpson S, Kay F, Abbara S, et al. Radiological Society of North America Expert Consensus Statement
            on Reporting Chest CT Findings Related to COVID-19. Endorsed by the Society of Thoracic Radiology,
            the American College of Radiology, and RSNA. Radiolology: Cardiothoracic imaging 2020.

    94. Zhao W, Zhong Z, Xie X, et al. Relation Between Chest CT Findings and Clinical Conditions of
            Coronavirus Disease (COVID-19) Pneumonia: A Multicenter Study. AJR Am J Roentgenol 2020; :1.

    95. Ai T, Yang Z, Hou H, et al. Correlation of Chest CT and RT-PCR Testing in Coronavirus Disease 2019
            (COVID-19) in China: A Report of 1014 Cases. Radiology 2020; :200642.

    96. Bai HX, Hsieh B, Xiong Z, et al. Performance of radiologists in differentiating COVID-19 from viral
            pneumonia on chest CT. Radiology 2020; :200823.

    97. Xie X, Zhong Z, Zhao W, et al. Chest CT for Typical 2019-nCoV Pneumonia: Relationship to Negative
            RT-PCR Testing. Radiology 2020; :200343.

    98. Han X, Cao Y, Jiang N, et al. Novel Coronavirus Pneumonia (COVID-19) Progression Course in 17
            Discharged Patients: Comparison of Clinical and Thin-Section CT Features During Recovery. Clin
            Infect Dis 2020.

    99. Centers for Disease Control and Prevention. Evaluating and Testing Persons for Coronavirus Disease 2
            019 (COVID-19) https://www.cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html (Accessed on Ma
            rch 25, 2020).

  100. Infectious Diseases Society of America. COVID-19 Prioritization of Diagnostic Testing. https://www.idso
            ciety.org/globalassets/idsa/public-health/covid-19-prioritization-of-dx-testing.pdf (Accessed on March 2
            2, 2020).

  101. Centers for Disease Control and Prevention. Interim Guidelines for Collecting, Handling, and Testing Cli
            nical Specimens from Persons Under Investigation (PUIs) for Coronavirus Disease 2019 (COVID-19). F
            ebruary 14, 2020. https://www.cdc.gov/coronavirus/2019-nCoV/lab/guidelines-clinical-specimens.html
            (Accessed on March 15, 2020).

  102. Patel A, Jernigan DB, 2019-nCoV CDC Response Team. Initial Public Health Response and Interim
            Clinical Guidance for the 2019 Novel Coronavirus Outbreak - United States, December 31, 2019-
            February 4, 2020. MMWR Morb Mortal Wkly Rep 2020; 69:140.

  103. World Health Organization. Coronavirus disease (COVID-19) technical guidance: Surveillance and cas
            e definitions. https://www.who.int/emergencies/diseases/novel-coronavirus-2019/technical-guidance/sur
            veillance-and-case-definitions (Accessed on February 28, 2020).


https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                29/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 39 of 219 PageID 889
  104. Yu F, Yan L, Wang N, et al. Quantitative Detection and Viral Load Analysis of SARS-CoV-2 in Infected
            Patients. Clin Infect Dis 2020.

  105. Guo L, Ren L, Yang S, et al. Profiling Early Humoral Response to Diagnose Novel Coronavirus Disease
            (COVID-19). Clin Infect Dis 2020.

  106. Zhao J, Yuan Q, Wang H, et al. Antibody responses to SARS-CoV-2 in patients of novel coronavirus
            disease 2019. Clin Infect Dis 2020.

  107. Wu X, Cai Y, Huang X, et al. Co-infection with SARS-CoV-2 and Influenza A Virus in Patient with
            Pneumonia, China. Emerg Infect Dis 2020; 26.

  108. Ding Q, Lu P, Fan Y, et al. The clinical characteristics of pneumonia patients coinfected with 2019 novel
            coronavirus and influenza virus in Wuhan, China. J Med Virol 2020.

  109. Centers for Disease Control and Prevention. Interim Infection Prevention and Control Recommendation
            s for Patients with Confirmed 2019 Novel Coronavirus (2019-nCoV) or Patients Under Investigation for
            2019-nCoV in Healthcare Settings. February 3, 2020. https://www.cdc.gov/coronavirus/2019-nCoV/hcp/
            infection-control.html (Accessed on March 19, 2020).

  110. Centers for Disease Control and Prevention. Strategies to Prevent the Spread of COVID-19 in Long-Ter
            m Care Facilities (LTCF). https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/prevent-spre
            ad-in-long-term-care-facilities.html (Accessed on March 08, 2020).

  111. Klompas M, Morris CA, Sinclair J, et al. Universal Masking in Hospitals in the Covid-19 Era. N Engl J
            Med 2020.

  112. World Health Organization. Infection prevention and control during health care when novel coronavirus
            (nCoV) infection is suspected. January 25, 2020. https://www.who.int/publications-detail/infection-preve
            ntion-and-control-during-health-care-when-novel-coronavirus-(ncov)-infection-is-suspected-20200125
            (Accessed on February 04, 2020).

  113. Leung NHL, CHu DKW, Shiu EYC, et al. Respiratory virus shedding in exhaled breath and efficacy of
            face masks. Nat Med 2020.

  114. https://www.doh.wa.gov/Portals/1/Documents/1600/coronavirus/HealthCareworkerReturn2Work.pdf (Ac
            cessed on March 23, 2020).

  115. United States Centers for Disease Control and Prevention (CDC). Strategies for Optimizing the Supply
            of PPE. https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html (Accessed on March 2
            5, 2020).

  116. Centers for Disease Control and Prevention. Decontamination and Reuse of Filtering Facepiece Respir
            ators using Contingency and Crisis Capacity Strategie https://www.cdc.gov/coronavirus/2019-ncov/hcp/

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                30/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 40 of 219 PageID 890
            ppe-strategy/decontamination-reuse-respirators.html (Accessed on April 02, 2020).

  117. Lindsley WG, Martin SB Jr, Thewlis RE, et al. Effects of Ultraviolet Germicidal Irradiation (UVGI) on
            N95 Respirator Filtration Performance and Structural Integrity. J Occup Environ Hyg 2015; 12:509.

  118. Heimbuch BK, Wallace WH, Kinney K, et al. A pandemic influenza preparedness study: use of
            energetic methods to decontaminate filtering facepiece respirators contaminated with H1N1 aerosols
            and droplets. Am J Infect Control 2011; 39:e1.

  119. Mills D, Harnish DA, Lawrence C, et al. Ultraviolet germicidal irradiation of influenza-contaminated N95
            filtering facepiece respirators. Am J Infect Control 2018; 46:e49.

  120. Lowe JJ, Paladino KD, Farke JD, et al. N95 Filtering Facepiece Respirator Ultraviolet Germicidal Irradia
            tion (UVGI) Process for Decontamination and Reuse https://www.nebraskamed.com/sites/default/files/d
            ocuments/covid-19/n-95-decon-process.pdf?date=03252020 (Accessed on March 25, 2020).

  121. Holmdahl T, Walder M, Uzcátegui N, et al. Hydrogen Peroxide Vapor Decontamination in a Patient
            Room Using Feline Calicivirus and Murine Norovirus as Surrogate Markers for Human Norovirus. Infect
            Control Hosp Epidemiol 2016; 37:561.

  122. Rudnick SN, McDevitt JJ, First MW, Spengler JD. Inactivating influenza viruses on surfaces using
            hydrogen peroxide or triethylene glycol at low vapor concentrations. Am J Infect Control 2009; 37:813.

  123. https://www.safety.duke.edu/sites/www.safety.duke.edu/files/N95%20Decontamination%20Procedure.p
            df (Accessed on March 27, 2020).

  124. Ostriker R. Boston hospitals getting ‘game changer’ machine that sterilizes 80,000 protective masks a d
            ay. Boston Globe. April 3, 2020. https://www.bostonglobe.com/2020/04/02/metro/boston-hospitals-gettin
            g-game-changer-machine-that-sterilizes-80000-protective-masks-day/ (Accessed on April 03, 2020).

  125. Kariwa H, Fujii N, Takashima I. Inactivation of SARS coronavirus by means of povidone-iodine, physical
            conditions and chemical reagents. Dermatology 2006; 212 Suppl 1:119.

  126. Yunoki M, Urayama T, Yamamoto I, et al. Heat sensitivity of a SARS-associated coronavirus introduced
            into plasma products. Vox Sang 2004; 87:302.

  127. Duan SM, Zhao XS, Wen RF, et al. Stability of SARS coronavirus in human specimens and
            environment and its sensitivity to heating and UV irradiation. Biomed Environ Sci 2003; 16:246.

  128. Pompeii LA, Kraft CS, Brownsword EA, et al. Training and Fit Testing of Health Care Personnel for
            Reusable Elastomeric Half-Mask Respirators Compared With Disposable N95 Respirators. JAMA
            2020.

  129. Centers for Disease Control and Prevention. Interim Considerations for Disposition of Hospitalized Pati
            ents with 2019-nCoV Infection. https://www.cdc.gov/coronavirus/2019-ncov/hcp/disposition-hospitalized
https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                31/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 41 of 219 PageID 891
            -patients.html (Accessed on February 11, 2020).

  130. Lan L, Xu D, Ye G, et al. Positive RT-PCR Test Results in Patients Recovered From COVID-19. JAMA
            2020.

  131. Chen C, Gao G, Xu Y, et al. SARS-CoV-2-Positive Sputum and Feces After Conversion of Pharyngeal
            Samples in Patients With COVID-19. Ann Intern Med 2020.

  132. World Health Organization. Home care for patients with suspected novel coronavirus (nCoV) infection p
            resenting with mild symptoms and management of contacts. Updated February 4, 2020. https://www.wh
            o.int/publications-detail/home-care-for-patients-with-suspected-novel-coronavirus-(ncov)-infection-prese
            nting-with-mild-symptoms-and-management-of-contacts (Accessed on February 14, 2020).

  133. Centers for Disease Control and Prevention. Interim guidance for persons who may have 2019 Novel C
            oronavirus (2019-nCoV) to prevent spread in homes and residential communities. https://www.cdc.gov/
            coronavirus/2019-ncov/hcp/guidance-prevent-spread.html#First_heading (Accessed on February 06, 2
            020).

  134. Kampf G, Todt D, Pfaender S, Steinmann E. Persistence of coronaviruses on inanimate surfaces and
            their inactivation with biocidal agents. J Hosp Infect 2020; 104:246.

  135. Ong SWX, Tan YK, Chia PY, et al. Air, Surface Environmental, and Personal Protective Equipment
            Contamination by Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) From a
            Symptomatic Patient. JAMA 2020.

  136. Rabenau HF, Cinatl J, Morgenstern B, et al. Stability and inactivation of SARS coronavirus. Med
            Microbiol Immunol 2005; 194:1.

  137. American Academy of Ophthalmology. Coronavirus Eye Safety. https://www.aao.org/eye-health/tips-pre
            vention/coronavirus-covid19-eye-infection-pinkeye (Accessed on April 06, 2020).

  138. World Health Organization. Advice on the use of masks in the context of the novel coronavirus (2019-n
            CoV) outbreak. April 6, 2020. https://www.who.int/publications-detail/advice-on-the-use-of-masks-in-the
            -community-during-home-care-and-in-healthcare-settings-in-the-context-of-the-novel-coronavirus-(2019
            -ncov)-outbreak (Accessed on April 07, 2020).

  139. Feng S, Shen C, Xia N, et al. Rational use of face masks in the COVID-19 pandemic. Lancet Respir
            Med 2020.

  140. Recommendation Regarding the Use of Cloth Face Coverings, Especially in Areas of Significant Comm
            unity-Based Transmission https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-c
            over.html (Accessed on April 04, 2020).




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                32/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 42 of 219 PageID 892
  141. Centers for Disease Control and Prevention. Public Health Recommendations for People in U.S. Comm
            unities Exposed to a Person with Known or Suspected COVID-19, other than Health Workers or other
            Critical Infrastructure Workers. https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recomme
            ndations.html (Accessed on April 01, 2020).

  142. Centers for Disease Control and Prevention. Public Health Recommendations after Travel-Associated
            COVID-19 Exposure https://www.cdc.gov/coronavirus/2019-ncov/php/risk-assessment.html (Accessed
            on April 01, 2020).

  143. Centers for Disease Control and Prevention. Implementing Safety Practices for Critical Infrastructure W
            orkers Who May Have Had Exposure to a Person with Suspected or Confirmed COVID-19. https://ww
            w.cdc.gov/coronavirus/2019-ncov/community/critical-workers/implementing-safety-practices.html (Acce
            ssed on April 09, 2020).

  144. World Health Organization. Updated WHO advice for international traffic in relation to the outbreak of th
            e novel coronavirus 2019-nCoV, 24 January 2020, https://www.who.int/ith/2020-24-01-outbreak-of-Pne
            umonia-caused-by-new-coronavirus/en/ (Accessed on January 26, 2020).

  145. World Health Organization. Key considerations for repatriation and quarantine of travellers in relation to
            the outbreak of novel coronavirus 2019-nCoV. February 11, 2020. https://www.who.int/ith/Repatriation_
            Quarantine_nCoV-key-considerations_HQ-final11Feb.pdf?ua=1 (Accessed on February 18, 2020).

  146. United States Centers for Disease Control and Prevention. Novel Coronavirus Information for Travel. ht
            tps://www.cdc.gov/coronavirus/2019-ncov/travelers/index.html (Accessed on February 18, 2020).

  147. https://clinicaltrials.gov/ct2/show/NCT04283461 (Accessed on March 23, 2020).

  148. https://clinicaltrials.gov/ct2/results?cond=COVID&term=BCG&cntry=&state=&city=&dist= (Accessed on
            April 09, 2020).

  149. Arts RJW, Moorlag SJCFM, Novakovic B, et al. BCG Vaccination Protects against Experimental Viral
            Infection in Humans through the Induction of Cytokines Associated with Trained Immunity. Cell Host
            Microbe 2018; 23:89.

  150. Moorlag SJCFM, Arts RJW, van Crevel R, Netea MG. Non-specific effects of BCG vaccine on viral
            infections. Clin Microbiol Infect 2019; 25:1473.

  151. https://clinicaltrials.gov/ct2/show/NCT04308668 (Accessed on March 23, 2020).

  152. Mitjà O, Clotet B. Use of antiviral drugs to reduce COVID-19 transmission. Lancet Glob Health 2020.


  Topic 126981 Version 49.0




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                33/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
      Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                    Page 43 of 219 PageID 893
  GRAPHICS

      Proposed reporting language for CT findings related to COVID-19

        Routine screening CT for diagnosis or exclusion of COVID-19 is currently not recommended by
        most professional organizations or the US Centers for Disease Control and Prevention

           COVID-19
          pneumonia
                                   Rationale                           CT findings                            Suggested reporting language
            imaging
         classification

         Typical                Commonly                  Peripheral, bilateral, GGO with or                "Commonly reported imaging features of
         appearance             reported                  without consolidation or visible                  (COVID-19) pneumonia are present. Other
                                imaging features          intralobular lines ("crazy-paving")               processes such as influenza pneumonia and
                                of greater                Multifocal GGO of rounded morphology              organizing pneumonia, as can be seen with
                                specificity for           with or without consolidation or visible          drug toxicity and connective tissue disease,
                                COVID-19                  intralobular lines ("crazy-paving")               can cause a similar imaging pattern."
                                pneumonia.                Reverse halo sign or other findings of
                                                          organizing pneumonia (seen later in the
                                                          disease)

         Indeterminate          Nonspecific               Absence of typical features AND                   "Imaging features can be seen with
         appearance             imaging features          Presence of:                                      (COVID-19) pneumonia, though are
                                of COVID-19                   Multifocal, diffuse, perihilar, or            nonspecific and can occur with a variety of
                                pneumonia.                    unilateral GGO with or without                infectious and noninfectious processes."
                                                              consolidation lacking a specific
                                                              distribution and are non-rounded or
                                                              non-peripheral.
                                                              Few very small GGO with a non-
                                                              rounded and non-peripheral
                                                              distribution.

         Atypical               Uncommonly or             Absence of typical or indeterminate               "Imaging features are atypical or
         appearance             not reported              features AND                                      uncommonly reported for (COVID-19)
                                features of               Presence of:                                      pneumonia. Alternative diagnoses should
                                COVID-19                      Isolated lobar or segmental                   be considered."
                                pneumonia.                    consolidation without GGO
                                                              Discrete small nodules (centrilobular,
                                                              "tree-in-bud")
                                                              Lung cavitation
                                                              Smooth interlobular septal thickening
                                                              with pleural effusion

         Negative for           No features of            No CT features to suggest pneumonia.              "No CT findings present to indicate
         pneumonia              pneumonia.                                                                  pneumonia. (NOTE: CT may be negative in
                                                                                                            the early stages of COVID-19.)"

         NOTES:
            1. Inclusion in a report of items noted in parenthesis in the Suggested reporting language column may depend upon clinical
               suspicion, local prevalence, patient status as a PUI, and local procedures regarding reporting.
            2. CT is not a substitute for RT-PCR, consider testing according to local recommendations and procedures for and availability of
               RT-PCR.

     Proposed reporting language for CT findings related to COVID-19, including rationale, CT findings, and suggested reporting
     language for each category. Associated CT findings for each category are based upon available literature at the time of writing
     in March 2020, noting the retrospective nature of many reports, including biases related to patient selection in cohort studies,
     examination timing, and other potential confounders.

     COVID-19: coronavirus disease 2019; CT: computed tomography; GGO: ground-glass opacity; PUI: person under investigation; RT-
     PCR: reverse transcription polymerase chain reaction.

     From: Simpson S, Kay FU, Abbara S, et al. Radiological Society of North America Expert Consensus Statement on Reporting Chest CT
     Findings Related to COVID-19. Endorsed by the Society of Thoracic Radiology, the American College of Radiology, and RSNA. Radiology:

https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                 34/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
            Case Imaging
     Cardiothoracic 3:20-cv-00832-E       Document
                          2020. Copyright ©             47-3Society
                                            2020 Radiological  Filed    04/18/20
                                                                    of North           Page 44
                                                                             America. Available at: of 219 PageID 894
     https://pubs.rsna.org/doi/10.1148/ryct.2020200152 (Accessed on April 6, 2020). Reproduced under the terms of the Creative
     Commons Attribution License.

     Graphic 127760 Version 1.0




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                35/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 45 of 219 PageID 895
      Suggested priorities for SARS-CoV-2 (COVID-19) testing

             Priority               CDC guidance [1]                                                IDSA guidance [2]

         First                     Hospitalized patients                 Critically ill patients receiving ICU-level care with unexplained viral
                                   Symptomatic health care               pneumonia or respiratory failure (regardless of travel or exposure history)
                                   workers                               Any individual (including health care workers) with fever or features of a
                                                                         lower respiratory tract illness and close contact with patients with
                                                                         laboratory-confirmed COVID-19 within 14 days of symptom onset
                                                                         (including all residents of long-term care facilities with a confirmed case)
                                                                         Individuals with fever or features of a lower respiratory tract illness who
                                                                         are also immunosuppressed (including patients with HIV), older, or have
                                                                         underlying chronic health conditions
                                                                         Individuals with fever or features of a lower respiratory tract illness who
                                                                         are critical to the pandemic response, including health care workers,
                                                                         public health officials, and other essential leaders

         Second                    Patients in long-term care            Non-ICU hospitalized patients and long-term care residents with
                                   facilities with symptoms              unexplained fever and features of a lower respiratory tract illness* ¶
                                   Patients 65 years of age
                                   and older with symptoms
                                   Patients with underlying
                                   conditions with symptoms
                                   First responders with
                                   symptoms

         Third                     Critical infrastructure               Outpatients who meet criteria for influenza testing (eg, symptoms such as
                                   workers with symptoms                 fever, cough, and other suggestive respiratory symptoms plus comorbid
                                   Individuals who do not                conditions, such as diabetes mellitus, chronic obstructive pulmonary
                                   meet any of the above                 disease, congestive heart failure, age >50 years, immunocompromising
                                   categories with symptoms              conditions); testing of outpatient pregnant women and symptomatic
                                   Health care workers and               children with similar risk factors is also included in this priority level*
                                   first responders without
                                   symptoms
                                   Individuals with mild
                                   symptoms in communities
                                   experiencing high COVID-
                                   19 hospitalizations

         Fourth                    Individuals without                   Community surveillance as directed by public health and/or infectious
                                   symptoms (non-priority)               diseases authorities

     SARS-CoV-2: severe acute respiratory syndrome coronavirus 2; COVID-19: coronavirus disease 2019; CDC: United States Centers for
     Disease Control and Prevention; IDSA: Infectious Diseases Society of America; ICU: intensive care unit.
     * The number of confirmed COVID-19 cases in the community should be considered.
     ¶ As testing becomes more widely available, routine testing of hospitalized patients may be important for infection prevention and
     management at discharge.

     References:
         1. Centers for Disease Control and Prevention. Evaluating and Testing Persons for Coronavirus Disease 2019 (COVID-19). Available
            at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-criteria.html (Accessed on March 26, 2020).
         2. Infectious Diseases Society of America. COVID-19 Prioritization of Diagnostic Testing. Available at:
            http://www.idsociety.org/globalassets/idsa/public-health/covid-19-prioritization-of-dx-testing.pdf (Accessed on March 26, 2020).

     Graphic 127515 Version 2.0




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                36/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 46 of 219 PageID 896
      Putting on personal protective equipment




     Sequence for putting on personal protective equipment.

     Reproduced from: Centers for Disease Control and Prevention. Protecting Healthcare Personnel: Sequence for
     Donning and Removing Personal Protective Equipment. Available at:
     https://www.cdc.gov/hai/prevent/ppe.html (Accessed on March 20, 2020).

     Graphic 127473 Version 1.0




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                37/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 47 of 219 PageID 897
      Taking off personal protective equipment




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                38/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 48 of 219 PageID 898




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                39/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                             Page 49 of 219 PageID 899




     Reproduced from: Centers for Disease Control and Prevention. Protecting Healthcare Personnel: Sequence for Donning and Removing
     Personal Protective Equipment. Available at: https://www.cdc.gov/hai/prevent/ppe.html (Accessed on March 20, 2020).

     Graphic 127474 Version 1.0




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                40/41
4/14/2020                          Coronavirus disease 2019 (COVID-19): Epidemiology, virology, clinical features, diagnosis, and prevention - UpToDate
        Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                  Page 50 of 219 PageID 900
  Contributor Disclosures
   Kenneth McIntosh, MD Nothing to disclose Martin S Hirsch, MD Nothing to disclose Allyson Bloom, MD Nothing to
  disclose

  Contributor disclosures are reviewed for conﬂicts of interest by the editorial group. When found, these are addressed by
  vetting through a multi-level review process, and through requirements for references to be provided to support the
  content. Appropriately referenced content is required of all authors and must conform to UpToDate standards of
  evidence.

  Conﬂict of interest policy




https://www.uptodate.com/contents/coronavirus-disease-2019-covid-19-epidemiology-virology-clinical-features-diagnosis-and-prevention/print                41/41
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 51 of 219 PageID 901




               Exhibit AA
4/17/2020                                                                            Older Adults | CDC
                                            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20             Page 52 of 219 PageID 902




            Coronavirus Disease 2019

            Older Adults
              Older adults and people who have severe underlying medical conditions like heart or lung disease or diabetes seem
              to be at higher risk for developing more serious complications from COVID-19 illness.




                             Reduce Your Risk of Getting Sick
                            There are things you can do to reduce your risk of getting sick.


                                     Stay home if possible.
                                     Wash your hands often.
                                     Take everyday precautions to keep space between yourself and others (stay 6 feet away, which is
                                     about two arm lengths).
                                     See also: What You Can Do


              See also: How to Protect Yourself



                              Coping and Stress
                             You may feel increased stress during this pandemic. Fear and anxiety can be overwhelming and cause
                              strong emotions.


              See also: Stress & Coping



                             Symptoms
                            Symptoms of COVID-19 can range from mild symptoms to severe illness and death. Symptoms may appear
                             2-14 days after exposure.

                             Watch for fever, cough, and shortness of breath.


              See also: Symptoms and Testing



                            Develop a Care Plan
              

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html                                                     1/3
4/17/2020                                                                            Older Adults | CDC
                                            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20             Page 53 of 219 PageID 903

                            A care plan summarizes your health conditions, medications, healthcare providers, emergency contacts, and
                            end-of-life care options (for example, advance directives). Complete your care plan in consultation with your
                            doctor, and if needed, with help from a family member or home nurse aide.


                            A care plan can have bene ts beyond the current pandemic. You can update your care plan every year, or
                            any time you have a change in your health or medications. Care plans can help reduce emergency room
                            visits and hospitalizations, and improve overall medical management for people with a chronic health
                            condition, resulting in better quality of life.

                            During the COVID-19 pandemic, having a care plan is an important part of emergency preparedness.


                                    Guidance on how to develop your emergency preparedness care plan.
                                    Download a llable care plan form  [5 pages]



                              Senior Living Facilities
                             People with loved ones in nursing homes, assisted living facilities, and other types of senior living facilities
                              may be understandably concerned about their loved one’s risk of illness from COVID-19.

                              To protect these vulnerable friends and family members, CDC has advised that long-term care facilities

                                      restrict visitors,
                                      regularly check healthcare workers and residents for fevers and symptoms, and
                                      limit activities within the facility to keep residents safe.



              8 out of 10 deaths reported in the U.S. have been in adults 65 years old and older
              Among adults with con rmed COVID-19 reported in the U.S.:

                      Estimated percent requiring hospitalization
                           31-70% of adults 85 years old and older
                              31-59% of adults 65-84 years old
                      Estimated percent requiring admission to intensive care unit
                           6-29% of adults 85 years old and older
                              11-31% of adults 65-84 years old
                      Estimated percent who died
                           10-27% of adults 85 years old and older
                              4-11% of adults 65-84 years old


              COVID-19: What older adults need to know

              Jay Butler, Deputy Director for Infectious Diseases at CDC, describes preventative measures to help protect older
              adults from COVID-19.




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html                                                               2/3
4/17/2020                                                                            Older Adults | CDC
                                            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20             Page 54 of 219 PageID 904




              AARP's coronavirus information tele-town hall




              CDC and other federal experts presented at an AARP tele-town hall event held on March 10, 2020 discussing
              Other   resources
              prevention and care for older adults.


              People at Higher Risk


              Prevent Getting Sick

              If You Are Sick

              Symptoms & Testing

              Cases & Latest Updates



                                                                                                                              Page last reviewed: April 7, 2020




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html                                                                                3/3
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 55 of 219 PageID 905




               Exhibit B
       Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                          Page 56 of 219                                      PageID 906
                                                    Dallas County Health and Human  Services
                                                   2019 Novel Coronavirus (COVID‐19) Summary

                                                                              April 3, 2020

 As of 10:00 am April 3, 2020, DCHHS is reporting 90 additional   positive cases of 2019 novel coronavirus
                                                           Source of Laboratory Testing for      # Cases
                                                                                                            (COVID‐
                                                                                                          % of Total
  19), bringing the total case count in Dallas County to 921, including 17 deaths.
                                                           Reported Positive Tests              (N= 921)    Cases
• The numbers of intensive care unit hospitalizations from COVID‐19 from this
                                                         Commercial/Hospital    past week have
                                                                             Laboratory*   559 exceeded  the
                                                                                                     88.6%
  peak week of ICU hospitalizations from influenza this past 2019‐2020 season in Dallas County.
                                                                                                      Dallas LRN Laboratory          68             10.8%
 Of cases requiring hospitalization, about three‐quarters (71%) have been either over 60 years of age or have had
                                                               Other Public Health Laboratory   4          0.6%
  at least one known high‐risk chronic health condition. Diabetes has been an underlying high‐risk health
  condition reported in over a quarter (28%) of all hospitalized patients with COVID‐19.
 34 COVID‐19 cases associated with 5 long‐term care facilities, including 3 deaths, have been reported to date.
 New COVID‐19 cases are reported as a daily aggregate, with detailed summaries updated Tuesdays and Fridays.

   Figure 1. Daily COVID‐19 Cases by Date of Test Collection, Dallas County: March 10, 2020 – April 2, 2020*
    *The data in this summary reflect cumulative data received as of 7:00 pm, April 2, 2020. All data are preliminary and subject to change as cases
    represented are being actively investigated, and may be updated between press releases. Includes only cases in Dallas County residents.

                                      90
                                                Total Cases = 921
                                      80
                                                                                                                                           Median
                                                 Hospitalized Cases                                                                       reporting
                                      70
                                                                                                                                            lag**
           Number of Positive Cases




                                                 Non‐hospitalized Cases                                                                    = 2 days
                                      60
                                                                                                                                          [Range 0 ‐
                                      50                                                                                                   15 days]

                                      40

                                      30

                                      20

                                      10

                                      0
                                           9   10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31                                1

                                                                                   March                                                     April
                                                                      Test
      ** Reporting lag = Time from specimen collection to receipt of test    Collection
                                                                          results

        Table 1. Cumulative COVID‐19 Cases by                                       Table 2. Source of Laboratory Testing for Reported
        Age Groups and Gender, Dallas County                                        COVID‐19 Positive Cases, Dallas County

                                                    # Cases      % of Total          Source of Laboratory Testing for              # Tests     % of Total
         Age Group                                  (N=921)        Cases             Reported Positive Tests                      (N=921)        Cases
           0 to 17                                     10          1.1%                Commercial or Hospital Laboratory*           832             90.3%
           18 to 40                                   341         37.0%
           41 to 60                                   330         35.8%                                Dallas LRN Laboratory         82              8.9%
           over 60                                    240         26.1%                        Other Public Health Laboratory         7              0.8%
         Sex
                                                                                       * Includes: ARUP, CPL, Excelsior, LabCorp, Magnolia, Medfusion,
           Female                                     411             44.6%
                                                                                       Prism, Quest, Viracor, and multiple in‐house hospital laboratories
           Male                                       510             55.4%


                                                                                 Page 1 of 6
DCHHS COVID‐19
    Case       and Influenza Epidemiology
         3:20-cv-00832-E      Document Summary
                                          47-3 Filed 04/18/20                                                                               April 3, 2020
                                                                                                                            Page 57 of 219 PageID    907

          Table 3. Non‐COVID‐19 Respiratory Virus Testing by North Texas Labs Reported to NREVSS, CDC Week 13

                                            Virus                         # Labs Reporting              Total Tests          Total Positive        % Tests Positive
                                Influenza                                           2                      347                      7                      2.0
                    Seasonal (non‐SARS‐2) Coronavirus                               2                      212                     10                      4.7
                         Adenovirus (respiratory)                                   2                      212                     15                      7.1
                                  HMPV                                              2                      212                     39                     18.4
                         Rhinovirus/Enterovirus                                     2                      212                     45                     21.2
                                   RSV                                              2                      278                     5                       1.8
                      Data source: National Respiratory and Enteric Virus Surveillance System (NREVSS) and hospitals reporting directly to DCHHS




     Figure 2. Cumulative COVID‐19 Cases and Hospitalizations in Dallas County: March 10, 2020 – April 2, 2020*
                                         by Date of Specimen Collection

                            1000

                            900
                                                  Hospitalized
                                                   HospitalizedCases
                                                                Cases
                            800
                                                   Total Cases
  Positive COVID‐19 Cases




                            700                   ALL Cases

                            600

                            500

                            400

                            300

                            200

                            100

                               0
                                     9    10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31                                                       1
                                                                                               March                                                           April

                            *The data in this summary reflect cumulative data received asCollection   Date2, 2020. All data are preliminary and subject to change as cases
                                                                                         of 7:00 pm, April
                            represented are being actively investigated, and may be updated between press releases. Includes only cases in Dallas County residents.




                            Table 4. Transmission Risk Factors for Cumulative COVID‐19 Cases, Dallas County

                                                                                                                  Cases
                            Exposure Risk Factor                                                                 (N= 921)                            %
                              International Travel                                                                    47                           6.7%
                              Domestic Travel (out‐of‐state)                                                          79                           9.4%
                              Cruise Ship Travel                                                                      5                            0.8%
                              Long Term Care Facility                                                                 34                           4.4%
                              Jail                                                                                    22                           1.7%
                              Close contact or Presumed Community Transmission*                                       480                         76.1%
                                 *Includes: household transmission, and cases with no other exposure risk factors identified




                                                                                          Page 2 of 6
DCHHS COVID‐19
    Case       and Influenza Epidemiology
         3:20-cv-00832-E      Document Summary
                                          47-3 Filed 04/18/20                                                            April 3, 2020
                                                                                                         Page 58 of 219 PageID    908

           Table 5. COVID‐19 Case Characteristics, Dallas County: March 10, 2020 – April 2, 2020
                                                                                Non‐Hospitalized Cases                            %
           Not Hospitalized                                                               N = 631                       69% of Total Cases
           Outpatient/ Urgent Care/ Drive‐through                                            481                                 76%
           Emergency Department only                                                         150                                 24%


                                                                                   Hospitalized Cases                             %
           Ever Hospitalized                                                              N = 290                       31% of Total Cases
              Admitted to Intensive Care Unit                                                 89                                 31%
              Mechanical Ventilation                                                          56                                 19%
           ≥60 yrs age or Presence of ≥1 high risk condition                                 206                                 71%
           Presence of ≥1 high risk condition                                                157                                 54%
              Diabetes                                                                        82                                 28%
              Lung Disease (e.g. COPD, asthma)                                                35                                 12%
              Heart Disease (e.g. CHF)                                                        33                                 11%
              Kidney Disease (e.g. ESRD, dialysis)                                            21                                  7%
              Cancer, Immune‐compromise                                                       14                                  5%
              Pregnancy                                                                       3                                   1%
           Deaths                                                                             13                         2% of Total Cases



                 Figure 3. Influenza and COVID‐19 Hospitalizations by Week of Admission, Dallas County:
                         September 2019 through week ending March 28, 2020 (CDC Week 13)*

           250


                                Influenza Hospitalization
           200
                                COVID‐19 Hospitalization

           150
  Counts




           100



            50



             0
                  37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 1 2 3 4 5 6 7 8 9 10 11 12 13
                                                                               CDC Week

           *The data in this summary reflect cumulative data received as of 7:00 pm, April 2, 2020. All data are preliminary and subject to change as cases
           represented are being actively investigated, and may be updated between press releases. Includes only cases in Dallas County residents.



                                                                          Page 3 of 6
DCHHS COVID‐19
    Case       and Influenza Epidemiology
         3:20-cv-00832-E      Document Summary
                                          47-3 Filed 04/18/20                                                                 April 3, 2020
                                                                                                              Page 59 of 219 PageID    909



          Table 6. Summary of Influenza and COVID‐19 Hospitalizations and Deaths from Dallas County
          Hospitals, Vital Statistics and Medical Examiner’s Office
                            Week Ending                               02/29        03/07        03/14       03/21        03/28        04/04       9/08/19–
                             CDC Week                                   9            10           11          12         13*           14*         Present
             Influenza hospitalizations1                                88           81           67          30         N/A           N/A          1,990
             Influenza ICU admissions1                                  8            9            7           7          N/A           N/A           281
             Confirmed influenza‐associated deaths2                     0            2            0           0          N/A           N/A           19
             COVID‐19 hospitalizations3                                 0            0            14          55         166*          55*           235
             COVID‐19 ICU admissions3                                   0            0            6           20         47*           16*           73
             Confirmed COVID‐19‐associated deaths4                      0            0            0           2          10*            5*           17*
     *All data are preliminary and subject to change as additional information is received. Data for week ending 4/4/20 is incomplete.
      1
       Reflects all influenza‐associated hospitalizations reported from 14 hospitals located within Dallas County by week of any positive influenza tests.
     2
       Confirmed influenza‐associated deaths as defined by a positive laboratory test and any of the following: (1) death certificate denotation, (2) medical record
       documentation of compatible symptoms and clear progression from illness to death, or (3) determination by the County Medical Examiner’s office (ME) of
       no alternate cause of death. Does not include possible influenza‐associated deaths with pending determination of primary cause of death.
     8
       Reflect all COVID‐19‐associated hospitalizations reported from area hospitals within Dallas County by week of admission; data as of 7:00 pm 4/2/20.




             Figure 4. Intensive Care Unit Hospitalizations for Influenza and COVID‐19 by Week of Admission, Dallas
                         County: September 2019 through week ending March 28, 2020 (CDC Week 13)*


              50
              30
              45
                                     Influenza
                             Influenza         ICU Admission
                                       ICU Admission
              40
              25             COVID‐19 ICU Admission
                                   COVID‐19 ICU Admission
              35
              20
              30
    Counts
  Counts




              25
              15
              20
              10
              15

              10
               5
               5

               00
                    37 38
                    37 38 39
                          39 40
                             40 41
                                41 42
                                   42 43
                                      43 44
                                         44 45
                                            45 46
                                                46 47
                                                    47 48
                                                        48 49
                                                            49 50
                                                                50 51
                                                                    51 52
                                                                        52 11 22 33 44 55 66 77 8 8 9 9 1010111112121313

                                                                                   CDC Week
                                                                              CDC Week

             *The data in this summary reflect cumulative data received as of 7:00 pm, April 2, 2020. All data are preliminary and subject to change as cases
             represented are being actively investigated, and may be updated between press releases. Includes only cases in Dallas County residents.




                                                                             Page 4 of 6
DCHHS COVID‐19
    Case       and Influenza Epidemiology
         3:20-cv-00832-E      Document Summary
                                          47-3 Filed 04/18/20                                                                            April 3, 2020
                                                                                                                         Page 60 of 219 PageID    910




Figure 5. Syndromic Surveillance of Emergency Department Visits for Influenza‐like Illness* (ILI), Dallas County:
           Proportion of Daily ED Visits for ILI Comparing Four Influenza Seasons: 2016 – April 1, 2020

                                                 9.0
                                                                                                                                                     2016‐2017
                                                 8.0                                                                                                 2017‐2018
   Proportion of Daily ED Visits for ILI (%)




                                                                                                                                                     2018‐2019
                                                 7.0
                                                                                                                                                     2019‐2020
                                                 6.0

                                                 5.0

                                                 4.0

                                                 3.0

                                                 2.0

                                                 1.0

                                                 0.0



                                                                                                       Date
                  * ILI is defined as presence of fever and cough or sore throat or mention of influenza. Data is from 18 hospital emergency departments voluntarily
                  reporting numbers of persons presenting with self‐reported chief complaints of ILI. The recent increase in ILI visits is unusual for this time of year.




                                               Table 7. Cumulative COVID‐19 Cases by City of residence within Dallas County are preliminary and subject

                                               City of Residence                                             Cases (N=921)             % of Total Cases
                                                  Addison                                                        10                            1.1%
                                                  Balch Springs                                                   5                            0.5%
                                                  Carrollton                                                     16                            1.7%
                                                  Cedar Hill                                                     17                            1.8%
                                                  Coppell                                                        14                            1.5%
                                                  Dallas                                                         533                           57.9%
                                                  DeSoto                                                         35                            3.8%
                                                  Duncanville                                                     5                            0.5%
                                                  Farmers Branch                                                 15                            1.6%
                                                  Garland                                                        69                            7.5%
                                                  Glenn Heights                                                   4                            0.4%
                                                  Grand Prairie                                                  26                            2.8%
                                                  Highland Park                                                  14                            1.5%
                                                  Irving                                                         56                            6.1%
                                                  Lancaster                                                      13                            1.4%
                                                  Mesquite                                                       31                            3.4%
                                                  Richardson                                                     24                            2.6%
                                                  Rowlett                                                        13                            1.4%
                                                  Sachse                                                          2                            0.2%
                                                  Seagoville                                                      1                            0.1%
                                                  Sunnyvale                                                       2                            0.2%
                                                  University Park                                                16                            1.7%



                                                                                               Page 5 of 6
DCHHS COVID‐19
    Case       and Influenza Epidemiology
         3:20-cv-00832-E      Document Summary
                                          47-3 Filed 04/18/20                                   April 3, 2020
                                                                                Page 61 of 219 PageID    911




                        CDC Priorities for COVID‐19 Testing (rev. date: 3/24/20)
              (See CDC Guidance for Evaluating and Reporting Persons Under Investigation (PUI) at:
                        https://www.cdc.gov/coronavirus/2019‐nCoV/hcp/clinical‐criteria.html )

   PRIORITY 1: Ensure optimal care options for all hospitalized patients, lessen the risk of nosocomial
   infections, and maintain the integrity of the healthcare system
          Hospitalized patients
          Symptomatic healthcare workers

   PRIORITY 2: Ensure those who are at highest risk of complication of infection are rapidly
   identified and appropriately triaged
          Patients in long-term care facilities with symptoms
          Patients 65 years of age and older with symptoms
          Patients with underlying conditions with symptoms
          First responders with symptoms

   PRIORITY 3: As resources allow, test individuals in the surrounding community of rapidly
   increasing hospital cases to decrease community spread, and ensure health of essential
   workers
          Critical infrastructure workers with symptoms
          Individuals who do not meet any of the above categories with symptoms
          Healthcare workers and first responders
          Individuals with mild symptoms in communities experiencing high COVID-19 hospitalizations

   NON-PRIORITY
          Individuals without symptoms




                                                      Page 6 of 6
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 62 of 219 PageID 912




               Exhibit BB
4/17/2020                                                            Aging in Prison | National Institute of Corrections
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                      Page 63 of 219 PageID 913
                                            (https://www.justice.gov/)
                                                                                    Your Library Cart   (/cart)
                                                                                                                  (https://nicic.gov/aging-prison#block-menu-menu-log-in-out)   ^



                                                                                                                                                                 MENU
                         (/)



     Search NICIC.gov                                                                                                                                            search




    Aging in Prison




     "The number of prisoners age 55 or older sentenced to more than 1 year in state prison increased 400% between 1993 and 2013, from 26,300 (3% of the total
    state prison population) in 1993 to 131,500 (10% of the total population) in 2013"1


     Older adults in prison o en exhibit physical and mental health problems, including dementia, and histories of trauma and chronic stress. Over 3,000 of these
    men and women will die each year in prison.2


    Listed below are resources related to the needs, policies, programs, and legal issues of aging in prison.


    1: (Carson & Sabol, 2016) [From Aging Of The State Prison Population, 1993-2013 (https://www.bjs.gov/index.cfm?ty=pbdetail&iid=5602)]



https://nicic.gov/aging-prison                                                                                                                                                  1/5
4/17/2020                                                           Aging in Prison | National Institute of Corrections
    2: (JamesCase
             & Glaze, 3:20-cv-00832-E             Document
                      2006; Maruschak, 2008; Maschi,               47-3 2012).
                                                     Kwak, Ko, & Morrissey, Filed  04/18/20
                                                                               [From Aging Prisoners: Page
                                                                                                      A Crisis in64 ofof 219
                                                                                                                 Need            PageID
                                                                                                                         Intervention, Fordham914
                                                                                                                                               University,
    2012.]




    © Photo by Jessica Earnshaw


    TOPICS:
       Aging oﬀenders (/tags/aging-offenders)


    DIVISION:
       Prisons Division


    RESOURCE LINKS:
     Hot Topic: Do you have sample policies for compassionate release of terminally ill inmates? (https://nicic.gov/do-you-have-sample-policies-compassionate-
    release-terminally-ill-inmates)
     Hot Topic: Where can I find protocols and policies for palliative/hospice care in corrections? (https://nicic.gov/where-can-i-find-protocols-and-policies-
    palliativehospice-care-corrections)
     The High Costs of Low Risk: The Crisis of America’s Aging Prison Population (http://www.osborneny.org/resources/the-high-costs-of-low-risk/)
     Supporting America’s Aging Prisoner Population: Opportunities & Challenges for Area Agencies on Aging
    (https://www.n4a.org/Files/n4a_AgingPrisoners_23Feb2017REV (2).pdf)
     The Health of America’s Aging Prison Population (https://academic.oup.com/epirev/article/40/1/157/4951841)
     Exploring the Relationship Between Cumulative Trauma and Recidivism Among Older Adults: Does Race and Oﬀense History Matter
    (https://www.academia.edu/38043271/Exploring_the_Relationship_Between_Cumulative_Trauma_and_Recidivism_Among_Older_Adults_Does_Race_and_Offense_H
    email_work_card=title)
     Everywhere and Nowhere: Compassionate Release in the States (https://famm.org/wp-content/uploads/Exec-Summary-Report.pdf)
     Ageing in imprisonment - Summary report (https://www.icrc.org/en/publication/ageing-imprisonment-summary-report)




       Printer-friendly version (/print/18248)




    NIC RESOURCES




             E ectively Managing Aging and Geriatric O enders [Satellite/Internet Broadcast held March 11, 2010]    (/effectively-managing-aging-and-geriatric-
                                                        offenders-satelliteinternet-broadcast-held-march-11-2010)

https://nicic.gov/aging-prison                                                                                                                                     2/5
4/17/2020                                                                Aging in Prison | National Institute of Corrections
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                 Page 65 of 219 PageID 915




               Losing Time: Dementia and Alzheimer's Disease Behind Bars [Webinar]        (/losing-time-dementia-and-alzheimers-disease-behind-bars-webinar)
     (/losing-time-dementia-and-alzheimers-disease-behind-bars-webinar)




    CONTACT THE INFORMATION CENTER
                                 If you have questions, a great place to ask for help is through the Information Center staﬀ via the link below.


                                                                   Contact the NIC Helpdesk (/nic-helpdesk)




                                                                                SITE MAP

        Home (/)
        Training (/training)
        Training Catalog (https://nic.learn.com/)
            Learn Center Support & Password Recovery (https://nic.learn.com/learncenter.asp?id=178409&page=13)
        Resources for Correctional Trainers (/resources-for-correctional-trainers)
        Partnership Training Programs (/partnership-training-programs)
        Training FAQ's (/training-faq)

        Projects (/popular-projects)
        NIC Microsites (https://info.nicic.gov)
        Projects by Division (/projects-division)




https://nicic.gov/aging-prison                                                                                                                                 3/5
4/17/2020                                                                  Aging in Prison | National Institute of Corrections
          Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                        Page 66 of 219 PageID 916
        How Can NIC Help? (/how-can-we-help)
        I'm Looking for Training (/im-looking-training-andor-courses)
        I'm Looking for Technical Assistance (/im-looking-technical-assistance-my-agency)
        I'm Looking For Information Assistance (/im-looking-information-assistance-library)
        How Else Can NIC Help? (/what-else-does-nic-do-may-benefit-me-or-my-agency)

        Connect (/connect)
        Upcoming Events (/news-media/events)
        Webinars & Broadcasts (/webinars-broadcasts)
        Forums (https://community.nicic.gov/forums/)
        Subscribe to NIC news alerts (https://public.govdelivery.com/accounts/USDOJBOPNIC/subscriber/new)

        NIC Library (/library-overview)
        Search the Library (/all-library-items)
           Library List (/library-list)
        Data & Statistics (/state-statistics-information)
        Library Help Desk (/nic-helpdesk)
        Ask A Librarian (/research-assistance)
           Library Research Tools (/library-research-tools)
           Hot Topics (/hot-topics)
        Borrow an Ebook (https://nic.overdrive.com)

        About NIC (/about-us)
        Divisions (/divisions)
            Academy Division (/academy-division)
            Community Services Division (/community-services-division)
            Jails Division (/jails-division)
            Prisons Division (/prisons-division)
        Advisory Board (/advisory-board)
        History of NIC (/history-of-nic)
        Available Solicitations (/invitations-bid-and-requests-proposal)
        NIC Staﬀ Directory (/nic-staff-directory)



                                                                              JUSTICE.GOV
            Archive (https://www.justice.gov/archive/)                                   Social Media (https://www.justice.gov/social)
            Accessibility (https://www.justice.gov/accessibility/accessibility-          For Employees (https://www.justice.gov/employees)
            information)                                                                 Oﬀice of the Inspector General (https://oig.justice.gov/)
            Adobe Reader(link is external)                                               Government Resources (https://www.justice.gov/resources)
            (http://get.adobe.com/reader/otherversions/)                                 Open Government (https://www.justice.gov/open)
            FOIA (https://www.justice.gov/oip)                                           Plain Writing (https://www.justice.gov/open/plain-writing-act)
            No FEAR Act (https://www.justice.gov/jmd/eeo-program-status-report)          USA.gov (https://www.usa.gov/)
            Information Quality (https://www.justice.gov/information-quality)            BusinessUSA (https://www.usa.gov/business?source=busa)
            Privacy Policy (https://www.justice.gov/doj/privacy-policy)
            Legal Policies & Disclaimers (https://www.justice.gov/legalpolicies)

                                                                                  NIC INFO
          Administrative Oﬀices
                                                                                          Training Center
          320 First St. N.W.
                                                                                          11900 E Cornell Ave, Unit C
          Rm. 901D – 3rd flr.
                                                                                          Aurora, CO 80014
          Washington, DC 20534
                                                                                          800.995.6429
          800.995.6423
                                                                                          800.995.6420 (Fax #)
          202.307.3106
                                                                                          Information Center
                                                                                          11900 E Cornell Ave, Unit C
                                                                                          Aurora, CO 80014
                                                                                          800.877.1461
                                                                                          support@nicic.gov (https://nicic.gov/nic-helpdesk)




        Login (/user/login?current=node/18248)

https://nicic.gov/aging-prison                                                                                                                            4/5
4/17/2020                                 Aging in Prison | National Institute of Corrections
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 67 of 219 PageID 917
    Back to top




https://nicic.gov/aging-prison                                                                              5/5
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 68 of 219 PageID 918




               Exhibit C
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                 Page 69 of 219 PageID 919




                                                 Recommendations and Reports
                                                         July 7, 2006 / 55(RR09);1-44


  Persons using assistive technology might not be able to fully access information in this file. For assistance,
  please send e-mail to: mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject line
  of e-mail.


                Prevention and Control of Tuberculosis in
                  Correctional and Detention Facilities:
                     Recommendations from CDC

      Endorsed by the Advisory Council for the
      Elimination of Tuberculosis, the National
     Commission on Correctional Health Care,
     and the American Correctional Association
  The material in this report originated in the National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention (proposed), Kevin
  Fenton, MD, PhD, Director, and the Division of Tuberculosis Elimination, Kenneth G. Castro, MD, Director.

  Corresponding address: Division of Tuberculosis Elimination, National Center for HIV/AIDS, Viral Hepatitis, STD, and TB Prevention
  (proposed), CDC, 1600 Clifton Road, NE, MS E-10, Atlanta, GA 30333. Telephone: 404-639-8120; Fax: 404-639-8604.


                                                                  Summary

  Tuberculosis (TB) control can be particularly problematic in correctional and detention facilities, in which
  persons from diverse backgrounds and communities are housed in close proximity for varying periods. This
  report provides a framework and general guidelines for effective prevention and control of TB in jails, prisons,
  and other correctional and detention facilities. Recommendations were developed on the basis of published
  guidelines and a review of the scientific literature. Effective TB-prevention and -control measures in
  correctional facilities include early identification of persons with TB disease through entry and periodic follow-
  up screening; successful treatment of TB disease and latent TB infection; appropriate use of airborne
  precautions (e.g., airborne infection isolation, environmental controls, and respiratory protection);
  comprehensive discharge planning; and thorough and efficient contact investigation. These measures should be
  instituted in close collaboration with local or state health department TB-control programs and other key
  partners. Continuing education of inmates, detainees, and correctional facility staff is necessary to maximize
  cooperation and participation. To ensure TB-prevention and -control measures are effective, periodic program
  evaluation should be conducted.
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          1/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
             Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                 Page 70 of 219 PageID 920
                                                                Introduction

  Tuberculosis (TB) is a disease caused by Mycobacterium tuberculosis that adversely affects public health
  around the world (1). In the United States, TB control remains a substantial public health challenge in multiple
  settings. TB can be particularly problematic in correctional and detention facilities (2), in which persons from
  diverse backgrounds and communities are housed in close proximity for varying periods. Effective TB
  prevention and control measures in correctional facilities are needed to reduce TB rates among inmates and the
  general U.S. population.

  The recommendations provided in this report for the control of TB in correctional facilities expand on, update,
  and supersede recommendations issued by the Advisory Council for the Elimination of TB (ACET) in 1996 (3).
  This report provides a framework and general guidelines for effective prevention and control of TB in jails,
  prisons, and other correctional and detention facilities. In addition, on the basis of existing scientific knowledge
  and applied experience of correctional and public health officials, this report defines the essential activities
  necessary for preventing transmission of M. tuberculosis in correctional facilities. These fundamental activities
  can be categorized as 1) screening (finding persons with TB disease and latent TB infection [LTBI]); 2)
  containment (preventing transmission of TB and treating patients with TB disease and LTBI); 3) assessment
  (monitoring and evaluating screening and containment efforts); and 4) collaboration between correctional
  facilities and public health departments in TB control. These overarching activities are best achieved when
  correctional facility and public health department staff are provided with clear roles of shared responsibility.

  The recommendations in this report can assist officials of federal, state, and local correctional facilities in
  preventing transmission of TB and controlling TB among inmates and facility employees. The target audience
  for this report includes public health department personnel, correctional medical directors and administrators,
  private correctional health vendors, staff in federal and state agencies, staff in professional organizations, and
  health-care professionals. The report is intended to assist policymakers in reaching informed decisions
  regarding the prevention and control of TB in correctional facilities.

  Methods

  To update the existing guidelines, with assistance from ACET, CDC organized and convened the Tuberculosis
  in Corrections Working Group, an ad hoc group of persons with expertise in public health and health care in
  correctional facilities. Organizations represented in the Working Group included ACET, the National
  Commission on Correctional Health Care, the American Correctional Association, the American Jail
  Association, and the Society of Correctional Physicians. The Working Group reviewed published guidelines and
  recommendations, published and unpublished policies and protocols, and peer-reviewed studies discussing
  overall TB prevention and control and aspects of TB prevention and control specific to correctional and
  detention facilities. These guidelines, recommendations, policies, protocols, and studies form the basis for the
  Working Group's recommendations. Because controlled trials are lacking for TB prevention and control
  activities and interventions specific to correctional and detention facilities, the recommendations have not been
  rated on the quality and quantity of the evidence. The recommendations reflect the expert opinion of the
  Working Group members with regard to best practices, based on their experience and their review of the
  literature.

  Summary of Changes from Previous Recommendations

  These guidelines are intended for short- and long-term confinement facilities (e.g., prisons, jails, and juvenile
  detention centers), which are typically referred to as correctional facilities throughout this report. These
  recommendations differ as follows from those made in 1996:

            The target audience has been broadened to include persons working in jails and other detention facilities.
            The need for correctional and detention facilities to base screening procedures for inmates and detainees
            on assessment of their risk for TB is emphasized. A description of how TB risk should be assessed is

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                           2/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
              Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20 Page 71 of 219 PageID 921
            included.
            The need for institutions to conduct a review of symptoms of TB for all inmates and detainees at entry is
            discussed.
            The need for all inmates and detainees with suspected TB to be placed in airborne infection isolation
            (AII) immediately is emphasized.
            Testing recommendations have been updated to reflect the development of the QuantiFERON®-TB Gold
            test (QFT-G), a new version of the QuantiFERON®-TB (QFT) diagnostic test for M. tuberculosis
            infection.
            The section on environmental controls has been expanded to cover local exhaust ventilation, general
            ventilation, air cleaning, and implementation of an environmental control program. Ventilation
            recommendations for selected areas in new or renovated correctional facilities have been included.
            A section on respiratory protection has been added, including information on implementing respiratory
            protection programs.
            Treatment recommendations for TB and LTBI have been updated on the basis of the most recent
            treatment statements published by CDC, the American Thoracic Society (ATS), and the Infectious
            Diseases Society of America.
            Emphasis is placed on case management of inmates with TB disease and LTBI.
            The need for early discharge planning coordinated with local public health staff is emphasized.
            A section has been included on U.S. Immigration and Customs Enforcement detainees.
            The importance of collaboration between correctional facility and public health staff is emphasized,
            particularly with respect to discharge planning and contact investigation.
            The need for corrections staff to work closely with public health staff to tailor an appropriately
            comprehensive training program to achieve and sustain TB control in a correctional facility is
            emphasized.
            The need for public health workers to receive education regarding the correctional environment is
            emphasized.
            Program evaluation is emphasized. Recommended areas of evaluation include assessment of TB risk in
            the facility, performance measurement for quality improvement, collaboration, information infrastructure,
            and using evaluation information to improve the TB-control program.

  Background

  During 1980--2003, the number of incarcerated persons in the United States increased fourfold, from
  approximately 500,000 in 1980 to approximately 2 million in 2003 (4,5). A disproportionately high percentage
  of TB cases occur among persons incarcerated in U.S. correctional facilities. In 2003 at midyear, although 0.7%
  of the total US population was confined in prisons and jails, 3.2% of all TB cases nationwide occurred among
  residents of correctional facilities (6). Although overall incidence of new TB cases among the U.S. population
  has remained at <10 cases per 100,000 persons since 1993 (6), substantially higher case rates have been
  reported in correctional populations (2). For example, the incidence of TB among inmates in New Jersey during
  1994 was 91.2 cases per 100,000 inmates, compared with 11.0 cases per 100,000 persons among all New Jersey
  residents (3). In 1991, a TB case rate for inmates of a California prison was 184 cases per 100,000 persons,
  which was 10 times greater than the statewide rate (7). In addition, in 1993, the TB rate for inmates in the New
  York State correctional system was 139.3 cases per 100,000 persons, an increase from the rate of 15.4 during
  1976--1978 (3,8). In California, the TB case rate reported from an urban jail in a high-prevalence area was 72.1
  cases per 100,000 inmates in 1998, representing 10% of the county's cases in that year (9). Studies have
  demonstrated the prevalence of LTBI among inmates to be as high as 25% (10--14). Other studies have
  demonstrated a correlation between length of incarceration and positive tuberculin skin test (TST) response,
  indicating that transmission might have occurred in these facilities (15,16).

  At least three factors contribute to the high rate of TB in correctional and detention facilities. First, disparate
  numbers of incarcerated persons are at high risk for TB (e.g., users of illicit substances [e.g., injection drugs],
  persons of low socioeconomic status, and persons with human immunodeficiency virus [HIV] infection). These
  persons often have not received standard public health interventions or nonemergency medical care before
  incarceration. Second, the physical structure of the facilities contributes to disease transmission, as facilities
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                           3/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
           Case close
  often provide   3:20-cv-00832-E
                       living quarters,Document
                                        might have47-3     Filedventilation,
                                                     inadequate  04/18/20 andPage
                                                                               can 72  of 219 PageID
                                                                                   be overcrowded        922
                                                                                                    (9,17--19).
  Third, movement of inmates into and out of overcrowded and inadequately ventilated facilities, coupled with
  existing TB-related risk factors of the inmates, combine to make correctional and detention facilities a high-risk
  environment for the transmission of M. tuberculosis and make implementation of TB-control measures
  particularly difficult (19). Despite recent efforts to improve TB-control measures in correctional and detention
  facilities, outbreaks of TB continue to occur in these settings, and TB disease has been transmitted to persons
  living in nearby communities (20--22). Consequently, correctional and detention facilities are critical settings in
  which to provide interventions for detecting and treating TB among a vulnerable population.

  Addressing the Challenges of TB Control in Correctional Facilities

  Published recommendations for elimination of TB in the United States include testing and treating inmates in
  correctional facilities for LTBI to prevent the development and transmission of TB (23). The basis for this
  recommendation is that LTBI and coinfection with HIV are more common in these underserved populations
  than in the general population (24--26). However, treating correctional inmates for LTBI can be challenging.

  Before being incarcerated, inmates might have faced barriers to accessing community health services necessary
  for the detection and treatment of TB disease and LTBI (27). In addition, inmates released from correctional
  facilities often do not attend clinic visits or adhere to treatment regimens. One study of inmates released before
  completion of TB therapy indicated that only 43% made at least one visit to the clinic after release (28). In
  another jail setting, using an educational intervention increased the rate of clinic visits after release from 3% to
  only 23% (29).

  In the United States, TB is concentrated increasingly among the most disadvantaged populations, particularly
  immigrants (30). Detained immigrants are arriving largely from countries with a high prevalence of TB (e.g.,
  Mexico, the Philippines, and Vietnam) and therefore present unique challenges in the elimination of TB in the
  United States* (31). Social and legal barriers often make standard testing and treatment interventions
  inadequate among undocumented immigrants (31). In certain instances, these patients have become resistant to
  first-line anti-TB drugs because of the interrupted treatment received in their countries of origin (32). However,
  undocumented immigrants placed in detention and correctional facilities have an opportunity to receive TB
  screening and begin treatment for TB disease (33).

  Rationale for Updating and Strengthening TB Control and Prevention Guidelines

  Transmission of M. tuberculosis continues to be documented within correctional facilities, primarily as a result
  of undiagnosed TB. Inmates with undiagnosed TB disease place other inmates and correctional staff at risk for
  TB, and when released, these persons also can infect persons living in surrounding communities
  (16,17,20,21,22,34,35).

  Despite the continued transmission of TB in correctional settings, few comprehensive evaluations of the
  implementation of TB-detection and -control procedures in correctional facilities have been performed (36--38).
  Nevertheless, correctional facilities are increasingly basing their TB prevention and control procedures on
  studies and data that support judicious interventions, including screening, case finding, case management,
  outbreak and contact investigations, and treatment for LTBI (7,9,14,21,28,33,34,39--46). Improving TB
  prevention and control practices within these settings is necessary to reduce rates of disease and eventually
  eliminate TB. TB prevention and control practices within correctional facilities should be strengthened for
  multiple reasons:

            M. tuberculosis is spread through the air. One highly infectious person can infect inmates, correctional
            staff, and visitors who share the same air space.
            Immediate isolation of infectious patients can interrupt transmission of M. tuberculosis in the facility.
            Prompt initiation of an adequate regimen of directly observed therapy (DOT)† helps ensure adherence to
            treatment because a health-care professional, a specially trained correctional officer, or a health
            department employee observes the patient swallowing each dose of medication. This method of treatment

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                           4/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
             Case
            can     3:20-cv-00832-E
                 diminish  infectiousness, Document    47-3
                                           reduce the risk for Filed 04/18/20
                                                               relapse,           Page 73
                                                                        and help prevent theofdevelopment
                                                                                                219 PageID    923
                                                                                                          of drug-
            resistant strains of M. tuberculosis.
            Inmates of correctional facilities have been reported to have relatively high rates of HIV infection;
            persons who are coinfected with HIV and M. tuberculosis are at high risk for progressing from LTBI to
            TB disease.
            A completed regimen of treatment for LTBI can prevent the development of TB disease in persons who
            are infected with M. tuberculosis.
            Correctional facility officials have an opportunity to treat inmates who have TB disease or LTBI before
            such inmates are released into the community.
            Because a substantial proportion of inmates do not have any other access to the health-care system, the
            correctional setting can be a primary source of health information, intervention, and maintenance.

  Screening

    Early identification and successful treatment of persons with TB disease remains the most effective means of
      preventing disease transmission (47). Therefore, inmates who are likely to have infectious TB should be
  identified and begin treatment before they are integrated into the general correctional facility population (i.e., at
  the time of admission into the correctional system). When possible, newly arrived inmates should not be housed
      with other inmates until they have been appropriately screened for TB disease. Screening programs in the
    correctional setting also allow for the detection of substantial numbers of persons with LTBI who are at high
   risk for progressing to TB disease and would likely benefit from a course of treatment. This secondary benefit
       of screening programs is often limited by inability to initiate and ensure completion of LTBI treatment,
   particularly in short-term correctional facilities. In addition to screening at intake, routine (i.e., at least annual)
  screening of long-term inmates and correctional facility staff (e.g., custody and medical) should be incorporated
                                          into the TB-control program (48,49).

   How screening activities should be implemented depends on multiple factors, including 1) the type of facility,
        2) the prevalence of TB infection and disease in the facility, 3) the prevalence of TB in the inmates'
     communities, 4) the prevalence of other risk factors for TB (e.g., HIV) in the inmate population, and 5) the
   average length of stay of inmates in the facility. The type of screening recommended for a particular facility is
   determined by an assessment of the risk for TB transmission within that facility. The risk assessment should be
    performed at least annually and should be made in collaboration with the local or state health department. A
        facility's TB risk can be defined as being minimal or nonminimal. A facility has minimal TB risk if

                                no cases of infectious TB have occurred in the facility in the last year,
              the facility does not house substantial numbers of inmates with risk factors for TB (e.g., HIV infection
                                                        and injection-drug use),
              the facility does not house substantial numbers of new immigrants (i.e., persons arriving in the United
                        States within the previous 5 years) from areas of the world with high rates of TB, and
                                       employees of the facility are not otherwise at risk for TB.

            Any facility that does not meet these criteria should be categorized as a nonminimal TB risk facility.

                                                             Screening Methods

                                                            Symptom Screening

      Whenever possible, health-care professionals should perform the initial screening. However, correctional
    officers in jails (particularly those housing minimal numbers of inmates) frequently administer health intake
    questionnaires. If custody staff members conduct the intake screening, they should receive adequate periodic
  training in taking a medical history, making necessary observations, and determining the appropriate disposition
      of inmates with signs or symptoms of possible medical problems. Staff conducting medical intake should
                    receive appropriate counseling and education regarding medical confidentiality.


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                           5/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

    DuringCase
           their 3:20-cv-00832-E      Document
                 initial medical screening,        47-3
                                             inmates      Filed
                                                     should     04/18/20
                                                            be asked  if they Page
                                                                              have a74   of 219
                                                                                     history      PageID
                                                                                              of TB disease924
                                                                                                            or if they
    have been treated for LTBI or TB disease previously. Documentation of any such history should be obtained
      from medical records, if possible. Inmates should be observed for the presence of a cough or evidence of
        significant weight loss. All incoming inmates in any size jail, prison, or other detention facility (e.g.,
   immigration enforcement) should be immediately screened for symptoms of pulmonary TB by being asked if
   they have had a prolonged cough (i.e., one lasting >3 weeks), hemoptysis (i.e., bloody sputum), or chest pain.
      The index of suspicion should be high when pulmonary symptoms are accompanied by general, systemic
    symptoms of TB (e.g., fever, chills, night sweats, easy fatigability, loss of appetite, and weight loss). Inmates
   should be interviewed systematically (i.e., using a standardized questionnaire) to determine whether they have
       experienced symptoms in recent weeks. Inmates who have symptoms suggestive of TB disease should
     immediately receive a thorough medical evaluation, including a TST or QFT-G, a chest radiograph, and, if
                                            indicated, sputum examinations.

      Persons with symptoms suggestive of TB disease or with a history of inadequate treatment for TB disease
     should be immediately placed in an AII room§ until they have undergone a thorough medical evaluation. If
     deemed infectious, such persons should remain in isolation until treatment has rendered them noninfectious.
       Facilities without an on-site AII room should have a written plan for referring patients with suspected or
                  confirmed TB to a facility that is equipped to isolate, evaluate, and treat TB patients.

   Symptom screening alone is an unsatisfactory screening mechanism for TB, except in facilities with a minimal
     risk for TB transmission. The use of symptom screening alone often will fail to detect pulmonary TB in
                                                     inmates.

                                                     Chest-Radiograph Screening

  Screening with chest radiographs can be an effective means of detecting new cases of unsuspected TB disease at
   intake to a correctional facility. In addition, radiographic screening requires fewer subsequent visits than a TST
       (i.e., only those inmates with suspicious radiographs or TB symptoms require follow-up). However, such
     screening will not identify inmates with LTBI. One study demonstrated that screening inmates with a chest
    radiograph doubled the TB case-finding rate and reduced the time from intake into the correctional facility to
    isolation substantially compared with TST testing (2.3 days and 7.5 days, respectively), thereby reducing the
       risk for TB exposure for other inmates and staff (50). Digital radiographs (miniature or full-size) provide
  enhanced imaging and improved storage and readability. A miniature radiograph can be performed in <1 minute
    and exposes the patient to approximately one tenth the radiation dose of a conventional radiograph. One cost-
   effectiveness analysis of miniature chest radiography for TB screening on admission to jail indicated that more
        cases were detected with this method than either TST or symptom screening, and the cost of radiograph
  screening was less per case detected (51). The extent to which radiologic screening is used in a given institution
  should be dictated by multiple factors, including 1) local epidemiologic characteristics of TB disease; 2) inmate
      length of stay; 3) the ability of the health-care professionals within the facility to conduct careful histories,
          tuberculin skin or QFT-G testing, and cross-matches with state TB registries; and 4) timeliness of the
    radiographic study and its reading. Screening with chest radiographs might be appropriate in certain jails and
  detention facilities that house substantial numbers of inmates for short periods and serve populations at high risk
      for TB (e.g., those with high prevalence of HIV infection or history of injection-drug use and foreign-born
                                 persons from countries in which TB prevalence is high).

    Inmates who are infected with HIV might be anergic and consequently might have false-negative TST results.
     However, routine anergy panel testing is not recommended because it has not been demonstrated to assist in
      diagnosing or excluding LTBI (52). In facilities that do not perform routine radiographic screening for all
   inmates, a chest radiograph should be part of the initial screening of HIV-infected patients and those who are at
                                 risk for HIV infection but whose status is unknown.

    In facilities with on-site radiographic screening, the chest radiograph should be performed as part of intake
      screening and read promptly by a physician, preferably within 24 hours. Persons who have radiographs
  suggestive of TB should be isolated immediately and evaluated further. Sputum-smear and culture examinations

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          6/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

  should beCase   3:20-cv-00832-E
              performed                Document
                          for inmates whose        47-3 Filedare
                                            chest radiographs 04/18/20
                                                                 consistent Page  75disease
                                                                            with TB  of 219 and
                                                                                              PageID   925
                                                                                                might be indicated
    for at least certain persons who are symptomatic, regardless of their TST, QFT-G, or chest radiograph results
  because persons with HIV and TB disease might have "negative" chest radiographs in addition to false-negative
                                                TST or QFT-G results.

                                                         Mantoux TST Screening

   Tuberculin skin testing using 0.1 mL of 5 tuberculin units (TU) of purified protein derivative (PPD) is the most
     common method of testing for TB infection. Multiple-puncture tests (e.g., the tine test) should not be used to
  determine whether a person is infected. Persons who have a documented history of a positive TST result (with a
       millimeter [mm] reading), a documented history of TB disease, or a reported history of a severe necrotic
       reaction to tuberculin should be exempt from a routine TST. For persons with a history of severe necrotic
    reactions and without a documented positive result with a millimeter reading, a QFT-G may be substituted for
  the TST. Otherwise, such persons should be screened for symptoms of TB and receive a chest radiograph unless
     they have had one recently (i.e., within 6 months) and are not symptomatic. Pregnancy, lactation, or previous
   vaccination with Bacillus Calmette-Guerin (BCG) vaccine are not contraindications for tuberculin skin testing.
   The TST is not completely sensitive for TB disease; its sensitivity ranges from 75%--90% (53,54). Despite this
   limitation, skin testing, along with use of a symptom review, frequently constitutes the most practical approach
                                               to screening for TB disease.

       A trained health-care professional should place the TST and interpret the reaction 48--72 hours after the
    injection by measuring the area of induration (i.e., the palpable swelling) at the injection site. The diameter of
    the indurated area should be measured across the width of the forearm. Erythema (i.e., the redness of the skin)
     should not be measured. All reactions, even those classified as negative, should be recorded in millimeters of
                                                       induration.

     In the majority of cases, a TST reaction of >10 mm induration is considered a positive result in inmates and
        correctional facility employees. However, an induration of >5 mm is considered a positive result in the
                                                  following persons:

                                                   persons infected with HIV,
                                 persons who are recent contacts of patients with TB disease,
                   persons with fibrotic changes on chest radiograph consistent with previous TB disease,
              organ transplant recipients and patients with other immunocompromising conditions (e.g., persons
                                    receiving >15 mg/day of prednisone for >1 month), and
                                            persons suspected of having TB disease.

   Persons who have a positive TST result and no symptoms suggestive of TB disease should be evaluated with a
  chest radiograph within 72 hours after the skin test is interpreted. Persons who have symptoms suggestive of TB
      disease should be evaluated immediately and placed in an AII room until TB is ruled out (see Symptom
                                                      Screening).

      The use of two-step testing can reduce the number of positive TSTs that would otherwise be misclassified as
       recent skin-test conversions during future periodic screenings. Certain persons who were infected with M.
   tuberculosis years earlier exhibit waning delayed-type hypersensitivity to tuberculin. When they are skin tested
         years after infection, they might have a false-negative TST result (even though they are truly infected).
       However, this first skin test years after the infection might stimulate the ability to react to subsequent tests,
        resulting in a "booster" reaction. When the test is repeated, the reaction might be misinterpreted as a new
   infection (recent conversion) rather than a boosted reaction. For two-step testing, persons whose baseline TSTs
    yield a negative result are retested 1--3 weeks after the initial test. If the second test result is negative, they are
       considered not infected. If the second test result is positive, they are classified as having had previous TB
     infection. Two-step testing should be considered for the baseline testing of persons who report no history of a
    recent TST and who will receive repeated TSTs as part of an institutional periodic skin-testing program. In the
   majority of cases, a two-step TST is not practical in jails because of the short average length of stay of inmates.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          7/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

    In the Case
            past, a3:20-cv-00832-E     Document
                   panel of other common   antigens47-3    Filed
                                                    was often    04/18/20
                                                               applied        Page
                                                                       with the TST76  of 219information
                                                                                    to obtain    PageID 926regarding
   the competence of the patient's cellular immune system and to identify anergy. More recently, however, anergy
        testing has been demonstrated to be of limited usefulness because of problems with standardization and
     reproducibility, the low risk for TB associated with a diagnosis of anergy, and the lack of apparent benefit of
         preventive therapy for groups of anergic HIV-infected persons. Therefore, the use of anergy testing in
       conjunction with a TST is no longer recommended routinely for screening programs for M. tuberculosis
                                           infection in the United States (52).

       Intracutaneous inoculation with BCG is currently used worldwide as a vaccine against TB. BCG is a live
     attenuated Mycobacterium bovis strain that stimulates the immune system to protect against TB. No reliable
  method has been developed to distinguish TST reactions caused by vaccination with BCG from those caused by
     natural mycobacterial infections, although reactions of >20 mm of induration are not likely caused by BCG
    (55). TST is not contraindicated for persons who have been vaccinated with BCG, and the TST results of such
  persons are used to support or exclude the diagnosis of M. tuberculosis infection. A diagnosis of M. tuberculosis
   infection and treatment for LTBI should be considered for any BCG-vaccinated person who has a positive TST
           reaction. The same criteria for interpretation of TST results are used for both BCG-vaccinated and
                                                nonvaccinated persons (56).

                                                    QuantiFERON®-TB Gold Test

     In May 2005, the U.S. Food and Drug Administration (FDA) licensed QFT-G. This in-vitro diagnostic test
      measures the amount of interferon-gamma produced by cells in whole blood that have been stimulated by
   mycobacterial peptides. The peptides used in the test mimic proteins known as ESAT-6 and CFP-10, which are
    present in M. tuberculosis but absent from all BCG strains and from the majority of commonly encountered
   non-TB mycobacteria. The test is intended for use as a diagnostic tool for M. tuberculosis infection, including
  both TB disease and LTBI. As with a TST, QFT-G cannot distinguish between LTBI and TB disease and should
   be used in conjunction with risk assessment, radiography, and other diagnostic evaluations. The advantages of
     QFT-G compared with TST are that 1) results can be obtained after a single patient visit, 2) the variability
  associated with skin-test reading can be reduced because "reading" is performed in a qualified laboratory, and 3)
   QFT-G is not affected by previous BCG vaccination and eliminates the unnecessary treatment of persons with
      false-positive results. QFT-G does not affect the result of future QFT-G tests (i.e., no "boosting" occurs).
  Limitations of the test include the need for phlebotomy, the need to process blood specimens within 12 hours of
   collection for the most recent version of the test, the limited number of laboratories that process the test, and a
   lack of clinical experience in interpreting test results. The elimination of the second visit for reading the TST,
                  however, is likely to render the QFT-G competitive in cost-benefit considerations.

   Although the performance of QFT-G has not been evaluated sufficiently in select populations of interest (e.g.,
  HIV-infected persons), available data indicate that QFT-G is as sensitive as TST for detection of TB disease and
  more specific than TST for detection of LTBI (57,58). CDC guidelines for QFT-G recommend that QFT-G can
     be used in place of TST in all circumstances in which TST is currently used (58). This includes initial and
  periodic TB screening for correctional facility inmates and employees and testing of exposed persons in contact
   investigations. Because data are insufficient regarding performance of QFT-G in certain clinical situations, as
    with a negative TST result, a negative QFT-G result alone might not be sufficient to exclude M. tuberculosis
   infection in these situations. Examples of such clinical scenarios include those involving patients with severe
   immunosuppression who have had recent exposure to a patient with TB and patients being treated or about to
                   undergo treatment with potent tumor necrosis factor alpha (TNF-a) antagonists.

                                          Use of Local Health Department TB Registry

    Correctional facilities and local health departments should collaborate to ensure effective TB screening in the
    correctional setting. Inmates might provide inaccurate information on admission for multiple reasons, ranging
     from forgetfulness and confusion to deliberate misrepresentation. Health departments should perform cross-
     matches with the local TB registry and search for matches on known aliases, birth dates, maiden names, and
       other personal information for inmates suspected of having TB infection. A readily accessible record of
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          8/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case
    previous TB3:20-cv-00832-E      Document
                history, drug-susceptibility      47-3treatment,
                                             patterns,   Filed 04/18/20   Page can
                                                                 and compliance 77 of
                                                                                   be 219
                                                                                      usefulPageID   927 the
                                                                                             in determining
                                 disposition of a given patient with suspected TB.

                                                              Initial Screening

   The following procedures should be used for the initial screening of inmates and detainees (depending on their
  length of stay in the facility and the type of facility) and for all correctional facility employees, regardless of the
                                                      type of facility.

                                               Inmates in Minimal TB Risk Facilities

   Inmates in all minimal TB risk correctional and detention facilities should be evaluated on entry for symptoms
     of TB. Persons with symptoms of TB should be evaluated immediately to rule out the presence of infectious
    disease and kept in an AII room until they are evaluated. If the facility does not have an AII room, the inmate
    should be transported to a facility that has one. In addition, all newly arrived inmates should be evaluated for
   clinical conditions and other factors that increase the risk for infection or the risk for progressing to TB disease,
                                                 including the following:

                                                           HIV infection,
                                                        recent immigration,
                                                            history of TB,
                                       recent close contact with a person with TB disease,
                                                         injection-drug use,
                                                          diabetes mellitus,
                                                   immunosuppressive therapy,
                                              hematologic malignancy or lymphoma,
                                                       chronic renal failure,
                           medical conditions associated with substantial weight loss or malnutrition, or
                                           history of gastrectomy or jejunoileal bypass.

      Persons with any of these conditions require further screening with a TST, a QFT-G, or a chest radiograph
   within 7 days of arrival. Regardless of the TST or QFT-G result, inmates known to have HIV infection or other
     severe immunosuppression, and those who are at risk for HIV infection but whose HIV status is unknown,
      should have a chest radiograph taken as part of the initial screening. Persons who have an abnormal chest
    radiograph should be further evaluated to rule out TB disease; if TB disease is excluded as a diagnosis, LTBI
                         therapy should be considered if the TST or QFT-G result is positive.

                                             Inmates in Nonminimal TB Risk Prisons

     Immediately on arrival, all new inmates should be screened for symptoms, and any inmate with symptoms
   suggestive of TB should be placed in an AII room and evaluated promptly for TB disease. If the facility does
       not have an AII room, the inmate should be transported to a facility that has one. Inmates who have no
      symptoms require further screening with a TST, a QFT-G, or a chest radiograph within 7 days of arrival.
           Regardless of their TST or QFT-G status, inmates known to have HIV infection or other severe
  immunosuppression, and those who are at risk for HIV infection but whose HIV status is unknown, should have
  a chest radiograph taken as part of the initial screening. Persons who have an abnormal chest radiograph should
    be further evaluated to rule out TB disease; if TB disease is excluded as a diagnosis, LTBI therapy should be
                                  considered if the TST or QFT-G result is positive.

   As the rate of TB disease in the United States has decreased, identification and treatment of persons with LTBI
   who are at high risk for TB disease have become essential components of the TB elimination strategy promoted
     by ACET (59). Targeted testing using the TST or QFT-G identifies persons at high risk for TB disease who
     would benefit from treatment for LTBI. Prisons offer an excellent public health opportunity for identifying
    persons at high risk for TB who can be screened for TB infection and placed on LTBI therapy, if indicated. If

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          9/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

   the TSTCase   3:20-cv-00832-E
            is used, a two-step testingDocument    47-3 be
                                        procedure should Filed  04/18/20
                                                            strongly       Page
                                                                     considered  78 of
                                                                                when    219 PageID
                                                                                     obtaining         928reading.
                                                                                               a baseline
   A single step QFT-G is an adequate baseline. Inmates with a positive test should be evaluated for LTBI therapy
                                             after TB disease is excluded.

                  Inmates in Nonminimal TB Risk Jails and Other Short-Term Detention Facilities

  As in prisons, all new detainees in nonminimal TB risk jails should be screened on entry for symptoms, and any
     detainee who has symptoms suggestive of TB should be placed immediately in an AII room and evaluated
  promptly for TB disease. If the facility does not have an AII room, the inmate should be transported promptly to
   a facility that does have one. Detainees without symptoms require further screening with a TST, a QFT-G, or a
  chest radiograph within 7 days of arrival. Regardless of the TST or QFT-G result, detainees known to have HIV
    infection, and those who are at risk for HIV infection but whose HIV status is unknown, should have a chest
   radiograph taken as part of the initial screening. Persons who have a positive result should be further evaluated
                                                 to rule out TB disease.

    The primary purpose of screening in correctional settings is to detect TB disease. TST or QFT-G screening in
   jails to initiate LTBI therapy often is not practical because of the high rate of turnover and short lengths of stay.
     Although not all jail detainees have short lengths of stay, determining which detainees will be in the jail for a
     long term is difficult. Nationwide, approximately half of persons detained in local jails are released within 48
    hours of admission. Thus, even if all detainees can be tested at intake, a large proportion will be unavailable to
       have their TSTs read or to be evaluated when QFT-G test results are available. Of those still in custody, a
    substantial percentage will be released before the radiographic and medical evaluation is completed. In a 1996
     study, 43% of detainees at a county jail in Illinois who had a positive TST result were released or transferred
                                     before their evaluation could be completed (3).

   A substantial proportion of detainees who are incarcerated long enough to begin LTBI therapy will be released
  before completion of treatment. A San Francisco study indicated that approximately 62% of detainees who were
       started on LTBI treatment were released before completion (40). These data illustrate the challenges of
     implementing a testing and treatment program for LTBI in jails with highly dynamic detainee populations.
   Certain jails have adopted a targeted approach of performing TSTs only on new detainees who are at high risk
      for TB disease (e.g., detainees with known HIV infection). Screening for TB and treating LTBI are most
   effective within the jail setting if resources dedicated to discharge planning and reliable access to community-
    based treatment are available. Modest interventions (e.g., education and incentives [see Glossary]) in the jail
     setting can lead to improvements in linking released detainees to postrelease medical care and increase the
                                    likelihood that therapy will be completed (60,61).

                                             Persons in Holding or Booking Facilities

    City, county, and other law enforcement authorities frequently have facilities that hold arrestees and detainees
    for short periods of time, ranging from hours to multiple days. TB symptom screening is recommended for all
    persons at the time of entry into these facilities. Any detainee who has symptoms suggestive of TB should be
   immediately isolated and transferred to a facility or hospital in which the detainee can be placed in an AII room
                                         and evaluated promptly for TB disease.

                                    Employees in All Correctional and Detention Facilities

    A medical history relating to TB should be obtained from and recorded for all new employees at the time of
       hiring, and a physical examination for TB disease should be required. The results of the screening and
  examination should be kept confidential; access should be granted to public health and infection control medical
  professionals only when necessary. In addition, a TST or QFT-G should be mandatory for all employees who do
    not have a documented history of a positive result. To improve the accuracy of the baseline result, a two-step
     TST or a single-step QFT-G should be used for the initial screening of employees who have not been tested
      during the preceding 12 months. Persons who have a positive TST or QFT-G result should have a chest
  radiograph taken and interpreted and should be required to have a thorough medical evaluation; if TB disease is
       excluded as a diagnosis, such persons should be considered for LTBI therapy. All employees should be
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         10/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case
   informed  that3:20-cv-00832-E     Document
                  they should seek appropriate    47-3 Filed
                                               follow-up       04/18/20
                                                          and testing for TBPage
                                                                             if they79are
                                                                                        ofimmunosuppressed
                                                                                           219 PageID 929for any
   reason (e.g., have HIV infection). Any employee who has symptoms suggestive of TB should not return to the
                    workplace until a clinician has excluded a diagnosis of infectious TB disease.

                                         Other Persons Who Might Need to be Screened

   Certain persons who are neither inmates nor employees but who visit high-risk facilities on a regular basis also
    should be considered for screening. These persons might include contractors (e.g., food handlers and service
    workers), volunteers, and those providing religious ministries. Screening of these persons should follow the
                                 same procedures as those outlined for employees.

                                                            Periodic Screening

   Long-term inmates and all employees who have a negative TST or QFT-G result should have follow-up testing
    at least annually. Persons who have a history of a positive test result should be screened for symptoms of TB
   disease. Annual chest radiographs are unnecessary for the follow-up evaluation of infected persons. Test results
     should be recorded in medical records and in a retrievable aggregate database of all TST or QFT-G results.
                             Personal identifying information should be kept confidential.

    Correctional facilities can use multiple strategies to ensure annual screening of long-term inmates for newly
    acquired TB infection. Certain institutions schedule annual screening on the inmate's date of birth or on the
     anniversary of the inmate's most recent test. Other institutions and systems suspend inmate movement and
  screen the entire population on the same day every year. Methods of screening a subset of the inmate population
      (e.g., on a monthly basis) are beneficial because they provide an ongoing assessment of M. tuberculosis
                                            transmission within the facility.

      Results from TST or QFT-G testing should be analyzed periodically to estimate the risk for acquiring new
    infection in a correctional facility; however, this analysis should be completed by using only the test results of
       facility employees and inmates who have remained in the facility continually during the interval between
   testing. The conversion rate equals the number of employees or inmates whose test results have converted from
     negative to positive (i.e., the numerator) during a specific interval divided by the total number of previously
      negative employees or inmates who were tested during the same interval (i.e., the denominator). In certain
         facilities, conducting an analysis of test results for specific areas or groups within the facility might be
                                                         appropriate.

    More frequent screening is needed when a conversion rate is substantially higher than previous rates or when
   other evidence of ongoing transmission is detected. A cluster (i.e., either two or more patients with TB disease
  that are linked by epidemiologic or genotyping data or two or more TST or QFT-G conversions occurring in the
    correctional facility among inmates who are epidemiologically linked) or other evidence of person-to-person
    transmission also warrants additional epidemiologic investigation and possibly a revision of the facility's TB
                                          prevention and control protocol.

   Facilities in which the risk for infection with M. tuberculosis is minimal might not need to maintain a periodic
    screening program. However, requiring baseline TST or QFT-G testing of employees would enable medical
     staff to distinguish between a TST or QFT-G conversion and a positive TST or QFT-G result caused by a
  previous exposure to M. tuberculosis. A decision to discontinue periodic employee screening should be made in
                                 consultation with the local or state health department.

                                               HIV Counseling, Testing, and Referral

    HIV counseling, testing, and referral (CTR) should be routinely recommended for all persons in settings in
    which the population is at increased behavioral or clinical risk for acquiring or transmitting HIV infection,
     regardless of setting prevalence (62). Because correctional facilities are considered settings in which the
  population is at increased risk for acquiring or transmitting HIV, routine HIV CTR is recommended for inmates.
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         11/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case 3:20-cv-00832-E
      Furthermore,   HIV infection isDocument
                                      the greatest47-3    Filedfor
                                                   risk factor   04/18/20
                                                                   progressionPage
                                                                               from80 of 219
                                                                                    LTBI to TB PageID   930
                                                                                               disease (63,64).
   Therefore, HIV CTR should be routinely offered to all inmates and correctional facility staff with LTBI or TB
    disease if their HIV infection status is unknown at the time of their LTBI or TB disease diagnosis (64,65).
  Correctional facilities should be particularly aware of the need for preventing transmission of M. tuberculosis in
                 settings in which persons infected with HIV might be housed or might work (66).

                                          Use of Data to Refine Policies and Procedures

   Correctional and detention facilities are strongly encouraged to collect and analyze data on the effectiveness of
      their TB screening policies and procedures. Working in conjunction with their state or local TB-control
   program, correctional and detention facilities should refine their screening policies and procedures as indicated
  by such data. In the absence of local data that justify revision, correctional and detention facilities should adhere
                                  to the screening recommendations detailed above.

                                                             Case Reporting

    All states require designated health-care professionals to report suspected and confirmed cases of TB to their
      local or state health department; this reporting is mandatory for all correctional facilities, whether private,
    federal, state, or local. Correctional facility medical staff should report any suspected or confirmed TB cases
      among inmates or employees to the appropriate health agency in accordance with state and local laws and
   regulations, even if the inmate or detainee has already been released or transferred from the facility. Reporting
         cases to health departments benefits the correctional facility by allowing it to obtain health department
       resources for case management and contact investigation in both the facility and the community. For each
  suspected case of TB, the diagnosis or the exclusion of a diagnosis of TB should be entered immediately into 1)
  the person's medical record, 2) the retrievable aggregate TB-control database at the facility, and 3) the database
  at a centralized office if the system has multiple facilities. In addition, drug-susceptibility results should be sent
          to the state or local health department for use in monitoring the rates of drug resistance in the health
  department's jurisdiction. Drug-susceptibility reports also should be sent to all health departments managing the
        infectious person's contacts because the choice of medication for LTBI treatment is based on these drug-
    susceptibility test results (64). Reports to local or state health departments should identify the agency that has
   custodial responsibility for the inmate (e.g., county corrections agency, state corrections agency, ICE, Federal
    Bureau of Prisons [FBOP], and U.S. Marshals Service [USMS]) and the corresponding identification number
   for that agency (e.g., U.S. alien number, FBOP number, or USMS number). Federal law enforcement agencies
     frequently contract for bed space with local or private detention facilities. Therefore, custodial authority and
      corresponding custody identification numbers should be verified with the facility's custody staff; detention
                              facility medical staff might not have this information available.

                                 Isolation in an Airborne Infection Isolation Room

                                                                   Initiation

    TB airborne precautions should be initiated for any patient who has signs or symptoms of TB disease or who
       has documented TB disease and has not completed treatment or not been determined previously to be
                                                    noninfectious.

                                                              Discontinuation

   For patients placed in an AII room because of suspected infectious TB disease of the lungs, airways, or larynx,
      airborne precautions can be discontinued when infectious TB disease is considered unlikely and either 1)
      another diagnosis is made that explains the clinical syndrome or 2) the patient has three negative acid-fast
   bacilli (AFB) sputum-smear results (67,68). The three sputum specimens should be collected 8--24 hours apart
     (69), and at least one should be an early morning specimen (because respiratory secretions pool overnight).

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         12/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case
  Typically, this3:20-cv-00832-E     Document
                 will allow patients with negative47-3    Filed 04/18/20
                                                   sputum-smear    results to Page   81 offrom
                                                                              be released  219 anPageID  931
                                                                                                  AII room in 2 days.
   Incarcerated patients for whom the suspicion of TB disease remains after the collection of three negative AFB
    sputum-smear results should not be released from airborne precautions until they are on standard multidrug
     anti-TB treatment and are clinically improving. Because patients with TB disease who have negative AFB
  sputum-smear results can still be infectious (70), patients with suspected disease who meet the above criteria for
           release from airborne precautions should not be released to an area in which other patients with
                                    immunocompromising conditions are housed.

        A patient who has drug-susceptible TB of the lung, airways, or larynx, is on standard multidrug anti-TB
      treatment, and has had a significant clinical and bacteriologic response to therapy (i.e., reduction in cough,
       resolution of fever, and progressively decreasing quantity of AFB on smear result) is probably no longer
   infectious. However, because culture and drug-susceptibility results are not typically known when the decision
     to discontinue airborne precautions is made, all patients with confirmed TB disease should remain in an AII
                                           room while incarcerated until they

            have had three consecutive negative AFB sputum-smear results collected 8--24 hours apart, with at least
                                            one being an early morning specimen,
                                   have received standard multidrug anti-TB treatment, and
                                          have demonstrated clinical improvement.

   Because the consequences of transmission of MDR TB (i.e., TB that is resistant to isoniazid and rifampin) are
     severe, infection-control practitioners might choose to keep persons with suspected or confirmed MDR TB
  disease in an AII room until negative sputum-culture results have been documented in addition to negative AFB
                                                sputum-smear results.

                                                      Environmental Controls

                                                                   Overview

       Guidelines for preventing transmission of M. tuberculosis in health-care settings and for environmental
     infection control in health-care facilities have been published previously (71,72). These guidelines and this
   report can be used to educate correctional facility staff regarding use of environmental controls in TB infection-
                                                    control programs.

     Environmental controls should be implemented when the risk for TB transmission persists despite efforts to
    screen and treat infected inmates. Environmental controls are used to remove or inactivate M. tuberculosis in
     areas in which the organism could be transmitted. Primary environmental controls consist of controlling the
   source of infection by using local exhaust ventilation (e.g., hoods, tents, or booths) and diluting and removing
          contaminated air by using general ventilation. These controls help prevent the spread and reduce the
   concentration of airborne infectious droplet nuclei (see Glossary). Environmental controls work in conjunction
   with administrative controls such as isolation of inmates with suspected TB disease detected through screening
  (see Glossary). Secondary environmental controls consist of controlling the airflow to prevent contamination of
  air in areas adjacent to the source (AII rooms) and cleaning the air (using a HEPA filter or ultraviolet germicidal
        irradiation [UVGI]) to increase the number of equivalent ACH.¶ The efficiency of different primary or
        secondary environmental controls varies; details concerning the application of these controls to prevent
     transmission of M. tuberculosis in health-care settings have been published previously (71). To be effective,
    secondary environmental controls should be used and maintained properly, and their strengths and limitations
     should be recognized. The engineering design and operational efficacy parameters for UVGI as a secondary
    control measure (i.e., portable UVGI units, upper-room air UVGI, and in-duct UVGI) continue to evolve and
                          require special attention in their design, selection, and maintenance.

        Exposure to M. tuberculosis within correctional facilities can be reduced through the effective use of
   environmental controls at the source of exposure (e.g., an infectious inmate) or in general areas. Source-control
    techniques can prevent or reduce the spread of infectious droplet nuclei into the air in situations in which the
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         13/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case
  source has    3:20-cv-00832-E
             been                    Documentof47-3
                  identified and the generation          Filed 04/18/20
                                                   the contaminant          Pageby82
                                                                    is localized     of 219 infectious
                                                                                   collecting  PageID 932 particles as
   they are released. Use of these techniques is particularly prudent during procedures that are likely to generate
  infectious aerosols (e.g., bronchoscopy and sputum induction) and when inmates with infectious TB disease are
                                                coughing or sneezing.

   Unsuspected and undiagnosed cases of infectious TB disease contribute substantially to disease transmission
   within correctional facilities (73). When attempting to control this type of transmission, source control is not a
     feasible option. Instead, general ventilation and air cleaning should be relied on for environmental control.
   General ventilation can be used to dilute the air and remove air contaminants and to control airflow patterns in
   AII rooms or other correctional facility settings. Air-cleaning technologies include mechanical air filtration to
    reduce the concentration of M. tuberculosis droplet nuclei and UVGI to kill or inactivate microorganisms so
                                         they no longer pose a risk for infection.

    Ventilation systems for correctional facility settings should be designed, and modified when necessary, by
      ventilation engineers in collaboration with infection-control practitioners and occupational health staff.
  Recommendations for designing and operating ventilation systems in correctional facilities have been published
    (48,49,74--76). The multiple types of and conditions for use of ventilation systems in correctional-facility
     settings and the individual needs of these settings preclude provision of extensive guidance in this report.

    Incremental improvements in environmental controls (e.g., increasing the removal efficiency of an existing
        filtration system in any area) are likely to lessen the potential for TB transmission from persons with
  unsuspected or undiagnosed TB. This information should not be used in place of consultation with experts who
    can advise on ventilation system and air handling design, selection, installation, and maintenance. Because
  environmental controls will fail if they are not properly operated and maintained, routine training and education
   of infection-control and maintenance staff are key components to a successful TB infection-control program.

                                                 Airborne Infection Isolation Rooms

    Inmates known or suspected of having TB disease should be placed in an AII room or AII cell that meets the
      design and operational criteria for airborne infection isolation described previously (71). Inmates deemed
         infectious should remain in isolation until treatment or further evaluation has ensured that they are
     noninfectious. Facilities without an on-site AII room should have a written plan for referring patients with
          suspected or confirmed TB to a facility that is equipped to isolate, evaluate, and treat TB patients.

  New or renovated facilities should ensure that a sufficient number of AII rooms are available consistent with the
  facility risk assessment. Under rare circumstances, if an AII room is not available and the immediate transfer of
  the inmate with suspected infectious TB is not possible, the inmate should be housed temporarily in a room that
       has been modified to prevent the escape of infectious aerosols outside the TB holding area. The heating,
         ventilating, and air-conditioning (HVAC) system in this temporary TB holding area might have to be
   manipulated or augmented with auxiliary exhaust fans to create an inward flow of air that reduces the potential
    escape of infectious aerosols. If possible, air from these areas should be exhausted directly to the outdoors. If
   this is not feasible, the highest filtration efficiency compatible with the installed HVAC system should be used.
   Because TB droplet nuclei are approximately 1--5 micrometers in size, filtration efficiency should be evaluated
  for particles in that size range. Filter selection based on the American Society of Heating, Refrigerating and Air-
      Conditioning Engineers (ASHRAE) Standard 52.2 Minimum Efficiency Reporting Value (MERV)--rating
    efficiency tables can help in this evaluation (77). Secondary air cleaning techniques (portable air cleaners and
                         UVGI) also can be used in these areas to increase effective air cleaning.

                                                         Local Exhaust Ventilation

     Aerosol-producing procedures should be performed in an area with a type of local exhaust ventilation that
     captures and removes airborne contaminants at or near their source without exposing persons in the area to
  infectious agents. Local exhaust devices typically use hoods. Two types of hoods are used: enclosing devices, in
      which the hood either partially or fully encloses the infectious source, and exterior devices, in which the
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         14/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Casesource
    infectious   3:20-cv-00832-E      Document
                      is near but outside the hood.47-3
                                                    Fully Filed  04/18/20
                                                          enclosed            Page or
                                                                     hoods, booths, 83tents
                                                                                       of 219    PageID
                                                                                            are always   933
                                                                                                       preferable to
               exterior devices because of their superior ability to prevent contaminants from escaping.

      Enclosing devices should have sufficient airflow to remove >99% of airborne particles during the interval
  between the departure of one patient and the arrival of the next. The time required to remove a given percentage
   of airborne particles from an enclosed space depends on 1) the ACH number, 2) the location of the ventilation
  inlet and outlet, and 3) the physical configuration of the room or booth. The time interval required to ensure the
    proper level of airborne contaminant removal from enclosing devices varies according to ACH (Table 1). For
   example, if an enclosing device operates at six ACH, and the air inlet and exhaust locations allow for good air
   mixing, approximately 46 minutes would be required to remove 99% of the contaminated air after the aerosol-
   producing procedure has ended. Similarly, an additional 23 minutes (total time: 69 minutes) would be required
    to increase the removal efficiency to 99.9%. Doubling the ventilation rate decreases the waiting time by half.

                                                            General Ventilation

     General ventilation is used to 1) dilute and remove contaminated air, 2) control the direction of airflow in a
       correctional facility setting, and 3) control airflow patterns in rooms. Recommended ventilation rates for
   correctional facility settings are typically expressed in ACH. Ventilation recommendations for selected areas in
      new or renovated correctional facility settings should be followed (Table 2). The feasibility of achieving a
   specific ventilation rate depends on the construction and operational requirements of the ventilation system and
        might differ for retrofitted and newly constructed facilities. The expense and effort of achieving a high
     ventilation rate might be reasonable for new construction but not be as feasible when retrofitting an existing
                                                           setting.

      Ventilation design guidance for correctional facilities and related areas has been published (78). This design
      guidance includes specific ventilation recommendations regarding total ventilation, filtration efficiency, and
     environmental design parameters. For minimum outdoor air supply recommendations, the guidance refers to
         ASHRAE Standard 62, Ventilation for Acceptable Indoor Air Quality. In 2004, ASHRAE revised and
   renumbered this standard to ANSI/ASHRAE Standard 62.1 (74). For areas within correctional facilities that are
   not intended to contain persons with infectious TB, the recommended minimum outdoor air supply rates should
   meet or exceed those recommended in ANSI/ASHRAE Standard 62.1-2004 (74). When risk analysis reveals an
     enhanced potential for undiagnosed cases of infectious TB, facility designers and owners may consider using
   higher supply rates of outdoor air (e.g., those recommended for areas within health-care facilities anticipated to
   contain infectious patients). Minimum outdoor air supply recommendations for health-care facilities have been
       published (71,79). Because correctional areas frequently will not have an exact equivalent area within the
     health-care environment, the designer or owner should identify an analogous health-care area from which to
      choose the outdoor air supply recommendation. This selection should be made on the basis of occupant risk
    factors for TB, occupant activities, and occupant density within the area. For example, the intake, holding, and
     processing area of a higher risk correctional facility might be considered analogous to the emergency waiting
       room area in a health-care facility. In that case, the recommended outdoor air supply would be at least two
                                                             ACH.

    The direction of air movement relative to adjacent areas is necessary for the containment of contaminated air.
    Air within a correctional facility should flow to minimize exposure of others within the building (Table 2). For
     example, air inside an AII room or cell should flow from the corridor and air-supply grille across the worker,
    then across that patient, and finally out of the room. To ensure that air is flowing from the corridor into an AII
   room or cell, smoke testing should be performed daily, even if the AII room or cell is equipped with a pressure-
    sensing device. Air flow (supply air and exhaust air) should be measured at least annually and compared with
        the designed air flow rates to ensure that optimal directional air flow and air exchange rates are being
                                                   maintained (Table 2).

                                                          Air Cleaning Methods


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         15/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

  DetailedCase   3:20-cv-00832-E
            information                Document
                          has been published        47-3theFiled
                                              regarding           04/18/20
                                                             selection, design,Page   84 of 219
                                                                                maintenance,      PageID
                                                                                              and safety    934
                                                                                                          considerations
    associated with air cleaning methods (i.e., filtration and UVGI) (71). Designers and end users should consult
  this information. Air removed from areas likely to contain infectious aerosols (e.g., AII cells, sputum collection
     and other procedure rooms, and intake areas) should be exhausted directly to the outdoors to ensure that it
     cannot immediately reenter the building or pose a hazard to persons outside, in accordance with applicable
  federal, state, and local regulations. If discharging air to the outside is not feasible, HEPA filters should be used
  to clean the air before returning to the general ventilation system. Such recirculation is acceptable only if the air
                        is recirculated back into the same general area from which it originated.

  For general population areas in which infectious aerosols are not anticipated but might be present (from persons
      with undiagnosed TB disease), total exhaust ventilation should be considered where and when the outdoor
   environmental conditions (temperature and humidity) are compatible with a single-pass system without undue
     energy or equipment costs. When recirculating air from these areas, the minimum ASHRAE-recommended
    level of filtration is a MERV-8 filter (78). However, CDC encourages selection and use of filters with higher
      MERV ratings to provide an incremental improvement in the protection afforded by this mechanism. The
    filtration system should be designed to prevent filter by-pass and to allow filter leakage testing and safe filter
     changes. A combination of air cleaning methods (e.g., MERV-rated filters and supplemental UVGI) may be
                                         used to increase effective air cleaning.

     When used, UVGI should be applied in-duct (i.e., inside the ductwork of existing HVAC systems) or in the
     upper room of the area to be treated to ensure that organisms are inactivated. Upper-air systems should be
     designed, installed, and monitored to ensure both sufficient irradiation in the upper room to inactivate M.
                            tuberculosis and safe levels of UVGI in the occupied space.

                                                Environmental Control Maintenance

   To be most effective, environmental controls should be installed, operated, and maintained correctly. Ongoing
   maintenance should be part of any written TB infection-control plan. The plan should outline the responsibility
                           and authority for maintenance and address staff training needs.

   Failure to maintain environmental control systems properly has adversely impacted TB control and prevention
    efforts at facilities throughout the United States. At one hospital, improperly functioning ventilation controls
      were believed to be a factor in the transmission of MDR TB disease to four persons (three patients and a
  correctional officer), three of whom died (80). In three other multihospital studies evaluating the performance of
        AII rooms, failure to routinely monitor air-pressure differentials (whether manually or through use of
   continuous monitoring devices) resulted in a substantial percentage of the rooms being under positive pressure
                                                         (81--84).

      Correctional facilities should schedule routine preventive maintenance that covers all components of the
   ventilation systems (e.g., fans, filters, ducts, supply diffusers, and exhaust grilles) and any air-cleaning devices
     in use. Performance monitoring should be conducted to verify that environmental controls are operating as
  designed. Performance monitoring should include 1) directional airflow assessments using smoke tubes and use
      of pressure monitoring devices sensitive to pressures at 0.001 inch of water gauge and 2) measurement of
     supply and exhaust airflows to compare with recommended air change rates for the respective areas of the
                 facility. Records should be kept to document all preventive maintenance and repairs.

  Standard procedures should be established to ensure that 1) maintenance staff notify infection-control personnel
  before performing maintenance on ventilation systems servicing inmate-care areas and 2) infection-control staff
   request assistance from maintenance personnel in checking the operational status of AII cells and local exhaust
     devices (e.g., booths, hoods, and tents) before use. A protocol that is well written and followed will help to
    prevent unnecessary exposures of correctional facility staff and inmates to infectious aerosols. Proper labeling
  of ventilation system components (e.g., ducts, fans, and filters) will help identify air-flow paths. Clearly labeling
    which fan services a given area will help prevent accidental shutdowns (85). In addition, provisions should be

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         16/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
        Case
  made for    3:20-cv-00832-E
           emergency             Document
                     power to avoid           47-3
                                    interruptions     Filed
                                                  in the    04/18/20 of Page
                                                         performance          85 environmental
                                                                        essential of 219 PageID   935 during
                                                                                               controls
                                                a power failure.

                                                       Respiratory Protection

                                           Considerations for Selection of Respirators

   Respiratory protection is used when administrative (i.e., identification and isolation of infectious TB patients)
   and environmental controls alone have not reduced the risk for infection with M. tuberculosis to an acceptable
  level. The use of respiratory protection is most appropriate in specific settings and situations within correctional
      facilities. For example, protection is warranted for inmates and facility staff when they enter AII rooms,
                      transport infectious inmates, and participate in cough-inducing procedures.

      Respirators should be selected from those approved by CDC/National Institute for Occupational Safety and
     Health (NIOSH) under the provisions of Title 42, Part 84 of the Code of Federal Regulations (86). Decisions
    regarding which respirator is appropriate for a particular situation and setting should be made on the basis of a
     risk assessment of the likelihood for TB transmission.** For correctional facilities, a CDC/NIOSH-approved
       N95 air-purifying respirator will provide adequate respiratory protection in the majority of situations that
    require the use of respirators. If a higher level of respiratory protection is warranted, additional information on
     other classes of air-purifying respirators and powered air-purifying respirators (PAPRs) is available (71). The
    overall effectiveness of respiratory protection is affected by 1) the level of respiratory protection selected (i.e.,
   the assigned protection factor), 2) the fitting characteristics of the respirator model, 3) the care taken in donning
     the respirator, and 4) the effectiveness of the respiratory protection program, including fit testing and worker
                                                           training.

                                       Implementing a Respiratory Protection Program

  All facilities should develop, implement, and maintain a respiratory-protection program for health-care workers
  or other staff who use respiratory protection. Respiratory-protection programs are required for facilities covered
      by the U.S. Occupational Safety and Health Administration (OSHA) (71,87--89). The key elements of a
        respiratory protection program include 1) assignment of responsibility, 2) training, and 3) fit testing
      (71,87,90,91). All correctional facility staff who use respirators for protection against infection with M.
         tuberculosis must participate in the facility's respiratory protection program (e.g., understand their
   responsibilities, receive training, receive medical clearance, and engage in fit testing) (71). In addition to staff
     members, visitors to inmates with TB disease should be offered respirators to wear while in AII rooms and
  instructed on proper use. Certain regular visitors (e.g., law enforcement officials, social workers, ministers and
   other religious representatives, and attorneys and other legal staff) might be there in an occupational capacity.
  Each facility, regardless of TB risk classification (i.e., minimal or nonminimal), should develop a policy on the
                                         use of respirators by visitors of patients.

                 Precautions for Transporting Patients Between Correctional or Detention Facilities

      Recommended precautions to take when transporting patients between facilities have been published (71).
     Patients with suspected or confirmed infectious TB disease should be transported in an ambulance whenever
   possible. The ambulance ventilation system should be operated in the nonrecirculating mode and the maximum
    amount of outdoor air be provided to facilitate dilution. If the vehicle has a rear exhaust fan, it should be used
      during transport. If the vehicle is equipped with a supplemental recirculating ventilation unit that passes air
   through HEPA filters before returning it to the vehicle, this unit should be used to increase the number of ACH.
       Airflow should be from the cab (i.e., front of vehicle) over the patient and out the rear exhaust fan. If an
    ambulance is not used, the ventilation system for the vehicle should bring in as much outdoor air as possible,
   and the system should be set to nonrecirculating. If possible, the cab should be physically isolated from the rest
    of the vehicle, and the patient should be placed in the rear seat. Drivers or other persons who are transporting
    patients with suspected or confirmed infectious TB disease in an enclosed vehicle should wear at least an N95
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         17/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case
   disposable    3:20-cv-00832-E
              respirator. If the patientDocument
                                         has signs or47-3  Filed of
                                                      symptoms    04/18/20
                                                                    infectious Page  86 of(i.e.,
                                                                               TB disease  219positive
                                                                                                 PageID  936sputum-
                                                                                                       AFB
   smear result), consideration might be given to having the patient wear a surgical or procedure mask, if possible,
                              during transport, in waiting areas, or when others are present.

       Diagnosis and Treatment of Latent Tuberculosis Infection and Tuberculosis Disease
    The principles of diagnosis and treatment of LTBI and TB disease discussed in this section are guidelines and
        not meant to substitute for clinical experience and judgment. Medical providers not familiar with the
     management of LTBI and TB disease should consult a person with expertise. All facilities' local operations
    procedures should include plans for consultation with and referral to persons with expertise in TB and should
                       include criteria delineating when consultation and referral are indicated.

     Although the index of suspicion for TB disease varies by individual risk factors and prevalence of TB in the
   population served by the correctional facility, correctional facilities typically are considered higher-risk settings
     (see Screening). A diagnosis of TB disease should be considered for any patient who has a persistent cough
     (i.e., one lasting >3 weeks) or other signs or symptoms compatible with TB disease (e.g., hemoptysis, night
    sweats, weight loss, anorexia, and fever). Diagnostic tests for TB include the TST, QFT-G, chest radiography,
                     and laboratory examination of sputum samples or other body tissues and fluids.

   Persons exposed to inmates with TB disease might become latently infected with M. tuberculosis depending on
    host immunity and the degree and duration of exposure. Therefore, the treatment of persons with TB disease
      plays a key role in TB control by stopping transmission and preventing potentially infectious cases from
          occurring (92). LTBI is an asymptomatic condition that can be diagnosed by the TST or QFT-G.

                                                         Interpreting TST Results

    A baseline screening TST result of >10 mm induration is considered positive for the majority of correctional
  facility staff and inmates, and these persons should be referred for medical and diagnostic evaluation. However,
   for correctional facility staff and inmates who have had a known exposure in a correctional facility (i.e., close
  contact with an inmate or staff member with infectious TB disease) after having a previous (baseline) TST value
   of 0 mm, TST results of >5 mm should be considered positive and interpreted as a new infection. Correctional
    facility staff and inmates with a screening baseline TST result of >1 mm, but <10 mm, who are subsequently
    exposed to TB disease, should be considered newly infected if they have TST values increase by >10 mm on
   retest (Table 3). For example, a baseline TST result with 8 mm induration and a repeat TST result 1 year later
    with 18 mm induration would indicate a new infection. However, a repeat TST result with 12 mm induration
                                          would not indicate a new infection.

   When decisions are made for the diagnosis and treatment of LTBI and choosing the cut-off value for a positive
    reaction, certain risk factors (e.g., immunocompromising conditions and known contact with a TB patient)
    should be assessed. Correctional facility staff and inmates who have TST indurations of 5--9 mm should be
               advised that their results might be an indication for treatment under certain conditions.

                                         Special Considerations in Interpreting the TST

   Interpretation of the TST might be complicated by previous vaccination with BCG, anergy, and the "boosting"
    effect. Detailed recommendations describing how the TST should be interpreted in relation to these possible
                                     confounders have been published (64,93).

                   Correctional Staff and Inmates who Refuse Testing for M. tuberculosis Infection

    A correctional facility staff member or inmate who refuses testing for M. tuberculosis infection should first be
    educated regarding the importance of routine screening of correctional facility staff and inmates. If the person
     continues to refuse to have a TST, the option may be offered for the person to be tested using the QFT-G test
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         18/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

      (andCase   3:20-cv-00832-E
           vice versa).               Document
                        The decision to            47-3 Filed
                                         offer an alternative test04/18/20
                                                                   depends on Page  87 offor
                                                                              the reason   219   PageID
                                                                                             refusal       937 be
                                                                                                     and should
   consistent with the patient's underlying wishes (e.g., offering QFT-G in place of TST is acceptable if the patient
                     objects to having injection of a substance but agrees to having blood drawn).

                                     Interpreting the QuantiFERON®-TB Gold Test Data

      Interpretation of QFT-G data is initially performed electronically; an approved interpretation method is
  automatically performed by the software supplied by the manufacturer (Table 4) (58). A complete description of
                             the test's interpretation is included in the product insert.

   Persons who have a positive QFT-G result should be referred for a medical and diagnostic evaluation. On serial
     testing, a person with QFT-G results changing from negative to positive should be referred for medical and
   diagnostic evaluation and considered to be a QFT-G converter. Risk factors (e.g., the facility's prevalence of TB
   disease and personal risk factors) should be assessed when making decisions about the diagnosis and treatment
                                                       of LTBI.

                                                   Interpreting Chest Radiographs

                                              Persons with Suspected Pulmonary TB

    Multiple types of abnormalities demonstrated on chest radiographs are strongly suggestive of pulmonary TB
    disease, including upper-lobe infiltration, cavitation, and pleural effusion. Infiltrates can be patchy or nodular
       and observed in the apical or subapical posterior upper lobes or superior segment of the lower lobes. If
      radiographic or clinical findings are consistent with TB disease, further studies (e.g., medical evaluation,
     mycobacteriologic examinations of sputa or tissue, and comparison of current and prior chest radiographs)
   should be performed (65). Persons with TB pleural effusions might have concurrent unsuspected pulmonary or
    laryngeal TB disease (94). These patients should be considered infectious until pulmonary and laryngeal TB
     disease is excluded. Patients with suspected extrapulmonary TB disease also should be suspected of having
                           pulmonary TB until concomitant pulmonary disease is excluded.

     The radiographic presentation of pulmonary TB in HIV-infected persons might be atypical. Apical cavitary
    disease is less common among such patients than HIV-negative patients. More common findings among HIV-
     infected persons are infiltrates in any lung zone, mediastinal or hilar adenopathy, or, in rare cases, a normal
                                              chest radiograph (65,95--97).

                                                            Persons with LTBI

  To exclude pulmonary TB disease, a chest radiograph is indicated for all persons in whom LTBI is diagnosed. If
     chest radiographs do not indicate pulmonary TB, and no symptoms consistent with TB disease are present,
    persons with positive test results for TB infection should be considered for treatment for LTBI. Persons with
   LTBI typically have normal chest radiographs, although they might have abnormalities suggestive of previous
   TB disease or other pulmonary conditions. In certain patients with TB symptoms, pulmonary infiltrates might
       be apparent on chest computed tomography scan or magnetic resonance imaging study but not on chest
      radiograph. Previous, healed TB disease typically produces radiographic findings that differ from those
    associated with current TB disease. These findings include nodules, fibrotic scars, calcified granulomas, and
     apical pleural thickening. Nevertheless, a chest radiograph by itself cannot be used to distinguish between
    current and healed TB. Nodules and fibrotic scars might contain slowly multiplying tubercle bacilli and pose
   substantial risk for progression to TB disease. Calcified nodular lesions (i.e., calcified granulomas) and apical
                       pleural thickening indicate lower risk for progression to TB disease (65).

                                                             Pregnant Women

  Because TB disease is dangerous to both the mother and the fetus, a pregnant woman who has a positive TST or
     QFT-G result or who is suspected of having TB disease should receive a chest radiograph (with shielding
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         19/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case with
     consistent  3:20-cv-00832-E
                     safety guidelines)Document
                                          as soon as47-3   Filed
                                                     feasible.     04/18/20 or Page
                                                               If symptoms           88 of 219conditions
                                                                               other high-risk   PageID(e.g.,
                                                                                                         938 HIV
   infection) are identified, a chest radiograph might have to be performed during the first trimester of pregnancy
                                                        (64,65,98).

                                                    Evaluation of Sputum Samples

      Sputum examination is a key diagnostic procedure for pulmonary TB disease (93) and is indicated for the
                                 following inmates and correctional facility staff:

             persons suspected of having pulmonary TB disease because of a chest radiograph consistent with TB
                     disease, particularly those with any respiratory symptoms suggestive of TB disease;
                     persons with chest radiographic findings suggestive of previous, healed TB disease;
               HIV-infected persons with any pulmonary symptoms (regardless of chest radiograph findings); or
              persons suspected of having pulmonary TB disease for which bronchoscopy is planned (all sputum
            specimens should be collected and final results of staining for AFB should have been reviewed before
                                              proceeding with bronchoscopy [67]).

                                                           Specimen Collection

      Persons requiring smear- and culture-sputum examination should submit at least three sputum specimens
     (collected 8--24 hours apart, with at least one specimen collected in the early morning) (71,99). Specimens
       should be collected in a sputum induction booth or in an AII room. In resource-limited settings without
   environmental containment, collection is safer when performed outdoors. Patients should be instructed how to
       produce an adequate sputum specimen, and a health-care professional should supervise and observe the
    collection of sputum, if possible (93). For patients who are unable to produce an adequate sputum specimen,
             expectoration might be induced by inhalation of an aerosol of warm, hypertonic saline (71).

                                                         Laboratory Examination

    Detection of AFB in stained smears by microscopy can provide the first mycobacteriologic indication of TB
      disease. A positive result for AFB in a sputum smear is predictive of increased infectiousness; however,
    negative AFB sputum-smear results do not exclude a diagnosis of TB disease if clinical suspicion is high. In
   2002, only 63% of U.S. patients with reported positive sputum cultures had positive AFB sputum smears (100).

      Although smears allow for the detection of mycobacteria, definitive identification, strain typing, and drug-
    susceptibility testing of M. tuberculosis can be performed only via culture (93). A culture of sputum or other
   clinical specimen that contains M. tuberculosis provides a definitive diagnosis of TB disease. In the majority of
       cases, identification of M. tuberculosis and drug-susceptibility results are available within 28 days using
     recommended rapid methods (e.g., liquid culture and DNA probes). A negative culture result is obtained in
      approximately 14% of patients with confirmed pulmonary TB disease (100) . Testing sputum with certain
      techniques (e.g., nucleic acid amplification [NAA]) facilitates the rapid detection and identification of M.
  tuberculosis, but should not replace culture and drug-susceptibility testing in patients with suspected TB disease
    (88,101,102). Recommendations for use and interpretation of NAA tests in the diagnosis of TB disease have
                                         been published previously (101,102).

    Laboratories should report positive smear results within 24 hours of collection and positive cultures within 24
     hours of the notation of the positive culture. Drug-susceptibility tests should be performed on initial isolates
   from all patients to assist in the identification of an effective anti-TB regimen. Drug-susceptibility tests should
   be repeated if 1) sputum specimens continue to be culture-positive 3 months after initiation of treatment or if 2)
               persons whose cultures had converted to negative subsequently revert to positive (65,93).

                                                           Treatment for LTBI


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         20/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E
       Treatment  for LTBI is essentialDocument      47-3
                                         to controlling andFiled 04/18/20
                                                           eliminating       Pagein89the
                                                                       TB disease      ofUnited
                                                                                          219 PageID      939 it
                                                                                                 States because
   substantially reduces the risk that TB infection will progress to TB disease (23). Certain persons are at high risk
    for developing TB disease once infected, and every effort should be made to begin these persons on a standard
       LTBI treatment regimen and to ensure that they complete the entire course of treatment for LTBI . Before
          treatment for LTBI is started, TB disease should be ruled out by history, medical examination, chest
                             radiography, and when indicated, mycobacteriologic studies.

                                                 Candidates for Treatment of LTBI

    Correctional facility staff and inmates in the following high-risk groups should be given treatment for LTBI if
                              their reaction to the TST is >5 mm, regardless of age (64,65):

                                                       HIV-infected persons,
                                                 recent contacts of a TB patient,
                   persons with fibrotic changes on chest radiograph consistent with previous TB disease, and
            patients with organ transplants and other immunocompromising conditions who receive the equivalent of
                                             >15 mg/day of prednisone for >1 month.

    All other correctional facility staff and inmates should be considered for treatment of LTBI if their TST results
   are >10 mm induration. If QFT-G is used, any correctional facility staff member or inmate with a positive QFT-
      G result should be considered for LTBI treatment. Decisions regarding initiation of LTBI treatment should
        include consideration of the likelihood of the patient continuing and completing LTBI treatment under
                  supervision if released from the facility before the treatment regimen is completed.

      Persons with previously positive TST results who have previously completed treatment for LTBI (i.e., >6
   months of isoniazid, 4 months of rifampin, or another regimen) do not need to be treated again unless concern
   exists that reinfection has occurred. Other persons who might be poor candidates for treatment of LTBI include
   those with a previous history of liver injury or a history of excessive alcohol consumption; active hepatitis and
    end-stage liver disease are relative contraindications to the use of isoniazid or pyrazinamide for treatment of
      LTBI (64,103). If the decision is made to treat such patients, baseline and follow-up monitoring of serum
                                         aminotransaminases are recommended.

                                                    Treatment Regimens for LTBI

   Standard regimens have been developed for the treatment of LTBI (Table 5). The preferred treatment for LTBI
      is 9 months of daily isoniazid or biweekly dosing administered by DOT. Although regimens are broadly
   applicable, modifications should be considered for certain populations (e.g., patients with HIV infection) and
                                          when drug resistance is suspected.

      Reports of severe liver injury and death associated with the combination of rifampin and pyrazinamide for
   treatment of LTBI prompted ATS and CDC to revise previous recommendations. These recommendations now
    state that this regimen typically should not be offered for the treatment of LTBI (64,103--107). If the potential
      benefits substantially outweigh the demonstrated risk for severe liver injury and death associated with this
   regimen and the patient has no contraindications this regimen may be considered; a physician with experience
   treating LTBI and TB disease should be consulted before use of this regimen (103). Clinicians should continue
    the appropriate use of rifampin and pyrazinamide in standard multidrug anti-TB regimens for the treatment of
                                                    TB disease (65).

    For all LTBI treatment regimens, nonadherence to intermittent dosing results in a larger proportion of total
  doses missed than daily dosing; therefore, all patients on intermittent treatment should receive DOT. In addition,
   DOT should be used with daily dosing of LTBI treatment whenever feasible. Patients with the highest priority
    for DOT are those at the highest risk for progression from LTBI to TB disease, including persons with HIV
             infection and persons who are recent contacts of infectious patients with pulmonary TB.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         21/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E  Document
                            Contacts          47-3
                                     of Patients withFiled 04/18/20 Page
                                                     Drug-Susceptible     90 of 219 PageID 940
                                                                      TB Disease

        Contacts of patients with drug-susceptible TB disease who once tested negative but subsequently have a
     positive TST result (i.e., >5 mm) should be evaluated for treatment of LTBI. The majority of persons who are
    infected will have a positive TST result within 6 weeks of exposure; therefore, contacts of patients with drug-
   susceptible TB disease who have initial negative TSTs should be retested 8--10 weeks after the end of exposure
      to a patient with suspected or confirmed TB disease (108). Persons with TB infection should be advised that
    they can be re-infected with M. tuberculosis if re-exposed (109--111). If they have not been treated previously,
         HIV-infected persons (regardless of TST result or previous LTBI treatment history), persons receiving
    immunosuppressive therapy (regardless of TST result or previous LTBI treatment history), and persons with a
            known previous (to current exposure) positive TST also should be considered for LTBI treatment.

    Treatment of LTBI should not be started until a diagnosis of TB disease has been excluded. If the presence of
   TB disease is uncertain because of an equivocal chest radiograph, a standard multidrug anti-TB therapy might
   be started and adjusted as necessary, depending on the results of sputum cultures, drug-susceptibility tests, and
     clinical response (65). If cultures are obtained without initiating therapy for TB disease, treatment for LTBI
            should not be initiated until all cultures are reported as negative, which might take 6--8 weeks.

                                     Contacts of Patients with Drug-Resistant TB Disease

   Treatment for LTBI caused by drug-resistant M. tuberculosis organisms is complex and should be conducted in
     consultation with the local health department's TB control program and persons with expertise in the medical
      management of drug-resistant TB. Often this will require waiting for results of susceptibility testing of the
   isolate from the presumed source patient. Treatment should be guided by in vitro susceptibility test results from
                               the isolate to which the patient was exposed (65,112,113).

                                   Pretreatment Evaluation and Monitoring of Treatment

    Routine laboratory monitoring during treatment of LTBI is indicated only for patients with abnormal baseline
  tests and for persons at risk for hepatic disease. Baseline laboratory testing is indicated only for persons infected
  with HIV, pregnant women, women in the immediate postpartum period (typically within 3 months of delivery),
   persons with a history of liver disease, persons who use alcohol regularly, and persons who have or who are at
                                            risk for chronic liver disease (64).

      All patients should undergo clinical monitoring at least monthly. This monitoring should include 1) a brief
  clinical assessment regarding the signs of hepatitis (i.e., nausea, vomiting, abdominal pain, jaundice, and yellow
   or brown urine) and 2) education about the adverse effects of the drug(s) and the need for prompt cessation of
    treatment and clinical evaluation should adverse effects occur. All aspects of the clinical encounter should be
                              conducted in private and in the patient's primary language.

      Severe adverse events associated with the administration of tuberculin antigen or treatment of LTBI or TB
       disease (e.g., those resulting in hospitalization or death) should be reported to MedWatch, FDA's Safety
     Information and Adverse Event Reporting Program at telephone 800-FDA-1088, by facsimile at 800-FDA-
                          0178, or via the Internet by sending Report Form 3500 (available at
    http://www.fda.gov/medwatch/safety/3500.pdf). Instructions regarding the types of adverse events that should
    be reported are included on MedWatch report forms. In addition, severe adverse effects associated with LTBI
       treatment should be reported to CDC's Division of Tuberculosis Elimination at telephone 404-639-8118.

                                                         Treatment for TB Disease

      A decision to initiate treatment (i.e., combination anti-TB chemotherapy) should be made on the basis of
     epidemiologic information; clinical, pathological, and radiographic findings; and the results of microscopic
      examination of AFB-stained sputum smears and cultures for mycobacteria. A positive AFB-smear result
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         22/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

  provides Case   3:20-cv-00832-E
             strong                    Document
                    inferential evidence             47-3 Filed
                                          for the diagnosis of TB,04/18/20   Page chemotherapy
                                                                   and combination  91 of 219 PageID
                                                                                                  should 941
                                                                                                         be initiated
  promptly unless other strong evidence against the diagnosis of TB disease is present (e.g., a negative NAA test).
       If the diagnosis is confirmed by isolation of M. tuberculosis or a positive NAA test, treatment should be
     continued until a standard course of therapy is completed. Because as few as 50% of patients with positive
  sputum culture results for M. tuberculosis will have negative sputum AFB-smear results (93), when initial AFB-
   smear results are negative, empiric therapy for TB is indicated if the clinical suspicion for TB disease is high.
      Regardless of the decision to begin anti-TB treatment, diagnoses other than TB should be considered and
  appropriate evaluations undertaken in patients with negative AFB-smear results. A diagnosis of culture-negative
   pulmonary TB can be made if sputum cultures are negative, the TST result is positive (in this circumstance, a
   reaction of >5 mm induration is considered positive), a clinical or radiographic response is observed 2 months
    after the initiation of therapy, and no other diagnosis has been established. An adequate regimen for culture-
     negative pulmonary TB includes an additional 2 months of isoniazid and rifampin to complete 4 months of
   treatment (65). If no clinical or radiographic response is observed by 2 months, treatment can be stopped, and
  other diagnoses (including inactive TB) should be considered. If AFB-smear results are negative, and suspicion
     for TB disease is low, treatment can be deferred until the results of mycobacterial cultures are known and a
  comparison chest radiograph is available (typically at 2 months). Among persons who have not begun treatment
   and in whom suspicion of TB is low, treatment of LTBI should be considered if 1) cultures are negative, 2) the
   TST result is positive (>5 mm induration), and 3) the chest radiograph is unchanged after 2 months. A person
                        with TB expertise should be consulted for unusual or complex situations.

    Individualized case management should be provided for all patients with TB disease (114--116). In addition,
    patient management should be coordinated with officials of the local or state health department; suspected or
     confirmed TB cases should be reported to the local or state health department in accordance with laws and
      regulations. Regimens for treating TB disease should contain multiple drugs to which the organisms are
        susceptible. For persons with TB disease, treatment with a single drug can lead to the development of
      mycobacterial resistance to that drug. Similarly, adding a single drug to a failing anti-TB regimen is not
                        recommended because it can lead to resistance to the added drug (65).

    For the majority of patients, the preferred regimen for treating TB disease consists of an initial 2-month phase
       of isoniazid, rifampin, pyrazinamide, and ethambutol, followed by a continuation phase of isoniazid and
  rifampin lasting >4 months, for a minimum total treatment period of 6 months (Tables 6 and 7). The decision to
   stop therapy should be made on the basis of the number of doses taken within a maximum period (not simply a
  6-month period) (65). Persons with cavitary pulmonary TB disease and positive cultures of sputum specimens at
     the completion of 2 months of therapy should receive a longer, 7-month continuation phase of therapy (total
      duration: 9 months) because of the substantially higher rate of relapse among persons with this type of TB
                                                      disease (65).

       If interruptions in TB therapy occur, the decision should be made whether to restart a complete course of
     treatment or continue the regimen as originally intended. In the majority of instances, the earlier the break in
    therapy and the longer its duration, the more serious the effect and the greater the need to restart the treatment
    from the beginning. Continuous treatment is more important in the initial phase of therapy, when the bacillary
    burden is highest and the chance of developing drug resistance is greatest. Although no evidence on which to
    base detailed recommendations exists, examples of practical algorithms for managing interruptions in therapy
                                          have been described previously (65).

     For HIV-infected persons who are receiving antiretroviral therapy, TB treatment regimens might need to be
     altered. Whenever possible, the care of persons with concomitant TB and HIV should be provided by or in
      consultation with persons with expertise in the management of both TB and HIV-related disease (65). To
   prevent the emergence of rifampin resistance, persons with TB, HIV, and CD4+ T-lymphocyte cell counts <100
   cells/mm3 should not be treated with highly intermittent (i.e., once- or twice-weekly) regimens. These patients
   should instead receive daily therapy during the intensive phase (i.e., first 2 months) and receive daily dosing or
    3 doses per week by DOT during the continuation phase (117). Antiretroviral therapy should not be withheld
         because the patient is being treated for TB if it is otherwise indicated. Nevertheless, beginning both
   antiretroviral therapy and combination chemotherapy for TB at nearly the same time is not advisable. Although
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         23/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

      dataCase     3:20-cv-00832-E
            on which                      Document
                        to base recommendations   are47-3   Filed
                                                      limited,    04/18/20
                                                               experience in thePage
                                                                                 fields92
                                                                                        of of
                                                                                           HIV219
                                                                                                andPageID    942 that
                                                                                                    TB suggests
   treatment for TB should be initiated first. Delaying the initiation of antiretroviral therapy until 4--8 weeks after
    starting anti-TB therapy is advantageous because it 1) better enables providers to ascribe a specific cause to a
    drug side effect, 2) decreases the severity of paradoxical reactions, and 3) decreases adherence challenges for
  the patient. Until controlled studies have been conducted that evaluate the optimal time for starting antiretroviral
     therapy in patients with HIV infection and TB, this decision should be individualized on the basis of 1) the
        patient's initial response to treatment for TB, 2) the occurrence of side effects, and 3) the availability of
     multidrug antiretroviral therapy. Because drug-drug interactions might be less frequent with use of rifabutin,
       substitution of rifabutin for rifampin might be indicated with certain antiretroviral medications. Detailed
    information on TB treatment in HIV-infected persons has been published (65,107). Updates are posted on the
                      Internet as new findings become available (at http://www.dhfs.state.wi.us/aids-
                     hiv/resources/overviews/aids_hiv.htm, http://www.hiv-druginteractions.org, and
                                    http://www.cdc.gov/nchstp/tb/tb_hiv_drugs/toc.htm).

     Drug-susceptibility testing should be performed on all initial isolates from patients with TB disease. When
   results from drug-susceptibility tests become available, the treatment regimen should be adjusted accordingly
  (65,113,114,118,119) (Tables 6 and 7). Medical providers treating patients with drug-resistant TB disease should
       seek expert consultation and collaborate with the local health department for treatment decisions (65).

   The primary determinant of treatment outcome is patient adherence to the drug regimen. Thus, careful attention
        should be paid to measures designed to enable and foster adherence (65,119,120). DOT is the preferred
    treatment strategy for all persons with TB disease and high-risk (e.g., HIV infected) persons with LTBI. DOT
   should be used throughout the entire course of therapy whenever feasible. Practitioners providing treatment to
       inmates should coordinate DOT with the local health department on an inmate's release. The local health
              department also may be involved in monitoring therapy for correctional facility staff (65).

                                                Challenges to Treatment Completion

        Achieving completion of treatment for LTBI or TB disease often is difficult, particularly in correctional
     facilities. Movement of inmates both within and outside of correctional systems interferes with continuity of
       care and might lead to treatment default (121). Comprehensive case management that includes discharge
        planning and coordination with other correctional facilities and health departments is needed to ensure
                          completion of therapy for patients with TB disease and LTBI (42).

        Multiple studies have demonstrated that inmates have relatively low LTBI treatment completion rates,
   particularly those in jails who are likely to be released before their therapy has been completed (14,28,40,122).
    For a substantial proportion of inmates, referrals for follow-up after release are not made; of inmates whose
     appointments are scheduled, 40%--60% will not attend their first clinic visit (36,40). Multiple interventions
     have been attempted to improve LTBI treatment completion in this population, including patient education
      while in jail, use of incentives, and use of DOT (61,122,123). None of these strategies has had substantial
      success, although patient education and use of DOT have increased completion rates modestly in certain
   situations (61,122). Active case management, as recommended for TB disease, should be considered as a next
                           step in improving the completion rates for LTBI treatment (14,42).

                                                         Discharge Planning

     Correctional facilities should plan for the discharge of inmates and other detainees who have confirmed or
     suspected TB disease and those with LTBI who are at high risk for TB disease. Such planning is crucial to
     effective local TB control efforts within the community to which released inmates return. Facilities should
  ensure that their discharge plan is comprehensive and effective; the process should include 1) collaborating with
   public health and other community health-care professionals, 2) ensuring continuity of case-management, and
      3) evaluating discharge-planning procedures and modifying procedures as needed to improve outcomes.


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         24/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E   Document
                    Collaboration Between    47-3 Filed
                                          Correction     04/18/20
                                                     Facilities       PageHealth
                                                                and Public 93 of 219   PageID 943
                                                                                 Officials

       Postconfinement follow-up is a necessary component of TB-control efforts (35,124). Effective discharge
    planning requires collaboration between corrections and medical staff (both intra- and inter-facility), and with
        public health and community-based service organizations (37). Correctional facilities and public health
      departments should overcome multiple obstacles associated with postdetention follow-up (125), including

                                                 short length of stay in a facility;
                                                 unscheduled release or transfer;
             poorly defined or implemented channels of communication between correctional and public health
                                                            authorities;
              limited resources (i.e., staff, equipment, and medications) available to provide recommended TB
                              prevention, screening, treatment, and discharge-planning services;
                                limited resources of the patient to make or keep appointments;
                      high prevalence of mental illness and substance abuse among correctional patients;
            mistrust among inmates, which might result in the provision of aliases or incorrect contact or locating
                                                         information; and
                         reincarceration with disruption in treatment or termination of public benefits.

    Collaboration is essential to ensure that TB-control efforts are undertaken in the most cost-effective manner.
  Coordination between the correctional facility and the public health department maximizes the effectiveness of
  any efforts begun in a correctional facility (126), and linking released detainees to the public health-care system
   might improve post-release adherence (35) and reduce recidivism (127,128). The types of relationships forged
                  will depend on the assessment of the TB risk in the facility and the community.

                                                Comprehensive Discharge Planning

  Comprehensive discharge planning is an important component of case management and is essential for ensuring
   the continuity of TB management and therapy among persons with TB disease and LTBI. Following release,
  former inmates face housing, employment, and other crises concerning basic needs that often take priority over
     their health. Multiple reports from the United States and other countries support the use of comprehensive
        discharge planning in TB control efforts (42,129,130). Comprehensive discharge planning should be
  implemented for inmates with confirmed TB disease, suspected TB disease, and LTBI who also are at high risk
                                                   for TB disease.

   Discharge planning for persons with LTBI who are considered at high risk for developing TB disease is critical
   if treatment is begun in the correctional facility. Starting all inmates at high risk on LTBI therapy might not be
      feasible while they are in the correctional facility, and the policy determining which risk groups to start on
      treatment should be made in collaboration with public health personnel. Collaboration ensures appropriate
     communication and adequate resources for treatment after transfer to another facility or after release to the
     community. At minimum, all inmates who have begun therapy for LTBI in a correctional facility should be
  given community contact information for follow-up and continuity of care. Ideally, all inmates demonstrated to
    be infected with TB should be considered for therapy, and discharge planning to facilitate therapy should be
  comprehensive (124). Because of high recidivism rates, discharge-planning efforts should begin in the detention
    phase and continue in the post-detention phase to ensure continuity of care as inmates move among different
                            facilities and between correctional facilities and the community.

                                                 Components of Discharge Planning

                                                  Initiate Discharge Planning Early

  To ensure uninterrupted treatment, discharge planning for inmates who receive a diagnosis of TB disease should
  begin as soon as possible after diagnosis (131). Corrections or health services administrators (or their designees)

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         25/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case 3:20-cv-00832-E
  should assign                       Document
                staff to notify the public         47-3 Filed
                                           health department of 04/18/20     Page treatment
                                                                inmates receiving  94 of 219forPageID     944or LTBI.
                                                                                                 TB disease
   Inmates with TB disease should be interviewed while still incarcerated (ideally by public health staff) to enable
     facility administrators to assess and plan for the appropriate support and referrals that will be needed after
     discharge (131). Such personnel also should communicate with other facilities in the event of transfers of
                                                        inmates.

                                                       Provide Case Management

        To ensure continuity of care, all correctional facilities should assign personnel (preferably health-care
      professionals) to serve as case managers. These managers should be responsible for conducting discharge
  planning in the facility, which entails coordinating follow-up and communicating treatment histories with public
     health department and other health-care counterparts within the community (42). In addition, case managers
  should employ strategies (e.g., mental-illness triage and referral, substance-abuse assessment and treatment, and
  prerelease appointments for medical care) to help former inmates meet basic survival needs on release. The role
   of case manager should be assigned to a facility staff member who is capable of establishing good rapport with
   inmates; an effective case manager might be capable of persuading TB patients who are being released into the
                     community to supply accurate information needed to ensure follow-up care.

       The following factors should be considered when planning community discharge of an inmate receiving
                                              treatment for TB (132):

             Where will the ex-inmate reside after discharge (e.g., a permanent residence, a halfway house, or a
                                                            shelter)?
                                          Will family or other support be available?
                                          Are cultural or language barriers present?
            What kind of assistance will be needed (e.g., housing, social services, substance abuse services, mental
                                 health services, medical services, and HIV/AIDS services)?
            Does the inmate understand the importance of follow-up and know how to access health-care services?

                                               Obtain Detailed Contact Information

   To facilitate the process of locating former inmates, detailed information should be collected from all inmates
  with TB disease or LTBI for whom release is anticipated, including 1) names, addresses, and telephone numbers
    of friends, relatives, and landlords; 2) anticipated place of residence; and 3) areas typically frequented (e.g.,
      restaurants, gyms, parks, and community centers) (61,133). Inmates also should complete a release form
       authorizing health department personnel to contact worksites, family members, corrections staff (parole
   officers), and public and private treatment centers. Inmates might give aliases or incorrect contact information
     because of fear of incrimination or deportation. The use of an alias can be a barrier to continuity of care on
                                            reentry to a correctional facility.

       Assess and Plan for Substance Abuse and Mental Health Treatment and for Other Social Services

      Substance abuse and other comorbid mental health conditions should be considered when developing a
    comprehensive discharge plan. Addiction affects health care, medication adherence, housing opportunities,
     social relationships, and employment and might be the greatest barrier to continuity of care for TB (134).
      Mental illness can be a barrier when community service providers have not been trained to interact with
     mentally ill patients. Persons who are mentally ill might have difficulties keeping medical appointments.
     Collaboration between corrections and health department personnel can facilitate the placement of former
  inmates in substance abuse or mental-health treatment programs to improve the likelihood of social stabilization
                                         and continuity of care (134,135).

    Other social issues present barriers to released inmates. Loss of health insurance benefits while incarcerated is
     common, and former inmates might be required to wait 30--365 days after release to become re-eligible for
     benefits (136,137). Certain correctional facilities have agreements with local Social Security Administration
     field offices to facilitate swift reactivation of these benefits (138); creation of and training in the use of such
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         26/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
           Caseare
   agreements    3:20-cv-00832-E      Document
                   encouraged. Ideally,            47-3theFiled
                                         on entry into           04/18/20
                                                          correctional       Page
                                                                        system,     95 benefits
                                                                                public  of 219 would
                                                                                                 PageID
                                                                                                      be 945
                                                                                                         suspended,
   rather than terminated, and reactivated on release to eliminate gaps in coverage. Application for public benefits
     and insurance should be incorporated into the discharge planning phase whenever possible. If the inmate is
  likely to have limited access to care because of inability to pay for services on release, documentation should be
                              made and another treatment mechanism identified (139).

                                         Make Arrangements for Postrelease Follow-Up

   Before release, the inmate should be introduced (preferably face to face) to the employee from the community
    treatment agency who is responsible for community-based treatment and care (139). When release dates are
  known, setting post-release appointments has been demonstrated to improve compliance (128,134,140). Patients
   with TB disease should be given a supply of medication at discharge adequate to last until their next medical
  appointment. Discharge planners can work with advocacy groups or private or government-funded programs to
                           facilitate a safe, supported transition into the community (61).

                           Make Provisions for Unplanned Release and Unplanned Transfers

    Administrative procedures should be in place for unscheduled discharge of inmates who are being managed or
   treated for TB (36,141). Reporting requirements for inmates with TB disease who are released or transferred to
      another facility vary among states and jurisdictions. Despite mandatory notification policies, notification of
     public health officials varies from 87%--92% for inmates with TB disease (37,126) to only 17% for inmates
       with LTBI (36,37). Correctional facility staff responsible for health department notification should relay
        information about all scheduled and unscheduled releases as it becomes available. All TB information
    concerning persons who are being transferred to other correctional settings should be provided to the receiving
   facility. In addition, inmates should be given a written summary or discharge card outlining their treatment plan
   to ensure continuity of care in case of unplanned and unanticipated release (131,142). Inmates with TB disease
     who are eligible for release or transfer to another medical or correctional facility but continue to be infectious
                should remain in airborne precautions during and after transfer until noninfectious (132).

                                                 Provide Education and Counseling

  Patient education and documentation of education in the correctional facility is critical; multiple misconceptions
     persist among inmates and facility staff regarding means of transmission, differences between infection and
        disease, and methods of prevention and treatment for TB (143). Persons receiving treatment should be
     counseled about the importance of adhering to the treatment plan (131) as a measure to improve postrelease
   follow-up (61). Education should be delivered in the inmate's first preferred language and should be culturally
    sensitive with respect to ethnicity, sex, and age (135,144--147). The inmate should be actively involved in all
    education sessions to encourage communication regarding previous transition experiences (e.g., the inmate's
     treatment motivations and any positive or negative experiences with specific providers) (141). Inmates with
    LTBI who have not been started on therapy should be counseled on their risk factors, encouraged to visit the
              public health department, and provided with information about access to care after release.

                                                                      DOT

    DOT for TB disease or LTBI in the correctional setting provides an opportunity for educating and counseling
    inmates and for establishing a routine of medication administration. The effect, if any, of DOT on postrelease
             behavior has not been evaluated formally, but this practice might enhance adherence (122).

                                      Community-Based Case Management after Release

     Case-management strategies begun in the correctional facility should be continued after release for former
  inmates with confirmed or suspected TB disease and those with LTBI who are at high risk for progression to TB
      disease. Incentives and enablers (see Glossary) have improved adherence in incarcerated (35,60,61) and
   nonincarcerated (148,149) populations, and incentives combined with education and counseling optimize both
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         27/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

   short- Case   3:20-cv-00832-E
           and long-term                Document 47-3
                           adherence (40,60,61,150).    CaseFiled  04/18/20that Page
                                                              management               96 of
                                                                                takes into   219 PageID
                                                                                           account           946
                                                                                                   cultural differences
  and addresses not only TB-control matters but patient-defined needs (particularly among foreign-born persons)
  results in improved completion rates for LTBI therapy (145). Case management by health department personnel
       after release is critical for continuity of care in the event of reincarceration. The provision of follow-up
     information from local health departments and community-based organizations back to corrections staff is
                              helpful in determining whether discharge planning is effective.

                      Discharge Planning for Immigration and Customs Enforcement Detainees

                                                                 Background

   Persons with TB disease detained by ICE officers are a potential public health threat because they typically are
    highly mobile, likely to leave and reenter the United States before completion of TB therapy, and at high risk
    for interrupting treatment (151). Therefore, ensuring treatment of such detainees is important to the national
                                strategy to eliminate TB in the United States (32,152).

      In March 2003, the detention and removal functions of the former Immigration and Naturalization Service
       (INS) were transferred from the U.S. Department of Justice (DOJ) to the U.S. Department of Homeland
   Security (DHS). ICE is a division of DHS and detains approximately 200,000 persons annually while enforcing
     immigration law. ICE detainees are screened for TB disease at service processing centers, staging facilities,
   contract detention facilities, and local jails. Frequent transfers of ICE detainees between detention facilities are
                                                         common.

   ICE detention provides an opportunity to identify persons with confirmed and suspected TB disease and initiate
    treatment, if appropriate. ICE detainees with confirmed or suspected TB disease receive treatment while they
    are in custody. Presently, ICE does not deport detainees with known infectious TB, but such persons might be
    deported when noncontagious, even if treatment has not been completed or the final culture and susceptibility
                                                  results are pending.

                                               Discharge Planning for ICE Detainees

     In May 2004, ICE approved a policy to implement a short-term medical hold of persons with suspected or
    confirmed TB disease until continuity of care is arranged, which affords the ICE health services program the
  time needed to facilitate continuity of TB therapy arrangements before the patient's release or removal. The ICE
    health services program seeks to enroll all persons with confirmed or suspected TB disease in programs that
  facilitate the continuity of TB therapy between countries. These programs (e.g., CureTB, TB Net, and the U.S.-
    Mexico Binational Tuberculosis Referral and Case Management Project) facilitate TB referrals and follow-up
                         for patients who move between the United States and other countries.

  ICE field office directors may consider a stay of removal for persons with MDR TB or other complicated cases,
    so they can receive and complete treatment in the United States before removal. In detention settings in which
     ICE detainees are held, facility staff who are responsible for TB communication should notify the ICE health
  services program of persons with confirmed or suspected TB disease. Collaboration with detention facilities and
  local and state health departments will facilitate enrollment in the appropriate continuity of care program before
   transfer, release, or repatriation. Correctional facility staff should identify these patients as ICE detainees when
                                 reporting TB cases to local and state health departments.

                                         Evaluation of Discharge Planning Effectiveness

      Evaluation of a discharge planning program is critical and should begin with an assessment of existing
      programs and activities. Program evaluation should be incorporated into the overall correctional quality
     improvement/assurance program (153). Data from program evaluation studies should be documented and
  published to ensure that correctional facility and public health department staff are informed regarding effective

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         28/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case
   measures and 3:20-cv-00832-E       Document
                the effective translation         47-3
                                          of research     Filedinto
                                                      findings  04/18/20     Page Evaluation
                                                                    practice (123). 97 of 219 ofPageID  947
                                                                                                 discharge planning
                                           should include measurements of

                                                      adherence to therapy,
            cost savings (from unduplicated testing for persons with LTBI and completion of care without re-starts
                                                         and extensions),
                                                          recidivism, and
             the effectiveness of the collaboration between medical and corrections staff (both within and among
             facilities) and between correctional facilities and the public health department and other community
                                                             agencies.

                                                         Contact Investigation

                                                                   Overview

       Multiple outbreaks of TB, including those involving MDR TB, have been reported in prisons and jails,
   particularly among HIV-infected inmates (17,22,45,154). The identification of a potentially infectious case of
  TB in a correctional facility should always provoke a rapid response because of the potential for widespread TB
   transmission. A prompt public health response in a confined setting can prevent a TB outbreak or contain one
                                         that has already begun (16,21,155).

         The overall goal of a TB contact investigation is to interrupt transmission of M. tuberculosis. Ongoing
        transmission is prevented by 1) identifying, isolating, and treating persons with TB disease (source and
    secondary-case patients) and 2) identifying infected contacts of the source patient and secondary patients and
     providing them with a complete course of treatment for LTBI. The contact investigation can serve to educate
    corrections staff and inmates about the risk, treatment, and prevention of TB in correctional facilities; inform
    staff and inmates regarding the importance of engaging in recommended TB-control practices and procedures
     within the correctional system; and emphasize the importance of completion of therapy for persons with TB
                                                    disease and LTBI.

     Because decisions involved in planning and prioritizing contact investigations in correctional facilities are
   seldom simple, a multidisciplinary team is preferable. Health departments often can help correctional facilities
                      in planning, implementing, and evaluating a TB contact investigation.

    Data collection and management is an essential component of a successful investigation (21,36). It requires a
      systematic approach to collecting, organizing, and analyzing TB-associated data. As part of the contact
  investigation, all staff and investigation personnel should adopt a uniform approach. Investigators should have a
            clear understanding of how a contact is defined and what constitutes an exposure (156--158).

     Two correctional information systems are critical to the efficient conduct of a contact investigation: 1) an
   inmate medical record system containing TST results and other relevant information and 2) an inmate tracking
      system. The lack of either system can lead to the unnecessary use of costly personnel time and medical
  evaluation resources (e.g., TSTs and chest radiographs). Without these information systems, facilities also might
                           be forced to implement costly lockdowns and mass screenings.

                                                         TB Transmission Factors

         TB transmission is determined by the characteristics of the source patient and exposed contacts; the
     circumstances surrounding the exposure itself also determine whether ongoing transmission will occur. The
               following variables should be accounted for when planning each contact investigation.

                                                Characteristics of the Source Patient


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         29/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case 3:20-cv-00832-E
  Source patients                      Document
                  who have either cavitation       47-3 radiograph
                                               on chest   Filed 04/18/20    Page 98 of 219
                                                                   or AFB smear-positive       PageID
                                                                                          respiratory   948
                                                                                                      specimens   are
   substantially more likely to transmit TB than persons who have neither characteristic (159--163) Delays in TB
     diagnosis in source patients have also been associated with an increased likelihood of transmission (164).
  Nonetheless, substantial variability exists among the infectiousness of a given TB source patient. Although AFB
    smear status, cavitary disease, and delayed diagnosis increase the likelihood of transmission, certain persons
     with these characteristics infect few persons, whereas others with none of these characteristics might infect
    multiple persons. The best measure of the infectiousness of source patients is the documented infection rate
                                                 among their contacts.

                             Characteristics of Persons Who Have Been Identified as Contacts

   Immunosuppression. HIV infection is the greatest single risk factor for progression to TB disease. Therefore,
    HIV-infected contacts should receive the highest priority for evaluation of TB infection, even if these persons
   had shorter duration of exposure than other contacts. Persons receiving prolonged therapy with corticosteroids,
       chemotherapy for cancer, or other immunosuppressive agents (e.g., TNF-a antagonists) also should be
      considered high priority for investigation. In addition, persons with end-stage renal disease and diabetes
     mellitus should be promptly evaluated, because these conditions are associated with compromised immune
                                                       function.

         Age. Young children (i.e., those aged <4 years) are at high risk for rapid development of TB disease,
      particularly TB meningitis. If an inmate with TB identifies a young child as a community contact, a health
                                   department referral should be made immediately.

                                                         Exposure Characteristics

    Air volume. The volume of air shared between an infectious TB patient and susceptible contacts is a major
   determinant of the likelihood of transmission. Infectious particles become more widely distributed as air space
                                 increases, rendering them less likely to be inhaled.

        Ventilation. Ventilation is another key factor in the risk for airborne transmission of disease. Airborne
     infectious particles disburse throughout an entire enclosed space; thus, if air is allowed to circulate from the
       room occupied by an infectious patient into other rooms or central corridors, their occupants also will be
      exposed. Areas that have 1) confined air systems with little or no ventilation or 2) recirculated air without
                         HEPA filtration have been associated with increased TB transmission.

      Duration of exposure. Although transmission of TB has occurred after brief exposure, the likelihood of
     infection after exposure to an infectious patient is associated with the frequency and duration of exposure.
    However, defining what constitutes a substantial duration of exposure for any given contact is difficult. When
     conducting a contact investigation, priority should be given first to inmates and employees who were most
                                      exposed to the source patient (21,154,162).

                                             Decision to Initiate a Contact Investigation

   The decision to initiate a contact investigation for an inmate or detainee with possible TB is made on a case-by-
      case basis. Each potential source patient's clinical presentation and opportunities for exposure should be
               evaluated. Contact investigations should be conducted in the following circumstances:

                Suspected or confirmed pulmonary, laryngeal, or pleural TB with cavitary disease on chest
            radiograph or positive AFB smears (sputum or other respiratory specimens). If the sputum smear is
            positive and the NAA is negative, TB is unlikely, and a contact investigation typically can be deferred. A
             negative NAA on an AFB-smear-negative specimen, however, should not influence decisions about the
                                                  contact investigation (102).
            Suspected or confirmed pulmonary (noncavitary) or pleural TB with negative AFB smears (sputum
              or other respiratory specimens) and a decision has been made to initiate TB treatment. A more

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          30/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
             Case 3:20-cv-00832-E     Document
                          limited initial          47-3may
                                          investigation  Filed 04/18/20 forPage
                                                           be conducted         99 of 219cases.
                                                                            smear-negative PageID 949

  Contact investigations typically are not indicated for extrapulmonary TB cases (except for laryngeal and pleural
                               TB), unless pulmonary involvement is also diagnosed.

        The decision as to whether the facility should conduct a contact investigation should be guided by the
         probability that an inmate or employee has pulmonary TB. Sputum results for AFB serve as a major
   determinant (165). However, in certain patients with pulmonary TB, collecting sputum samples is not feasible.
   In this circumstance, other types of respiratory specimens (e.g., those from bronchoscopy) may be collected for
                                         AFB smear and mycobacterial culture.

                                      Principles for Conducting the Contact Investigation

      No simple formula has been devised for deciding which contacts to screen in a correctional facility contact
            investigation. However, the investigation should be guided by the following basic principles:

             Identified contacts should be stratified by their duration and intensity of exposure to the source patient.
              HIV-infected contacts should be classified as the highest priority group for screening and initiation of
                                  LTBI therapy, regardless of duration and intensity of exposure.
                Identified groups of contacts with the greatest degree of exposure should be screened immediately,
                         followed by repeat testing at 8--10 weeks if the initial TST or QFT-G is negative.
                           The infection rate should be calculated to assess the level of TB transmission.
            Decisions to expand the contact investigation to groups with less exposure should be made on the basis of
             the calculated infection rate. If no evidence of transmission is observed, the investigation should not be
            expanded. If transmission is occurring, the investigation should be expanded incrementally to groups with
               less exposure. When the group screened shows minimal or no evidence of transmission, the contact
                                            investigation should not be expanded further.
            Corrections and medical staff should be included in the contact investigation depending on their exposure
                                                                 risks.

    Ideally, decisions about structuring the contact investigation should be made collaboratively with the contact
     investigation team that includes input from the state or local health department. For certain investigations,
         screening a convenience sample before expanding the investigation is prudent. For example, in jail
  investigations, multiple contacts might already have been released, rendering those who remain incarcerated the
   only available group for screening. If a substantial number of high priority contacts cannot be evaluated fully, a
                                   wider contact investigation should be considered.

     The investigation should focus on identifying the contacts at highest risk for transmission, screening them
   completely, and providing a full course of LTBI treatment for persons demonstrated to be infected. In general,
   because wide-scale investigations divert attention away from the high priority activities necessary to interrupt
  transmission in the facility, mass screening of all persons who had any contact with the source patient should be
       avoided (166). Rarely is a person so infectious that wide-scale expansion of the contact investigation is
                                                necessary or beneficial.

                                                    Medical Evaluation of Contacts

  Appropriate medical evaluation depends on both the immunologic status (e.g., HIV infection) of the contact and
    previous TST or QFT-G results. Adequate knowledge of these data is possible only through use of a medical
    record system that is complete, up-to-date, and reliable with regard to TST or QFT-G status, testing date, and
      documentation of the reading in millimeters (for TST). Without an adequate medical record system (and
  therefore definitive information regarding prior TST or QFT-G results), the true infection and transmission rates
    cannot be determined. The lack of such information is likely to lead to unnecessary expansion of the contact
                                                    investigation.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          31/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3
                                             All Filed 04/18/20
                                                 Contacts                                     Page 100 of 219 PageID 950

      All contacts should be interviewed for symptoms of TB disease using a standard symptom questionnaire.
     Symptomatic contacts should receive a chest radiograph and a complete medical evaluation by a physician,
   regardless of TST or QFT-G status; they also should be isolated appropriately (i.e., inmates should be placed in
   an AII room if infectious TB is suspected by chest radiograph or clinical findings; staff should not be permitted
            to work).†† HIV testing should be considered for all contacts whose HIV status is unknown.

                            Inmates with Documented Previous Positive TST or QFT-G results

  Inmates who are asymptomatic, HIV-negative, and have previous positive TST or QFT-G results need no further
    follow-up, other than consideration for "routine" treatment of LTBI, if not completed in the past. However, if
     such an inmate has any signs or symptoms suggestive of TB, further evaluation should be conducted (e.g., a
                              chest radiograph for persons with respiratory symptoms).

                                                           HIV-Infected Inmates

      HIV-infected contacts should be interviewed for symptoms, have a TST or QFT-G and chest radiograph
       performed, and initiate a complete course of treatment for LTBI (once TB disease has been ruled out),
  regardless of the TST or QFT-G result. Treatment should be initiated even for persons with a history of previous
   treatment for LTBI or TB disease because of the possibility of re-infection. Those with a history of a negative
    TST or QFT-G should have a TST or QFT-G placed at baseline and again in 8--10 weeks. The results of the
   TST or QFT-G will not affect treatment decisions, but they will provide important information for the contact
                               investigation. Anergy testing is not recommended (52).

                           Previous TST-Negative or QFT-G--Negative Inmates (HIV Negative)

   Mandatory tuberculin skin or QFT-G testing of all previously TST- or QFT-G--negative inmate contacts should
   be conducted at baseline (unless previously tested within 1--3 months of exposure). Testing should be repeated
                    8--10 weeks from the most recent contact with the source patient (58,167).

                                                       TST and QFT-G Converters

      Persons whose TSTs or QFT-Gs convert or those with newly documented, positive TST or QFT-G results
     should be offered treatment for LTBI unless medically contraindicated. If inmate contacts refuse medically
   indicated treatment for LTBI, they should be monitored regularly for symptoms. Certain facilities have chosen
                         to monitor HIV-infected contacts with follow-up chest radiographs.

                                             Contact Investigation Stepwise Procedures

   The following steps are involved in conducting a contact investigation and might overlap in time. As soon as a
    person is confirmed or suspected of having TB disease, the case should be reported to the appropriate local
                                health authorities and contacts promptly evaluated.

            Notify correctional management officials. Identification of TB in an inmate or facility staff member can
            be alarming for other inmates, corrections staff, and the community. The administrator should be notified
               through appropriate chain of command that a case of TB has been identified in the institution so that
                                   appropriate briefing and educational efforts can be initiated.
            Conduct a source patient chart review. The following data (with specific dates) should be collected: 1)
             history of previous exposure to TB, 2) history of TB symptoms (e.g., cough, fever, and night sweats), 3)
              weight history (particularly unexplained weight loss), 4) chest radiograph reports, 5) previous TST or
            QFT-G results, 6) mycobacteriology results (e.g., AFB smears, cultures, and susceptibilities), 7) NAA test
                                     results, 8) HIV status, and 9) other medical risk factors.


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          32/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
             Case    3:20-cv-00832-E
                Interview                 Document
                             the source patient.        47-3
                                                   A chart      Filed
                                                            review  and04/18/20     Page
                                                                        case interview    101 be
                                                                                       should  of 219   PageIDwithin
                                                                                                  accomplished  951 1
            working day for persons with AFB smear-positive respiratory specimens or cavitation on chest radiograph
              and within 3 days for all other persons (165). Source patients should be asked concerning TB symptom
              history, with a particular focus on duration of cough. Source patients also should be asked about where
            they conduct their daily activities. Persons with confirmed or suspected TB who were detained during the
                   course of the infectious period should be interviewed regarding potential community contacts,
             particularly HIV-infected persons and young children; information regarding the location of community
            contacts also should be obtained. Source patients should be questioned regarding contacts during a second
                                             interview conducted 7--14 days after the first.
                Define the infectious period. Defining the infectious period for a source patient helps investigators
               determine how far back to go when investigating potential contacts. The infectious period is typically
             defined as 12 weeks before TB diagnosis or onset of cough (whichever is longer). If a patient has no TB
                symptoms, is AFB smear negative, and has a noncavitary chest radiograph, the presumed infectious
                 period can be reduced to 4 weeks before the date of first positive finding consistent with TB. If the
              contact investigation reveals that TB transmission occurred throughout the identified infectious period,
                          the period for contact investigation might need to be expanded beyond 12 weeks.
            Convene the contact investigation team. After TB is diagnosed, a team of professionals (e.g., infection-
              control, medical, nursing, custody, and local public health personnel) should be convened and charged
                    with planning the contact investigation. A team leader should be identified and the roles and
             responsibilities of each team member defined, and a schedule of regular meetings (documented formally
             with written minutes) should be established. In addition, a communications plan and a plan for handling
                                            contact investigation data should be developed.
               Update correctional management officials. Administrative personnel should be kept apprised of the
                         strategy, process, and action steps involved in conducting the contact investigation.
            Obtain source case inmate traffic history. The dates and locations of the source patient's housing during
            the infectious period and information regarding employment and education should be obtained. Groups of
                         contacts should be prioritized according to duration of exposure and immune status.
             Tour exposure sites. A tour should be conducted of each place the source patient lived, worked, or went
                  to school during the infectious period. In addition, information should be obtained regarding any
                correctional facility that has housed the source patient during the infectious period, including 1) the
              number of inmates who are housed together at one time, 2) the housing arrangement (e.g., cells versus
               dorms), 3) the general size of the air space, 4) the basics of the ventilation system (e.g., whether air is
            recirculated), 5) the pattern of daily inmate movement (e.g., when eating, working, and recreating), and 6)
            the availability of data on other inmates housed at the same time as the source patient. The assistance of a
            facility engineer often is necessary to help characterize the ventilation system and airflow direction within
                                                           a correctional facility.
            Prioritize contacts. Contacts should be grouped according to duration and intensity of exposure. Persons
             with the most exposure and HIV-infected or other immunosuppressed contacts (regardless of duration of
                exposure) are considered highest priority. Because progression from exposure to death can be rapid
                among HIV-infected persons in a facility in which HIV-infected persons are housed or congregated
                                     separately, the entire group should be given high priority (45).
              Develop contact lists. Rosters of inmate and employee contacts from each location should be obtained
                 and their current location investigated. Lists of exposed contacts should be generated and grouped
                           according to current location (e.g., still incarcerated, released, and transferred).
                   Conduct a medical record review on each high-priority contact. TST or QFT-G status, chest
               radiograph history, history of treatment for LTBI, HIV status, and other high-risk medical conditions
              should be recorded. Particular attention should be given to weight history and previous visits to facility
                       health-care professionals for respiratory symptoms. Dates should be carefully recorded.
             Evaluate HIV-infected contacts for TB disease and LTBI promptly. LTBI therapy should be initiated
                                  promptly among these persons once TB disease has been excluded.
            Place and read initial TSTs or perform QFT-Gs on eligible contacts. Tuberculin skin or QFT-G testing
                of all previously TST- or QFT-G--negative inmate contacts should be conducted at baseline (unless
             previously tested within 1--3 months of exposure). Referrals should be made for persons who have been
                                  released or transferred before receiving their initial TST or QFT-G.
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          33/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
             CaseMake3:20-cv-00832-E       Document
                        referrals for contact           47-3Referrals
                                               evaluation.     Filed 04/18/20    Pageto102
                                                                      should be made          of 219
                                                                                         the local     PageID
                                                                                                   health       952 for
                                                                                                          department
            inmate contacts of the source case who have been released or transferred to another facility. Additionally,
            family members or frequent visitors of the source patient should be investigated by the health department;
               follow-up TST or QFT-G results for a substantial percentage of contacts of released inmates have been
             obtained on re-arrest by matching the list of exposed contacts with the jail intake TST or QFT-G registry
                                                                   (21).
                Calculate the infection rate and determine the need to expand the investigation. To calculate the
             infection rate, the total number of inmates whose TST or QFT-G has converted from negative to positive
              should be divided by the total number with a TST placed and read or QFT-G performed. Persons with a
             history of a prior positive TST or QFT-G should be excluded. The infection rate should be calculated by
             exposure site. In addition, if using tuberculin skin testing, separately calculating the rate for U.S.- versus
              foreign-born inmates might provide useful data (33); foreign-born contacts often have a history of BCG
                 vaccination, and a TST "conversion" among these contacts might represent a vaccination-associated
                "booster" TST response (168). The contact investigation team should analyze the infection rate(s) and
                                               decide whether to expand the investigation.
                  Place and read follow-up TSTs or perform follow-up QFT-Gs. Follow-up TSTs or QFT-Gs for
               contacts who had a negative TST or QFT-G result on initial testing should be placed 8--10 weeks after
            exposure to the source patient has ended. Referrals should be made for persons who have been released or
                                            transferred and need a follow-up TST or QFT-G.
              Determine the infection/transmission rate. The infection rate from the second round of testing should
                         be calculated. In addition, the need to expand the investigation should be determined.
                   Write a summary report. The summary report should briefly describe the circumstances of the
             investigation, how it was conducted, the results of the investigation (e.g., the number of secondary cases
                identified and the infection and transmission rates), and any special interventions required (including
                 follow-up plans). The report should be distributed to corrections administrators and the local health
                                                               department.

               Tuberculosis Training and Education of Correctional Workers and Inmates
    TB training and education of correctional workers and other persons associated with any correctional facility
         (e.g., volunteers and inmates) can help lower the risk for TB transmission and disease. To ensure the
   effectiveness of such training and education, multiple factors should be considered. First, correctional facilities
        and local or state health departments should collaborate when providing TB training and education to
   correctional workers; specifically, facilities should routinely work with health department staff to provide them
   with corrections-specific training. Second, routine TB education should be provided for all persons who spend
    significant time in the facility, and additional training should be given to any employee who will interact with
       persons at risk for TB. The ideal amount of training time and information varies by the local risk for TB
   transmission and by the job descriptions and characteristics of those needing training. Finally, TB training and
      education efforts and other TB-related events should be documented to ensure that these programs can be
                                                  evaluated and updated.

                                        Training and Education in Correctional Facilities

   Correctional workers, volunteers, inmates, and other persons spending significant time in correctional facilities
    should receive training and education regarding M. tuberculosis as part of in-facility, preservice training or
                        orientation. Training should be provided at least annually thereafter.

    In-facility training and education efforts can build on existing sources of TB-related preservice education and
    training. Regional and national professional associations frequently provide ongoing education regarding TB
    and infection control, and national correctional health-care conferences and courses for medical professionals
                        working in correctional facilities regularly include TB in their curricula.

        TB-associated training should be designed to meet the needs of correctional workers with diverse job
    descriptions. In multiple facilities and for multiple categories of correctional workers, appropriate TB training
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          34/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Casebe
        might  3:20-cv-00832-E      Document
                  accomplished through          47-3 ofFiled
                                        incorporation           04/18/20
                                                           the topic         Page
                                                                     into other    103employee
                                                                                annual of 219 trainings
                                                                                                 PageID 953(e.g.,
   bloodborne pathogen training); more extensive or topic-specific training should be developed for persons who
      are specifically involved in TB control. Facilities that use inmates to provide peer-to-peer TB-education
   programs should provide similarly tailored training to any participating inmates. Facilities located in areas with
   a high TB prevalence or whose inmates have lived in such areas might need to increase the time and resources
                                              dedicated to TB training.

    The correctional facility health services director or designee (i.e., the staff member responsible for a facility's
    TB control program) should collaborate with the local public health department to establish TB education and
      training activities. In addition, these staff members routinely should evaluate and update the facility's TB
        training and education program in collaboration with the public health sector. External changes in the
    prevalence of TB in the community, changes in state or local public health policies, or changes in national TB
               control guidelines might necessitate the conduct of regular educational updates for staff.

  Each facility should maintain training records to monitor correctional worker training and education. Records of
   TB-related adverse events (e.g., documented in-facility transmission) also should be monitored as a means of
   evaluating training and education outcomes. The circumstances of adverse events should be investigated, and
         the possibility of enhanced or altered training should be considered as an appropriate intervention.

                                Initial Training and Education for all Correctional Workers

   Although the level and detail of any employee's initial TB training and education session will vary according to
    staff members' job responsibilities, the following components should be included for all correctional workers,
                                                regardless of job function:

            communication regarding the basic concepts of M. tuberculosis transmission, signs, symptoms, diagnosis
                           (including the difference between LTBI and TB disease), and prevention;
              provision of basic information regarding the importance of following up on inmates or correctional
                                    workers demonstrating signs or symptoms of TB disease;
                need for initiation of airborne precautions of inmates with suspected or confirmed TB disease;
                            review of the policies and indications for discontinuing AII precautions;
                           discussion of basic principles of treatment for TB disease and LTBI; and
                              discussion regarding TB disease in immunocompromised persons.§§

                       Required Training for Correctional Workers in Facilities with AII Rooms

   Correctional workers in facilities equipped with AII rooms also should be provided clear guidelines regarding
  the identification and containment of persons with TB disease. Education efforts for these staff members should
   include 1) discussion of the use of administrative and engineering controls and personal protective equipment
   and 2) a respiratory protection program (including annual training) as mandated by OSHA (Standard 29 CFR
                                                 OSHA/DOL [87]).

                Enhanced Training and Education for Correctional Workers in High-Risk Facilities

       Correctional workers in facilities with a high risk for TB transmission should receive enhanced and more
                                       frequent training and education concerning

                                              the signs and symptoms of TB disease,
                                                  transmission of TB disease, and
              TB infection-control policies (including instruction on and location of the facility's written infection-
                  control policies and procedures, exposure control plan, and respiratory protection program).



https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         35/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

      If aCase  3:20-cv-00832-E
           contact                    Document
                   investigation is being         47-3
                                          conducted     Filed
                                                    because  of04/18/20
                                                               suspected orPage  104 of
                                                                            confirmed   219 PageID
                                                                                      infectious TB, the954
                                                                                                          health
      department or designated health provider should educate facility correctional workers in all aspects of the
                            investigation. Education should include information concerning

                                              contact investigation guidelines (165),
                                                         TB transmission,
            the method used to determine a contact's risk for infection and prioritization for evaluation and treatment,
                              the noninfectiousness of inmates and correctional workers with LTBI,
              the noninfectiousness of persons with TB disease who have responded to therapy and have submitted
                                         three AFB negative sputum-smear results, and
                                                  patient confidentiality issues.

   Facility staff members who are responsible for TB-control activities should stay informed regarding current TB
   trends and treatment options. Conference attendance, participation in professional programs, and other off-site
    training are effective supplemental training strategies for correctional worker trainers and facility medical and
                                                 infection-control staff.

                                 Training and Education of Public Health Department Staff

        State and local health department staff providing consultation or direct services to a correctional facility
      (including those who act as liaisons) should receive training and education regarding the unique aspects of
     health care and TB control in the correctional facility setting. Correctional facility administrators, contracted
      correctional facility health-care professionals, and health department staff should collaborate to develop an
    appropriate training program. The use of self-study and other educational materials should be encouraged as a
       supplement to training. Certain TB training resources also can be accessed on the Internet (Appendix A).
      Education and training of health department staff should cover (but not be limited to) the following topics:

                               TB-related roles of correctional facility and health department staff;
                                 methods of effectively collaborating with correctional facilities;
                      differences between and among jails, prisons, and other forms of detention facilities;
                 correctional culture and the importance of respecting the mission and purpose (i.e., custody) of
                                          correctional facilities and correctional workers;
                     the health department's role in the discharge of inmates (see Discharge Planning); and
                         the effect of the custody and movement of foreign detainees on local facilities.

                                                  Training and Education of Inmates

   Inmates should receive education from facility health-care professionals or other appropriately trained workers
      managing the screening or treatment process. Education and training should be appropriate in terms of the
     education level and language of the trainees. The following components should be incorporated into inmate
                                           training and education programs:

               general TB information (provided either at the time of admission or when being screened for TB);
                        the meaning of a positive TST or QFT-G result and treatment options for LTBI;
             comprehensive TB education, including the infectiousness of and treatment for inmates being confined
                                         with suspected or confirmed TB disease; and
                         the importance of completing treatment for inmates with LTBI or TB disease.

                                                          Program Evaluation
    Six steps should be followed to ensure successful monitoring and evaluation of a TB-prevention and -control
                                                      program:

                                                              identifying collaborators,
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          36/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document      47-3 the
                                           describing Filed  04/18/20program,
                                                          TB-control     Page 105 of 219 PageID 955
                               focusing the evaluation to assess TB risk and performance,
                                             collecting and organizing data,
                                      analyzing data and forming conclusions, and
                                using the information to improve the TB program (169).

   The purpose of program evaluation is to improve accountability, enable ongoing learning and problem-solving,
   and identify opportunities for improvement. The evaluation process should be designed to provide information
       relevant to the stakeholders. Measures should be simple and the communication of results meaningful.

                                                         Identifying Collaborators

       TB control requires the collaboration of correctional systems, health departments, and other community
  agencies; effective program evaluation also involves teamwork. Early engagement of program staff and internal
    and external collaborators (including custody staff) helps ensure that the evaluation will yield the information
  that is most useful to stakeholders. Such engagement also promotes mutual cooperation for constructive change.
     Although multiple parties might be involved, each TB program should have a single person designated to be
      responsible for data quality and program evaluation. Designating staff for these activities helps ensure that
                                     continuity and accountability are maintained.

                                                          Describing the Program

  Underlying a useful evaluation is an understanding of how the TB program currently operates within the context
    of the facility. Evaluators should be knowledgeable about program goals and objectives, strategies, expected
   program-associated results, and the way in which the program fits into the larger organization and community.
    This information can typically be obtained by reviewing a facility's existing TB-control plan. In addition, all
                stakeholders should agree on program goals before the evaluation is undertaken (169).

                                Focusing the Evaluation to Assess TB Risk and Performance

                                                               Risk Assessment

     Each facility should assess its level of TB risk at least annually (71). The TB risk assessment (see Screening)
   determines the types and levels of administrative and environmental controls needed. Assessment of a facility's
    risk level includes analysis of disease burden and facility transmission, which can be conducted by examining
                                                 the following indicators:

                                                           Burden of disease
                --- community rates of TB disease (including other communities from which substantial numbers of
                               inmates come; these data are available from local health departments),
                        --- the number of cases of TB disease in the facility during the preceding year, and
                                  --- the number and percentage of inmates and staff with LTBI; and
                                                         Facility transmission
            --- the number and percentage of staff and inmates whose tests for TB infection converted and the reasons
                                                          for the conversion,
                              --- the number of TB exposure incidents (see Contact Investigation), and
                                            --- evidence of person-to-person transmission.

   Conversion rates (as determined by annual testing) for staff and inmates should be determined and tracked over
        time to monitor for unsuspected transmission in the facility. In larger facilities, conversion rates for staff
       assigned to areas that might place them at higher risk for TB (e.g., booking and holding areas, day rooms,
    libraries, enclosed recreation areas, medical and dental areas, and transport vehicles) should be calculated and
      tracked. Staff should analyze contributing factors to TB exposure and transmission and plan for corrective

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          37/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case 3:20-cv-00832-E
   intervention,                        Documentperformance
                 as appropriate. The following      47-3 Filedmeasures
                                                                  04/18/20     Page
                                                                           should     106 of 219when
                                                                                  be considered      PageID    956 risk
                                                                                                         determining
    within all correctional facilities, including those that function as a contract facility within a larger correctional
                                                           system:

             the timeliness with which patients with suspected TB disease are detected, isolated, and evaluated (see
                                       Performance Measurement for Improving Quality); and
            other factors (e.g., the total number of patients with TB housed in the facility and the number of persons
                   housed in the facility who are risk for TB) that will help determine the controls needed (71).

                                      Performance Measurement for Improving Quality

  The risk-assessment process enables the monitoring of risk for TB transmission (the key program indicator) and
    helps guide the focus and intensity of ongoing performance measurement and monitoring. Facilities at higher
  risk (e.g., those with cases of TB disease) benefit more from broader investigation of performance than facilities
      at lower risk. Risk-assessment findings should help guide the development of simple process performance
  measures for each pertinent area of TB prevention and control. These performance measures can then be used to
   monitor program implementation and intermediate outcomes. Treatment completion and continuity of care are
     key performance indicators. Each facility should have goals against which to measure performance in these
     areas (e.g., 100% of patients with TB disease will have documented treatment completion or, in the case of
   release or transfer, continuity of treatment on release). For LTBI, goals might be that 100% of patients released
   during treatment will have a documented referral for continuity of care in the community and that 90% of these
  patients will follow-up on their referral. The following are examples of possible performance measures that can
                      be useful as part of a TB program evaluation, depending on the level of risk:

                                                  Timeliness of screening and isolation
                                     --- time from inmate admission to testing for TB infection,
                                           --- time from TB testing to obtaining test results,
                          --- time from positive TB infection test results to obtaining a chest radiograph,
                 --- time from identification of a suspect TB patient (either through symptoms or abnormal chest
                                                radiograph) to placement in an AII room,
                                      --- time from sputum collection to receipt of results, and
             --- time from suspicious result (either via radiograph, smear-positive result, or smear-negative/culture-
                                          positive result) to initiation of contact investigation;
                                                                 Treatment
               --- the number and percentage of patients with LTBI who initiated treatment and the percentage of
            persons who completed the prescribed treatment for LTBI (excluding those released from or transferred
                                                            out of the facility),
                --- the number and percentage of persons in whom TB disease was diagnosed who completed the
               prescribed treatment regimen (excluding those released from or transferred out of the facility), and
                          --- the reasons for treatment interruption among persons who stop therapy; and
                                                           Continuity of care¶¶
            --- the number and percentage of patients released before completing treatment for TB disease or LTBI
                      who had documented community appointments (or referrals) for continuity of care, and
            --- the number and percentage of patients with confirmed and suspected TB disease who kept their first
                                                 medical appointment in the community.

      Other pertinent performance measures for correctional facilities might include the adherence rates among
    inmates and staff who should undergo TB testing, the percentage of staff receiving TB education and training
                           annually, and the percentage of inmates receiving TB education.

                                                      Assessment of Collaboration

     On an annual basis, each program also should evaluate its success in working collaboratively with local and
      state public health departments in each area of TB control (e.g., screening, containment, and assessment).
      Correctional systems should meet with their respective public health departments each year to assess risk,
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         38/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case
      update TB 3:20-cv-00832-E      Document
                 policies and procedures,        47-3
                                          and assess    Filed 04/18/20
                                                     compliance  regarding Page   107 of 219
                                                                           environmental        PageID
                                                                                          control       957
                                                                                                  and respiratory
     protection recommendations (see Environmental Controls and Respiratory Protection). Correctional systems
                also should assess collaboration with other agencies to which the inmates are released.

                                                   Collecting and Organizing Data

                                                                Data Sources

   As part of quality assessment, all facilities that house persons with confirmed or suspected TB disease should
      conduct periodic reviews of medical records for these patients and for a sample of patients with LTBI. In
   collaboration with the public health department, the review should be conducted at least annually in facilities
  with any confirmed or suspected cases of TB (including low-risk facilities) and quarterly in higher-risk facilities
   with numerous cases. The record review should compare actual performance against time standards, protocols,
  and goals for TB activities and outcomes (see Performance Measures for Improving Quality). Multiple tools are
                                  available for data collection (Appendix B) (131).

      Medical records should contain information regarding TB history and risk factors, treatment, and all other
       interventions and dates to enable performance to be monitored. Other sources of data include log books,
    interviews with staff, and observations. Quality controls for TST placement and reading should be checked at
            least annually. The quality of the data used for calculating performance also should be verified.

                                                      Information Infrastructure

   Effective program monitoring and evaluation is made possible through the reliable collection of valid data and
  through analysis of these data. Health-care professionals responsible for the prevention and control of TB within
    a correctional facility should have access to complete medical records and a database of essential TB-related
    activity and measurements. A retrievable aggregate record system is essential for tracking all inmates and for
    assessing the status of persons who have TB disease and LTBI, particularly in large jail and prison systems in
       which inmates are transferred frequently from one facility or unit to another. This record system should
   maintain at minimum current information about the location, screening results, treatment status, and degree of
     infectiousness of these persons. In addition to facilitating case management, such a record system provides
     facilities with the information necessary for conducting annual TB risk assessments, monitoring TB trends,
   measuring performance, and assessing the effectiveness of overall TB control efforts. Information contained in
     health records should always be kept confidential; all staff members involved in program evaluation should
                          receive training to maintain the confidentiality of patient information.

     Although medical databases can be maintained manually, electronic databases provide additional benefits by
    enabling a facility to 1) better track inmates for testing and case management, 2) access information regarding
    tests for TB infection, 3) share medical information regarding transferred inmates with other facilities, 4) link
               with the local health department, and 5) measure the effectiveness of TB-control efforts.

                                            Analyzing Data and Drawing Conclusions

    In a multifacility correctional system, evaluation data should be compiled for each facility separately and in
      aggregate. Data should be analyzed against standards, which can be defined externally (e.g., by national
   organizations or CDC-defined standards) or internally as established by the program collaborators (170). Once
       analyzed, conclusions should be drawn from the data and recommendations for program improvement
     developed. The evaluation and recommendations should be shared with program staff, administrators, and
                                partners, including the local public health department.

                                         Using Information to Improve the TB Program



https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         39/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

      TheCase    3:20-cv-00832-E
          final step in the evaluationDocument
                                      process is to47-3  Filed the
                                                    implement  04/18/20    Page 108
                                                                   recommendations  toof  219 PageID
                                                                                       improve         958
                                                                                               the TB program.
     Program staff should use data to identify and remove barriers to improving performance, and administrators
                               should make necessary revisions to policies or procedures.

     Because the evaluation process is cyclical, assessing whether recommendations have been implemented and
      whether outcomes are improved is crucial. Existing data can be used to clearly demonstrate the effects of
                                             implemented interventions.

                                             Collaboration and Responsibilities
   The management of TB from the time an inmate is suspected of having the disease until treatment is complete
        presents multiple opportunities for collaboration between correctional facilities and the public health
     department. For example, public health agencies can partner with correctional facilities in TB screening and
  treatment activities. In a study of 20 urban jail systems and their respective public health departments, only 35%
    reported having collaborated effectively when conducting TB-prevention and -control activities (38). Formal
     organizational mechanisms (e.g., designated liaisons, regular meetings, health department TB program staff
    providing on-site services, and written agreements) are associated with more effective collaboration between
                                   correctional facilities and health departments (37).

  Correctional facilities and health departments should each designate liaisons for TB-associated efforts. Liaisons
  should serve as a familiar and accessible communication link between collaborating entities. The duty of liaison
       at the correctional facility should be assigned to the person responsible for TB control or to another staff
  member familiar with TB control and patient management at the facility. Regular meetings between correctional
     facilities and health departments are important to establish communication and collaboration on TB-related
     issues (37,171). Jurisdictions with regularly scheduled meetings between jails and public health staff are 13
     times more likely to report having highly effective collaboration than jurisdictions that have not established
   such meetings (37). For example, in Florida, the state TB-control program and corrections health officials hold
          quarterly coordination meetings on TB issues and regularly scheduled collaborative TB case-review
         conferences (171), activities that have encouraged communication between facilities and local health
                                                       departments.

   The presence of health department staff in correctional facilities can help promote more effective collaboration
      (37,171). Functions provided by such personnel within the correctional facility setting include screening,
  surveillance, education and training, contact investigation, and follow-up after release (171). For example, New
     York City Department of Health and Mental Hygiene personnel assigned to the Rikers Island jail interview
     inmates, monitor their care, suggest interventions or changes, and work with the jail to determine discharge
  planning needs for continuity of care in the community. Data access links are available on site that enable health
    department personnel to promptly inform corrections staff regarding previous completed therapy, incomplete
   work-up or therapy, sputum-smear results, culture and drug-susceptibility data, and ongoing treatment for TB
      cases and suspects. These on-site access links diminish the time spent in AII rooms and decrease the time
                  required for patient work-up by providing confirmatory historical documentation.

    Correctional facilities and health departments should work together to agree on and delineate their respective
    roles and responsibilities. Establishing clear roles and responsibilities helps avoid duplication, confusion, the
            potential for breaching patient confidentiality, excess expenditures, and missed opportunities.

  Roles and responsibilities should be clearly defined for all TB-control activities that might require collaboration
                          between correctional facilities and health departments, including

                                  screening and treatment of inmates for LTBI and TB disease,
                                                    reporting of TB disease,
                              follow-up of inmates with symptoms or abnormal chest radiographs,
                        medical consultation regarding persons with confirmed and suspected TB disease,
                                          contact investigations for reported TB cases,

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         40/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E       Document
                    continuity of treatment       47-3 Filed
                                            and discharge      04/18/20
                                                          planning         Page
                                                                   for persons   109
                                                                               with TBofdisease
                                                                                         219 PageID
                                                                                                and LTBI,959
                                            training and education of correctional facility staff,
                                            evaluation of screening and case management, and
                                                          facility risk assessment.

   Agreements about roles and responsibilities may be formal or informal, but they should be recorded in writing.
    Formal agreements include memoranda of understanding and written policies or plans. Informal agreements
      may be as simple as an e-mail summary of a verbal discussion or meeting. The format for recording and
   communicating agreements (e.g., checklists, flow charts, algorithms, and lists of steps) may vary depending on
      the need. Once agreements are made, they should be reassessed periodically (see Program Evaluation).

    Correctional facilities and health departments should work together to formulate agreements that specify the
   information to be shared in a particular time frame, who will have access to specific information or databases,
  and how patient confidentiality will be protected. Information systems provide the framework for recording and
     accessing pertinent information (see Program Evaluation). Health departments should provide correctional
  facilities with pertinent TB surveillance information (e.g., local rates of drug resistance, the number of TB cases
     occurring in correctional facilities relative to the community, and the number of TB cases identified in the
   community among recently incarcerated persons), which can bolster support for TB-screening activities within
                                                      these facilities.

      Legislation or policy statements can effectively encourage or mandate collaboration on issues (e.g., disease
    reporting, contact investigation, and discharge planning) when institutional barriers (e.g., time and resources)
     inhibit collaboration. For example, California has improved discharge planning by prohibiting the release or
       transfer of inmates with confirmed or suspected TB unless a written treatment plan has been received and
    accepted by the local health officer (172). Arizona's state administrative code places responsibility for contact
     investigations of TB exposures in correctional facilities on the correctional facility but requires consultation
    with (and reporting to) the local health department. ICE also has developed a policy memorandum requesting
     that ICE field office directors grant a short-term hold on the deportation of patients with TB disease to allow
                         time for the ICE health services program to facilitate continuity of care.

                                                Summary of Recommendations

                                                                  Screening

    Early identification and successful treatment of persons with TB disease remains the most effective means of
    preventing disease transmission. Inmates who are likely to have infectious TB should be identified and begin
    treatment before they are released into the general population. Screening programs in the correctional setting
  also allow for the detection of substantial numbers of persons with LTBI who are at high risk for TB disease and
                                    would likely benefit from a course of treatment.

   The type of screening recommended for a particular correctional facility is determined by an assessment of the
    risk for TB transmission within that facility. The risk assessment should be performed annually and should be
   conducted in collaboration with the local or state health department. A facility's TB risk level can be defined as
   minimal or nonminimal. A facility should be classified as having minimal TB risk on the basis of four criteria:

                             No cases of infectious TB have occurred in the facility in the last year.
            The facility does not house substantial numbers of inmates with risk factors for TB (e.g., HIV infection
                                                     and injection-drug use).
            The facility does not house substantial numbers of new immigrants (i.e., persons arriving in the United
                        States within the previous 5 years) from areas of the world with high rates of TB.
                                    Employees of the facility are not otherwise at risk for TB.

  Any facility that does not meet all of these criteria should be categorized as being a nonminimal TB risk facility.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         41/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

  InmatesCase
            in all3:20-cv-00832-E    Documentand
                   minimal TB risk correctional    47-3   Filed facilities
                                                     detention   04/18/20require
                                                                             Pagean 110 of 219at PageID
                                                                                    evaluation   entry for 960
                                                                                                           symptoms
    of TB. Persons with symptoms of TB require an immediate evaluation to rule out the presence of infectious
  disease and must be kept in an AII room until they are evaluated. All newly arrived inmates should be evaluated
    for clinical conditions and other factors that increase the risk for TB disease. Persons who have any of these
      conditions require further screening with a TST, a QFT-G, or a chest radiograph within 7 days of arrival.
  Regardless of TST or QFT-G result, inmates known to have HIV infection or other severe immunosuppression,
     as well as inmates who are at risk for HIV infection but whose HIV status is unknown, should have a chest
     radiograph taken as part of the initial screening. Persons who have an abnormal chest radiograph should be
      evaluated further to rule out TB disease; if TB disease is excluded as a diagnosis, LTBI therapy should be
                                      considered if the TST or QFT-G is positive.

   In nonminimal TB risk prisons, symptom screening assessment should be performed immediately for all new
      inmates. Any inmate who has symptoms suggestive of TB should be placed in an AII room and evaluated
   promptly for TB disease. Inmates who have no symptoms require further screening with a TST, a QFT-G, or a
  chest radiograph within 7 days of arrival. Regardless of their TST or QFT-G status, inmates known to have HIV
    infection or other severe immunosuppression, and inmates who are at risk for HIV infection but whose HIV
    status is unknown, should have a chest radiograph taken as part of the initial screening. Persons who have an
    abnormal chest radiograph should be evaluated further to rule out TB disease; if TB disease is excluded as a
                 diagnosis, LTBI therapy should be considered if the TST or QFT-G result is positive.

    Symptom screening should be performed immediately on entry for all new detainees in nonminimal TB risk
       jails. Any detainee who has symptoms suggestive of TB should be placed in an AII room and promptly
   evaluated for TB disease. Detainees who are without symptoms require further screening with a TST, a QFT-G,
     or a chest radiograph within 7 days of arrival. Regardless of TST or QFT-G result, detainees known to have
   HIV infection, and detainees who are at risk for HIV infection but whose HIV status is unknown, should have a
     chest radiograph taken as part of the initial screening. Persons who have a positive result should be further
     evaluated to rule out TB disease. Screening in jails with the TST or QFT-G for purposes of initiating LTBI
               therapy often is not practical because of the high rate of turnover and short lengths of stay.

    A medical history relating to TB should be obtained from and recorded for all new employees at the time of
     hiring, and a physical examination for TB disease should be required. In addition, TST or QFT-G screening
     should be mandatory for all employees who do not have a documented positive result. Persons who have a
    positive TST or QFT-G result should have a chest radiograph taken and interpreted and should be required to
  have a thorough medical evaluation; if TB disease is excluded as a diagnosis, such persons should be considered
  for LTBI therapy. All employees should be informed and instructed to seek appropriate follow-up and screening
   for TB if they are immunosuppressed for any reason (e.g., HIV infection, organ transplant recipient receiving
        immunosuppressive therapy, and treatment with TNF-a antagonist). Any employee who has symptoms
  suggestive of TB should not return to the workplace until a clinician has excluded a diagnosis of contagious TB
                                                      disease.

    In general, long-term inmates and all employees who have a negative baseline TST or QFT-G result should
   have follow-up testing at least annually. Persons who have a history of a positive test result should be screened
  annually for symptoms of TB disease. Annual chest radiographs are unnecessary for the follow-up evaluation of
   infected persons. Test results should be recorded in medical records and in a retrievable aggregate database of
                                               all TST or QFT-G results.

                                                              Case Reporting

       Correctional facility medical staff must report any suspected or confirmed TB cases among inmates or
   employees to the appropriate health agency in accordance with state and local laws and regulations, even if the
       inmate or detainee has already been released or transferred from the facility. Reporting cases to health
     departments benefits the correctional facility by allowing it to obtain health department resources for case
    management and contact investigation in both the facility and the community. In addition, drug-susceptibility
     results should be used to inform optimal therapy and sent to the state or local health department for use in
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         42/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
        Case 3:20-cv-00832-E
      monitoring                       DocumentThe
                   the rates of drug resistance.   47-3   Filed 04/18/20reports
                                                      drug-susceptibility     Page   111
                                                                                   also   of 219
                                                                                        should     PageID
                                                                                               be sent to all 961
                                                                                                              health
  departments managing contacts of the TB case because the choice of medication for LTBI treatment is based on
  drug-susceptibility test results of the source case. Reports to local or state health departments should identify the
                                 agency that has custodial responsibility for the inmate.

                                                      Airborne Infection Isolation

    TB airborne precautions should be initiated for any patient who 1) has signs or symptoms of TB disease or 2)
      has documented TB disease and has not completed treatment or not previously been determined to be non-
   infectious. For patients placed in an AII room because of suspected infectious TB disease of the lungs, airways,
      or larynx, airborne precautions can be discontinued when infectious TB disease is considered unlikely and
   either 1) another diagnosis is made that explains the clinical syndrome or 2) the patient has three negative AFB
   sputum-smear results. Incarcerated patients in whom the suspicion of TB disease remains after the collection of
    three negative AFB sputum-smear results should not be released from an AII room until they are on standard
    multidrug anti-TB treatment and are clinically improving. A patient who has drug-susceptible TB of the lung,
          airways, or larynx; who is on standard multidrug anti-TB treatment; and who has had a clinical and
        bacteriologic response to therapy is probably no longer infectious. However, because culture and drug-
   susceptibility results typically are not known when the decision to discontinue airborne precautions is made, all
    patients in whom the probability of TB disease is high should remain in an AII room while incarcerated until
   they have 1) had three consecutive negative AFB sputum smear results, 2) received standard multidrug anti-TB
                                  treatment, and 3) demonstrated clinical improvement.

                                                         Environmental Controls

     Environmental controls should be implemented when the risk for TB transmission persists despite efforts to
   screen and treat infected inmates. Environmental controls are used to remove, inactivate, or kill M. tuberculosis
    in areas in which the organism could be transmitted. Primary environmental controls consist of controlling the
    source of infection by using local exhaust ventilation (e.g., hoods, tents, or booths) and diluting and removing
   contaminated air using general ventilation. Secondary environmental controls consist of controlling the airflow
      to prevent contamination of air in areas adjacent to the source (AII rooms) and cleaning the air using HEPA
       filtration and/or UVGI. The efficiency of different primary or secondary environmental controls varies. A
     detailed discussion concerning the application of environmental controls has been published previously(71).

                                                   Personal Respiratory Protection

    Respiratory protection is used when administrative (i.e., identification and isolation of infectious TB patients)
    and environmental controls alone have not reduced the risk for infection with M. tuberculosis to an acceptable
      level. The use of respiratory protection might be most appropriate in specific settings and situations within
     correctional facilities; for example, protection is warranted for inmates and facility staff when they enter AII
       rooms, transport infectious inmates in an enclosed vehicle, and perform or participate in cough-inducing
        procedures. In correctional facilities, a CDC/NIOSH-approved N95 air-purifying respirator will provide
             adequate respiratory protection in the majority of situations that require the use of respirators.

    All correctional facility staff members who use respirators for protection against infection with M. tuberculosis
    must participate in the facility's respiratory protection program (e.g., understand their responsibilities, receive
      training, receive medical clearance, and engage in fit testing). All facilities should develop, implement, and
   maintain a respiratory-protection program for health-care workers or other staff who use respiratory protection.
     (Respiratory-protection programs are required for facilities covered by OSHA.) In addition to staff members,
    visitors to inmates with TB disease should be given respirators to wear while in AII rooms and instructed how
   to ensure their own respiratory protection by checking their respirator for a proper seal. Each facility, regardless
      of TB risk classification (i.e., minimal or nonminimal), should develop a policy on the use of respirators by
                                                     visitors of patients.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         43/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document
                              Diagnosis      47-3 Filed
                                        and Treatment of04/18/20  Page
                                                        LTBI and TB    112 of 219 PageID 962
                                                                    Disease

  A diagnosis of TB disease should be considered for any patient who has a persistent cough (>3 weeks) or other
   signs or symptoms compatible with TB disease (e.g., bloody sputum [hemoptysis], night sweats, weight loss,
      anorexia, and fever). Diagnostic tests for TB include the TST, QFT-G, chest radiography, and laboratory
   examination of sputum samples or other body tissues and fluids. Persons exposed to inmates with TB disease
     might become infected with LTBI, depending on host immunity and the degree and duration of exposure.
  Therefore, the treatment of persons with TB disease plays a key role in TB control by stopping transmission and
      preventing potentially infectious cases from developing. LTBI is an asymptomatic condition that can be
                                          diagnosed by the TST or QFT-G.

      Regardless of age, correctional facility staff and inmates in the following high-risk groups should be given
                              treatment for LTBI if their reaction to the TST is >5 mm:

                                                       HIV-infected persons,
                                                 recent contacts of a TB patient,
                   persons with fibrotic changes on chest radiograph consistent with previous TB disease, and
            patients with organ transplants and other immunocompromising conditions who receive the equivalent of
                                             >15 mg/day of prednisone for >1 month.

  All other correctional facility staff and inmates should be considered for treatment of LTBI if their TST result is
      >10 mm induration. The preferred treatment for LTBI is 9 months of daily isoniazid or biweekly dosing
    administered by DOT. Although LTBI treatment regimens are broadly applicable, modifications should be
   considered for certain populations (e.g., patients with HIV infection) and when drug resistance is suspected.

       Individualized case management should be provided for all patients with TB disease. In addition, patient
   management should be coordinated with officials of the local or state health department. Regimens for treating
  TB disease must contain multiple drugs to which the organisms are susceptible. For the majority of patients, the
         preferred regimen for treating TB disease consists of an initial 2-month phase of isoniazid, rifampin,
    pyrazinamide, and ethambutol, followed by a continuation phase of isoniazid and rifampin lasting >4 months,
   for a minimum total treatment period of 6 months. The decision to stop therapy should be based on the number
    of doses taken within a maximum period (not simply a 6-month period). Persons with cavitary pulmonary TB
     disease and positive cultures of sputum specimens at the completion of 2 months of therapy should receive a
  longer, 7-month continuation phase of therapy (total duration: 9 months) because of the substantially higher rate
                                of relapse among persons with this type of TB disease.

    Drug-susceptibility testing should be performed on all initial M. tuberculosis isolates from patients with TB
  disease. When results from drug-susceptibility tests become available, the treatment regimen should be adjusted
  accordingly. Medical providers treating patients with drug-resistant TB disease should seek expert consultation
                     and collaborate with the local health department for treatment decisions.

      TB treatment regimens might need to be altered for HIV-infected persons who are receiving antiretroviral
     therapy. Whenever possible, the care of persons with concomitant TB and HIV should be provided by or in
                 consultation with experts in the management of both TB and HIV-related disease.

  The primary determinant of treatment outcome is patient adherence to the drug regimen. Thus, careful attention
  should be paid to measures designed to enable and foster adherence. DOT is the preferred treatment strategy for
       all persons with TB disease and high-risk (e.g., HIV infected) persons with LTBI. DOT should be used
   throughout the entire course of therapy whenever feasible. Practitioners providing treatment to inmates should
   coordinate DOT with the local health department on an inmate's release. The local health department also may
                          be involved in monitoring therapy for correctional facility staff.

                                                            Discharge Planning


https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         44/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case 3:20-cv-00832-E
    Postrelease                     Document
                follow-up is a necessary      47-3of Filed
                                         component           04/18/20
                                                       TB control   efforts.Page  113 discharge
                                                                             Effective  of 219 PageID
                                                                                                  planning963
                                                                                                           requires
   collaboration between corrections and medical staff (both intra- and interfacility), as well as with public health
                                    and community-based service organizations.

  To ensure uninterrupted treatment, discharge planning for inmates in whom TB disease is diagnosed must begin
    as soon as possible after diagnosis. Corrections or health service administrators (or their designees) should
     assign staff to notify the public health department of inmates receiving treatment for TB disease or LTBI.
  Inmates with TB disease should be interviewed while still incarcerated (ideally by public health staff) to enable
     facility administrators to assess and plan for the appropriate support and referrals that will be needed after
                                                       discharge.

     All correctional facilities should assign personnel (preferably health-care professionals) to serve as case
  managers. These managers should be responsible for conducting discharge planning in the facility, which entails
  coordinating follow-up and communicating treatment histories with public health department and other health-
                                       care counterparts within the community.

                                                          Contact Investigation

       The overall goal of a TB contact investigation is to interrupt transmission of M. tuberculosis. Ongoing
       transmission is prevented by 1) identifying, isolating, and treating other persons with TB disease (e.g.,
     secondary patients) and 2) identifying infected contacts of the source and secondary patients and providing
                                 them with a complete course of treatment for LTBI.

     Because decisions involved in planning and prioritizing contact investigations in correctional facilities are
   seldom simple, the process benefits from the input of a larger, multi-disciplinary team when possible. The best
       preparation for contact investigations in correctional facilities is ongoing, formal collaboration between
                                        correctional and public health officials.

   The decision to initiate a contact investigation for an inmate or detainee with possible TB is made on a case-by-
   case basis. In general, contact investigations should be conducted in the following circumstances: 1) suspected
     or confirmed pulmonary, laryngeal, or pleural TB and cavitary disease on chest radiograph or positive AFB
   smear results (sputum or other respiratory specimens) or 2) suspected or confirmed pulmonary (noncavitary) or
    pleural TB and negative AFB smear results (sputum or other respiratory specimens) and a decision has been
   made to initiate TB treatment. A more limited initial investigation may be conducted for smear-negative cases.

       Contact investigation should be conducted in a stepwise fashion that includes 1) notifying correctional
   management officials; 2) conducting a chart review of the source patient; 3) interviewing the source patient; 4)
        defining the infectious period; 5) convening the contact investigation team; 6) updating correctional
        management officials about the strategy, process, and action steps involved in conducting the contact
     investigation; 7) obtaining source case inmate traffic history (i.e., the dates and locations of the TB source
   patient's housing during the infectious period); 8) touring exposure sites; 9) prioritizing contacts according to
      duration and intensity of exposure and risk factors for becoming infected with TB and progressing to TB
  disease; 10) developing contact lists; 11) conducting a medical record review on each high-priority contact; 12)
  evaluating HIV-infected contacts promptly; 13) placing and reading initial TSTs or QFT-Gs on eligible contacts;
  14) making referrals for contact evaluation (e.g., referrals to the local health department for contacts of inmates
      who have been released or transferred to another facility, family members, frequent visitors of the source
  patient); 15) calculating the infection rate and determining the need to expand the investigation; 16) placing and
   reading follow-up TSTs or QFT-Gs; 17) determining the infection/transmission rate from the second round of
                                       testing; and 18) writing a summary report.

                                                         Training and Education

   Although the level and detail of any employee's initial TB training and education session will vary according to
    staff members' job responsibilities, the following components should be included for all correctional workers,
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         45/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
          Case 3:20-cv-00832-E
     regardless                      Document 47-3
                of job function: 1) communication       Filed the
                                                    regarding  04/18/20    Pageof
                                                                  basic concepts 114
                                                                                   M. of 219 PageID
                                                                                      tuberculosis      964
                                                                                                   transmission,
       signs, symptoms, diagnosis (including the difference between LTBI and TB disease), and prevention; 2)
     provision of basic information regarding the importance of following up on inmates or correctional workers
   demonstrating signs or symptoms of TB disease; 3) explanation of the need for initiation of AII of inmates with
   suspected or confirmed TB disease; 4) review of the policies and indications for discontinuing AII precautions;
   5) discussion of basic principles of treatment for TB disease and LTBI; and 6) discussion regarding TB disease
                                            in immunocompromised persons.

       Correctional workers in facilities with a high risk of TB transmission should receive enhanced and more
      frequent training and education regarding 1) the signs and symptoms of TB disease, 2) transmission of TB
      disease, and 3) infection-control policies (including instruction on and location of written infection-control
         policies and procedures, the facility's exposure control plan, and the respiratory protection program).

       State and local health department staff providing consultation or direct services to a correctional facility
     (including those who act as liaisons) should receive training and education regarding the unique aspects of
    health care and TB control in the correctional facility setting. Correctional facility administrators, contracted
     correctional facility health-care professionals, and health department staff should collaborate to develop an
   appropriate training program. Inmates should receive education from facility health-care professionals or other
    appropriately trained workers managing the screening or treatment process. Education and training should be
                        appropriate in terms of the education level and language of the trainees.

                                                           Program Evaluation

   Program evaluation should be performed based on the CDC framework. Successful monitoring and evaluation
  of a TB-prevention and -control program includes identifying collaborators, describing the TB-control program,
   focusing the evaluation to assess TB risk and performance, collecting and organizing data, analyzing data and
                    forming conclusions, and using the information to improve the TB program.

                                                 Collaboration and Responsibilities

   The management of TB from the time an inmate is suspected of having the disease until treatment is complete
       presents multiple opportunities for collaboration between correctional facilities and the public health
   department. Formal organizational mechanisms (e.g., designated liaisons, regular meetings, health department
   TB-program staff providing on-site services, and written agreements) have been demonstrated to be associated
             with more effective collaboration between correctional facilities and health departments.

  Correctional facilities and health departments should each designate liaisons for TB-associated efforts. Liaisons
  should serve as a familiar and accessible communication link between collaborating entities. The duty of liaison
     at the correctional facility should be assigned to the person responsible for TB control or to another staff
                       member familiar with TB control and patient management at the facility.

   Correctional facilities and health departments should work together to agree on and delineate their respective
   roles and responsibilities. Establishing clear roles and responsibilities helps avoid duplication, confusion, the
  potential for breaching patient confidentiality, excess expenditures, and missed opportunities. Agreements about
        roles and responsibilities may be formal or informal, but they should be recorded in writing to avoid
                misunderstandings and to give the agreement longevity beyond personal relationships.

                                                             Acknowledgments

   The following persons contributed to this report: G. Scott Earnest, PhD, Michael G. Gressel, PhD, Kenneth R.
     Mead, MS, Division of Applied Research and Technology; Teresa A. Seitz, MPH, Douglas B. Trout, MD,
   Division of Surveillance, Hazard Evaluations, and Field Studies, National Institute for Occupational Safety and
                                                   Health, CDC.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         46/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                Page 115 of 219 PageID 965
                                                                References

       1.  Elzinga G, Raviglione MC, Maher D. Scale up: meeting targets in global tuberculosis control. Lancet
                                                        2004;363:814--9.
      2. MacNeil J, Lobato MN, Moore M. An unanswered health disparity: tuberculosis among correctional
                             inmates, 1993 through 2003. Am J Public Health 2005;95:1800--5.
      3. CDC. Prevention and control of tuberculosis in correctional facilities: recommendations of the Advisory
                       Council for the Elimination of Tuberculosis. MMWR 1996;45(No. RR-8):1--27.
      4.        Bureau of Justice Statistics. Adult correctional populations, 1980--2004. Washington, DC: US
                            Department of Justice, Office of Justice Programs; 2005. Available at
                                        http://www.ojp.usdoj.gov/bjs/glance/corr2.htm.
      5. US Department of Justice. Prison and jail inmates at midyear 2003. Bureau of Justice Statistics Bulletin;
                                                       2004. NCJ 203947.
      6.    CDC. Reported tuberculosis in the United States, 2003. Atlanta, GA: US Department of Health and
                                                 Human Services, CDC; 2004.
      7. CDC. Probable transmission of multidrug-resistant tuberculosis in a correctional facility---California.
                                                    MMWR 1993;42:48--51.
      8.      Braun MM, Truman BI, Maguire B, et al. Increasing incidence of tuberculosis in a prison inmate
                            population: association with HIV infection. JAMA 1989;261:393--7.
      9. White MC, Tulsky JP, Portillo CJ, Menendez E, Cruz E, Goldenson J. Tuberculosis prevalence in an
                               urban jail: 1994 and 1998. Int J Tuberc Lung Dis 2001;5:400--4.
     10.    Salive ME, Vlahov D, Brewer TF. Coinfection with tuberculosis and HIV-1 in male prison inmates.
                                              Public Health Rep 1990;105:307--10.
     11.       Spencer SS, Morton AR. Tuberculosis surveillance in a state prison system. Am J Public Health
                                                         1989;79:507--9.
     12. CDC. Tuberculosis prevention in drug-treatment centers and correctional facilities---selected U.S. sites,
                                             1990--1991. MMWR 1993;42: 210--3.
     13.       Alcabes P, Vossenas P, Cohen R, Braslow C, Michaels D, Zoloth S. Compliance with isoniazid
                                  prophylaxis in jail. Am Rev Respir Dis 1989;140:1194--7.
     14. Lobato MN, Leary LS, Simone PM. Treatment for latent TB in correctional facilities: a challenge for TB
                                        elimination. Am J Prev Med 2003;24:249--53.
     15.     Bellin EY, Fletcher DD, Safyer SM. Association of tuberculosis infection with increased time in or
                          admission to the New York City jail system. JAMA 1993;269:2228--31.
     16.      Stead WW. Undetected tuberculosis in prison: source of infection for community at large. JAMA
                                                       1978;240:2544--7.
     17. Jones TF, Craig AS, Valway SE, Woodley CL, Schaffner W. Transmission of tuberculosis in a jail. Ann
                                                 Intern Med 1999;131:557--63.
     18. Koo DT, Baron RC, Rutherford GW. Transmission of Mycobacterium tuberculosis in a California state
                                     prison, 1991. Am J Public Health 1997;87:279--82.
     19. MacIntyre CR, Kendig N, Kummer L, Birago S, Graham NM. Impact of tuberculosis control measures
                 and crowding on the incidence of tuberculosis infection in Maryland prisons. Clin Infect Dis
                                                        1997;24:1060--7.
     20.       Jones TF, Woodley CL, Fountain FF, Schaffner W. Increased incidence of the outbreak strain of
             Mycobacterium tuberculosis in the surrounding community after an outbreak in a jail. South Med J
                                                         2003;96:155--7.
     21. Bur S, Golub JE, Armstrong JA, et al. Evaluation of an extensive tuberculosis contact investigation in an
                             urban community and jail. Int J Tuberc Lung Dis 2003;7:S417--23.
     22.     CDC. Tuberculosis transmission in multiple correctional facilities---Kansas, 2002--2003. MMWR
                                                         2004;53:734--8.
     23. Institute of Medicine, Committee on the Elimination of Tuberculosis in the United States. Ending neglect:
           the elimination of tuberculosis in the United States. Washington, DC: National Academy Press; 2000.
     24. Graham NM, Nelson KE, Solomon L, et al. Prevalence of tuberculin positivity and skin test anergy in
                         HIV-1 seropositive and seronegative drug users. JAMA 1992;267:369--72.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         47/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

     25.     Case  3:20-cv-00832-E
                Wallace                    Document 47-3
                         R, Wallace D. Socioeconomic           Filed 04/18/20
                                                           determinants  of health:Page 116 ofmarginalization
                                                                                    community 219 PageID 966  and the
                           diffusion of disease and disorder in the United States. BMJ 1997;314:1341--5.
     26.     Zolopa AR, Hahn JA, Gorter R, et al. HIV and tuberculosis infection in San Francisco's homeless adults.
                                                        JAMA 1994;272:455--61.
     27.       Hammett TM, Gaiter JL, Crawford C. Reaching seriously at-risk populations: health interventions in
                                    criminal justice settings. Health Educ Behav 1998;25:99--120.
     28.     Bandyopadhyay T, Murray H, Metersky ML. Cost-effectiveness of tuberculosis prophylaxis after release
                                   from short-term correctional facilities. Chest 2002;121:1771--5.
     29.      Tulsky JP, Pilote L, Hahn JA, et al. Adherence to isoniazid prophylaxis in the homeless: a randomized
                                         controlled trial. Arch Intern Med 2000;160:697--702.
     30.         Iademarco MF, Castro KG. Epidemiology of tuberculosis. Semin Respir Infect 2003;18:225--40.
     31.     Moua M, Guerra FA, Moore JD, Valdiserri RO. Immigrant health: legal tools/legal barriers. J Law Med
                                                         Ethics 2002;30:189--96.
     32.       CDC. Post-detention completion of tuberculosis treatment for persons deported or released from the
             custody of the Immigration and Naturalization Service---United States, 2003. MMWR 2003;52:438--41.
     33.        Saunders DL, Olive DM, Wallace SB, Lacy D, Leyba R, Kendig NE. Tuberculosis screening in the
            federal prison system: an opportunity to treat and prevent tuberculosis in foreign-born populations. Public
                                                      Health Rep 2001;116:210--8.
     34.     Mohle-Boetani JC, Miguelino V, Dewsnup DH, et al. Tuberculosis outbreak in a housing unit for human
            immunodeficiency virus-infected patients in a correctional facility: transmission risk factors and effective
                                           outbreak control. Clin Infect Dis 2002;34:668--76.
     35.     Frieden TR, Fujiwara PI, Washko RM, Hamburg MA. Tuberculosis in New York City---turning the tide.
                                                   N Engl J Med 1995;333:229--33.
     36.        Reichard AA, Lobato MN, Roberts CA, Bazerman LB, Hammett TM. Assessment of tuberculosis
                  screening and management practices of large jail systems. Public Health Rep 2003;118:500--7.
     37.      Lobato MN, Roberts CA, Bazerman LB, Hammett TM. Public health and correctional collaboration in
                                         tuberculosis control. Am J Prev Med 2004;27:112--7.
     38.     Roberts CA, Lobato MN, Bazerman LB, Klieg R, Reichert AA, Hammett TM. Tuberculosis prevention
               and control in large jails: a challenge to tuberculosis elimination. Am J Prev Med 2006;30:125--30.
     39.     Layton MC, Henning KJ, Alexander TA, et al. Universal radiographic screening for tuberculosis among
                                inmates upon admission to jail. Am J Public Health 1997;87:1335--7.
     40.      Tulsky JP, White MC, Dawson C, Hoynes TM, Goldenson J, Schecter G. Screening for tuberculosis in
                             jail and clinic follow-up after release. Am J Public Health 1998;88:223--6.
     41.    Brock NN, Reeves M, LaMarre M, DeVoe B. Tuberculosis case detection in a state prison system. Public
                                                     Health Rep 1998;113:359--64.
     42.        Klopf LC. Tuberculosis control in the New York State Department of Correctional Services: a case
                                     management approach. Am J Infect Control 1998;26:534--7.
     43.       Anderson KM, Keith EP, Norsted SW. Tuberculosis screening in Washington State male correctional
                                                   facilities. Chest 1986;89:817--21.
     44.     Bergmire-Sweat D, Barnett BJ, Harris SL, Taylor JP, Mazurek GH, Reddy V. Tuberculosis outbreak in a
                                       Texas prison, 1994. Epidemiol Infect 1996;117:485--92.
     45.      Valway SE, Richards SB, Kovacovich J, Greifinger RB, Crawford JT, Dooley SW. Outbreak of multi-
                 drug resistant tuberculosis in a New York State prison, 1991. Am J Epidemiol 1994;140:113--22.
     46.         CDC. Drug-susceptible tuberculosis outbreak in a state correctional facility housing HIV-infected
                                  inmates---South Carolina, 1999--2000. MMWR 2000;49:1041--4.
     47.       CDC. Tuberculosis morbidity among U.S.-born and foreign-born populations---United States, 2000.
                                                        MMWR. 2002;51:101--4.
     48.      National Commission on Correctional Health Care. Standards for health services in jails. Chicago, IL:
                                       National Commission on Correctional Health Care; 2003.
     49.    National Commission on Correctional Health Care. Standards for health services in prisons. Chicago, IL:
                                       National Commission on Correctional Health Care; 2003.
     50.      Puisis M, Feinglass J, Lidow E, Mansour M. Radiographic screening for tuberculosis in a large urban
                                            county jail. Public Health Rep 1996;111:330--4.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          48/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
         Case TF,
     51. Jones  3:20-cv-00832-E       Document
                    Schaffner W. Miniature    chest47-3    Filedscreening
                                                    radiograph   04/18/20for Page     117 ofin219
                                                                               tuberculosis     jails: PageID   967
                                                                                                       a cost effectiveness
                                    analysis. Am J Respir Crit Care Med 2001;164:77--81.
     52.      CDC. Anergy skin testing and tuberculosis preventive therapy for HIV-infected persons: revised
                                    recommendations. MMWR 1996;46(No. RR-15):1--10.
     53.       Huebner RE, Schein MF, Bass JB Jr. The tuberculin skin test. Clin Infect Dis 1993;17:968--75.
     54. Holden M, Dubin MR, Diamond PH. Frequency of negative intermediate-strength tuberculin sensitivity
                            in patients with active tuberculosis. N Engl J Med 1971;285:1506--9.
     55.      Mckay A, Kraut A, Murdzak C, Yassi A. Determinants of tuberculin reactivity among health care
             workers: interpretation of positivity following BCG vaccination. Can J Infect Dis 1999;10:134--9.
     56.      CDC. The role of BCG vaccine in the prevention and control of tuberculosis in the United States.
                                               MMWR 1996;45(No. RR-4):1--18.
     57. Mori T, Sakatani M, Yamagishi F, et al. Specific detection of tuberculosis infection: an interferon-gamma-
                       -based assay using new antigens. Am J Respir Crit Care Med 2004;170:59--64.
     58. CDC. Guidelines for using the QuantiFERON®-TB Gold test for detecting Mycobacterium tuberculosis
                                infection, United States. MMWR 2005;54(No. RR-15):49--55.
     59. CDC. Tuberculosis elimination revisited: obstacles, opportunities, and a renewed commitment. MMWR
                                                   1999;48(No. RR-9):1--13.
     60. White MC, Tulsky JP, Reilly P, McIntosh HW, Hoynes TM, Goldenson J. A clinical trial of a financial
             incentive to go to the tuberculosis clinic for isoniazid after release from jail. Int J Tuberc Lung Dis
                                                         1998;2:506--12.
     61. White MC, Tulsky JP, Goldenson J, Portillo CJ, Kawamura M, Menendez E. Randomized controlled trial
         of interventions to improve follow-up for latent tuberculosis infection after release from jail. Arch Intern
                                                    Med 2002;162:1044--50.
     62. CDC. Revised guidelines for HIV counseling, testing, and referral. MMWR 2001;50(No. RR-19):1--57.
     63. Selwyn PA, Hartel D, Lewis VA, et al. A prospective study of the risk of tuberculosis among intravenous
                drug users with human immunodeficiency virus infection. N Engl J Med 1989;320:545--50.
     64.      American Thoracic Society, CDC. Targeted tuberculin testing and treatment of latent tuberculosis
                                  infection. Am J Respir Crit Care Med 2000;161:S221--47.
     65. American Thoracic Society, CDC, Infectious Diseases Society of America. Treatment of tuberculosis.
                                              MMWR 2003;52(No. RR-11):1--80.
     66.       Edlin BR, Tokars JI, Grieco MH, et al. An outbreak of multidrug-resistant tuberculosis among
          hospitalized patients with the acquired immunodeficiency syndrome. N Engl J Med 1992;326:1514--21.
     67. Al Zahrani K, Al Jahdali H, Poirier L, Rene P, Menzies D. Yield of smear, culture and amplification tests
            from repeated sputum induction for the diagnosis of pulmonary tuberculosis. Int J Tuberc Lung Dis
                                                         2001;5:855--60.
     68. Conde MB, Soares SL, Mello FC, et al. Comparison of sputum induction with fiberoptic bronchoscopy in
         the diagnosis of tuberculosis: experience at an acquired immune deficiency syndrome reference center in
                           Rio de Janeiro, Brazil. Am J Respir Crit Care Med 2000;162:2238--40.
     69. Frieden T, ed. Toman's tuberculosis: case detection, treatment, and monitoring---questions and answers.
                               2nd ed. Geneva, Switzerland: World Health Organization; 2004.
     70. Behr MA, Warren SA, Salamon H, et al. Transmission of Mycobacterium tuberculosis from patients
                                 smear-negative for acid-fast bacilli. Lancet 1999;353:444--9.
     71. CDC. Guidelines for preventing the transmission of Mycobacterium tuberculosis in health-care settings,
                                         2005. MMWR 2005;54(No. RR-17): 1--140.
     72. CDC. Guidelines for environmental infection control in health-care facilities: recommendations of CDC
          and the Healthcare Infection Control Practices Advisory Committee (HICPAC). MMWR 2003;52 (No.
                                                          RR-10):1--44.
     73. Institute of Medicine. Tuberculosis in the workplace. Washington, DC: National Academy Press; 2001.
     74. American National Standards Institute, American Society of Heating, Refrigerating, and Air-Conditioning
           Engineers. ANSI/ASHRAE Standard 62.1-2004. Ventilation for acceptable indoor air quality. Atlanta,
                 GA: American Society of Heating, Refrigerating, and Air-Conditioning Engineers; 2004.
     75. American Correctional Association. Standards for adult correctional institutions, 4th ed. Lanham, MD:
                                           American Correctional Association; 2003.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         49/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

     76.    Case    3:20-cv-00832-E
             American                     Document2004
                         Correctional Association.    47-3standards
                                                             Filed 04/18/20
                                                                     supplement.Page  118MD:
                                                                                 Lanham,   of 219   PageID
                                                                                               American      968
                                                                                                          Correctional
                                                          Association; 2004.
     77.    American Society of Heating, Refrigerating and Air-Conditioning Engineers. ANSI/ASHRAE Standard
             52.2-1999. Method of testing general ventilation air-cleaning devices for removal efficiency by particle
              size. Atlanta, GA: American Society of Heating, Refrigerating and Air-Conditioning Engineers; 2000.
     78.       American Society of Heating, Refrigerating and Air-Conditioning Engineers. Justice facilities. 2003
            ASHRAE Handbook: HVAC applications. Atlanta, GA: American Society of Heating, Refrigerating and
                                              Air-Conditioning Engineers; 2003:8.1--8.3.
     79.    American Society of Heating, Refrigerating and Air-Conditioning Engineers. Health care facilities. 2003
            ASHRAE Handbook: HVAC applications. Atlanta, GA: American Society of Heating, Refrigerating and
                                             Air-Conditioning Engineers; 2003:7.1--7.14.
     80.       Ikeda RM, Birkhead GS, DiFerdinando GT Jr, et al. Nosocomial tuberculosis: an outbreak of a strain
                              resistant to seven drugs. Infect Control Hosp Epidemiol 1995;16:152--9.
     81.           Pavelchak N, DePersis RP, London M, et al. Identification of factors that disrupt negative air
                   pressurization of respiratory isolation rooms. Infect Control Hosp Epidemiol 2000;21:191--5.
     82.    Kenyon TA, Ridzon R, Luskin-Hawk R, et al. A nosocomial outbreak of multidrug-resistant tuberculosis.
                                                   Ann Intern Med 1997; 127:32--6.
     83.    Fraser VJ, Johnson K, Primack J, Jones M, Medoff G, Dunagan WC. Evaluation of rooms with negative
               pressure ventilation used for respiratory isolation in seven midwestern hospitals. Infect Control Hosp
                                                      Epidemiol 1993;14:623--8.
     84.     Sutton PM, Nicas M, Reinisch F, Harrison RJ. Evaluating the control of tuberculosis among healthcare
                 workers: adherence to CDC guidelines of three urban hospitals in California. Infect Control Hosp
                                                     Epidemiol 1998;19:487--93.
     85.        Streifel AJ. Design and maintenance of hospital ventilation systems and the prevention of airborne
                  nosocomial infections. In: Mayall CG, ed. Hospital epidemiology and infection control. 2nd ed.
                                 Philadelphia, PA: Lippincott Williams and Wilkins; 1999:1211--21.
     86.     US Department of Health and Human Services. Respiratory protective devices. (Title 42 CFR part 84).
                                                     Federal Register 2004;42:84.
     87.       Occupational Safety and Health Administration, Department of Labor. Personal protective devices--
                        respiratory protection. (29 CFR part 1910.134). Federal Register 2004;29:1910.134.
     88.     American National Standards Institute. American national standard practices for respiratory protection.
                ANSI Standard Number 288.2-1992. New York, NY: American National Standards Institute; 1992.
     89.    European Committee for Standardization. Respiratory protective devices: filtering half masks to protect
                  against particles---requirements, testing, marking. Brussels, Belgium: European Committee for
                                                        Standardization; 2001.
     90.        CDC. Protect yourself against tuberculosis---a respiratory protection guide for health care workers.
             Atlanta, GA: US Department of Health and Human Services, Public Health Service, CDC; 1995:1--25.
     91.        CDC. NIOSH guide to industrial respiratory protection. Atlanta, GA: US Department of Health and
                                     Human Services, Public Health Service, CDC; 1987:1--296.
     92.          Ferebee SH. Controlled chemoprophylaxis trials in tuberculosis: a general review. Bibl Tuberc
                                                           1970;26:28--106.
     93.       American Thoracic Society, CDC, Infectious Diseases Society of America. Diagnostic standards and
               classification of tuberculosis in adults and children. Am J Respir Crit Care Med 2000;161:1376--95.
     94.         Conde MB, Loivos AC, Rezende VM, et al. Yield of sputum induction in the diagnosis of pleural
                                     tuberculosis. Am J Respir Crit Care Med 2003;167:723--5.
     95.          Greenberg SD, Frager D, Suster B, Walker S, Stavropoulos C, Rothpearl A. Active pulmonary
             tuberculosis in patients with AIDS: spectrum of radiographic findings (including a normal appearance).
                                                     Radiology 1994;193:115--9.
     96.    Havlir DV, Barnes PF. Tuberculosis in patients with human immunodeficiency virus infection. N Engl J
                                                        Med 1999;340:367--73.
     97.     Pitchenik AE, Rubinson HA. The radiographic appearance of tuberculosis in patients with the acquired
                    immune deficiency syndrome (AIDS) and pre-AIDS. Am Rev Respir Dis 1985;131:393--6.
     98.                            Snider D. Pregnancy and tuberculosis. Chest 1984;86:S10--3.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          50/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

     99.    Case    3:20-cv-00832-E
             Siddiqui   AH, Perl TM, Conlon Document     47-3 N,
                                                  M, Donegan    Filed 04/18/20
                                                                  Roghmann   MC. Page   119 of
                                                                                  Preventing   219 PageID
                                                                                             nosocomial      969 of
                                                                                                        transmission
              pulmonary tuberculosis: when may isolation be discontinued for patients with suspected tuberculosis?
                                              Infect Control Hosp Epidemiol 2002;23:141--4.
    100.       CDC. Reported tuberculosis in the United States, 2002. Atlanta, GA: US Department of Health and
                                           Human Services, Public Health Service, CDC; 2003.
    101.                   CDC. Nucleic acid amplification tests for tuberculosis. MMWR 1996;45:950--2.
    102.              CDC. Update: nucleic acid amplification tests for tuberculosis. MMWR 2000;49:593--4.
    103.      CDC, American Thoracic Society. Update: fatal and severe liver injuries associated with rifampin and
                pyrazinamide for latent tuberculosis infection, and revisions in American Thoracic Society/CDC
                                  recommendations---United States, 2001. MMWR 2001;50:733--5.
    104.          CDC, American Thoracic Society. Update: adverse event data and revised American Thoracic
               Society/CDC recommendations against the use of rifampin and pyrazinamide for treatment of latent
                                tuberculosis infection---United States, 2003. MMWR 2003;52:735--9.
    105.      CDC. Fatal and severe hepatitis associated with rifampin and pyrazinamide for the treatment of latent
                           tuberculosis infection---New York and Georgia, 2000. MMWR 2001;50:289--91.
    106.      CDC. Update: fatal and severe liver injuries associated with rifampin and pyrazinamide treatment for
                                          latent tuberculosis infection. MMWR 2002;51:998--9.
    107.     CDC. Prevention and treatment of tuberculosis among patients infected with human immunodeficiency
                 virus: principles of therapy and revised recommendations. MMWR 1998;47(No. RR-20):1--58.
    108.             Menzies RI. Tuberculin skin testing. In: Reichman LB, Hershfield ES, eds. Tuberculosis: a
                 comprehensive international approach. 2nd ed. New York, NY: Marcel Dekker; 2000:279--322.
    109.     Caminero J, Pena M, Campos-Herrero M, et al. Exogenous reinfection with tuberculosis on a European
                    island with a moderate incidence of disease. Am J Respir Crit Care Med 2001;163:717--20.
    110.             Small PM, Shafer RW, Hopewell PC, et al. Exogenous reinfection with multidrug-resistant
            Mycobacterium tuberculosis in patients with advanced HIV infection. N Engl J Med 1993;328:1137--44.
    111.      van Rie A, Warren R, Richardson M, et al. Exogenous reinfection as a cause of recurrent tuberculosis
                                        after curative treatment. N Engl J Med 1999;341:1174--9.
    112.              Iseman MD, Madsen LA. Drug-resistant tuberculosis. Clin Chest Med 1989;10:341--53.
    113.           Iseman MD. Treatment of multidrug-resistant tuberculosis. N Engl J Med 1993;329:784--91.
    114.     Chaulk CP, Moore-Rice K, Rizzo R, Chaisson RE. Eleven years of community-based directly observed
                                            therapy for tuberculosis. JAMA 1995;274:945--51.
    115.     Chaulk CP, Kazandjian VA. Directly observed therapy for treatment completion of tuberculosis: census
                       statement of the Public Health Tuberculosis Guidelines Panel. JAMA 1998;279:943--8.
    116.        Weis SE, Slocum PC, Blais FX, et al. The effect of directly observed therapy on the rates of drug
                               resistance and relapse in tuberculosis. N Engl J Med 1994;330:1179--84.
    117.       CDC. Acquired rifamycin resistance in persons with advanced HIV disease being treated for active
                          tuberculosis with intermittent rifamycin-based regimens. MMWR 2002;51:214--5.
    118.     Goble M, Iseman MD, Madsen LA, Waite D, Ackerson L, Horsburgh CR Jr. Treatment of 171 patients
                with pulmonary tuberculosis resistant to isoniazid and rifampin. N Engl J Med 1993;328:527--32.
    119.        Simone PM, Iseman MD. Drug-resistant tuberculosis: a deadly and growing danger. J Respir Dis
                                                             1992;13:960--71.
    120.       Initial therapy for tuberculosis in the era of multidrug resistance: recommendations of the Advisory
                            Council for the Elimination of Tuberculosis. MMWR 1993;42(No. RR-7):1--8.
    121.    Cummings KC, Mohle-Boetani J, Royce SE, Chin DP. Movement of tuberculosis patients and the failure
                      to complete anti-tuberculosis treatment. Am J Respir Crit Care Med 1998;157:1249--52.
    122.    Nolan CM, Roll L, Goldberg SV, Elarth AM. Directly observed isoniazid preventive therapy for released
                                       jail inmates. Am J Respir Crit Care Med 1997;155:583--6.
    123.    White MC, Tulsky JP, Menendez E, Arai S, Goldenson J, Kawamura LM. Improving tuberculosis therapy
                   completion after jail: translation of research into practice. Health Educ Res 2005;20:163--74.
    124.       Brewer TF, Heymann SJ. To control and beyond: moving toward eliminating the global tuberculosis
                                         threat. J Epidemiol Community Health 2004;58:822--5.
    125.        National Commission on Correctional Health Care. Health status of soon-to-be-released inmates.
                                Chicago, IL: National Commission on Correctional Health Care; 2002.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          51/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

    126.    Case
            Hammett 3:20-cv-00832-E        DocumentLM.
                        TM, Harmon P, Maruschak        47-3    Filed 04/18/20
                                                           1996--1997             Page 120STDs,
                                                                        update: HIV/AIDS,   of 219andPageID   970
                                                                                                      TB in correctional
             facilities: issues and practices. Washington, DC: US Department of Justice, Office of Justice Programs,
                                            National Institute of Justice; 1999. NCJ 176344.
    127.       Vigilante KC, Flynn MM, Affleck PC, et al. Reduction in recidivism of incarcerated women through
                     primary care, peer counseling, and discharge planning. J Women's Health 1999;8:409--15.
    128.     Freudenberg N, Wilets I, Greene MB, Richie BE. Linking women in jail to community services: factors
               associated with rearrest and retention of drug-using women following release from jail. J Amer Med
                                                    Womens Assoc 1998;53:89--93.
    129.     Wilcock K, Hammett TM, Parent DG. Controlling tuberculosis in community corrections. Washington,
                                   DC: National Institute of Justice Research in Action; 1995:1--11.
    130.        Marco A, Cayla JA, Serra M, et al. Predictors of adherence to tuberculosis treatment in supervised
              therapy programme for detainees before and after release. Study Group of Adherence to Tuberculosis
                                         Treatment of Prisoners. Eur Respir J 1998;12:967--71.
    131.    CDC. The status of TB prevention and control measures in large city and county jails in the U.S. Atlanta,
                            GA: US Department of Health and Human Services, CDC; 2003. Available at
                              http://www.cdc.gov/nchstp/tb/pubs/tbrelat_articles/statustb_jails/toc.htm.
    132.        CDC. Self-study modules on tuberculosis: TB surveillance and case management in hospitals and
                       institutions. Atlanta, GA: US Department of Health and Human Services, CDC; 1999.
    133.     Menendez E, White MC, Tulsky JP. Locating study subjects: predictors and successful search strategies
                         with inmates released from a U.S. county jail. Control Clin Trials 2001;22:238--47.
    134.     Rich JD, Holmes L, Salas C, et al. Successful linkage of medical care and community services for HIV-
                           positive offenders being released from prison. J Urban Health 2001;78:279--89.
    135.      Sumartojo E. When tuberculosis treatment fails: a social behavioral account of patient adherence. Am
                                                  Rev Respir Dis 1993;147:1311--20.
    136.       Bartlett JG, Tripoli LC, Rappaport ES, Ruby W. HIV in corrections. Chesterfield, MO: Correctional
                            Medicine Institute; 2000. Available at http://www.cm-institute.org/hivin.htm.
    137.          Bazelon Center for Mental Health Law. Finding the key to successful transition from jail to the
             community: an explanation of federal Medicaid and disability program rules. Washington, DC: Bazelon
                                           Center for Mental Health Law; 2001. Available at
                                  http://www.bazelon.org/issues/criminalization/findingthekey.html.
    138.       Bazelon Center for Mental Health Law. Building bridges: an act to reduce recidivism by improving
            access to benefits for individuals with psychiatric disabilities upon release from incarceration: model law
                          and commentary. Washington, DC: Bazelon Center for Mental Health Law; 2002.
    139.      Osher F, Steadman HJ, Barr H. A best practice approach to community re-entry from jails for inmates
            with co-occurring disorders: the APIC model. Delmar, NY: The National GAINS Center for People with
                                          Co-occurring Disorders in the Justice System; 2002.
    140.         Richie BE, Freudenberg N, Page J. Reintegrating women leaving jail into urban communities: a
                                  description of a model program. J Urban Health 2001;78:290--303.
    141.        Conklin T, Lincoln T, Wilson R. A public health manual for correctional health care. Ludlow, MA:
                                             Hampden County Sheriffs Department; 2002.
    142.       Safyer S, Richmond L, Bellin E, Fletcher D. Tuberculosis in correctional facilities: the tuberculosis
               control program at the Montefiore Medical Center Rikers Island Health Services. J Law Med Ethics
                                                            1993;21:342--51.
    143.      Woods GL, Harris SL, Solomon D. Tuberculosis knowledge and beliefs among prison inmates and lay
                                          employees. J Correctional Health Care 1997;4:61--9.
    144.    White MC, Duong TM, Cruz ES, et al. Strategies for effective education in a jail setting: the Tuberculosis
                                        Prevention Project. Health Promot Pract 2003;4:422--9.
    145.         Goldberg SV, Wallace J, Jackson JC, Chaulk CP, Nolan CM. Cultural case management of latent
                                     tuberculosis infection. Int J Tuberc Lung Dis 2004;8:76--82.
    146.     Grinstead O, Zack B, Faigles B. Collaborative research to prevent HIV among male prison inmates and
                                   their female partners. Health Educ and Behav 1999;26:225--38.
    147.    National Commission on Correctional Health Care. Position statement on management of tuberculosis in
                   correctional facilities. Chicago, IL: National Commission on Correctional Health Care; 1996.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          52/58
4/17/2020        Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …

    148.    Case 3:20-cv-00832-E
            Malotte   CK, Rhodes F, Mais Document      47-3 Filed
                                           KE. Tuberculosis         04/18/20
                                                               screening         Page 121
                                                                          and compliance     of return
                                                                                          with  219 PageID       971reading
                                                                                                       for skin test
                                   among active drug users. Am J Public Health 1998;88:792--6.
    149.       Perlman DC, Friedmann P, Horn L, et al. Impact of monetary incentives on adherence to referral for
            screening chest x-rays after syringe exchange-based tuberculin skin testing. J Urban Health 2003;80:428-
                                                                  -37.
    150.    Johnston M, Cronin V, Wells M, Johri S. Individual educational sessions and inmate follow-up for latent
               tuberculosis infection treatment after jail release---a pilot study. Journal of Correctional Health Care
                                                            2003;10:47--58.
    151.     CDC. Preventing and controlling tuberculosis along the U.S.-Mexico border MMWR 2001;50(No. RR-
                                                                1):1--27.
    152.      Federal Tuberculosis Task Force. Federal Tuberculosis Task Force Plan in response to the Institute of
             Medicine Report, Ending neglect: the elimination of tuberculosis in the United States. Atlanta, GA: US
                                      Department of Health and Human Services, CDC; 2003.
    153.         McNabb SJN, Surdo AM, Redmond A, et al. Applying a new conceptual framework to evaluate
             tuberculosis surveillance and action performance and measure the costs, Hillsborough County, Florida,
                                                2002. Ann Epidemiol 2004;14:640--5.
    154.       McLaughlin SI, Spradling P, Drocuik D, Ridzon R, Pozsik CJ, Onorato I. Extensive transmission of
            Mycobacterium tuberculosis among congregated, HIV-infected prison inmates in South Carolina, United
                                            States. Int J Tuberc Lung Dis 2003;7:665--72.
    155.       Kimerling ME, Shakes CF, Carlisle R, Lok KH, Benjamin WH, Dunlap NE. Spot sputum screening:
                    evaluation of an intervention in two homeless shelters. Int J Tuber Lung Dis 1999;3:613--9.
    156.     Marks SM, Taylor Z, Qualls NL, Shrestha-Kuwahara RJ, Wilce MA, Nguyen CH. Outcomes of contact
                 investigations of infectious tuberculosis patients. Am J Respir Crit Care Med 2000;162:2033--8.
    157.         Reichler MR, Reves R, Bur S, et al. Evaluation of investigations conducted to detect and prevent
                                       transmission of tuberculosis. JAMA 2002;287:991--5.
    158.     Gerald LB, Bruce F, Brooks CM, et al. Standardizing contact investigation protocols. Int J Tuberc Lung
                                                          Dis 2003;7:S369--74.
    159.     Shaw JB, Wynn-Williams N. Infectivity of pulmonary tuberculosis in relation to sputum status. Am Rev
                                                        Tuberc 1954;69:724--32.
    160.    Grzybowski S, Barnett GD, Styblo K. Contacts of cases of active pulmonary tuberculosis. Bull Int Union
                                                        Tuberc 1975;50:90--106.
    161.      Rose CE, Zerbe GO, Lantz SO, Bailey WC. Establishing priority during investigation of tuberculosis
                                           contacts. Am Rev Respir Dis 1979;119:603--9.
    162.     Bailey WC, Gerald LB, Kimerling ME, et al. Predictive model to identify positive tuberculosis skin test
                                 results during contact investigations. JAMA 2002;287:996--1002.
    163.    Gerald LB, Tang S, Bruce F, et al. A decision tree for tuberculosis contact investigation. Am J Respir Crit
                                                     Care Med 2002;166:1122--7.
    164.         Golub JE, Bur S, Cronin WA, et al. Delayed tuberculosis diagnosis and tuberculosis transmission
                                           [Abstract]. Proc Am Thorac Soc 2005;2:A271.
    165.             CDC. Guidelines for the investigation of contacts of persons with infectious tuberculosis:
                   recommendations from the National Tuberculosis Controllers Association and CDC. MMWR
                                                      2005;54(No. RR-15):1--47.
    166.        Rodriguez EM, Steinbart S, Shaulis G, Bur S, Dwyer DM. Pulmonary tuberculosis in a high school
                     student and a broad contact investigation: lessons relearned. Md Med J 1996;45:1019--22.
    167.     Menzies D. Interpretation of repeated tuberculin tests: boosting, conversion, and reversion. Am J Respir
                                                   Crit Care Med 1999;159:15--21.
    168.      Moreno S, Blazquez R, Novoa A, et al. The effect of BCG vaccination on tuberculin reactivity and the
                           booster effect among hospital employees. Arch Intern Med 2001;161:1760--5.
    169.          CDC. Framework for program evaluation in public health. MMWR 1999;48(No. RR-11):1--40.
    170.             CDC. Controlling tuberculosis in the United States. MMWR 2005;54 (No. RR-12):1--81.
    171.      Hammett TM. Public health/corrections collaborations: prevention and treatment of HIV/AIDS, STDs,
                      and TB. Washington, DC: US Department of Justice, National Institute of Justice; 1998.
    172.     California Health And Safety Code, Section 121361. Available at http://www.leginfo.ca.gov/calaw.html.

https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                          53/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
    * The Case  3:20-cv-00832-E
          epidemiology                  Document
                       of TB in the United             47-3 dramatically
                                           States has changed Filed 04/18/20        Page
                                                                         since the early   122Immigration
                                                                                         1990s. of 219 PageID      972with a
                                                                                                          from countries
  high prevalence of TB contributes substantially to the continued high rates of disease and transmission among foreign-born persons. In
  2003, the rate of TB among foreign-born persons in the Untied States was 8.7 times higher than the rate for persons born in the United
  States. More than half of new TB cases in 2003 occurred in foreign-born persons, particularly those from Mexico, the Philippines, and
   Vietnam. Of 114 patients in whom multi-drug resistant TB (MDR TB) were diagnosed, foreign-born persons accounted for 95 (83%)
     cases (6). Detention facilities and local jails frequently contract with U.S. Immigration and Customs Enforcement (ICE) to house
                            detainees, a practice that should be accounted for in assessing a facility's risk status.

  † Therapy that involves providing the anti-TB drugs directly to the patient and watching as the patient swallows the medications. DOT
      is the preferred core management strategy for all patients with TB. DOT for LTBI is referred to sometimes as directly observed
                                                             preventive therapy.

  § Formerly called a negative pressure isolation room, an AII room is a single-occupancy patient-care room used to isolate persons with
    suspected or confirmed infectious TB disease. Environmental factors are controlled in AII rooms to minimize the transmission of
      infectious agents that are usually spread from person to person by droplet nuclei associated with coughing or aerosolization of
   contaminated fluids. AII rooms should provide negative pressure in the room so clean air flows under the door gap into the room, an
        air flow rate of 6--12 air changes per hour (ACH), and direct exhaust of air from the room to the outside of the building or
                                  recirculation of air through a high efficiency particulate air (HEPA) filter.

   ¶ ACH is the ratio of the volume of air entering the room or booth per hour to the volume of that room or booth. It equals the exhaust

   airflow (Q) in cubic feet per minute (cfm) divided by the volume of the room or booth (V) in cubic feet (ft3) multiplied by 60 minutes
                                                        per hour, as expressed thus:




     ** Surgical masks should never be worn in place of a respirator. Surgical masks often fit so poorly that they provide only minimal
    protection from any airborne hazard, including M. tuberculosis. Surgical masks are designed to protect others from the wearer; they
                                 are not designed or tested to provide respiratory protection to the wearer.

                        †† Asymptomatic contacts with normal chest radiographs typically do not require isolation.

  §§ Because being immunocompromised (having pathologic or iatrogenic immune suppression, e.g., HIV infection or chemotherapy) is
    a risk factor for TB disease, correctional workers should be educated on the relation between TB and medical conditions associated
    with being immunocompromised. Correctional workers should be encouraged to discuss known or possible immunocompromising
                                     conditions with their private physicians or health-care professionals.

                  ¶¶ Public health departments typically track treatment completion rates for patients referred to their care.


                                                                    Table 1




https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         54/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                Page 123 of 219 PageID 973




                                                                Return to top.
                                                                   Table 2




                                                                Return to top.
                                                                   Table 3




https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         55/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                Page 124 of 219 PageID 974




                                                                Return to top.
                                                                   Table 4




                                                                Return to top.
                                                                   Table 5




https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         56/58
4/17/2020       Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                Page 125 of 219 PageID 975




                                                                Return to top.
                                                                   Table 6




                                                                Return to top.
                                                                   Table 7
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                         57/58
4/17/2020          Prevention and Control of Tuberculosis in Correctional and Detention Facilities: Recommendations from CDC: Endorsed by the Advisory …
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                   Page 126 of 219 PageID 976




                                                                   Return to top.

   Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of
   Health and Human Services.


   References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement
   of these organizations or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for
   the content of pages found at these sites. URL addresses listed in MMWR were current as of the date of publication.



    Disclaimer All MMWR HTML versions of articles are electronic conversions from ASCII text into HTML. This conversion
   may have resulted in character translation or format errors in the HTML version. Users should not rely on this HTML document, but
   are referred to the electronic PDF version and/or the original MMWR paper copy for the official text, figures, and tables. An original
         paper copy of this issue can be obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO),
                          Washington, DC 20402-9371; telephone: (202) 512-1800. Contact GPO for current prices.

            **Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
  Date last reviewed: 6/22/2006
                                      HOME | ABOUT MMWR | MMWR SEARCH | DOWNLOADS | RSS | CONTACT
                                                    POLICY | DISCLAIMER | ACCESSIBILITY



      Morbidity and Mortality Weekly Report                                                     Department of Health
      Centers for Disease Control and Prevention
      1600 Clifton Rd, MailStop E-90, Atlanta, GA 30333,                                        and Human Services
      U.S.A




https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5509a1.htm                                                                                            58/58
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 127 of 219 PageID 977




               Exhibit CC
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                               Page 128 of 219 PageID 978




Aging in Correctional Custody: Setting a Policy Agenda for
Older Prisoner Health Care
 Brie A. Williams, MD, MS, Marc F. Stern, MD, MPH, Jeff Mellow, PhD, Meredith Safer, MPH, and Robert B. Greiﬁnger, MD




                                                                                                             and the potential beneﬁts to society, it is critical
     An exponential rise in the number of older prisoners is creating new and costly
                                                                                                             that a policy agenda be set to improve older
   challenges for the criminal justice system, state economies, and communities to
   which older former prisoners return. We convened a meeting of 29 national                                 prisoner health care. This policy agenda can be
   experts in correctional health care, academic medicine, nursing, and civil rights                         advanced through the efforts of policymakers,
   to identify knowledge gaps and to propose a policy agenda to improve the care                             correctional administrators, health professions
   of older prisoners. The group identified 9 priority areas to be addressed:                                organizations, and correctional health care
   definition of the older prisoner, correctional staff training, definition of functional                   organizations.
   impairment in prison, recognition and assessment of dementia, recognition of                                 We convened a roundtable meeting in 2011
   the special needs of older women prisoners, geriatric housing units, issues for                           at John Jay College of Criminal Justice in New
   older adults upon release, medical early release, and prison-based palliative                             York City to identify special considerations
   medicine programs. (Am J Public Health. 2012;102:1475–1481. doi:10.2105/
                                                                                                             for the care of older prisoners and to propose
   AJPH.2012.300704)
                                                                                                             a set of priority areas that need to be addressed
                                                                                                             in a new policy agenda. We also, when appro-
Among Western nations, mass incarceration is          cognitive impairment, and end-stage liver dis-         priate, identiﬁed important gaps in knowledge
a uniquely American experience.1 At the US            ease.8--10 Older prisoners also have higher rates of   that should be addressed to better inform
prison population’s zenith in 2008, 1 in every        disability than do younger prisoners, and their        a policy agenda. This meeting was the third in
100 American adults was incarcerated, with an         overall costs are approximately 3 times as high.9,11   a series of roundtable discussions that brought
incarceration rate of 756 per 100 000 per-            In addition, older prisoners may generate high         US private- and public-sector correctional
sons.2,3 This rate surpasses that of Russia,          hidden costs. For example, prisons built to house      health care leaders together with leaders in
which has the next-highest rate at 629 per            younger persons may need to be renovated or            academic medicine, nursing, and civil rights to
100 000 persons.3 Perhaps more surprising             rebuilt to accommodate an increasing number of         discuss topical issues in prison health care,
than the sheer number of Americans who are            older prisoners with disabilities.                     where there are no existing standards. Discus-
incarcerated are the changing demographics               Beyond legal and moral arguments for at-            sion focused on the development of action
of the prison population; the most rapidly            tention to the health care needs of older              items and standards through group consensus.
growing prisoner age groups are middle aged           prisoners, we should consider other beneﬁts to         The Jacob and Valeria Langeloth Foundation
(45---54 years) and older (‡ 55 years).4 Be-          society. More than 95% of prisoners are                funded the public---private roundtables, with
tween 2000 and 2009, the overall US prison            eventually released to the community.12 Many           additional funding from private correctional
population increased 16.3%, and the number            have chronic medical conditions and rely on            health care vendors and in-kind contributions
of older prisoners increased 79.0%.5,6                expensive emergency services or are hospital-          from John Jay College of Criminal Justice.
   Through the Eighth Amendment to the US             ized after release.13 Earlier identiﬁcation of and     The ﬁrst15 and second16 roundtables
Constitution (which protects against cruel and        attention to age-related disabilities and chronic      addressed patient safety and challenges in
unusual punishment), prisoners have a right to        disease could foster independent function in           contracting for correctional health care ser-
timely access to an appropriate level of care for     the community through the use of community             vices, respectively.
serious medical needs.7 Yet many health care          health care resources. Furthermore, prison
and service providers in the criminal justice         programs that improve health and cognitive             METHODS
system are underprepared to provide cost-             skills or that target substance abuse have been
effective quality care for older adults. Older        associated with decreased recidivism (and                 We selected participants for the invitational
prisoners disproportionately account for esca-        rearrest).14 Jails and prisons are also important      roundtable for their experience with and
lating correctional health care costs and create      sites for delivery of needed medical care to           knowledge about prison health care, geriatrics,
new and costly challenges for the criminal            vulnerable populations with infectious diseases        or palliative medicine. A total of 29 national
justice system. Prison-based health care sys-         such as HIV, tuberculosis, and hepatitis C. In         experts (19 men and 10 women) participated,
tems increasingly must provide care to older          light of the increasing number and associated          including 9 chief medical ofﬁcers employed
persons with multiple, costly chronic medical         costs of older prisoners, our constitutional           by public or private correctional health
conditions, such as diabetes, heart failure,          obligation to provide medical care to prisoners,       care providers, 5 independent medical or



August 2012, Vol 102, No. 8 | American Journal of Public Health                                  Williams et al. | Peer Reviewed | Framing Health Matters | 1475
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                                                         Page 129 of 219 PageID 979




psychology---psychiatry experts, 5 academic                    areas and formulated a list of action items for                             Define the Older Prisoner
physicians, 2 prisoner advocates, and 2 foun-                  each one.                                                                      Although the prison population is rapidly
dation ofﬁcers. The group had 14 physicians,                                                                                               and steadily aging, a consensus as to at what
2 psychologists, 1 nurse, and 3 lawyers.                       RESULTS                                                                     age a prisoner becomes older or geriatric has
   The goal of the roundtable was to produce                                                                                               not been reached.17 The National Institute of
a list of action items that can be pursued to                     Through consensus, roundtable participants                               Corrections and several research studies deﬁne
advance a policy agenda to optimize older                      identiﬁed 9 priority areas for a policy agenda                              older inmates as being aged 50 years or
prisoner health care. Participants, sharing their              related to older prisoners, discussed the current                           older.18 Other research studies and the Bureau
unique perspective on aging and correctional                   knowledge base in each one, and identiﬁed                                   of Justice Statistics have used 55 years, al-
health care, deliberated until a consensus de-                 important gaps in knowledge that should be                                  though starting with the 2007 prison census
veloped on 9 priority areas and related key                    addressed to move policy forward. A list of                                 data the bureau began to report the number of
considerations. Participants then discussed                    speciﬁc action items for each priority area is                              prisoners in age groups 55 to 59 years, 60 to
the state of knowledge in each of the 9 priority               shown in Table 1.                                                           64 years, and 65 years or older.19


    TABLE 1—Consensus Recommendations From Roundtable on Health Care for Elderly Prisoners

                       Priority Area                                                                                        Action Items

   Define the older prisoner                             Uniform age definition of geriatric or older prisoners should be 55 years or older.
                                                         Recommendations for older prisoners should be extended to prisoners younger than 55 years who have cognitive or
                                                          functional impairments in activities of daily living.
   Train staff and health care providers                 Develop, enhance, and institute geriatrics training programs for correctional, parole, probation officers, and health care providers.
   Define functional impairment                          Create a list of functional requirements that may be necessary in prison.
    among prisoners                                      Indicate for each housing unit should indicate which of the prison’s functional tasks are necessary for independence in
                                                          that particular unit.
                                                         Use list of functional requirements to screen for impairment upon intake for all ages and annually for prisoners aged 55 years or
                                                          older and for younger prisoners who have impairments.
                                                         Screen for sensory impairment (vision, hearing) upon intake for all ages and annually if present and for all
                                                          prisoners aged 55 years or older.
   Screen for dementia                                   Research should focus on establishing optimal screening tools for cognitive impairment in prisoners.
                                                         Use optimal cognitive impairment screening tools should occur:
                                                            Upon admission if prisoner is aged 55 years or older or has a history of traumatic brain injury,
                                                            Yearly if condition present for progression of symptoms,
                                                            Yearly for all for all prisoners aged 55 years or older,
                                                            For all persons aged 45 years or older if referred for a disciplinary hearing for the first time.
                                                         Use screening results to guide decisions about housing, programming, medical treatment, and discharge planning
                                                         Conduct research to evaluate the adequacy and cost effectiveness of these recommendations.
   Identify needs of older women prisoners               Research should focus on understanding the health issues that may disproportionately affect older women prisoners.
   Create uniform policies for geriatric housing units   Prison geriatric housing units should be available to older prisoners but should not be mandatory.
                                                         Geriatric housing units must have similar access to programming and health care as in the general prison population.
                                                         Policies should focus on planning for a continuum of care for older prisoners (independent living, assisted living, 24-h nursing care).
                                                         Evidence-based criteria for long-term care classification should be developed and validated.
   Identify release and reentry challenges               Transitional services linking former inmates to postrelease health care should be made available to older persons (and medically
    for older adults                                      complex persons) upon release.
                                                         Persons with cognitive impairment should have close supervision upon release.
                                                         Reentry programs might focus on health literacy and self-efficacy.
   Improve medical release policies                      Create national medical eligibility criteria for early release.
                                                         Address procedural barriers that could prevent some prisoners from accessing the application process.
   Enhance prison palliative care programs               Enhance prison palliative care services.
                                                         Even in the absence of a palliative care program, all health care providers should be
                                                          trained in pain management and provider–patient communication.




1476 | Framing Health Matters | Peer Reviewed | Williams et al.                                                            American Journal of Public Health | August 2012, Vol 102, No. 8
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                                 Page 130 of 219 PageID 980




Operationally, the deﬁnition of an older pris-          Roundtable participants emphasized the need for        that are necessary for independence—is com-
oner varies by state, with starting ages ranging        a measure of age-related vulnerability that fo-        monly measured by assessing independence in
from 50 to 70 years. In some states, no ofﬁcial         cuses on functional and cognitive status rather        activities of daily living (bathing, dressing, eating,
age is designated.4                                     than on age alone.                                     toileting, transferring). Moderate-level func-
    The deﬁnition of older age among prisoners                                                                 tional impairment in community-dwelling
is further blurred by a common differentia-             Train Staff and Health Care Providers                  older adults is generally measured by instru-
tion that is made between an inmate’s chrono-           in Aging                                               mental activities of daily living (e.g., ability to
logical and physiological age. Although empir-             According to roundtable participants, the in-       cook, take transportation, shop, and do laun-
ical evidence for accelerated aging of prisoners        creasing numbers of older prisoners should             dry). Many of the tasks that are fundamentally
is lacking, many estimate that prisoners’ phys-         prompt prisons to offer staff training in the          necessary for independence in prison are
iological age averages 10 to 15 years older             common health conditions and needs of older            similar to those in the community (e.g., the
than their chronological age.11,17 This difference      adults. In 2008, the Institute of Medicine’s           ability to feed oneself, toilet, and transfer from
is attributed to factors arising both prior to and      Retooling for an Aging America: Building the           bed to chair). By contrast, prisoners may not
during incarceration.20 In addition to stress           Health Care Workforce reported that health care        require the ability to perform some of the
during incarceration, prisoners’ health can be          and service providers from many professions            tasks that are required of many independent
affected by previous life experiences such as           are underprepared to care for older adults,            elderly persons in the community (e.g., shopping
inadequate access to medical care and sub-              including those in the criminal justice system.21      or doing laundry). However, the prison environ-
stance abuse. Consequently, although experts            Although few geriatrics training programs              ment may require performance of other tasks for
generally agree that the phenomenon of a                exist for staff other than health care providers       independence. One study identiﬁed prison-spe-
rapidly aging prisoner population needs to              within correctional systems,22 both correc-            ciﬁc daily tasks, such as the ability to get from
be addressed, the lack of standardized and              tional health care providers and correctional          one’s cell to the dining hall on time for meals,
comprehensive data, speciﬁcally about health            staff have requested training in geriatrics.23         to climb on and off one’s assigned bunk, to
care conditions and the costs associated with              Roundtable participants therefore recom-            hear orders from staff, or to get down on the
older prisoners, poses a problem in the imple-          mended that existing geriatrics training pro-          ﬂoor for alarms.24
mentation of evidence-based solutions to in-            grams for health care providers be adapted to             Roundtable participants underscored the
crease cost-effective, quality care.17,18               correctional health care settings and that more        importance of deﬁning activities of daily living
    Therefore, roundtable participants agreed                                                                  that are necessary for independence in prison.
                                                        training programs for custody staff should be
that a consistent, national deﬁnition of the                                                                   Recognizing that such tasks may differ accord-
                                                        developed and implemented. In particular,
older prisoner is of paramount importance. A                                                                   ing to the facility or level of security in which
                                                        custodial staff (correctional, parole, and pro-
clear age cutoff for deﬁning older prisoners                                                                   a prisoner is housed, roundtable participants
                                                        bation ofﬁcer) training programs should focus
would enable researchers to more consistently                                                                  recommended that each facility create a list of
                                                        on familiarizing ofﬁcers with the following:
describe the population across facilities and                                                                  the activities necessary for independence in
would enable policy experts to better quantify                                                                 each of their housing units and use these lists as
                                                        1. common normative age-associated condi-
health care and custodial costs for this high-                                                                 a way to identify older prisoners in need of
                                                           tions (e.g., vision loss and hearing deﬁcits),
intensity population. A consistent deﬁnition                                                                   additional supervision and assistance.
                                                        2. common pathological age-associated physical
would facilitate the creation and assessment
                                                           conditions (e.g., falls and incontinence),
of guidelines to target screening and interven-                                                                Screen for Dementia
                                                        3. common age-related clinically diagnosed cognitive
tions toward lowering costs while enhancing                                                                       In 2000, the World Health Organization
                                                           conditions (e.g., dementia and delirium),
the quality of care for older prisoners. To be                                                                 estimated dementia to be the 11th leading
                                                        4. the challenges that all such conditions can
consistent with data cutoffs reported by the                                                                   nonfatal burden in the world.25 In addition to
                                                           pose in the custodial setting, and
Bureau of Justice Statistics, participants recom-                                                              memory loss, symptoms of dementia can in-
                                                        5. ways to identify patients who need rapid
mended deﬁning older or geriatric prisoners as                                                                 clude personality changes, such as attention
                                                           assessment by a health care provider.
aged 55 years or older.                                                                                        deﬁcits, hallucinations, delusions, hypersexual
    Roundtable participants also emphasized                As an example, such training could help             behaviors, agitation, and aggression. Yet few
that chronological age is important only insofar        ofﬁcers recognize that an older prisoner who           studies have assessed the prevalence of de-
as it is a surrogate measure of vulnerability           seems to be disobeying orders may actually             mentia among prisoners, especially in the
and high health care costs, but that it is not always   have a hearing impairment and prompt ofﬁcers           United States. Prevalence estimates range from
the optimal proxy measure. For instance, a              to seek a medical evaluation for the prisoner.         1% to 30% and have been limited by small
30-year-old quadriplegic may have far more                                                                     sample size, selection bias, and nonstandar-
functional impairment than a healthy person aged        Define Prison-Based Functional                         dized assessment tools.26---29 Because of the
68 years, and a person aged 50 years who has            Impairment                                             aging of the prison population and a high
a history of traumatic brain injury may have more         In the community, functional impairment—             prevalence of common risk factors for demen-
cognitive deﬁcits than most 65-year-old prisoners.      the inability to perform the daily physical tasks      tia among prisoners (e.g., traumatic brain



August 2012, Vol 102, No. 8 | American Journal of Public Health                                    Williams et al. | Peer Reviewed | Framing Health Matters | 1477
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                              Page 131 of 219 PageID 981




injury, low educational attainment, and drug           classiﬁcation and housing assignments, pro-          Create Uniform Policies for Geriatric
and alcohol abuse),17,30---32 coupled with data        gramming, treatment of chronic conditions, and       Housing Units
from preliminary studies,10,33 we have good            discharge planning and parole supervision. At            One of the greatest challenges for the crim-
reason to believe that the prevalence of cogni-        the system level, such information would be          inal justice system is how to adapt prison
tive impairment among older prisoners is high.         helpful in developing predictors of high cost        facilities designed for younger persons to ac-
   The prevalence of dementia in prisoners is          among older prisoners and improving criteria         commodate an aging population. Often, facili-
critical information that could be used to guide       for release and parole decisions. Research           ties cannot accommodate wheelchairs or
criminal justice health care policies. Dementia        should also examine potential adverse effects of     walkers. The Americans With Disabilities Act
is a leading contributor to high health care           screening, such as stigma or vulnerability as-       does not have any requirements for correc-
costs.34---36 In addition, cognitive impairment—       sociated with being identiﬁed as a prisoner with     tional facilities. However, it mandates that
especially if unrecognized—could have devas-           a deﬁcit and the potential for parole denials.       prisoners with disabilities cannot be segregated
tating effects in the criminal justice setting, such                                                        and cannot be denied access to activities or
as unwarranted disciplinary actions for events         Identify the Needs of Older Women                    services.44,45
related to poor judgment, victimization, and           Prisoners                                                One solution is specialized facilities, often
difﬁculty in complying with complex parole                 The proportion of incarcerated women has         referred to as geriatric units. Such specialized
instructions. Cognitive impairment could also          grown quickly over the past several decades,         facilities, which are intended for use only by
be harder to detect in prison because many             although the incarceration rate of men (949/         frail older adults or disabled younger adults,
daily tasks, such as laundry and cooking, are          100 000 population) still far surpasses that of      differ by prison but might include, for example,
done for prisoners, and still other, more com-         women (67/100 000).6 At the same time, the           handrails, accessible ramps and showers, and
plicated tasks, such as balancing ﬁnances, are         incarceration rate has increased at a faster rate    no bunk beds. Such geriatric units require
not necessary at all. Roundtable participants          among women aged 55 years or older than
                                                                                                            a large up-front investment, yet proponents
advocated for cognitive screening upon intake          among younger women.39 Currently, women
                                                                                                            argue that centralizing aging populations en-
for all older prisoners and annually for pris-         account for 5% of the total prison population
                                                                                                            hances prisoner safety and make providing
oners who turn 55 years while incarcerated.            aged 55 years or older.6 Although there are
                                                                                                            care easier and less costly.44 Others argue that
   Yet little is known about which cognitive           still far fewer female than male prisoners, these
                                                                                                            moving aging prisoners to a separate facility
screening tools are best for use in prisoners. For     demographic trends have important implica-
                                                                                                            will remove them from their established prison
example, although the Mini-Mental State Exam-          tions for the criminal justice health care system.
                                                                                                            social networks and make adjustment upon
ination37 has been tested in many subpopula-           However, probably because women have his-
                                                                                                            release more difﬁcult.11
tions, including persons of lower socioeconomic        torically composed only a minority of pris-
                                                                                                                Although forcibly separating people because
status, and can be adjusted to account for low         oners, and because older women are but
                                                                                                            of their disabilities is a violation of the Amer-
educational attainment, the Montreal Cognitive         a small, if growing, subset of the female prison
                                                                                                            icans With Disabilities Act, clustering older
Assessment cognitive screening tool38 includes         population, a paucity of literature exists on the
                                                                                                            adults in a model similar to that found in long-
more questions related to executive dysfunction,       health of older women prisoners.17,39
                                                                                                            term care facilities may be appropriate if it is
which may be a particularly salient feature to             What is known is that women in the United
                                                                                                            available to prisoners as a choice. However,
measure in prisoners. Roundtable participants          States on average live longer and report worse
                                                                                                            clustering older prisoners together in housing
agreed that cognitive screening tools that are         self-rated health than do men.40,41 Similarly,
used in the community may not perform as well          one study found that self-rated health was           units has the potential for both beneﬁts and
in prisoners for a variety of reasons, including       worse among older female than among older            harms. Aggregating older prisoners into living
the presence of lower educational attainment           male prisoners.41 In addition, older age is          quarters with greater access to assistance,
and lower literacy among prisoners than among          among the strongest predictors of health care        supervision, and health care could help to
the general US population. Participants also           utilization in prison, and women prisoners of all    target services and medical care programs to
agreed that no conclusive evidence has de-             ages have been shown to use health care              prisoners at highest risk of adverse health
termined the best dementia screening tool for          services more frequently than do men.18,42           outcomes.44 This could decrease cost by
use in prisoners. Roundtable participants              Thus the higher rates of diagnoses found in          streamlining staff, improving chronic disease
suggested that a major goal of prison-based            women prisoners of all ages43 may at least           management, and decreasing hospitaliza-
health research should be to establish effec-          partially reﬂect increased contact with the          tions.44 Drawbacks to clustering older pris-
tive cognitive impairment screening tools for          health care system.                                  oners should also be considered. For instance,
the prison population.                                     Roundtable participants agreed that, in          older prisoners are often regarded as a stabi-
   Roundtable participants identiﬁed many              light of the increasing number of older              lizing force in the general prison population.46
potential strategic uses for screening results,        women prisoners, expanded research on                In addition, older prisoners may not want to be
once the optimal cognitive screening tools for         older women prisoners would lead to better           segregated by age, for many reasons.11 For
prisoners are established. At the individual           guidance on the unique health and social             example, they might have to leave friends or
level, such uses include decisions related to          issues that may affect this population.              family in the general prison population, or they



1478 | Framing Health Matters | Peer Reviewed | Williams et al.                                 American Journal of Public Health | August 2012, Vol 102, No. 8
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                              Page 132 of 219 PageID 982




might enjoy interacting with younger prisoners.       for chronically ill recently released pris-           initiate the petition (which could exclude pris-
Therefore, roundtable participants agreed             oners.49,50 In addition, studies suggest that self-   oners with dementia).55 Policy in this area
that age clustering can be beneﬁcial in some          efﬁcacy for health management among older             should address the barriers to accessing early
circumstances, but recommended against                prisoners is positively correlated with health-       release when medically appropriate.
policies that ignore prisoner preference.             promoting behaviors (e.g., taking safety pre-
   Roundtable participants discussed the many         cautions, exercising, and avoiding smoking)51;        Enhance Prison Palliative Care Programs
physical changes that will be necessary in            self-efﬁcacy might therefore be an important              Because many older adults will develop
prisons in the years to come. For example, an         educational component of effective reentry            a serious medical illness and die in prison but
increasing number of older prisoners will re-         programs. Furthermore, prisoners have the             will not qualify for early release, enhancement
quire 24-hour nursing care and accessible             nation’s lowest literacy rates.52 In light of the     of prison palliative care services is greatly
housing and recreation spaces that comply with        association between low health literacy and           needed. Several notable, well-established, and
the Americans With Disabilities Act. More             mortality among older adults,53 a focus on            successful hospice models operate in prisons
prisons will need to develop plans for a contin-      health literacy could be another critical com-        across the United States, but palliative care pro-
uum of care, from community independent               ponent of successful reentry programs.                grams that focus on preventive and diagnostic
living to assisted living facilities to skilled       Roundtable participants agreed that more re-          care at the time of diagnosis of a serious medical
nursing care. In light of the limited numbers of      search is needed to understand the role of            illness are less prevalent in the correctional health
24-hour-care housing units and the high costs         transitional programs in improving outcomes           care setting.56 Hospice is care focused on people
associated with such care, roundtable partici-        for older persons after release, with a special       who are actively dying (usually in the last 6
pants also underscored the importance of de-          focus on those who are cognitively impaired.          months of life). Palliative care—care that is fo-
veloping validated criteria for long-term care                                                              cused on providing guidance and symptom
classiﬁcation. Such a classiﬁcation schema still      Improve Medical Release Policies                      control for seriously ill persons—has a demon-
needs to be developed and validated but                   Medical release policies focus on prisoners       strated ability in the community to improve
might include patient preference, functional          whose age or health limits the risk they pose to      quality of life while reducing health care costs.57
and cognitive assessments, or interdisciplinary       the community. Releasing these prisoners                  In the criminal justice system, research is
assessment. Finally, participants agreed that         could save correctional departments substan-          needed to understand the potential cost savings
all new construction should take into account         tial amounts of money.54 At the end of 2009,          and care improvement associated with pallia-
the aging population and consider age-friendly        15 states and the District of Columbia had            tive care. Participants called for a broader
architectural details such as low beds and            provisions for geriatric release.4 These pro-         approach to palliative care in the criminal
toilets, wide doors for wheelchairs and assistive     visions vary by state and include discretionary       justice system that encompasses all seriously ill
devices, and proximity to the dining hall.            parole, inmate furloughs, and medical or com-         prisoners and not just those nearing the ﬁnal
                                                      passionate release. However, early release            stages of the dying process. Roundtable par-
Identify Release and Reentry                          mechanisms are rarely used, eligibility require-      ticipants also agreed that a fundamental tenet
Challenges for Older Adults                           ments are narrow and vary by state, and               of palliative care is health care provider---pa-
   Because the aftermath of prisoner release is       application procedures may discourage older           tient trust. Because trust can be a barrier in the
characterized by high rates of mortality,             prisoners; as a result, few prisoners are granted     prisoner---provider relationship in prison,56,58
homelessness, reincarceration for parole viola-       early release.4,18,55 For example, Colorado re-       expansion of effective palliative care programs
tions, and heavy use of emergency medical             leased 3 prisoners under its policy from 2001 to      may require independent palliative care con-
services,13,14,47,48 a fundamental goal of any        2008. As of 2009, Oregon had released no              tractors. In addition, participants underscored
criminal justice policy agenda should be to           more than 2 prisoners per year. From 2001 to          the need for a better understanding of pris-
determine how best to help individuals plan for       2007, Virginia released 4 inmates.4                   oners’ attitudes and beliefs about hospice and
and manage their health care needs upon                   Roundtable participants agreed with others        palliative care. They recommended that pal-
community reentry. For instance, because of           who have called for the creation of uniform,          liative care programs be piloted and tested
the high rates of multiple comorbidities in older     transparent medical eligibility criteria for com-     and that policies address the barriers to pro-
prisoners and high rates of postrelease mortal-       passionate or medical release that reﬂect the         viding quality care for prisoners with ad-
ity in comparison with younger prisoners,47,48        ways that people experience serious medical           vanced medical illness.
specialized services may need to be developed         illness and death, including progressive frailty          Even in the absence of a fully operational-
for particularly frail or medically complex older     and dementia.55 In addition, participants             ized palliative care program, prison health
persons upon release.                                 agreed that policy reforms are needed to              care systems can effectively enhance care for
   Postrelease transitional health care pro-          address procedural barriers that could prevent        seriously ill prisoners. For instance, many
grams have been developed and implemented             older prisoners from accessing the application        physicians have not had training in pain
in several communities and have been partic-          process, such as written requirements (which          management or in how to talk to people with
ularly successful at enhancing access to medical      could have a negative impact on those with low        life-challenging medical conditions.59,60 Pro-
care and reducing emergency department visits         literacy) or systems that require a prisoner to       grams to train providers in these skills have



August 2012, Vol 102, No. 8 | American Journal of Public Health                                 Williams et al. | Peer Reviewed | Framing Health Matters | 1479
       Case 3:20-cv-00832-E Document 47-3 HEALTH
                                  FRAMING Filed 04/18/20
                                                 MATTERS                                                       Page 133 of 219 PageID 983




been developed and are widely available.              prison administrators, civil rights advocates,                 2. One in 100: behind bars in America 2008. Available
                                                                                                                     at: http://www.pewcenteronthestates.org/report_detail.
Among the beneﬁts of prison-based hospice             and legislators, with the goal of optimizing the
                                                                                                                     aspx?id=35904. Accessed March 1, 2008.
programs are the effects they have on the             health and minimizing the costs associated
                                                                                                                     3. Walmsley R. World prison population list. 8th ed.
institution and on prisoner volunteers in hos-        with our nation’s growing population of older                  2009. Available at: http://www.kcl.ac.uk/depsta/law/
pices; roundtable participants agreed that stud-      prisoners. j                                                   research/icps/downloads/wppl-8th_41.pdf. Accessed
ies exploring such beneﬁts of hospice and                                                                            June 16, 2011.

palliative care programs should be encouraged.                                                                       4. Chiu T. It’s About Time: Aging Prisoners, Increasing
                                                                                                                     Costs, and Geriatric Release. New York, NY: Vera Institute
                                                      About the Authors                                              of Justice; 2010. Available at: http://www.vera.org/
DISCUSSION                                            Brie A. Williams is with the Division of Geriatrics, De-       content/its-about-time-aging-prisoners-increasing-costs-
                                                      partment of Medicine, University of California, San            and-geriatric-release. Accessed June 16, 2011.
                                                      Francisco and the Division of Geriatrics, San Francisco        5. Beck AJ, Harrison PM. Prisoners in 2000. Washington,
   Increasing numbers of older prisoners, cou-
                                                      Veterans Affairs Medical Center. Marc F. Stern is with         DC: US Department of Justice, Ofﬁce of Justice Programs;
pled with soaring health-related costs and a          the School of Public Health, University of Washington,         2001. NCJ 188207
relative dearth of evidence-based information         Seattle. Jeff Mellow is with the Department of Criminal
                                                                                                                     6. West HC, Sabol WJ, Greenman SJ. Prisoners in 2009.
                                                      Justice, and Robert B. Greiﬁnger is with the Center for
about the health and health care needs of older                                                                      Washington, DC: US Department of Justice, Ofﬁce of
                                                      Evaluation and Research, John Jay College of Criminal
prisoners, necessitates a policy agenda to im-                                                                       Justice Programs; 2010. NCJ 231675
                                                      Justice, City University of New York. Meredith Safer is with
prove cost-effective quality care for older pris-     the US Agency for International Development, Liberian          7. Greiﬁnger R, ed Public Health Behind Bars: From Prisons
                                                      Ministry of Health and Social Welfare, Monrovia, Liberia.      to Communities. New York, NY: Springer Books; 2007.
oners. We assembled a group of specialists in
                                                         Correspondence should be sent to Brie Williams, MD,         8. Baillargeon J, Soloway RD, Paar D, et al. End-stage
prison health care, geriatrics, palliative medi-      MS, Division of Geriatrics, University of California, San      liver disease in a state prison population. Ann Epidemiol.
cine, mental health, geriatric psychiatry, prison     Francisco, 3333 California St, Suite 380, San Francisco,       2007;17(10):808---813.
                                                      CA 94117 (e-mail: brie.williams@ucsf.edu). Reprints
administration, prisoner advocacy, and prison                                                                        9. Binswanger IA, Krueger PM, Steiner JF. Prevalence
                                                      can be ordered at http://www.ajph.org by clicking the
health care policy to participate in a roundtable     “Reprints” link.                                               of chronic medical conditions among jail and prison
                                                                                                                     inmates in the USA compared with the general popula-
event to identify priority areas, knowledge              This article was accepted January 6, 2012.
                                                                                                                     tion. J Epidemiol Community Health. 2009;63(11):912---
gaps, and a series of action items to improve the                                                                    919.
care of older prisoners.                              Contributors                                                   10. Williams BA, Baillargeon JG, Lindquist K, et al.
                                                      B. A. Williams designed the study, planned and inter-
   The group’s consensus recommendations                                                                             Medication prescribing practices for older prisoners in
                                                      preted the analysis, and drafted the article. M. F. Stern,     the Texas prison system. Am J Public Health. 2010;100
focused on 9 priority areas: deﬁning the term         J. Mellow, and R. B. Greiﬁnger helped to design the study.     (4):756---761.
older prisoner, correctional staff training, de-      M. F. Stern, J. Mellow, M. Safer, and R. B. Greiﬁnger
                                                      made critical revisions to the article. J. Mellow and R.B.     11. Aday RH. Aging Prisoners: Crisis in American
ﬁning functional impairment in prison, recog-                                                                        Corrections. Westport, CT: Praeger Publishers; 2003.
                                                      Greiﬁnger secured funding for the meeting that led to
nizing and assessing cognitive impairment and         this study. R. B. Greiﬁnger supervised all aspects of the      12. Freeman R. Can We Close the Revolving Door?:
dementia, identifying the special needs of older      study design, analysis planning, interpretation, and           Recidivism vs Employment of Ex-Offenders in the US: 19
                                                      article preparation.                                           May Urban Institute Roundtable: Employment Dimension
women prisoners, creating uniform policies
                                                                                                                     of Prisoner Reentry and Work: Understanding the Nexus
for geriatric housing units, identifying chal-                                                                       Betwen Prisoner Reentry and Work. New York, NY: New
lenges for older adults upon release, improving       Acknowledgments                                                York University Law School; 2003.
                                                      B. A. Williams is supported by the National Institute of
medical early release policies, and enhancing         Aging (grant K23AG033102), the Jacob and Valeria               13. Mallik-Kane K, Visher CA. Health and Prisoner Re-
prison-based palliative medicine programs.            Langeloth Foundation, and the University of California,        entry: How Physical, Mental, and Substance Abuse Conditions
                                                      San Francisco Hartford Center of Excellence. This study        Shape the Process of Reintegration. Washington, DC:
Some of these priority areas will require further                                                                    Urban Institute: Justice Policy Center; 2008.
                                                      and J. Mellow and R. B. Greiﬁnger were also supported by
investigation to identify optimal interventions       a grant from the Langeloth Foundation Leadership               14. Visher CA, Travis J. Transitions from prison to
and solutions to the aging crisis in the criminal     Symposia in Correctional Health Care.                          community: understanding individual pathways. Annu
                                                          We thank all participants in the Leadership Summit on      Rev Sociol. 2003;29:89---113.
justice system.
                                                      Aging in Corrections at the John Jay College of Criminal
   As the criminal justice system works to                                                                           15. Patient safety in correctional settings. Available at:
                                                      Justice for their thoughtful dialogue and contributions to
                                                                                                                     http://www.patientsafetyincorrectionalsettings.com.
decrease its burgeoning population, it is im-         these policy recommendations.
                                                                                                                     Accessed September 10, 2011.
                                                          Note. The funding agencies had no role in the design
portant that national and state policymakers
                                                      and conduct of the study; collection, management, anal-        16. Stern MF, Greiﬁnger RB, Mellow J. Patient safety:
work with corrections and community organi-           ysis, or interpretation of the data; or preparation, review,   moving the bar in prison health care standards. Am J
zations to understand the number of older             or approval of the article. The opinions expressed in this     Public Health. 2010;100(11):2103---2110.
                                                      article may not represent those of the Department of           17. Loeb SJ, Abudagga A. Health-related research on
inmates who are dual eligible (Medicare and
                                                      Veterans Affairs.                                              older inmates: an integrative review. Res Nurs Health.
Medicaid eligible),61 the impact on county and
                                                                                                                     2006;29(6):556---565.
state services and budgets, and how gaps in the
                                                      Human Participant Protection                                   18. Anno BJ, Graham C, Lawrence JE, Shansky R.
continuum of care can be addressed. This is           Institutional review board approval was not needed for         Correctional Health Care: Addressing the Needs of Elderly,
especially important in states undergoing             this study because no human participants were involved.        Chronically Ill, and Terminally Ill Inmates. Washington,
health reform initiatives. A ﬁrst step will be to                                                                    DC: National Institute of Corrections, US Department of
                                                      References                                                     Justice; 2004. NIC Accession No. 018735.
focus on these 9 priority areas to set the stage
                                                      1. Drucker E. A Plague of Prisons: The Epidemiology of         19. Sabol WJ, West HC. Prisoners in 2007. Washington,
for collaboration among health care providers,        Mass Incarceration in America. New York, NY: New Press;        DC: US Department of Justice, Ofﬁce of Justice Programs;
health care professional societies, researchers,      2011.                                                          2008. NCJ 224280.




1480 | Framing Health Matters | Peer Reviewed | Williams et al.                                         American Journal of Public Health | August 2012, Vol 102, No. 8
        Case 3:20-cv-00832-E Document 47-3 HEALTH
                                   FRAMING Filed 04/18/20
                                                  MATTERS                                                                Page 134 of 219 PageID 984




20. Loeb SJ, Steffensmeier D, Lawrence F. Comparing            38. Nasreddine ZS, Phillips NA, Bédirian V, et al. The          56. Linder JF, Meyers FJ. Palliative care for prison
incarcerated and community-dwelling older men’s                Montreal Cognitive Assessment, MoCA: a brief screening          inmates: “don’t let me die in prison.” JAMA. 2007;298
health. West J Nurs Res Mar. 2008;30(2):234---249;             tool for mild cognitive impairment. J Am Geriatr Soc.           (8):894---901.
discussion 250---258.                                          2005;53(4):695---699.                                           57. Morrison RS, Penrod JD, Cassel JB, et al. Cost
21. Institute of Medicine. Retooling for an aging America:     39. Reviere R, Young VD. Aging behind bars:health               savings associated with US hospital palliative care con-
building the health care workforce. 2008. Available at:        care for older female inmates. J Women Aging. 2004;16           sultation programs. Arch Intern Med. 2008;168(16):
http://www.iom.edu/Reports/2008/Retooling-for-an-              (1---2):55---69.                                                1783---1790.
Aging-America-Building-the-Health-Care-Workforce.aspx.         40. Beyond 50: A Report to the Nation on Trends in              58. Dubler NN. The collision of conﬁnement and care:
Accessed July 13, 2011.                                        Health Security. Washington, DC: American Association           end-of-life care in prisons and jails. J Law Med Ethics.
22. Cianciolo PK, Zupan LL. Developing a training              of Retired People; 2002.                                        1998;26(2):149---156.
program on issues in aging for correctional workers.           41. Kratcoski PC, Babb S. Adjustment of older inmates:          59. Meo N, Hwang U, Morrison RS. Resident perceptions
Gerontol Geriatr Educ. 2004;24(3):23---38.                     an analysis by institutional structure and gender.              of palliative care training in the emergency department.
23. Haley HL, Ferguson W, Brewer A, Hale J. Correc-            J Contemp Crim Justice. 1990;6(4):264---281.                    J Palliat Med. 2011;14(5):548---555.
tional health curriculum enhancement through focus             42. Lindquist CH, Lindquist CA. Health behind bars:             60. Morrison RS. Bringing palliative care to scale in our
groups. Teach Learn Med. 2009;21(4):310---317.                 utilization and evaluation of medical care among jail           nation’s medical schools. J Palliat Med. 2010;13(3):
24. Williams BA, Lindquist K, Sudore RL, Strupp HM,            inmates. J Community Health. 1999;24(4):285---303.              233---234.
Willmott DJ, Walter LC. Being old and doing time:              43. Baillargeon J, Black SA, Pulvino J, Dunn K. The             61. Kaiser Commission on Medicaid Facts, Henry J.
functional impairment and adverse experiences of geri-         disease proﬁle of Texas prison inmates. Ann Epidemiol.          Kaiser Family Foundation. Dual eligibles: Medicaid’s role
atric female prisoners. J Am Geriatr Soc. 2006;54(4):          2000;10(2):74---80.                                             for low-income Medicare beneﬁciaries. May 2011.
702---707.                                                                                                                     Available at: http://www.kff.org/medicaid/4091.cfm.
                                                               44. Kerbs JJ, Jolley JM. A commentary on age segrega-
25. The World Health Report 2002: Reducing Risks,                                                                              Accessed January 2, 2011.
                                                               tion for older prisoners: philosophical and pragmatic
Promoting Healthy Life. Geneva, Switzerland: World             considerations for correctional systems. Crim Justice Rev.
Health Organization; 2002.                                     2009;34(1):119---139.
26. Barak Y, Perry T, Elizur A. Elderly criminals: a study     45. Mara CM. Expansion of long-term care in the prison
of the ﬁrst criminal offense in old age. Int J Geriatr         system: an aging inmate population poses policy and
Psychiatry. 1995;10(6):511---516.                              programmatic questions. J Aging Soc Policy. 2002;14
27. Fazel S, Hope T, O’Donnell I, Jacoby R. Hidden             (2):43---61.
psychiatric morbidity in elderly prisoners. Br J Psychiatry.   46. Mara CM. A comparison of LTC in prisons and in the
2001;179:535---539.                                            free population. Long Term Care Interface. November
28. Heinik J, Kimhi R, Hes JP. Dementia and crime:             2003:22---26.
a forensic psychiatry unit study in Israel. Int J Geriatr      47. Binswanger IA, Stern MF, Deyo RA, et al. Release
Psychiatry. 1994;9(6):491---494.                               from prison—a high risk of death for former inmates.
29. Rosner R, Widerlight M, Harmon RB, Cahn DJ.                N Engl J Med. 2007;356(2):157---165.
Geriatric offenders examined at a forensic psychiatry          48. Williams BA, McGuire J, Lindsay RG, et al. Coming
clinic. J Forensic Sci. 1991;36(6):1722---1731.                home: health status and homelessness risk of older pre-
30. Traumatic Brain Injury in Prison and Jails: An             release prisoners. J Gen Intern Med. 2010;25(10):1038---
Unrecognized Problem. Washington, DC: Centers for              1044.
Disease Control and Prevention; 2007. NICIC 022334             49. Agency for Healthcare Research and Quality In-
31. Fazel S, Baillargeon J. The health of prisoners.           novations Exchange. Community-based clinic enhances
Lancet. 2011;377(9769):956---965.                              access to medical care and reduces emergency depart-
32. Goff A, Rose E, Rose S, Purves D. Does PTSD                ments visits for chronically ill recently released prisoners.
occur in sentenced prison populations? A systematic            2011. Available at: http://www.innovations.ahrq.gov/
literature review. Crim Behav Ment Health. 2007;               content.aspx?id=3195. Accessed June 16, 2011.
17(3):152---162.                                               50. Wang EA, Hong CS, Samuels L, Shavit S, Sanders R,
33. Fazel S, McMillan J, O’Donnell I. Dementia in prison:      Kushel M. Transitions clinic: creating a community-based
ethical and legal implications. J Med Ethics. 2002;28(3):      model of health care for recently released California
156---159.                                                     prisoners. Public Health Rep. 2010;125(2):171---177.

34. Hill JW, Futterman R, Duttagupta S, Mastey V, Lloyd        51. Loeb SJ, Steffensmeier D, Kassab C. Predictors of
JR, Fillit H. Alzheimer’s disease and related dementias        self-efﬁcacy and self-rated health for older male inmates.
increase costs of comorbidities in managed Medicare.           J Adv Nurs. 2011;67(4):811---820.
Neurology. 2002;58(1):62---70.                                 52. Kirsch I, Jungeblut A, Jenkins I, Kolstad A. Adult
35. Newcomer RJ, Clay TH, Yaffe K, Covinsky KE.                Literacy in America: A First Look at the Findings of the
Mortality risk and prospective Medicare expenditures for       National Adult Literacy Survey. Washington, DC: National
persons with dementia. J Am Geriatr Soc. 2005;53               Center for Education Statistics; 1993.
(11):2001---2006.                                              53. Baker DW, Wolf MS, Feinglass J, Thompson JA,
36. Taylor DH Jr, Schenkman M, Zhou J, Sloan FA. The           Gazmararian JA, Huang J. Health literacy and mortality
relative effect of Alzheimer’s disease and related de-         among elderly persons. Arch Intern Med. 2007;167
mentias, disability, and comorbidities on cost of care         (14):1503---1509.
for elderly persons. J Gerontol B Psychol Sci Soc Sci. 2001;   54. Beck JA. Compassionate release from New York
56(5):S285---S293.                                             State prisons: why are so few getting out? J Law Med
37. Folstein MF, Folstein SE, McHugh PR. “Mini-mental          Ethics. 1999;27(3):216---233.
state.” A practical method for grading the cognitive state     55. Williams BA, Sudore RL, Greiﬁnger R, Morrison RS.
of patients for the clinician. J Psychiatr Res. 1975;12        Balancing punishment and compassion for seriously ill
(3):189---198.                                                 prisoners. Ann Intern Med. 2011;155(2):122---126.




August 2012, Vol 102, No. 8 | American Journal of Public Health                                                   Williams et al. | Peer Reviewed | Framing Health Matters | 1481
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 135 of 219 PageID 985




               Exhibit D
         Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 136 of 219 PageID 986
                                      Flag Status: Full-Staff                    Español       Contact



  Office of the Texas Governor | Greg Abbott
                 Governor           First
  Home           Abbott             Lady         Initiatives          News          Organization

Home     News
Governor Abbott Issues Executive Order Implementing Essential Services And Activities Protocols ()




Governor Abbott Issues Executive Order
Implementing Essential Services And
Activities Protocols
March 31, 2020 | Austin, Texas | Proclamation

WHEREAS, I, Greg Abbott, Governor of Texas, issued
a disaster proclamation on March 13, 2020,
certifying under Section 418.014 of the Texas
                                                                                      Watch
Government Code that the novel coronavirus
(COVID-19) poses an imminent threat of disaster for
all counties in the State of Texas; and                                        ASL Texas Governor's
                                                                               Executive Order GA
WHEREAS, the Commissioner of the Texas                                         08
Department of State Health Services (DSHS), Dr.
John Hellerstedt, has determined that COVID-19
represents a public health disaster within the
meaning of Chapter 81 of the Texas Health and
Safety Code; and

WHEREAS, I have issued numerous executive orders
and suspensions of Texas laws in response to the
COVID-19 disaster, aimed at protecting the health
and safety of Texans and ensuring an effective
response to this disaster; and                                                                           /
WHEREAS,     I issued Executive
      Case 3:20-cv-00832-E      Order
                           Document 47-3GA-08    on
                                         Filed 04/18/20 Page 137 of 219 PageID 987
March 19, 2020, mandating certain obligations for
Texans in accordance with the President’s
Coronavirus Guidelines for America, as promulgated
by President Donald J. Trump and the Centers for
Disease Control and Prevention (CDC) on March 16,
2020, which called upon Americans to take actions
to slow the spread of COVID-19 for 15 days; and

WHEREAS, Executive Order GA-08 is subject to
expiration at 11:59 p.m. on April 3, 2020, absent
further action by the governor; and

WHEREAS, on March 29, 2020, to avoid scenarios
that could lead to hundreds of thousands of deaths,
the President announced that, based on advice from
Dr. Anthony Fauci and Dr. Deborah Birx, the
restrictive social-distancing Guidelines should
extend through April 30, 2020; and

WHEREAS, DSHS Commissioner Dr. Hellerstedt and
White House Coronavirus Response Coordinator Dr.
Birx say that the spread of COVID-19 can be reduced
by minimizing social gatherings; and

WHEREAS, on March 28, 2020, the U.S. Department
of Homeland Security issued its Guidance on the
Essential Critical Infrastructure Workforce, Version
2.0, which provides an advisory list of critical-
infrastructure sectors, workers, and functions that
should continue during the COVID-19 response; and

WHEREAS, for state agencies and their employees
and agents, the Of ce of the Attorney General of
Texas has advised that local restrictions issued in
response to the COVID-19 disaster do not apply to
restrict the conduct of state business; and
                                                                                     /
WHEREAS,     all government
      Case 3:20-cv-00832-E    entities
                           Document    and
                                    47-3   businesses
                                         Filed 04/18/20 Page 138 of 219 PageID 988
should be allowed to continue providing essential
services during the COVID-19 disaster, and all critical
infrastructure should be allowed to remain
operational; and

WHEREAS, the “governor is responsible for meeting
… the dangers to the state and people presented by
disasters” under Section 418.011 of the Texas
Government Code, and the legislature has given the
governor broad authority to ful ll that responsibility;
and

WHEREAS, under Section 418.012, the “governor
may issue executive orders … hav[ing] the force and
effect of law;” and

WHEREAS, under Section 418.016(a), the “governor
may suspend the provisions of any regulatory
statute prescribing the procedures for conduct of
state business … if strict compliance with the
provisions … would in any way prevent, hinder, or
delay necessary action in coping with a disaster;”
and

WHEREAS, under Section 418.017(a), the “governor
may use all available resources of state government
and of political subdivisions that are reasonably
necessary to cope with a disaster;” and

WHEREAS, under Section 418.018(c), the “governor
may control ingress and egress to and from a
disaster area and the movement of persons and the
occupancy of premises in the area;” and

WHEREAS, under Section 418.173, failure to comply
with any executive order issued during the COVID-
19 disaster is an offense punishable by a ne not to
                                                                                     /
exceed $1,000,
     Case        con nement
          3:20-cv-00832-E     in jail
                          Document    for Filed
                                   47-3   a term   not toPage 139 of 219 PageID 989
                                                04/18/20
exceed 180 days, or both ne and con nement.

NOW, THEREFORE, I, Greg Abbott, Governor of
Texas, by virtue of the power and authority vested in
me by the Constitution and laws of the State of
Texas, do hereby order the following on a statewide
basis effective 12:01 a.m. on April 2, 2020, and
continuing through April 30, 2020, subject to
extension based on the status of COVID-19 in Texas
and the recommendations of the CDC and the White
House Coronavirus Task Force:

In accordance with guidance from DSHS
Commissioner Dr. Hellerstedt, and to achieve the
goals established by the President to reduce the
spread of COVID-19, every person in Texas shall,
except where necessary to provide or obtain
essential services, minimize social gatherings and
minimize in-person contact with people who are not
in the same household.

“Essential services” shall consist of everything listed
by the U.S. Department of Homeland Security in its
Guidance on the Essential Critical Infrastructure
Workforce, Version 2.0, plus religious services
conducted in churches, congregations, and houses of
worship. Other essential services may be added to
this list with the approval of the Texas Division of
Emergency Management (TDEM). TDEM shall
maintain an online list of essential services, as
speci ed in this executive order and in any approved
additions. Requests for additions should be directed
to TDEM at EssentialServices@tdem.texas.gov
(mailto:EssentialServices@tdem.texas.gov) or by
visiting www.tdem.texas.gov/essentialservices.

                                                                                      /
In providing or obtaining essential
       Case 3:20-cv-00832-E           services,
                            Document 47-3         people Page 140 of 219 PageID 990
                                           Filed 04/18/20
and businesses should follow the Guidelines from the
President and the CDC by practicing good hygiene,
environmental cleanliness, and sanitation,
implementing social distancing, and working from
home if possible. In particular, all services should be
provided through remote telework from home unless
they are essential services that cannot be provided
through remote telework. If religious services cannot
be conducted from home or through remote
services, they should be conducted consistent with
the Guidelines from the President and the CDC by
practicing good hygiene, environmental cleanliness,
and sanitation, and by implementing social distancing
to prevent the spread of COVID-19.

In accordance with the Guidelines from the President
and the CDC, people shall avoid eating or drinking at
bars, restaurants, and food courts, or visiting gyms,
massage establishments, tattoo studios, piercing
studios, or cosmetology salons; provided, however,
that the use of drive-thru, pickup, or delivery options
for food and drinks is allowed and highly encouraged
throughout the limited duration of this executive
order.

This executive order does not prohibit people from
accessing essential services or engaging in essential
daily activities, such as going to the grocery store or
gas station, providing or obtaining other essential
services, visiting parks, hunting or shing, or
engaging in physical activity like jogging or bicycling,
so long as the necessary precautions are maintained
to reduce the transmission of COVID-19 and to
minimize in-person contact with people who are not
in the same household.
                                                                                      /
In accordance     with the Guidelines
        Case 3:20-cv-00832-E           fromFiled
                             Document 47-3  the04/18/20
                                                 President
                                                         Page 141 of 219 PageID 991
and the CDC, people shall not visit nursing homes,
state supported living centers, assisted living
facilities, or long-term care facilities unless to provide
critical assistance as determined through guidance
from the Texas Health and Human Services
Commission.

In accordance with the Guidelines from the President
and the CDC, schools shall remain temporarily closed
to in-person classroom attendance and shall not
recommence before May 4, 2020.

This executive order shall supersede any con icting
order issued by local of cials in response to the
COVID-19 disaster, but only to the extent that such a
local order restricts essential services allowed by this
executive order or allows gatherings prohibited by
this executive order. I hereby suspend Sections
418.1015(b) and 418.108 of the Texas Government
Code, Chapter 81, Subchapter E of the Texas Health
and Safety Code, and any other relevant statutes, to
the extent necessary to ensure that local of cials do
not impose restrictions inconsistent with this
executive order, provided that local of cials may
enforce this executive order as well as local
restrictions that are consistent with this executive
order.

This executive order supersedes Executive Order
GA-08, but not Executive Orders GA-09, GA-10, GA-
11, GA-12, or GA-13, and shall remain in effect and in
full force until April 30, 2020, unless it is modi ed,
amended, rescinded, or superseded by the governor.

Given under my hand this the 31st day of March,
2020.
                                                                                      /
Governor
     CaseGreg  Abbott Document 47-3 Filed 04/18/20 Page 142 of 219 PageID 992
          3:20-cv-00832-E




            Governor       First                                             Contact
  Home      Abbott         Lady     Initiatives    News       Organization


             Office of the Texas Governor         Employment        Where the
             P.O. Box 12428                                         Money Goes
             Austin Texas 78711                   Site Policies     TRAIL Search
             (512) 463-2000                       Accessibility     Texas Veterans
                                                                    Portal
                                                  Report Fraud      Texas.gov
                                                  Site Map          RSS Feed




                                                                                       /
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 143 of 219 PageID 993




               Exhibit DD
    Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                       Page 144 of 219 PageID 994
                 Set                                     Alabama                   Subscribe
               Weather


              You value local news you can trust. That's us. Subscribe to AL.com


   News


   Alabama prison systemʼs COVID-19 plan
   anticipates widespread infection, deaths,
   National Guard intervention
   Updated Apr 07, 2020; Posted Apr 05, 2020




Prisoners live in close proximity to one another at Alabama's Easterling Correctional Facility, pictured here on Feb.
25, 2020. (Alabama Department of Corrections)




                                                                                                                        /
By Connor
Case      Sheets | csheets@al.com
      3:20-cv-00832-E    Document   47-3 Filed 04/18/20   Page 145 of 219 PageID 995

Alabama’s prisons are underprepared to prevent and manage the spread of COVID-
19, prompting a worst-case scenario plan that could call on the National Guard to
work in the prisons should the virus take hold in the system, according to an internal
Department of Corrections document obtained by AL.com.

The 263-page planning document states that the physical design of Alabama's
prisons, severe overcrowding and understaffing combine to make it impossible to
follow recommended protocols for keeping prisoners and employees from
contracting the coronavirus.

                                      Advertisement




In the worst-case scenario outlined in the plan, system-wide shortfalls could result
in widespread infection, the need for military intervention and nearly 200 inmate
deaths. And the plan shows that the department anticipates that it may need to
spend more than $2 million on supplies to respond to the pandemic, including
personal protective equipment, medication and body bags.

AL.com obtained a copy of the document, dubbed 2020 Pandemic Continuity of
Operations Plan, on Thursday, the same day some officials first received it via email.
The document was dated April 1 and signed on that date by Ruth Naglich, the
department’s associate commissioner for health services.

Inmates and their families, correctional officers, attorneys, journalists and other
stakeholders have been asking the department about the impact of coronavirus on
the state prison system and its nearly 22,000 inmates for weeks. Epidemiologists,


                                                                                         /
professors and other experts
Case 3:20-cv-00832-E         have47-3
                       Document   beenFiled
                                      ringing  alarm bells
                                            04/18/20  Page about the
                                                            146 of   need
                                                                   219    for 996
                                                                        PageID
Alabama and other states with overcrowded prisons to take swift, decisive action to
keep coronavirus from spreading behind bars and killing large numbers of prisoners.

                                      Advertisement




In a telephone call Friday night, DOC Commissioner Jefferson Dunn said he and the
department he runs are doing everything in their power to avoid such a result in
Alabama.

"The number one thing in my mind is safety, is trying our best to prevent the virus
from getting into the facilities, and then mitigating the impact," he said.

But the DOC has provided little in the way of information about how it is managing
the crisis, beyond three written statements since March 19 that failed to address
many concerns about its coronavirus response. The DOC planning document was
dated nearly three weeks after Gov. Kay Ivey declared a state of emergency in
response to coronavirus on March 13, the same day her office released a statement
about Alabama’s first confirmed COVID-19 case.

                                      Advertisement




                                                                                      /
The
Casedepartment  says that
     3:20-cv-00832-E      none of47-3
                       Document   its prisoners  have been
                                        Filed 04/18/20     diagnosed
                                                        Page          withPageID
                                                              147 of 219   COVID-19.
                                                                                 997
It recently posted a chart on its website detailing the amount of testing for the virus
that has been undertaken in its facilities. The chart showed that only 17 state
prisoners had been tested for the virus as of Tuesday. Twelve of those tests came
back negative and the results of the other five were still pending, according to the
chart.

The department, which operates more than two dozen correctional facilities across
the state, reported on Wednesday that two of its employees had tested positive for
coronavirus as of that date.

The planning document characterizes prisoners as being at “Very High” risk of being
exposed to the disease and says it is “unrealistic to assume cases of COVID-19 will
not be found within one or more ADOC facilities.”

The department states elsewhere in the document that "[w]ithout containment and
in consideration of underlying risk factors … the projected potential deaths within
ADOC inmate population" due to COVID-19 total 185.

                                      Advertisement




Crowded conditions

Alabama's state prisons were not designed for anywhere near the number of
inmates they currently hold, and the strain on the system makes it more difficult to
stop infectious diseases from spreading, according to the document.

"It is expected that the current limitations within our prison system, which typically
relies upon open-bay and double-bunk dormitories housing 150 to 200 inmates
each, may accelerate the transmission of disease among the inmate population, as
well as the ADOC staff," it states.


                                                                                          /
Elsewhere, the document
Case 3:20-cv-00832-E    states that
                     Document   47-3theFiled
                                        reality of approximately
                                             04/18/20            "21,900
                                                       Page 148 of       inmates
                                                                   219 PageID  998
being housed in crowded dormitories create[s] a Very High Exposure Risk situation."

Conditions in Alabama’s prisons have long been decried by inmates and advocates
as inhumane and dangerous. That scrutiny has intensified since April 3, 2019, when
the U.S. Department of Justice alleged that the state’s prisons were plagued by
unconstitutional levels of violence and sexual abuse.

In recent years, state leaders have debated a proposal first floated by former Gov.
Robert Bentley to shutter Alabama’s aging prisons and replace them with a handful
of mega-prisons that estimates suggest would cost the state more than $1 billion.
Ivey has pushed an updated version of the proposal and in February 2019
announced her administration was seeking bids to build three regional mega-
prisons, but progress toward implementing such a plan has been slow.

                                      Advertisement




Dunn said that the overcrowding makes it impossible to follow social-distancing
guidelines within DOC facilities.

"We're 170 percent overcrowded and you've seen the pictures," he said. "There's not
enough physical space in our system right now to do the six-feet distancing, so then
what do you do?"

He said that before anyone enters one of its facilities, the DOC is requiring their
temperatures be taken, and if they have a fever or other symptoms of illness, they
are turned away. The document states that housing units and common spaces
should be cleaned and sanitized twice daily.

The plan lays out protocols for quarantining or isolating prisoners who are
diagnosed with COVID-19, prisoners suspected of having the disease and newly
arrived inmates. But it anticipates that some facilities will not have enough space to
                                                                                         /
quarantine or isolate everyone
Case 3:20-cv-00832-E           who
                        Document   fallsFiled
                                 47-3   under   those categories.
                                              04/18/20  Page 149 of 219 PageID 999

"If the number of quarantined individuals exceeds the number of individual
quarantine spaces available in the facility, be especially mindful of those who are at
higher risk of severe illness from COVID-19," the document says.

                                      Advertisement




It also states that there is not enough personal protection equipment (PPE) for
everyone in Alabama's prisons who may need it:

"Infection control supplies … would not be available at levels required to address
inmate needs during a pandemic event" and "[t]he assurance of available PPE
supplies cannot be guaranteed to staff other than direct health care providers at
this time."

Dunn said that while many people working and living in state prisons currently do
not have access to sufficient personal protective equipment, the department is
working to fill that gap.

"The supplies, as you know, are low. We are seeking supply chains to our vendors
and other ways but as we wait on those, we're also making it ourselves and by
probably the end of next week we'll have that distributed out. And we're going to
start with our staff and then those inmates that are most vulnerable and then the
entire inmate population," he said.

The DOC announced on its website Wednesday that inmates in work plants in two
Alabama prisons had begun sewing facemasks for staff and inmates to wear and
that the department expects them to be able to produce 2,000 to 2,500 masks per
day. The prisoners are making simple cloth masks, not the higher-grade N95 masks
that health experts recommend medical professionals wear when caring for COVID-
19 patients.
                                                                                         /
Case 3:20-cv-00832-E Document 47-3Advertisement
                                     Filed 04/18/20      Page 150 of 219 PageID 1000




The document says that even prison health care workers may not have access to
N95 masks and other personal protective equipment.

"Major distributors in the U.S. have reported shortages of PPE, specifically N95
respirators, facemasks, and gowns,” it states. “Alternatives due to shortages should
be considered. Facemask should be used if respirator not available. Respirators are
expected with confirmed COVID-19 cases, as available. Prioritize use of PPE if
shortage is significant."

Dunn said that the cloth masks inmates are producing offer meaningful protection
from the virus.

"These masks have been looked at by the [Alabama] Department of Public Health
and they have been indicated that yes, [they] can prevent droplets from going from
one person to another," he said.

"So, I guess the question is if I don't have anything else right now, would you rather I
don't do that? Of course not. We do what we can with what we have immediately
while we're trying to pursue and find better and more equipment and supplies."

                                      Advertisement




                                                                                           /
Staffing
Case     issues
     3:20-cv-00832-E Document 47-3 Filed 04/18/20        Page 151 of 219 PageID 1001

If the coronavirus outbreak becomes severe enough, the planning document states
that the DOC expects that up to 50 percent of correctional officers, contracted
medical professionals and other workers in the prisons could call out of work at the
same time. That level of absenteeism could leave the already understaffed facilities
unable to operate without outside assistance.

"ADOC would not be able to hire enough security personnel to adequately ensure
the primary mission essential functions relative to facility security and public safety
are performed during a pandemic event," the document states.

"ADOC would be forced to request outside assistance from other state law
enforcement agencies, as well as the Alabama National Guard to ensure facility
security and public safety are maintained," it says elsewhere.

In fact, the document states that an agreement is already in place to provide for
members of the National Guard to fill "perimeter posts" if necessary. But the plan
states that members of the Guard would likely also need to work inside the prisons.

                                      Advertisement




The combination of widespread absences among prison health care workers and the
surge in inmates needing medical attention due to COVID-19 symptoms would also
greatly strain the system's ability to provide adequate health care to inmates,
according to the document.

"Competition will increase for health care resources and supplies that are already in
short supply, including health care personnel and medication," the document states.

"Health care operations will focus on critical care issues. The opportunity to meet all
routine health care needs of the inmates will be severely compromised."

                                                                                          /
The document
Case           also includes
     3:20-cv-00832-E         a table
                       Document      called
                                  47-3      "Care
                                        Filed     and Treatment
                                              04/18/20  Page 152Supply
                                                                 of 219 List" that1002
                                                                         PageID
lists supplies with a total cost of $2.3 million. It lists a wide range of items that the
DOC and Wexford Health Services could have to purchase to respond to a bad
coronavirus outbreak in the prisons, including thousands of wipes, gloves and paper
towels, 300 COVID-19 diagnostic tests, 1,300 boxes of N95 masks and 312 body
bags.

                                       Advertisement




ʻWoefully underprepared’

Experts say that prisons and jails are breeding grounds for disease, and correctional
facilities across the U.S. including the jail complex on Rikers Island in New York City
are already experiencing outbreaks of COVID-19.

Dr. Sarah Fortune, chair of the Department of Immunology and Infectious Diseases
at the Harvard T.H. Chan School of Public Health, wrote in an open letter that it is
vital that leaders immediately take decisive action to stop coronavirus from running
rampant through prisons and jails.

"As state and local officials work to mitigate the threat of the disease, they must
take proactive steps to reduce their detained populations before an outbreak
occurs," she wrote. "Failure to act now will endanger the lives of both detained and
non-detained people alike."

The Alabama prison system is particularly ill-equipped to stop the spread of
coronavirus, according to Amy Kimpel, an assistant professor at the University of
Alabama School of Law and director of the school's Criminal Defense Clinic.

                                       Advertisement




                                                                                            /
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20          Page 153 of 219 PageID 1003




"Obviously the more overcrowded facilities are, the more difficult it is to deal with
any infection. If it does get into the prison system, with how overcrowded and
understaffed Alabama prisons are, I worry that that’s a real recipe for disaster," she
said.

Jenny Carroll, the Wiggins, Child, Quinn & Pantazis Professor of Law at the
University of Alabama School of Law, said she and her colleagues have heard from
numerous correctional officers and inmates in Alabama prisons who worry the DOC
is "woefully underprepared" for coronavirus.

Dunn said the DOC is following the recommendations of the U.S. Centers for
Disease Control and Prevention.

"If you look at and go compare what we're doing with the CDC guidelines on
correctional facilities, we are almost in lockstep with them to the max extent that we
can be," Dunn said. "If there's things we can do better, great. Bring them on."

But Carroll said that if COVID-19 spreads widely within Alabama prisons, it would
ultimately strain the limited resources of hospitals across the state.

                                       Advertisement




"If all these people get infected, we know a certain percentage of them are going to
require a higher level of care than is available in these facilities. So they are going to
burden hospitals that are already under stress," she said.
                                                                                             /
"They’ll
Case     either have to start
     3:20-cv-00832-E          taking47-3
                        Document     inmates
                                         Filedto04/18/20
                                                 free-world facilities
                                                          Page  154 offor carePageID
                                                                        219    or the 1004
alternative is you're going to start seeing the bodies pile up."

The DOC needs to move quickly if it hopes to avoid grim outcomes, Carroll said.

"We need to be thinking about housing alternatives. Other jurisdictions have been
looking at empty hotels and empty dorm rooms and the advantage of this is it allows
people to maintain social distancing and allows for better hygiene," she said.

Another option would be to release nonviolent offenders and people with
compromised immune systems and other major health issues from custody, either
via parole, furlough or other means, according to Kimpel. That would greatly reduce
the chance of infection for the prisoners most at risk of contracting the virus while
cutting the prison population, which would reduce strain on prison health care
facilities and resources while allowing for more social distancing among inmates.

                                       Advertisement




On March 20, the DOC announced it was halting the transfer of inmates from county
jails to state correctional facilities for 30 days to help mitigate the spread of
coronavirus. On Tuesday, Ivey issued a proclamation encouraging “local officials” to
help slow the spread of COVID-19 by reducing “the number of local inmates held in
county jails in a way that does not jeopardize public safety.” She did not propose
releasing state prisoners.

States including California, Michigan, New Jersey and New York have selected
subsets of prisoners – i.e. the elderly, those who have severe medical conditions, or
those who have little time remaining on their sentences – to release in response to
the coronavirus.

                                       Advertisement



                                                                                             /
  Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                   Page 155 of 219 PageID 1005




  "To whatever extent possible, reduce the population," Kimpel said. "We need to get
  folks at least temporarily furloughed who are in those high-risk situations."

  Fortune echoed such statements in her open letter.

  "Anybody detained for a non-violent offense or who does not pose an immediate
  danger to themselves or others should be released immediately, before an outbreak
  occurs," she wrote. "This is especially true of medically vulnerable people, including
  elderly, immunocompromised, and pregnant individuals."

  If the DOC does not take meaningful action now, Carroll said she worries that
  COVID-19 could kill hundreds of people in Alabama prisons.

  “If the estimate is 185 [deaths], I would say that’s low,” she said. “I’m talking to
  people in New York and what they’re telling me is the rate of infection they’re seeing
  among the incarcerated population in New York is eight to 10 times what they’re
  seeing in the free population.”




More than ever, responsible
reporting matters.
AL.com cuts through the misinformation to deliver local news
you can trust. Please support our work with a subscription.


      Subscribe Now



         Note to readers: if you purchase something through one of our affiliate links we may earn a
                                                commission.

                                                                                                       /
        Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                           Page 156 of 219 PageID 1006

    Around the web
                                             Registration on or use of this site constitutes acceptance of our User Agreement,
                                             Privacy Policy and Cookie Statement, and Your California Privacy Rights (each
                                             updated 1/1/20).

                                             © 2020 Advance Local Media LLC. All rights reserved (About Us).
                                             The material on this site may not be reproduced, distributed, transmitted, cached or
                                             otherwise used, except with the prior written permission of Advance Local.

Community Rules apply to all content you upload or otherwise submit to this site.

 Ad Choices




                                                                                                                                 /
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 157 of 219 PageID 1007




                Exhibit E
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                 Page 158 of 219 PageID 1008
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                                 Safer At Home Order
                       DATE AMENDED ORDER ISSUED: April 6, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus;

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people;

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on April 3, 2020, unless rescinded by order of the Commissioners Court.

WHEREAS, on March 24, 2020, the World Health Organization indicated that the United States
has the potential to become the center of the COVID-19 pandemic;

WHEREAS, this Emergency Order is necessary because of the propensity of the virus to spread
person to person and also because the virus is physically causing property damage due to its
proclivity to attach to surfaces for prolonged periods of time;

WHEREAS, this Emergency Order is necessary to protect the lives, health, welfare, and safety of
the County’s residents from the devastating impacts of this pandemic;

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order requires all individuals anywhere in Dallas County to shelter in place – that is, stay at home
– except for certain essential activities and work to provide essential business and government
services or perform essential public infrastructure construction, including housing. This Order

                                                  1
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 159 of 219 PageID 1009
                      DALLAS COUNTY


takes effect at 11:59 p.m. on April 6, 2020 and will continue through 11:59 p.m. on April 30, 2020,
subject to the limited exceptions and under the terms and conditions more particularly set forth
below.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of 11:59 p.m. on April 6, 2020, and continuing until 11:59 p.m. on April 30,
      2020:
              (a) All individuals currently living within Dallas County are ordered to shelter at
                  their place of residence. For the purposes of this Order, residences include
                  hotels, motels, shared rentals, and similar facilities. To the extent individuals
                  are using shared or outdoor spaces, they must at all times as reasonably as
                  possible maintain social distancing of at least six feet from any other person
                  when they are outside their residence. All persons may leave their residences
                  only for Essential Activities, or to provide or perform Essential Governmental
                  Functions, or to operate Essential Businesses, all as defined in Section 2.
              (b) All businesses operating within Dallas County, except Essential Businesses as
                  defined in below in Section 2, are required to cease all activities at facilities
                  located within the County except Minimum Basic Operations as defined in
                  Section 2. For clarity, businesses may continue operations consisting
                  exclusively of employees or contractors performing activities at their own
                  residences (i.e. working from home). To the greatest extent possible, all
                  Essential Businesses shall comply with the Social Distancing Rules attached,
                  including maintaining six feet social distancing for both employees and the
                  general public.
              (c) Employees of Essential Businesses, whose physical presence at the workplace
                  is not essential to operations, are directed to use telecommuting to the fullest
                  extent possible.
              (d) All public or private gatherings of any number of people occurring outside a
                  single household or living unit are prohibited, except as otherwise provided
                  herein. Nothing in this Order prohibits the gathering of members of a household
                  or living unit.
              (e) All elective medical, surgical, and dental procedures are prohibited anywhere
                  in Dallas County. Hospitals, ambulatory surgery centers, dental offices, and
                  other medical facilities are directed to identify procedures that are deemed
                  "elective" by assessing which procedures can be postponed or cancelled based
                  on patient risk considering the emergency need for redirection of resources to
                  COVID-19 response.
   2. Definitions:
          a. For purposes of this Order, individuals may leave their residence only to perform
              any of the following “Essential Activities”:
                   i. To engage in activities or perform tasks essential to their health and safety,
                      or to the health and safety of their family or household members (for



                                                2
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 160 of 219 PageID 1010
                    DALLAS COUNTY


                    example, obtaining medical supplies or medication, visiting a health care
                    professional, or obtaining supplies need to work from home).
                ii. To obtain necessary services or supplies for themselves and their family or
                    household members, or to deliver those services or supplies to others (for
                    example, food, pet supply, and any other household consumer products, and
                    products necessary to maintain the safety, sanitation, and essential operation
                    of residences.
              iii. To engage in outdoor activity, provided the individuals comply with social
                    distancing requirements of six feet (for example, walking, biking, hiking,
                    running, golfing, and tennis).
               iv. To perform work providing essential products and services at an Essential
                    Business or to otherwise carry out activities specifically permitted in this
                    Order.
                v. To care for a family member or pet in another household.
               vi. To move to another residence either in or outside Dallas County.
              vii. To engage in “Essential Travel,” which includes travel for any of the
                    following purposes: (1) travel related to the provision of or access to
                    Essential Activities, Essential Governmental Functions, Essential
                    Businesses Essential Critical Infrastructure, and Minimum Basic Operation;
                    (2) travel to care for elderly, minors, dependents, persons with disabilities,
                    or other vulnerable persons; (3) travel to or from educational institutions for
                    purposes of receiving materials for distance learning, for receiving meals,
                    and any other related services; (4) travel to return to a place of residence
                    from outside the jurisdiction; (5) travel required by law enforcement or
                    court order; (6) travel by church staff or clergy for the purpose of production
                    of remote delivery of religious services and other ministries requiring travel;
                    (7) travel related to attending a funeral service; or (8) travel required for
                    non-residents to return to their place of residence outside the County.
         b. For purposes of this Order, “Essential Businesses” means:
                 i. Essential Healthcare Operations. Healthcare Operations includes but is
                    not limited to hospitals, clinics, dentists, chiropractors, physical therapy,
                    optometry offices, pharmacies, pharmaceutical and biotechnology
                    companies, other healthcare facilities, healthcare suppliers, mental health
                    providers, substance abuse service providers, blood banks, medical
                    research, laboratory services, certified doulas, or any related and/or
                    ancillary healthcare services. Home-based and residential-based care for
                    seniors, adults, or children are also considered healthcare operations.
                    Healthcare operations also includes veterinary care and all health and
                    welfare services provided to animals. This exemption shall be viewed
                    broadly to avoid any impacts to the delivery of healthcare. Healthcare
                    operations do not include fitness and exercise gyms, personal training,
                    gymnastics studios, and similar facilities. Healthcare operations do not
                    include elective medical, surgical, and dental procedures as established in
                    accordance with Subsection 1(e) of this Order.



                                               3
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 161 of 219 PageID 1011
                   DALLAS COUNTY


                ii. Essential Governmental Functions. All services provided by local
                    governments needed to ensure the continuing operation of the government
                    agencies to provide for the health, safety and welfare of the public. Each
                    governmental body will determine its Essential Governmental Functions
                    and identify the employees and/or contractors necessary to the performance
                    of those functions. Further, nothing in this order shall prohibit any
                    individual from performing or accessing “Essential Governmental
                    Functions.” All Essential Governmental Functions shall be performed in
                    compliance with social distancing requirements of six feet, to the extent
                    possible. This Order does not apply to Federal or State Government.
               iii. Essential Critical Infrastructure. All public and private facilities and
                    assets, including both physical and cyber systems, and other functions and
                    sectors vital to the security, governance, and public health, safety of Dallas
                    County. Critical infrastructure includes, but is not limited to, utilities such
                    as electricity, gas, water and wastewater, roads and highways, public
                    transportation, solid waste and recycle collection and removal, oil refining,
                    roads and highways, public transportation, defense and national security-
                    related operations, and manufacturing operations suppling essential items
                    to Essential Businesses, Essential Governmental Functions, and Critical
                    Infrastructure. All manufacturers and distributors shall comply with the
                    Rules for Manufacturers and Distributors set out in Exhibit C. Critical
                    Infrastructure employers should implement screening precautions to protect
                    employees and all activity shall be performed in compliance with social
                    distancing guidelines attached. For reference, the U.S. Department of
                    Homeland Security in its Guidance on the Essential Critical Infrastructure
                    Workforce,         Version       2.0,      can       be      found        here:
                    https://www.cisa.gov/publication/guidance-essential-critical-
                    infrastructure-workforce
               iv. Stores that Sell Groceries and Other Essential Supplies. Grocery stores,
                    supermarkets, warehouse stores, big-box stores, bodegas, liquor stores,
                    convenience stores, and farmers’ markets that sell food products and
                    household consumer products (such as cleaning and personal care
                    products). This includes stores that sell groceries and also sell other non-
                    grocery products. The sale of self-service food items is prohibited. Stores
                    that sell groceries and other essential supplies shall comply with the Rules
                    for Essential Retail Establishments set out in Exhibit A.
                v. Restaurants. Restaurants with or without drive-in or drive-through services
                    and microbreweries, micro-distilleries, or wineries may only provide take
                    out, delivery, or drive-through services as allowed by law. In-person service
                    is prohibited. Customers may order and pay inside, but are prohibited from
                    waiting inside the restaurant for their food. All food must be brought outside
                    to customers. To allow for increased access to restaurants, this Order hereby
                    suspends all laws and regulations prohibiting people from walking in a
                    drive-through.


                                              4
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20             Page 162 of 219 PageID 1012
                    DALLAS COUNTY


                vi. Food Cultivation. Food cultivation, including farming, fishing, and
                    livestock.
               vii. Delivery of Groceries and Essential Supplies. Businesses that ship or
                    deliver groceries, food, hygiene products, and essential supplies directly to
                    residences or essential businesses. All businesses that deliver groceries and
                    essential supplies shall comply with the rules set out in Exhibit E.
              viii. Transportation. Operation, maintenance, and repair of airlines, taxis, and
                    other private transportation providers (such as Uber and Lyft) that provide
                    transportation services necessary for the performance of essential activities
                    and essential travel.
                ix. Gas Stations and Businesses Needed for Transportation. Gas stations,
                    auto-supply stores, auto-repair, and bicycle repair. Auto-dealerships, for in-
                    person mechanical services or to complete an online transaction on an
                    appointment basis only. Gas stations and convenience stores are prohibited
                    from selling self-service food items. Gas stations and businesses needed for
                    transportation shall comply with the Rules for Essential Retail
                    Establishments set out in Exhibit A.
                 x. Critical Trades. Plumbers, electricians, exterminators, janitors, lawn care
                    services, pool cleaners, maintenance and security, and other service
                    providers who provide services that are necessary to maintaining the safety,
                    sanitation, and essential operations of residences, Essential Businesses,
                    Essential Government Functions, and Critical Infrastructure. Critical Trade
                    does not include discretionary maintenance or improvements. Union
                    representatives and their staff for the purpose of performing critical labor
                    union functions, including the maintenance of health and welfare funds and
                    checking on the well-being and safety of members.
                    Construction. Construction for public works, residential, commercial, and
                    schools. Elective additions and maintenance are prohibited. Protecting
                    construction worker from the spread of COVID19 is extremely important
                    for their safety and for public health, all construction sites must follow the
                    COVID-19 Safety Recommendations issued by the Construction Industry
                    Safety Coalition, including, but not limited to, the Rules for Construction
                    Industry set out in Exhibit B. Failure to strictly comply with this Order can
                    result in penalties described below. Additionally, the general contractor and
                    non-compliant subcontractor can be removed from the essential business
                    list.
                xi. Professional Services. Professional services, such as legal or accounting
                    services, when necessary to assist in compliance with legally mandated
                    activities or services necessary to avoid imminent harm to a client. Real
                    estate and inspection services, so long as they comply with the rules set out
                    in Exhibit F.
               xii. Financial Institutions. Banks and related depository financial institutions,
                    credit unions, insurance companies, title companies, payroll and accounting
                    services. Check cashing businesses and pawnshops so long as they comply
                    with the rules set out in Exhibit D. A copy of Exhibit D must be prominently

                                              5
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 163 of 219 PageID 1013
                      DALLAS COUNTY


                      displayed in each establishment in English and Spanish and a copy must
                      also be provided to each customer in the customer’s preferred language.
              xiii.   Information Technology Services/Telecommunications Services. IT and
                      IT services and their essential service vendors, including the provision of
                      essential global, national, and local infrastructure for computing services,
                      business infrastructure, communications, and web-based services, and
                      critical manufacturing, as well as telecommunications services, internet
                      access and broadband/communications services.
              xiv.    Essential Retail. Laundromats, dry cleaners, and laundry service
                      providers., hardware stores, and related facilities. Firearm and ammunition
                      suppliers and retailers for purposes of safety and security. Hardware stores
                      and business that sell electrical, plumbing, and other materials necessary to
                      support Essential Businesses, and Essential Government Functions, and
                      Critical Infrastructure. Essential retail establishments shall comply with the
                      Rules for Essential Retail Establishments set out in Exhibit A.
               xv.    Hotels and Motels. Hotels and motels, to the extent used for lodging or
                      delivery or carry-out food services.
              xvi.    Providers of Basic Necessities to Economically Disadvantaged
                      Populations. Businesses or organizations that provide food, shelter, and
                      social services, and other necessities of life for economically disadvantaged
                      or otherwise needy individuals.
             xvii.    Essential Services Necessary to Maintain Essential Operations of
                      Residences or Other Essential Businesses. . Businesses or services that
                      supply other Essential Businesses, Essential Government Services, and
                      Critical Infrastructure with the support or supplies needed to operate;
                      including but not limited to mail, shipping and delivery services,
                      warehouse/distribution and fulfillment, storage, moving services, janitorial
                      services, laundry services, computer, audio or video electronics, sanitary
                      equipment, and medical equipment.. To the extent possible, services shall
                      be provided in compliance with Social Distancing Rules attached,
                      including distancing of six feet and routine use of hand sanitizer. All
                      employers that are common carriers, motor carriers, private carriers,
                      shippers, delivery services, moving companies and contract carriers that
                      load or unload cargo, supplies, equipment or goods at any point located in
                      Dallas County shall comply with the rules set out in Exhibit E.
             xviii.   Supplies to Work From Home. Businesses that supply products needed
                      for people to work from home.
              xix.    Public and Private Education. Public and private educational institutions,
                      only for the purposes of facilitating distance learning or performing
                      essential functions, provided compliance with the Social Distancing Rules
                      is maintained
               xx.    News Media. Newspapers, television, radio, and other media services.


                                                6
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 164 of 219 PageID 1014
                      DALLAS COUNTY


                xxi. Childcare Services. Childcare facilities providing services or community
                      service providers offering childcare services          under the following
                      mandatory conditions:
                          1. Childcare services shall only be provided to employees of Essential
                               Businesses;
                          2. Childcare must be carried out in stable groups of 12 or fewer
                               (“stable” means that the same 12 or fewer children are in the same
                               group each day);
                          3. Children shall not change from one group to another;
                          4. If more than one group of children is cared for at one facility, each
                               group shall be in a separate room. Groups shall not mix with each
                               other;
                          5. Childcare providers shall remain solely with one group of children.
               xxii. Animal Care Services. Animal shelters, veterinary care, and pet food and
                      supply stores. Grooming, if necessary for the health and wellbeing of the
                      animal. Pet daycare, but only for employees of Essential Businesses. To the
                      greatest extent possible, all services must be performed in compliance with
                      social distancing requirements of six feet. Pet food and supply stores shall
                      comply with the Rules for Essential Retail Establishments set out in Exhibit
                      A.
              xxiii. Religious and Worship Services. Religious and worship services may
                      only be provided by audio, video, and teleconference. Religious
                      institutions must limit in-person staff to ten (10) people or less at one time,
                      and twenty-five (25) people total per day, when preparing for or
                      conducting video or teleconference services, and all individuals must
                      follow the Social Distancing Rules including the six feet social distancing.
              xxiv. Funeral Services. Funeral, mortuary, cremation, burial, cemetery, and
                      related services, provided that social distancing of six feet per person is
                      maintained to the greatest extent possible.
          c. For purposes of this Order, Minimum Basic Operations means the following,
             provided that employees comply with the Social Distancing Rules:
                  i. The minimum necessary activities to maintain the value of the business's
                      inventory, ensure security, process payroll and employee benefits, or for
                      related functions.
                 ii. The minimum necessary activities to facilitate employees of the business
                      being able to continue to work remotely from their residences.
   3. The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
      peace officers, are hereby authorized to enforce this Order. A violation of this order may
      be punishable through criminal or civil enforcement. A violation of this Order is a
      misdemeanor punishable by a fine not to exceed $1,000 and/or confinement in jail for a
      term not to exceed 180 days.
   4. Any manufacturer who retools their business for the purpose of manufacturing and
      producing ventilators, masks, personal protective equipment, or any supply necessary for



                                                 7
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                 Page 165 of 219 PageID 1015
                      DALLAS COUNTY


      Essential Healthcare Operations may apply for an “essential business” exemption under
      this Order. Submit requests for an exemption to BusinessCOVID19@dallascounty.org.
   5. All public, private, and commercial laboratories operating within Dallas County and
      performing COVID-19 testing shall report by 5:00 p.m. each day for the prior 24-hour
      period:
          a. The number of COVID-19 tests performed; and
          b. The number of positive COVID-19 tests.
      Reports shall be made to Dallas County Judge Clay Jenkins at
      Clay.Jenkins@dallascounty.org and Dallas County Health and Human Services Director
      Dr. Philip Huang at Philip.Huang@dallascounty.org. Reporting laboratories shall not
      provide names or any other identifiable health information that could be used to identify
      an individual patient.
   6. Employers shall not implement any rules making a negative COVID-19 test or a note
       from a healthcare provider a requirement before a COVID-19 recovered employee can
       return to work.
   7. Under this Order, no person shall sell any of the following goods or services for more
       than the regular retail price the person charged for the goods or services on March 16,
       2020, except where an increased retail price is the result of increased supplier or other
       costs (including the loss of supplier supporting funds):
           a. groceries, beverages, toilet articles, and ice;
           b. restaurant, cafeteria, and boarding-house meals; and
           c. medicine, pharmaceutical and medical equipment, and supplies.
   8. Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
       experiencing high levels of demand for a large number of products, requiring more
       deliveries from manufacturers and distribution centers to serve their customers. A number
       of Texas cities and local associations have implemented restrictions on delivery hours to
       stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
       efficiently as possible during this critical timeframe, this Order hereby suspends all
       delivery hour restrictions for transport to or from any entity involved in the selling or
       distribution of food products, medicine, or medical supplies in Dallas County for the next
       60 days.
   9. Due to increased demand for bath or toilet tissue resulting from stock up buying and
       individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
       until the supply chain meets the demand or two weeks, whichever comes first. All sales of
       bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
       rolls per purchase or (b) one (1) package per purchase. This provision does not apply to the
       sale of bath or tissue paper to a government organization or essential business.
   10. Due to the public health emergency, the Office of the Dallas County Judge hereby
       advises the Dallas County Justices of the Peace to suspend eviction hearings and writs of
       possession for at least the next 60 days to prevent renters from being displaced. Nothing
       in the moratorium relieves tenants of liability for unpaid rent. Landlords should cap late
       fees for delayed payment of rent at fifteen dollars ($15) per month.

                                                 8
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 166 of 219 PageID 1016
                       DALLAS COUNTY


   11. If someone in a household has tested positive for coronavirus, the household is ordered to
       isolate at home. Members of the household cannot go to work, school, or any other
       community function, except for workers included in Essential Healthcare Operations who
       may continue to work in accordance with CDC guidance.
   12. Nursing homes, retirement, and long-term care facilities are instructed by this Order to
       prohibit non-essential visitors from accessing their facilities unless to provide critical
       assistance or for end-of-life visitation.
   13. Public and private schools and institutions of higher education are instructed by this Order
       to provide a safety plan to Dallas County Office of Homeland Security and Emergency
       Management 72 hours before students return to a classroom setting.
   14. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
       employees to remain at home if sick. Employees of private businesses and nonprofits with
       six (6) or more employees in the City of Dallas can use their paid sick leave when they are
       sick or to care for sick family members.
   15. This Order shall be in effect until 11:59 p.m. on April 3, 2020, or until it is either rescinded,
       superseded, or amended pursuant to applicable law.
   16. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
       County Health and Human Services website. In addition, the owner, manager, or operator
       of any facility that is likely to be impacted by this Order is strongly encouraged to post a
       copy of this Order onsite and to provide a copy to any member of the public asking for a
       copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
       of it to any person, structure, gathering, or circumstance is held to be invalid or
       unconstitutional by a decision of a court of competent jurisdiction, then such decision will
       not affect the validity of the remaining portions or applications of this Order.

IT IS SO ORDERED
CLAY JENKINS
DALLAS COUNTY JUDGE




                                                  9
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 167 of 219 PageID 1017
                       DALLAS COUNTY


                                          EXIBIT A

                               Rules for Essential Retailers
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus and protective measures to be taken in all establishments.
Definition of Essential Retailers.
1. Stores that Sell Groceries and Other Essential Supplies. Grocery stores, supermarkets,
   warehouse stores, big-box stores, bodegas, liquor stores, convenience stores, and farmers’
   markets that sell food products and household consumer products (such as cleaning and
   personal care products). This includes stores that sell groceries and also sell other non-grocery
   products.
2. Gas Stations and Businesses Needed for Transportation. Gas stations, auto-supply stores, auto-
   repair, and bicycle repair. Auto-dealerships, for in-person mechanical services or to complete
   an online transaction on an appointment basis only.
3. Other Essential Retailers. Pet food and supply stores. Laundromats, dry cleaners, and laundry
   service providers, hardware stores, and related facilities. Firearm and ammunition suppliers
   and retailers for purposes of safety and security. Hardware stores and business that sell
   electrical, plumbing, and other materials necessary to support Essential Businesses, and
   Essential Government Functions, and Critical Infrastructure.
Safety Rules for All Essential Retailers. All employers involved in essential retail activity must
follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to an Essential
   Retailer. If an employee has a temperature above 99.6 degrees Fahrenheit, then they are
   prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, an Essential Retailer must
   implement a system whereby supervisors must check the temperature of all employees with a
   forehead thermometer before the employee begins work. If an employee has a temperature
   above 99.6 degrees Fahrenheit, then they are not permitted to work and must be sent home
   immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a 6 foot distance between people at all times, unless the work being
   performed requires multiple individuals for the safety of the employees;
5. Employers must allow non-essential personnel to work from home when possible;
6. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
   the workplace, including all restrooms and food preparation areas. Ensure that adequate
   supplies are maintained;




                                                10
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 168 of 219 PageID 1018
                       DALLAS COUNTY


7. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to the end of the work shift.
8. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
9. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the employee has a temperature of 99.6 degrees or higher; and (3) requested to
    use paid sick leave under the employer’s policy; and
10. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly worker (that is not a member of management) as the COVID-19 Vice
    Safety Monitor at each store to have the authority to work together to enforce these rules.
    Employers in unionized workplaces should consult with the employee’s representatives on this
    designation.

General Rules for Essential Retailers.
  1. Employers shall implement an organized line system where employees, customers, and
      other persons are not less than six feet apart at all times;
  2. To the greatest extent practicable, designate shopping times for at risk populations (seniors,
      pregnant people, and people with underlying health conditions);
  3. To the greatest extent possible, implement a system to restrict the number of customers
      who are physically present at an Essential Retailer so that six foot spacing may be
      maintained;
  4. Employers shall implement purchase limits on high-demand items (toilet paper, soap, hand
      sanitizer). These purchase limits do not apply to a government organization or essential
      business;
  5. To the greatest extent possible, employers shall offer pick up services or delivery services
      of grocery items and other essential supplies; and
  6. Self-service food stations are prohibited. Self-service stations are defined as items that
      customers use common serving utensils to serve themselves, including but not limited to,
      salad bars, hot dog stands, self-service bulk food items, and other related food items. This
      section does not apply to self-checkout stations, so long as the checkout stations are cleaned
      at least every 30 minutes.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any essential
retailer who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                 11
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 169 of 219 PageID 1019
                      DALLAS COUNTY


                                        EXHIBIT B
                          Rules for the Construction Industry
Reason for Construction Rules. The purpose of these rules is to outline the steps that every
employer and employee must take to reduce the risk of exposure to COVID-19. The rules
describe how to prevent worker exposure to coronavirus, protective measures to be taken on the
jobsite, and cleaning and disinfecting procedures.
Construction as Critical Infrastructure. The Order classified construction for public works,
residential, commercial, and schools as critical infrastructure. Elective additions and
maintenance are prohibited.
Requirements for Construction. All employers involved in construction activity must follow
the requirements set forth in the COVID-19 Safety Recommendations issued by the Construction
Industry Safety Coalition, including the rules below:
   1. All workers and contractors (hereafter referred to as “workers”) must take their temperature
       at their residence. If a worker has a temperature above 99.6 degrees Fahrenheit, then they
       are prohibited from going to work and must remain at their residence;
   2. To the greatest extent possible, implement a system whereby supervisors must check the
       temperature of all workers and contractors with a forehead thermometer before the worker
       begins work. If n worker or contractor has a temperature above 99.6 degrees Fahrenheit,
       then they are to be sent home immediately;
   3. To the greatest extent possible, shift work must be implemented such that each shift shall
       have no more than fifty percent (50%) of the workers who were on shift on March 16,
       2020. Once assigned to a shift, workers shall not change from one shift to another;
   4. To the greatest extent possible, limit crossover of subcontractors;
   5. Gatherings during meals or breaks are prohibited;
   6. Workers must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   7. Workers must not use a common water cooler. Employers shall provide individual water
       bottles or instruct workers to bring their own;
   8. Employers must allow non-essential personnel to work from home when possible;
   9. Employers must provide soap and water and hand sanitizer in the workplace, including all
       restrooms. Ensure that adequate supplies are maintained;
   10. If running water is available at the site, workers must wash their hands for at least twenty
       (20) seconds before beginning work, when they remove gloves, and before and after the
       use of shared items such as tools or multi-user devices, before and after any meal or
       restroom breaks, and when their shift or work time ends.
   11. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   12. Employers must provide one (1) working flushing toilet for every fifteen (15) workers on
       site or one (1) outdoor portable toilet for every 10 workers on site;
   13. There shall be no adverse action taken against a worker who has, due to possible
       exposure to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not
                                               12
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 170 of 219 PageID 1020
                      DALLAS COUNTY


       reported to work because the worker has a temperature of 99.6 degrees or higher; and (3)
       requested to use paid sick leave under the employer’s policy; and
   14. Employers must designate a COVID-19 safety monitor on each site who has the authority
       to enforce these rules;


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any general
contractor or subcontractor who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               13
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 171 of 219 PageID 1021
                       DALLAS COUNTY


                                         EXHIBIT C
                       Rules for Manufacturers and Distributors
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Critical Manufacturers and Distributors. This Order defines Critical
Manufacturing and Distribution as the industries listed in the U.S. Department of Homeland
Security in its Guidance on the Essential Critical Infrastructure Workforce, Version 2.0.
Rules for Manufacturers and Distributors. All employers involved in critical manufacturing
and distribution activity must follow the requirements set forth in the rules below:
1. All employees must take their temperature at their residence before going to work at a
    manufacturing or distribution center. If a worker has a temperature above 99.6 degrees
    Fahrenheit, then they are prohibited from going to work and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, employers must
    implement a system whereby supervisors check the temperature of all employees before the
    employee begins work. If an employee has a temperature above 99.6 degrees Fahrenheit, then
    they are not permitted to work and must be sent home immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a six (6) foot distance between people at all times, unless the work being
    performed requires multiple individuals for the safety of the employees;
5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
    distance between employees;
6. Employers must allow non-essential personnel to work from home when possible;
7. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
    the workplace, including all restrooms. Employers shall ensure that adequate supplies of soap
    and hand sanitizer are maintained;
8. Employees must wash their hands for at least twenty (20) seconds before beginning work,
    before any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to departing the work site.
9. Employers shall discourage employees from sharing work tools when possible.
10. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so employees may follow hygiene guidelines;
11. There shall be no adverse action taken against an employee who has, due to possible exposure
    to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
    work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to use
    paid sick leave under the employer’s policy; and
12. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly employee (that is not a member of management), or a non-management


                                                 14
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 172 of 219 PageID 1022
                      DALLAS COUNTY


   employee if an hourly employee is not available, as the COVID-19 Vice Safety Monitor at
   each site to have the authority to work together to enforce these rules. Employers in unionized
   workplaces should consult with the employee’s representatives on this designation.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any
manufacturer and distributor who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               15
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 173 of 219 PageID 1023
                       DALLAS COUNTY


                                         EXHIBIT D

                              Rules for Financial Institutions
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
   1. Check Cashing Businesses
Application. For the purpose of this Order, “Check Cashing Business” means a person or entity
that for compensation engages, in whole or in part, in the business of cashing checks, drafts, money
orders, traveler’s checks or other instruments for the transmission or payment of money. This
Order does not apply to a retail seller engaged primarily in the business of selling consumer goods,
including consumables, to retail buyers that cash checks or issue money orders as a service to its
customers that is incidental to its main purpose or business.

Interest and Fees. Fees shall not exceed 2% of the amount of the check, draft, or money order, or
$2, whichever is greater. Interest on a loan or advance of money shall not exceed 15% per annum
of the total amount of the advance, provided that total fees associated with the loan do not exceed
$75, regardless of the name or type of charge. A check cashing business may charge only those
charges expressly authorized in this Order in connection with a loan or advance issued.

Safety Rules. All check cashing businesses must follow the requirements set forth in the rules
below:
    a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
    b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
    c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
    d) Employers shall restrict the number of customers physically present in the store to only
       those people necessary to complete the transaction as determined by the customer. All other
       individuals must remain outside the store while the transaction is completed;
    e) Employers must allow non-essential personnel to work from home when possible;
    f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
    g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;

                                                16
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 174 of 219 PageID 1024
                      DALLAS COUNTY


   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
      provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
      to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
      work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
      use paid sick leave under the employer’s policy.


   2. Pawnshops
Application. These rules apply to all locations or premises at which a pawnbroker regularly
conducts business.
Interest and Fees. Interest on a loan of money extended pursuant to a pawn transaction shall not
exceed 15% per annum of the total amount of the advance, provided that total fees associated with
the loan do not exceed $75, regardless of the name or type of charge. A pawnshop may charge
only those charges expressly authorized in this Order in connection with a pawnshop loan.
Minimum Term Length. A pawnshop shall hold the goods pledged as collateral for at least 120
days after the end of the Emergency Declaration issued by Judge Jenkins or the end of the
Emergency Declaration issued by Governor Abbott, whichever is later.
Safety Rules. All pawnshops must follow the requirements set forth in the rules below:
   a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
   c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   d) Employers shall restrict the number of customers so that only one customer is physically
       present in the store at a time;
   e) Employers must allow non-essential personnel to work from home when possible;
   f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
   g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to


                                                17
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 175 of 219 PageID 1025
                       DALLAS COUNTY


       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy.

   3) Enforcement
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any financial
institution who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                18
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 176 of 219 PageID 1026
                      DALLAS COUNTY


                                        EXHIBIT E

     Rules for Common Carriers, Shipper, Delivery Services, and Related
                               Companies
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Common Carriers. All employers which are common carriers, motor carriers,
private carriers, shippers, delivery services, moving companies and contract carriers which load or
unload cargo, supplies, equipment or goods at any point located in Dallas County.
Rules for Common Carriers. All employers involved in trucking, shipping, delivery and moving
services, and related industries must follow the requirements set forth in the rules below:
   1. All employees must take their temperature at their residence before going to work. If a
       worker has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   2. To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors check the temperature of all employees before
       the employee begins work. If an employee has a temperature above 99.6 degrees
       Fahrenheit, then they are not permitted to work and must be sent home immediately;
   3. Gatherings during meals or breaks are prohibited;
   4. Employees must keep a six (6) foot distance between people at all times, unless the work
       being performed requires multiple individuals for the safety of the employees;
   5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
       distance between employees, including coordination between dispatch and scheduling so
       that there is no overlap between crews traveling to different locations;
   6. Employers must allow non-essential personnel to work from home when possible;
   7. Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms. Employers shall ensure that adequate supplies of
       soap and hand sanitizer are maintained. Hand sanitizer must be available in each vehicle;
   8. Workers must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   9. Employers must ensure that employees use gloves when handling shared tools or
       equipment (such as dollies, dock plates, and controls) and that employees wash their hands
       for at least 20 seconds after handling such tools or equipment;
   10. To the greatest extent possible, drivers and other personnel should stay in their vehicles
       while the vehicles are being loaded and unloaded, unless required for employee safety;



                                                19
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 177 of 219 PageID 1027
                      DALLAS COUNTY


   11. To the greatest extent possible, receipts, bills of lading, acknowledgements and other such
       documentation should be electronic so as minimize the need for personnel to physically
       sign and exchange documents;
   12. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   13. There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) has not reported to
       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy; and
   14. Employers must designate both a member of management and an employee who is not a
       member of management COVID-19 safety monitors at each of the business’s warehouses,
       yards or other locations who have the authority to work together to enforce these rules.
       Employers in unionized workplaces should consult with the employee’s representatives on
       this designation.
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any common
carrier or related business who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               20
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 178 of 219 PageID 1028
                      DALLAS COUNTY


                                        EXHIBIT F

                               Rules for Real Estate Agents
Reason for Rules. The purpose of these rules is to outline the steps that every Agent/Employee
must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent exposure
to coronavirus and protective measures to be taken in all real estate showing.
Definition of Real Estate Activity. For the purposes of this Order, real estate activity includes
any activity governed by the Texas Real Estate License Act, the Inspector Act, the Residential
Service Company Act, and the Timeshare Act.
Safety Rules for All Real Estate Agents/Employees. All realtors and their employees involved
in essential real estate activity must follow the requirements set forth in the rules below:
   1. Open Houses are prohibited;
   2. All realtors and their employees (hereafter referred to as “realtors”) must take their
      temperature at their residence prior to any real estate showing. If an agent has a temperature
      above 99.6 degrees Fahrenheit, they are prohibited from participating in any real estate
      showings and must remain at their residence;
   3. Realtors and clients must travel to showings in separate vehicles;
   4. Realtors, clients, and homeowners must follow the six-foot social distancing rule at all
      times;
   5. Realtors and staff should limit in person contact and conduct business remotely as much
      as possible;
   6. Realtors must wear a protective mask and provide new, unused protective masks to clients
      when touring a site;
   7. Employers must designate a COVID-19 safety monitor at each real estate office who has
      the authority to enforce these rules;

Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any realtor who
fails to strictly comply with these rules can be removed from the essential business list and
prohibited from operating in Dallas County.




                                                21
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 179 of 219 PageID 1029
                      DALLAS COUNTY


                         DCHHS Social Distancing Rules
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing..

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                               22
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 180 of 219 PageID 1030
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                23
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 181 of 219 PageID 1031




                Exhibit EE
4/17/2020                                           Illinois National Guard medics headed to Stateville - Chicago Sun-Times
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                      Page 182 of 219 PageID 1032




     CORONAVIRUS          NEWS       CHICAGO



    Illinois National Guard medics headed to
    Stateville as inmate coronavirus cases rise
    One inmate has died at the maximum-security prison from COVID-19 and at least 48 more have
    tested positive.
    By Tina Sfondeles and Carlos Ballesteros            Updated Apr 1, 2020, 2:15pm CDT




  Brig. Gen. Richard R. Neely, Adjutant General of the Illinois National Guard (center) speaks with Army Lt. Col. Jason Steinkamp and
  Air Force Lt. Col. Brian Gahan in Peoria last week during day-two of testing procedures for rst responders and healthcare workers
  at Harwood Heights Community Testing Site. | Provided




    The Illinois National Guard is sending 30 service members to help with medical care at
    Stateville Correctional Center, where one inmate has died from the coronavirus and at
    least 48 more have tested positive.

    The service members are medics from the Illinois Army National Guard’s 33rd Infantry
    Brigade Combat Team based in Urbana and will be setting up medical tents, triaging and
    providing medical care for inmates at the Crest Hill-based correctional center, according
    to Gov. J.B. Pritzker’s office.


https://chicago.suntimes.com/coronavirus/2020/4/1/21202995/coronavirus-covid-19-illinois-prison-stateville-national-guard-field-hospital   1/3
4/17/2020                                           Illinois National Guard medics headed to Stateville - Chicago Sun-Times
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                      Page 183 of 219 PageID 1033
    Lt. Col. Brad Leighton, a spokesman for the Illinois National Guard, said the medics
    should arrive by the end of the week.

    “It takes a couple days to screen [and] equip them,” Leighton said.

    The medical help is intended to assist inmates who need care but not hospitalization. The
    medical tents will be “fully operational there before the end of the week,” Pritzker
    spokeswoman Jordan Abudayyeh said.

    While the service members are treating inmates on site, the governor Tuesday said any
    inmate “who falls seriously ill with COVID-19 will receive available medical assistance to
    get through it, including an ICU bed, and a ventilator if necessary.”

    “My administration will not be in the business of claiming one life is worth more than
    another,” Pritzker said.

    Pritzker’s office on Wednesday said there are a total of 48 inmates at Stateville who
    tested positive for coronavirus. That’s 16 more cases than were reported Tuesday and up
    from zero confirmed cases last week.

    There are nearly 37,000 people in the state’s prisons, according to Pritzker. State figures
    show around 20% of prisoners are over the age of 50. Thousands more have underlying
    medical conditions.

    Illinois suspended all visits to the state’s prisons two weeks ago in an effort to prevent the
    spread of the coronavirus, but cases continue to climb. The Illinois Department of
    Corrections so far has reported confirmed cases of COVID-19 at seven of its facilities,
    with 25 staff members testing positive as of Wednesday.

    Criminal justice advocates have urged Pritzker for weeks to release thousands of people
    from Illinois prisons to alleviate overcrowding and blunt the spread of COVID-19.

    Last week, more than a dozen public health experts from Chicago urged Pritzker to
    commute sentences for all prisoners over the age of 50, those who are medically
    vulnerable and inmates who have less than a year remaining of their sentences.

    Pritzker said nearly 300 inmates were released as of Tuesday afternoon, including
    pregnant females and low-level offenders who are near completing their sentences. The
https://chicago.suntimes.com/coronavirus/2020/4/1/21202995/coronavirus-covid-19-illinois-prison-stateville-national-guard-field-hospital   2/3
4/17/2020                                           Illinois National Guard medics headed to Stateville - Chicago Sun-Times
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                      Page 184 of 219 PageID 1034
    governor also said the Department of Corrections is reviewing the case files of low-risk
    offenders who may be able to be released early.

    “All have been thoroughly vetted to make sure that there are no histories of violence, and
    particularly domestic violence,” Pritzker said.

    He did, however, acknowledge that “[ensuring] that each person released in this manner
    has a place to return to “has been “one of our greatest challenges.”

    The Democratic governor assigned duties to about 60 Illinois National Guard service
    members on March 16 to assist the state with its COVID-19 response. Since then, a total
    of 430 Illinois Army National Guard members have been activated, the governor’s office
    said.




https://chicago.suntimes.com/coronavirus/2020/4/1/21202995/coronavirus-covid-19-illinois-prison-stateville-national-guard-field-hospital   3/3
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 185 of 219 PageID 1035




                Exhibit F
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                           Page 186 of 219 PageID 1036



                   SHELTER IN PLACE: Safer at Home Order
                           City of Dallas FAQS1

I.       ESSENTIAL ACTIVITIES.
Individuals may leave their residence only to perform any of the following:

     •   To engage in activities or perform tasks essential to their health and safety, or to the health
         and safety of their family or household members (for example, obtaining medical supplies
         or medication, visiting a health care professional, or obtaining supplies needed to work
         from home).
     •   To obtain necessary services or supplies for themselves and their family or household
         members, or to deliver those services or supplies to others (for example, food, pet supply,
         and any other household consumer products, and products necessary to maintain the safety,
         sanitation, and essential operation of residences.
     •   To engage in outdoor activity, provided the individuals comply with social distancing
         requirements of six feet (for example, walking, biking, hiking, running, and tennis).
     •   To perform work providing essential products and services at an Essential Business or to
         otherwise carry out activities specifically permitted in this Order. Employees of Essential
         Businesses, whose physical presence at the workplace is not essential to operations, are
         directed to use telecommuting to the fullest extent possible.
     •   To care for a family member or pet in another household.
     •   To move to another residence either in or outside Dallas County.
     •   To engage in “Essential Travel,” which includes travel for any of the following purposes:
         (1) travel related to the provision of or access to Essential Activities, Essential
         Governmental Functions, Essential Businesses, Essential Critical Infrastructure, and
         Minimum Basic Operation; (2) travel to care for elderly, minors, dependents, persons with
         disabilities, or other vulnerable persons; (3) travel to or from educational institutions for
         purposes of receiving materials for distance learning, for receiving meals, and any other
         related services; (4) travel to return to a place of residence from outside the jurisdiction;
         (5) travel required by law enforcement or court order; (6) travel by church staff or clergy
         for the purpose of production of remote delivery of religious services and other ministries
         requiring travel; (7) travel related to attending a funeral service; or (8) travel required for
         non-residents to return to their place of residence outside the County.




1
         These FAQs are the City of Dallas’ interpretation of its Emergency Regulations which include the regulations
         contained in Executive Order GA-14 of Governor Greg Abbott and the orders of Dallas County Judge Clay
         Jenkins related to the COVID-19 Pandemic. Please note that if these interpretations differ from
         interpretations of these Emergency Regulations by either Governor Abbott or Dallas County Judge Jenkins,
         those interpretations shall control.

                                        Revised April 10, 2020 - Page 1
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                     Page 187 of 219 PageID 1037



II. ESSENTIAL SERVICES/BUSINESSES.
ESSENTIAL HEALTHCARE OPERATIONS. This exemption is meant to be viewed broadly
to avoid any impacts to the delivery of healthcare.
    • Hospitals, clinics, dentists, chiropractors, physical therapy, optometry offices, pharmacies,
       pharmaceutical and biotechnology companies, other healthcare facilities, healthcare
       suppliers, mental health providers, substance abuse service providers, blood banks, medical
       research, laboratory services, certified doulas, or any related and/or ancillary healthcare
       services.
    • Home-based and residential-based care for seniors, adults, or children.
   •   Essential healthcare operations do not include elective medical, surgical, and dental procedures.
   •   Veterinary care is included under this exception, but not elective veterinary medical,
       surgical, and dental procedures.
   •   There is no requirement that essential healthcare operations be provided via telemedicine.
   •   Support therapy groups, such as Alcoholics Anonymous, are mental health and/or
       substance abuse services. Support therapy groups are encouraged to have virtual meetings.
       If in-person meetings are conducted, the DCHHS Social Distancing Recommendations
       should be followed.

ESSENTIAL GOVERNMENT FUNCTIONS.
  • All services provided by local governments needed to ensure the continuing operation of
     the government agencies to provide for the health, safety, and welfare of the public.
  • Vehicle towing from public rights-of-way.

INFRASTRUCTURE, TRADES, AND CONSTRUCTION.

   ESSENTIAL CRITICAL INFRASTRUCTURE.
     • Electricity, gas, water and wastewater, roads and highways, public transportation, solid
        waste and recycling collection and removal, oil refining, defense and national security-
        related operations, and manufacturing.
     • Manufacturing operations supplying essential items to Essential Businesses, Essential
        Government Functions, and Critical Infrastructure.
     • Wholesale warehouse companies that distribute and sell to residential home builders,
        commercial general contractors, home flippers, and other non-retail customers.
     • All manufacturers and distributors shall comply with the Rules for Manufacturers and
        Distributors set out in Exhibit C.
     • The U.S. Department of Homeland Security in its Guidance on the Essential Critical
        Infrastructure     Workforce,      Version     2.0,     can      be     found     here:
        https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-workforce




                                    Revised April 10, 2020 - Page 2
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 188 of 219 PageID 1038



   TRANSPORTATION.
     • Operation, maintenance, and repair of airlines, taxis, and other private transportation
       providers (such as Uber and Lyft) that provide transportation services necessary for the
       performance of essential activities and essential travel.
     • Airlines and airports.

   GAS STATIONS AND BUSINESSES NEEDED FOR TRANSPORTATION.
     • Gas stations, auto-supply stores, auto-repair, and bicycle repair.
     • Auto-dealerships, for in-person mechanical services or to complete an online
        transaction on an appointment basis only.
     • Vehicle towing in conjunction with auto repair.
     • Gas stations and convenience stores are prohibited from selling self-service food items.
     • Must comply with the Rules for Essential Retail Establishments in Exhibit A.

   CRITICAL TRADES.
     • Plumbers, electricians, exterminators, janitors, lawn care services, pool cleaners,
        maintenance, and security.
     • Service providers who provide services that are necessary to maintaining the safety,
        sanitation, and essential operations of residences, Essential Businesses, Essential
        Government Functions, and Critical Infrastructure.
     • Union representatives and their staff for the purpose of performing critical labor union
        functions, including the maintenance of health and welfare funds and checking on the
        well-being and safety of members.
     • Critical Trade does not include discretionary maintenance or improvements.

   CONSTRUCTION.
     • Construction for public works, residential, commercial, and schools.
     • Elective additions and maintenance are prohibited. New projects for additions or
       remodels are not allowed. Projects already in progress may be completed.
     • Landscaping companies are essential to the construction of residential, commercial,
       and school properties.
     • Tile manufacturing is a necessary operation for residential, commercial, and school
       construction.
     • Sign installation at Essential Businesses only.
       o All construction sites must follow the COVID-19 Safety Recommendations issued
           by the Construction Industry Safety Coalition, including, but not limited to, the
           Rules for Construction Industry in Exhibit B.

PROFESSIONAL, FINANCIAL, AND TECHNICAL SERVICES.

   PROFESSIONAL SERVICES.
     • Attorneys, together with their clients, shall determine what legal services are necessary
       to comply with legally mandated activities.
     • Accounting professionals, together with their clients, shall determine what accounting
       services are necessary to comply with legally mandated activities.

                                 Revised April 10, 2020 - Page 3
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 189 of 219 PageID 1039



      •   Real estate and inspection services (including appraisers and the leasing of residential
          properties) as long as they comply with the rules in Exhibit F.

   FINANCIAL INSTITUTIONS.
      • Banks and other financial institutions, credit unions, insurance companies, title
        companies, and payroll and accounting services. Check cashing businesses and pawn
        shops as long as they comply with the rules in Exhibit D. A copy of Exhibit D must be
        prominently displayed in each establishment in English and Spanish and a copy must
        also be provided to each customer in the customer’s preferred language. Inquiries
        related to enforcement of Dallas County’s Order regarding interest, fees, and
        terms will be referred to Dallas County.

   INFORMATION            TECHNOLOGY              SERVICES/TELECOMMUNICATIONS
   SERVICES.
      • IT and IT services and their essential service vendors, including the provision of
        essential global, national, and local infrastructure for computing services, business
        infrastructure, communications, and web-based services, and critical manufacturing.
      • Telecommunications services, internet access and broadband/communications
        services.

STORES AND RESTAURANTS.

   STORES THAT SELL GROCERIES AND OTHER ESSENTIAL SUPPLIES.
     • Grocery stores, supermarkets, warehouse stores, big-box stores, bodegas, liquor stores,
       convenience stores, and farmers’ markets that sell food products and household
       consumer products (such as cleaning and personal care products).
     • The sale of self-service food items is prohibited.
          Must comply with the Rules for Essential Retail Establishments in Exhibit A.

   DELIVERY OF GROCERIES AND ESSENTIAL SUPPLIES.
     • Businesses that ship or deliver groceries, food, hygiene products, and essential supplies
        directly to residences or essential businesses.

   RESTAURANTS.
     • Restaurants with or without drive-in or drive-through services and microbreweries,
        micro-distilleries, or wineries may only provide take out, delivery, or drive-through
        services.
     • Customers may order and pay inside but are prohibited from waiting inside the
        restaurant for their food. All food must be brought outside to customers.
     • Customers are permitted to walk through a drive-through.
     • All restaurant dining rooms are closed.

   FOOD CULTIVATION.
     • Food cultivation, including farming, fishing, and livestock.



                                 Revised April 10, 2020 - Page 4
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                  Page 190 of 219 PageID 1040




   DELIVERY OF GROCERIES AND ESSENTIAL SUPPLIES.
     • Businesses that ship or deliver groceries, food, hygiene products, and essential supplies
        directly to residences or essential businesses.
     • All businesses that deliver groceries and essential supplies shall comply with the rules
        in Exhibit E.

   ESSENTIAL RETAIL.
     • Laundromats, dry cleaners, and laundry service providers, and related facilities.
     • Firearm and ammunition suppliers and retailers for purposes of safety and security.
     • Hardware stores and business that sell electrical, plumbing, and other materials
        necessary to support Essential Businesses, Essential Government Functions, and
        Critical Infrastructure.
     • Pet food and pet supply stores.
     • Florist shops must be closed to customers but may take phone and online orders and
        provide delivery, curbside pick-up, or drive-through services.
     • The following retail stores that sell food products and/or household staples are included
        as essential:
            o Department stores.
            o Neighborhood markets.
            o Retail stores located within a hotel.
     • Pawn shops are included as essential retail that sells firearms and products needed for
        people to work from home.
     • Car washes are essential to the extent they provide services that are necessary to the
        safety, sanitation, and essential operations of residents and essential businesses.
     • Plant nurseries are essential businesses that supply other Essential Businesses with the
        support of supplies needed to operate.
     • Must comply with the Rules for Essential Retail Establishments in Exhibit A.

   SUPPLIES TO WORK FROM HOME. Businesses that supply products needed for people
   to work from home (i.e. office supply stores, cellular device retail stores).

EDUCATION, CHILD CARE, AND ANIMAL CARE.

   PUBLIC AND PRIVATE EDUCATION.
     • Public and private educational institutions, only for the purposes of facilitating distance
        learning or performing essential functions, provided compliance with the Social
        Distancing Rules is maintained.
     • Schools and other entities that typically provide free services to students or members
        of the public on a pick-up and take-away basis only. In addition, obtaining necessary
        supplies for family or household members is an essential activity.

   CHILD CARE SERVICES.
     • Child care facilities providing services or community service providers offering child
        care services under the following mandatory conditions:
            o Child care services shall only be provided to employees of Essential Businesses.
                                 Revised April 10, 2020 - Page 5
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                   Page 191 of 219 PageID 1041



               o Child care must be carried out in stable groups of 12 or fewer (“stable” means
                 that the same 12 or fewer children are in the same group each day).
               o Children shall not change from one group to another.
               o If more than one group of children is cared for at one facility, each group shall
                 be in a separate room. Groups shall not mix with each other.
               o Child care providers shall remain solely with one group of children.

   ANIMAL CARE SERVICES.
     • Animal shelters, veterinary care, and pet food and supply stores.
     • Grooming, if necessary, for the health and wellbeing of the animal. Pet daycare, but
       only for employees of Essential Businesses.
     • Pet food and pet supply stores must comply with the Rules for Essential Retail
       Establishments in Exhibit A.

HOTELS AND MOTELS.
  • Hotels and motels, to the extent used for lodging or delivery or carry-out food services.
  • Dallas County Order: Short-term rental of all or part of a residential property to a person
    who is not a permanent resident is prohibited. Within the meaning of this Order, a
    “permanent resident” is a person who has the right to use or possess a room at the
    residential property for at least 30 consecutive days, so long as there is no interruption of
    payment for the period. This Order does not prohibit short-term rental to hospital
    employees or other licensed healthcare professionals, military personnel, law enforcement
    personnel, government employees, or Dallas County residents who need a place to self-
    quarantine away from their family and/or roommates. Renters currently occupying short-
    term rental properties (April 8) shall be permitted to complete the current rental contract
    but are required to follow the requirements of this order. Inquiries related to enforcement
    of this Order will be referred to Dallas County.
  • Social gatherings in hotels, motels, and short-term rentals are prohibited.

PROVIDERS OF BASIC NECESSITIES TO ECONOMICALLY DISADVANTAGED
POPULATIONS.
  • Businesses and organizations that provide food, shelter, social services, and other
    necessities of life for economically disadvantaged or otherwise needy individuals.
  • Food pantries.
  • Resale stores that receive clothing and household item donations for shelters.
  • Transportation for the economically disadvantaged (i.e. transportation to a domestic
    violence shelter).

ESSENTIAL SERVICES NECESSARY TO MAINTAIN ESSENTIAL OPERATIONS OF
RESIDENCES OR OTHER ESSENTIAL BUSINESSES.
  • Mail, shipping, and delivery services, warehouse/distribution and fulfillment, storage
     moving services, janitorial services, laundry services, computer, audio or video electronics,
     sanitary equipment, and medical equipment.
  • Cleaning services necessary to maintain essential operations of residences or other
     Essential Businesses.
  • Print shops that provide services to Essential Businesses.

                                  Revised April 10, 2020 - Page 6
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                   Page 192 of 219 PageID 1042



   •   The leasing of residential properties, including apartment leasing offices.
   •   Pool service companies are essential to the operation of residences.
   •   Management companies for public improvement districts are essential for the operation of
       residences and other Essential Businesses.
   •   The towing of illegally parked vehicles from residences and Essential Businesses is
       necessary to obtain essential operations.
   •   Computer and cell phone repair businesses supply other Essential Businesses with the
       support of supplies needed to operate.
   •   All employers that are common carriers, motor carriers, private carriers, shippers, delivery
       services, moving companies and contract carriers that load or unload cargo, supplies,
       equipment or goods at any point located in Dallas County shall comply with the rules in
       Exhibit E.

NEWS MEDIA.
  • Newspapers, television, radio, and other media services.

RELIGIOUS AND WORSHIP SERVICES.
  • Services should be provided through remote telework from home unless they cannot be
     provided through remote telework. If religious services cannot be conducted from home or
     through remote services, they should be conducted consistent with the Guidelines from the
     President and the CDC by practicing good hygiene, environmental cleanliness, and
     sanitation, and by implementing social distancing to prevent the spread of COVID-19.

FUNERAL SERVICES. Funeral, mortuary, cremation, burial, cemetery, and related services
may continue as long as social distancing guidelines are followed.

III. NON-ESSENTIAL BUSINESSES.

   • Employees of non-essential businesses may conduct the following minimum basic
     operations at their workplaces:
        o The minimum necessary activities to maintain the value of the business's inventory,
            ensure security, process payroll and employee benefits, or for related functions.
        o The minimum necessary activities to facilitate employees of the business being able
            to continue to work remotely from their residences.
   • The following is a non-exclusive list of non-essential businesses:
        o Estate sales/garage sales.
        o Commercial amusement.
        o Country clubs and golf clubs.
        o Arts and crafts stores
        o Fabric stores
        o Weight loss centers, except to the extent that food is being sold for curb-side pick-
            up or delivery. In-person consultations are prohibited.
        o Gyms, personal training, gymnastics studios, and similar facilities.
        o Dallas County Order: Door-to-door solicitation creates an unnecessary face-to-face
            situation for residents who are home in greater numbers due to the closure of
            schools and businesses, potentially endangering the health of residents. Under this
                                  Revised April 10, 2020 - Page 7
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                   Page 193 of 219 PageID 1043



               Order, door-to-door solicitation is prohibited, including the leaving of written
               materials on the door or mailbox of a residence. This provision does not apply to
               any business in the grocery supply chain or any non-profit providing community
               resources for those effected by the coronavirus. Nothing in this Order prohibits
               utility companies or government agencies from contacting individuals at their
               residences to perform their normal business functions. Inquiries related to
               enforcement of this Order will be referred to Dallas County.
           o   Vape shops, smoke shops, and CBD oil shops.
           o   Beauty supply stores.
           o   Hair salons.
           o   Nail salons.
           o   Spas.
           o   Tattoo and piercing studios.

IV. EXHIBITS LIST.

   •   Exhibit A: Rules for Essential Retailers
   •   Exhibit B: Rules for the Construction Industry
   •   Exhibit C: Rules for Manufacturers and Distributors
   •   Exhibit D: Rules for Financial Institutions
   •   Exhibit E: Rules for Common Carriers, Shippers, Delivery Services, and Related
       Companies
   •   Exhibit F: Rules for Real Estate Agents

V. OTHER IMPORTANT FACTS.

All employees, including employees of Essential Businesses, are instructed to remain home if sick.

In addition, if someone in a household has tested positive for coronavirus, the household is ordered
to isolate at home. Members of the household cannot go to work, school, or any other community
function, except for workers included in Essential Healthcare Operations who may continue to
work in accordance with CDC guidance.

To the greatest extent possible, all Essential Activities and work at Essential Businesses must be
performed in compliance with the DCHHS Social Distancing Recommendations, including
maintaining six feet social distancing for both employees and the general public.

The Order does not require that Essential Businesses keep their employees below a specified
maximum number.

Non-essential businesses may continue operations consisting exclusively of employees or
contractors performing activities at their own residences (i.e. working from home). Individuals
may return to a non-essential business to pick up mail.




                                  Revised April 10, 2020 - Page 8
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                     Page 194 of 219 PageID 1044



Hotels are a “place of residence” under the Order and are considered an Essential Business. The
Order applies only to individuals currently living within Dallas County; any individual “living” in
a hotel must shelter in place at the hotel and abide with the order for the duration of the order. As
to those individuals not currently living in Dallas County i.e., out of town visitors, these individuals
are not subject to the order.

Because the order specifically applies to all individuals currently living within Dallas County, an
individual must shelter in place unless an exemption applies. This includes all individuals who
live within Dallas County but work in another county.

Any manufacturer who retools so that a substantial part of its business is for the purpose of
manufacturing and producing ventilators, masks, personal protective equipment, or any supply
necessary for Essential Healthcare Operations may apply for an “essential business” exemption
under this Order. Submit requests for an exemption to BusinessCOVID19@dallascounty.org.

All delivery hour restrictions for transport to or from any entity involved in the selling or
distribution of food products, medicine, or medical supplies are suspended in Dallas County for
the next 60 days.

All sales of bath or toilet tissue occurring are limited to the greater of: (a) 12 rolls per purchase; or
(b) one package per purchase. This provision does not apply to the sale of bath or tissue paper to
a government organization or Essential Business.

Nursing homes, retirement, and long-term care facilities are prohibited from allowing non-
essential visitors to access their facilities unless to provide critical assistance or for end-of-life
visitation.

The order does not require individuals to carry documentation as proof that they are employed by
an Essential Business.

The order does not require Essential Businesses to take the temperature of employees that report
to work. EXCEPTION: Contractors and workers at construction sites, essential retail workers, and
manufacturer and distributor workers must take their temperature before arriving to work.

Employers may not implement any rules making a negative COVID-19 test or a note from a
healthcare provider a requirement before a COVID-19 recovered employee can return to work.

Social gatherings of any number of people are not permitted under the order unless it is to care for
a family member or pet in another household.

For purposes of determining a person’s right to possession of and access to a child under a court-
ordered possession schedule, the existing trial court order shall control in all instances. Possession
of and access to a child shall not be affected by any shelter-in place order or other order restricting
movement issued by a governmental entity that arises from the COVID-19 pandemic (pursuant to
Supreme Court of Texas order dated March 24, 2020).

For further inquiries or to report possible violations in the City of Dallas please call 3-1-1.
                                    Revised April 10, 2020 - Page 9
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 195 of 219 PageID 1045




For other city information related to the COVID-19: https://dallascityhall.com/Pages/Corona-
Virus.aspx

For       more       information      from        the       County,             please       visit:
https://www.dallascounty.org/government/comcrt/jenkins/covid-19.php

For further reference, see The U.S. Department of Homeland Security in its Guidance on the
Essential         Critical       Infrastructure         Workforce,           Version  2.0:
https://www.cisa.gov/publication/guidance-essential-critical-infrastructure-workforce

For more information on religious and worship services, see the Texas Attorney General’s
Guidance for Houses of Worship During the COVID-19 Crisis that can be found at www.
https://www.texasattorneygeneral.gov/sites/default/files/images/admin/2020/Press/AG%20Guidance%
20for%20Houses%20of%20Worship%20During%20the%20COVID-19%20Crisis.pdf.

The list of essential services, as specified in Governor Abbott’s Executive Order, GA-14, may be
expanded with the approval of the Texas Division of Emergency Management (TDEM). TDEM
maintains an online list of essential services and any approved additions. Requests for additions
should be directed to TDEM at EssentialServices@tdem.texas.gov or by visiting
www.tdem.texas.gov/essentialservices.

For further inquiries or to report possible violations of the County Shelter in Place Order, please
call 2-1-1.

Physicians may call the DCHHS 24/7 answering service at 1-877-605-2660 for consultation.




                                 Revised April 10, 2020 - Page 10
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 196 of 219 PageID 1046
                       DALLAS COUNTY


                                          EXIBIT A

                               Rules for Essential Retailers
This document provides guidance for persons and business associated with essential retail on the
meaning and application of Order issued by Dallas County Judge Clay Jenkins on March 31, 2020
(the “Order”).
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus and protective measures to be taken in all establishments.
Definition of Essential Retailers.
1. Stores that Sell Groceries and Other Essential Supplies. Grocery stores, supermarkets,
   warehouse stores, big-box stores, bodegas, liquor stores, convenience stores, and farmers’
   markets that sell food products and household consumer products (such as cleaning and
   personal care products). This includes stores that sell groceries and also sell other non-grocery
   products.
2. Gas Stations and Businesses Needed for Transportation. Gas stations, auto-supply stores, auto-
   repair, and bicycle repair. Auto-dealerships, for in-person mechanical services or to complete
   an online transaction on an appointment basis only.
3. Other Essential Retailers. Pet food and supply stores. Laundromats, dry cleaners, and laundry
   service providers, hardware stores, and related facilities. Firearm and ammunition suppliers
   and retailers for purposes of safety and security. Hardware stores and business that sell
   electrical, plumbing, and other materials necessary to support Essential Businesses, and
   Essential Government Functions, and Critical Infrastructure.
Safety Rules for All Essential Retailers. All employers involved in essential retail activity must
follow the requirements set forth in the rules below:
1. All workers must take their temperature at their residence before going to an Essential Retailer.
   If a worker has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
   going to an essential retailer or other place of business, and must remain at their residence;
2. To the greatest extent possible and as equipment becomes available, an Essential Retailer must
   implement a system whereby supervisors must check the temperature of all workers and
   contractors with a forehead thermometer before the worker begins work. If a worker has a
   temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
3. Gatherings during meals or breaks are prohibited;
4. Workers must keep a 6 foot distance between people at all times, unless the work being
   performed requires multiple individuals for the safety of the workers;
5. Employers must allow non-essential personnel to work from home when possible;
6. Employers must provide soap and water, or hand sanitizer if no soap or water is available, in
   the workplace, including all restrooms and food preparation areas. Ensure that adequate
   supplies are maintained;

                                                 9
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 197 of 219 PageID 1047
                       DALLAS COUNTY


7. Workers must wash their hands for at least twenty (20) seconds before beginning work, before
    any food preparation, before and after the use of shared items, after any meal or restroom
    breaks, and immediately prior to the end of the work shift.
8. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be provided
    so workers may follow hygiene guidelines;
9. There shall be no adverse action taken against a worker who has, due to possible exposure to
    coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to work
    because the worker has a temperature of 99.6 degrees or higher; and (3) requested to use paid
    sick leave under the employer’s policy; and
10. Employers must designate both a member of management as the COVID-19 Safety Monitor
    and a senior hourly worker (that is not a member of management) as the COVID-19 Vice
    Safety Monitor on each store to have the authority to work together to enforce these rules.
    Employers in unionized workplaces should consult with the employee’s representatives on this
    designation.

General Rules for Essential Retailers.
   1. Employers shall implement an organized line system where workers, customers, and other
      persons are not less than six feet apart at all times;
   2. To the greatest extent practicable, designate shopping times for at risk populations (seniors,
      pregnant people, and people with underlying health conditions);
   3. To the greatest extent possible, implement a system to restrict the number of customers
      who are physically present at an Essential Retailer so that six foot spacing may be
      maintained;
   4. Employers shall implement purchase limits on high-demand items (toilet paper, soap, hand
      sanitizer);
   5. To the greatest extent possible, employers shall offer pick up services or delivery services
      of grocery items and other essential supplies; and
   6. Self-service food stations are prohibited. Self-service stations are defined as items that
      customers use common serving utensils to serve themselves, including but not limited to,
      salad bars, hot dog stands, self-service bulk food items, and other related food items. This
      section does not apply to self-checkout stations, so long as the checkout stations are cleaned
      at least every 30 minutes.


Enforcement. Failure to strictly comply with this Order can result in penalties described below.
Additionally, any essential retailer who fails to comply with these rules can be removed from the
essential business list.




                                                10
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 198 of 219 PageID 1048
                      DALLAS COUNTY


                                        EXHIBIT B
                          Rules for the Construction Industry
This document provides guidance for persons and business associated with the building and
construction industries and trades on the meaning and application of Order issued by Dallas
County Judge Clay Jenkins on March 29, 2020 (the “Order”).
Reason for Construction Rules. The purpose of these rules is to outline the steps that every
employer and employee must take to reduce the risk of exposure to COVID-19. The rules
describe how to prevent worker exposure to coronavirus, protective measures to be taken on the
jobsite, and cleaning and disinfecting procedures.
Construction as Critical Infrastructure. The Order classified construction for public works,
residential, commercial, and schools as critical infrastructure. Elective additions and
maintenance are prohibited.
Requirements for Construction. All employers involved in construction activity must follow
the requirements set forth in the COVID-19 Safety Recommendations issued by the Construction
Industry Safety Coalition, including the rules below:
   1. All workers and contractors (hereafter referred to as “workers”) must take their temperature
       at their residence. If a worker has a temperature above 99.6 degrees Fahrenheit, then they
       are prohibited from going to work and must remain at their residence;
   2. To the greatest extent possible, implement a system whereby supervisors must check the
       temperature of all workers and contractors with a forehead thermometer before the worker
       begins work. If n worker or contractor has a temperature above 99.6 degrees Fahrenheit,
       then they are to be sent home immediately;
   3. To the greatest extent possible, shift work must be implemented such that each shift shall
       have no more than fifty percent (50%) of the workers who were on shift on March 16,
       2020. Once assigned to a shift, workers shall not change from one shift to another;
   4. To the greatest extent possible, limit crossover of subcontractors;
   5. Gatherings during meals or breaks are prohibited;
   6. Workers must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   7. Workers must not use a common water cooler. Employers shall provide individual water
       bottles or instruct workers to bring their own;
   8. Employers must allow non-essential personnel to work from home when possible;
   9. Employers must provide soap and water and hand sanitizer in the workplace, including all
       restrooms. Ensure that adequate supplies are maintained;
   10. If running water is available at the site, workers must wash their hands for at least twenty
       (20) seconds before beginning work, when they remove gloves, and before and after the
       use of shared items such as tools or multi-user devices, before and after any meal or
       restroom breaks, and when their shift or work time ends.
   11. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;

                                               11
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 199 of 219 PageID 1049
                      DALLAS COUNTY


   12. Employers must provide one (1) working flushing toilet for every fifteen (15) workers on
       site or one (1) outdoor portable toilet for every 10 workers on site;
   13. There shall be no adverse action taken against an employee who has been quarantined, or
       advised to self-quarantine, due to possible exposure to coronavirus; and
   14. Employers must designate a COVID-19 safety monitor on each site who has the authority
       to enforce these rules;


Enforcement. Failure to strictly comply with this Order can result in penalties described below.
Additionally, the general contractor and non-compliant subcontractor can be removed from the
essential business list.




                                               12
                                EXHIBIT
Case 3:20-cv-00832-E Document 47-3          C
                                   Filed 04/18/20          Page 200 of 219 PageID 1050




                              Stay Home Stay Safe
               Rules for Manufacturers and Distributors

This document provides guidance for persons and business associated with the building
and construction industries and trades on the meaning and application of Order issued
by Dallas County Judge Clay Jenkins on April 02, 2020 (the “Order”).
Reason for Rules. The purpose of these rules is to outline the steps that every employer
and employee must take to reduce the risk of exposure to COVID-19. The rules describe
how to prevent worker exposure to coronavirus, protective measures to be taken on the
jobsite, and cleaning and disinfecting procedures.
Definition of Critical Manufacturers and Distributors. This Order defines Critical
Manufacturing and Distribution as the industries listed in the U.S. Department of
Homeland Security in its Guidance on the Essential Critical Infrastructure Workforce,
Version 2.0.
Rules for Manufacturers and Distributors. All employers involved in critical
manufacturing and distribution activity must follow the requirements set forth in the rules
below:
1. All employees must take their temperature at their residence before going to work at
   a manufacturing or distribution center. If a worker has a temperature above 99.6
   degrees Fahrenheit, then they are prohibited from going to work and must remain at
   their residence;
2. To the greatest extent possible and as equipment becomes available, employers must
   implement a system whereby supervisors check the temperature of all employees
   before the employee begins work. If an employee has a temperature above 99.6
   degrees Fahrenheit, then they are not permitted to work and must be sent home
   immediately;
3. Gatherings during meals or breaks are prohibited;
4. Employees must keep a six (6) foot distance between people at all times, unless the
   work being performed requires multiple individuals for the safety of the employees;
5. To the extent practicable, employers shall adjust shift timing to allow for greater
   physical distance between employees;
6. Employers must allow non-essential personnel to work from home when possible;
7. Employers must provide soap and water, or hand sanitizer if no soap or water is
   available, in the workplace, including all restrooms. Employers shall ensure that
   adequate supplies of soap and hand sanitizer are maintained;


                                            1
                                EXHIBIT
Case 3:20-cv-00832-E Document 47-3          C
                                   Filed 04/18/20           Page 201 of 219 PageID 1051




8. Employees must wash their hands for at least twenty (20) seconds before beginning
    work, before any food preparation, before and after the use of shared items, after any
    meal or restroom breaks, and immediately prior to departing the work site.
9. Employers shall discourage employees from sharing work tools when possible.
10. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
    provided so employees may follow hygiene guidelines;
11. There shall be no adverse action taken against an employee who has, due to possible
    exposure to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have
    not reported to work because the worker has a temperature of 99.6 degrees or higher;
    and (3) requested to use paid sick leave under the employer’s policy; and
12. Employers must designate both a member of management as the COVID-19 Safety
    Monitor and a senior hourly employee (that is not a member of management), or a
    non-management employee if an hourly employee is not available, as the COVID-19
    Vice Safety Monitor at each site to have the authority to work together to enforce these
    rules. Employers in unionized workplaces should consult with the employee’s
    representatives on this designation.


Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to
exceed $1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally,
any manufacturer or distributors who fails to strictly comply with these rules can be
removed from the essential business list and prohibited from operating in Dallas County.




                                             2
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 202 of 219 PageID 1052
                       DALLAS COUNTY


                                         EXHIBIT D

                              Rules for Financial Institutions
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
   1. Check Cashing Businesses
Application. For the purpose of this Order, “Check Cashing Business” means a person or entity
that for compensation engages, in whole or in part, in the business of cashing checks, drafts, money
orders, traveler’s checks or other instruments for the transmission or payment of money. This
Order does not apply to a retail seller engaged primarily in the business of selling consumer goods,
including consumables, to retail buyers that cash checks or issue money orders as a service to its
customers that is incidental to its main purpose or business.

Interest and Fees. Fees shall not exceed 2% of the amount of the check, draft, or money order, or
$2, whichever is greater. Interest on a loan or advance of money shall not exceed 15% per annum
of the total amount of the advance, provided that total fees associated with the loan do not exceed
$75, regardless of the name or type of charge. A check cashing business may charge only those
charges expressly authorized in this Order in connection with a loan or advance issued.

Safety Rules. All check cashing businesses must follow the requirements set forth in the rules
below:
    a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
    b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
    c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
    d) Employers shall restrict the number of customers physically present in the store to only
       those people necessary to complete the transaction as determined by the customer. All other
       individuals must remain outside the store while the transaction is completed;
    e) Employers must allow non-essential personnel to work from home when possible;
    f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
    g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;

                                                16
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 203 of 219 PageID 1053
                      DALLAS COUNTY


   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
      provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
      to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to
      work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
      use paid sick leave under the employer’s policy.


   2. Pawnshops
Application. These rules apply to all locations or premises at which a pawnbroker regularly
conducts business.
Interest and Fees. Interest on a loan of money extended pursuant to a pawn transaction shall not
exceed 15% per annum of the total amount of the advance, provided that total fees associated with
the loan do not exceed $75, regardless of the name or type of charge. A pawnshop may charge
only those charges expressly authorized in this Order in connection with a pawnshop loan.
Minimum Term Length. A pawnshop shall hold the goods pledged as collateral for at least 120
days after the end of the Emergency Declaration issued by Judge Jenkins or the end of the
Emergency Declaration issued by Governor Abbott, whichever is later.
Safety Rules. All pawnshops must follow the requirements set forth in the rules below:
   a) All employees must take their temperature at their residence before going to work. If an
       employee has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   b) To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors must check the temperature of all workers and
       contractors with a forehead thermometer before the worker begins work. If a worker has a
       temperature above 99.6 degrees Fahrenheit, then they are to be sent home immediately;
   c) Employees must keep a 6 foot distance between people at all times, unless the work being
       performed requires multiple individuals for the safety of the workers;
   d) Employers shall restrict the number of customers so that only one customer is physically
       present in the store at a time;
   e) Employers must allow non-essential personnel to work from home when possible;
   f) Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms and food preparation areas. Employers must
       ensure that adequate supplies are maintained;
   g) Employees must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   h) Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines; and
   i) There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) have not reported to


                                                17
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 204 of 219 PageID 1054
                       DALLAS COUNTY


       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy.

   3) Enforcement
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any financial
institution who fails to strictly comply with these rules can be removed from the essential business
list and prohibited from operating in Dallas County.




                                                18
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 205 of 219 PageID 1055
                      DALLAS COUNTY


                                        EXHIBIT E

     Rules for Common Carriers, Shipper, Delivery Services, and Related
                               Companies
Reason for Rules. The purpose of these rules is to outline the steps that every employer and
employee must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent
worker exposure to coronavirus, protective measures to be taken on the jobsite, and cleaning and
disinfecting procedures.
Definition of Common Carriers. All employers which are common carriers, motor carriers,
private carriers, shippers, delivery services, moving companies and contract carriers which load or
unload cargo, supplies, equipment or goods at any point located in Dallas County.
Rules for Common Carriers. All employers involved in trucking, shipping, delivery and moving
services, and related industries must follow the requirements set forth in the rules below:
   1. All employees must take their temperature at their residence before going to work. If a
       worker has a temperature above 99.6 degrees Fahrenheit, then they are prohibited from
       going to work and must remain at their residence;
   2. To the greatest extent possible and as equipment becomes available, employers must
       implement a system whereby supervisors check the temperature of all employees before
       the employee begins work. If an employee has a temperature above 99.6 degrees
       Fahrenheit, then they are not permitted to work and must be sent home immediately;
   3. Gatherings during meals or breaks are prohibited;
   4. Employees must keep a six (6) foot distance between people at all times, unless the work
       being performed requires multiple individuals for the safety of the employees;
   5. To the extent practicable, employers shall adjust shift timing to allow for greater physical
       distance between employees, including coordination between dispatch and scheduling so
       that there is no overlap between crews traveling to different locations;
   6. Employers must allow non-essential personnel to work from home when possible;
   7. Employers must provide soap and water, or hand sanitizer if no soap or water is available,
       in the workplace, including all restrooms. Employers shall ensure that adequate supplies of
       soap and hand sanitizer are maintained. Hand sanitizer must be available in each vehicle;
   8. Workers must wash their hands for at least twenty (20) seconds before beginning work,
       before any food preparation, before and after the use of shared items, after any meal or
       restroom breaks, and immediately prior to the end of the work shift;
   9. Employers must ensure that employees use gloves when handling shared tools or
       equipment (such as dollies, dock plates, and controls) and that employees wash their hands
       for at least 20 seconds after handling such tools or equipment;
   10. To the greatest extent possible, drivers and other personnel should stay in their vehicles
       while the vehicles are being loaded and unloaded, unless required for employee safety;



                                                19
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 206 of 219 PageID 1056
                      DALLAS COUNTY


   11. To the greatest extent possible, receipts, bills of lading, acknowledgements and other such
       documentation should be electronic so as minimize the need for personnel to physically
       sign and exchange documents;
   12. Rest breaks of at least fifteen (15) minutes for every four (4) hours worked must be
       provided so workers may follow hygiene guidelines;
   13. There shall be no adverse action taken against a worker who has, due to possible exposure
       to coronavirus, (1) been quarantined or advised to self-quarantine; (2) has not reported to
       work because the worker has a temperature of 99.6 degrees or higher; and (3) requested to
       use paid sick leave under the employer’s policy; and
   14. Employers must designate both a member of management and an employee who is not a
       member of management COVID-19 safety monitors at each of the business’s warehouses,
       yards or other locations who have the authority to work together to enforce these rules.
       Employers in unionized workplaces should consult with the employee’s representatives on
       this designation.
Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any common
carrier or related business who fails to strictly comply with these rules can be removed from the
essential business list and prohibited from operating in Dallas County.




                                               20
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20               Page 207 of 219 PageID 1057
                      DALLAS COUNTY


                                        EXHIBIT F

                               Rules for Real Estate Agents
Reason for Rules. The purpose of these rules is to outline the steps that every Agent/Employee
must take to reduce the risk of exposure to COVID-19. The rules describe how to prevent exposure
to coronavirus and protective measures to be taken in all real estate showing.
Definition of Real Estate Activity. For the purposes of this Order, real estate activity includes
any activity governed by the Texas Real Estate License Act, the Inspector Act, the Residential
Service Company Act, and the Timeshare Act.
Safety Rules for All Real Estate Agents/Employees. All realtors and their employees involved
in essential real estate activity must follow the requirements set forth in the rules below:
   1. Open Houses are prohibited;
   2. All realtors and their employees (hereafter referred to as “realtors”) must take their
      temperature at their residence prior to any real estate showing. If an agent has a temperature
      above 99.6 degrees Fahrenheit, they are prohibited from participating in any real estate
      showings and must remain at their residence;
   3. Realtors and clients must travel to showings in separate vehicles;
   4. Realtors, clients, and homeowners must follow the six-foot social distancing rule at all
      times;
   5. Realtors and staff should limit in person contact and conduct business remotely as much
      as possible;
   6. Realtors must wear a protective mask and provide new, unused protective masks to clients
      when touring a site;
   7. Employers must designate a COVID-19 safety monitor at each real estate office who has
      the authority to enforce these rules;

Enforcement. A violation of this Order is a misdemeanor punishable by a fine not to exceed
$1,000 and/or confinement in jail for a term not to exceed 180 days. Additionally, any realtor who
fails to strictly comply with these rules can be removed from the essential business list and
prohibited from operating in Dallas County.




                                                21
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20              Page 208 of 219 PageID 1058
                      DALLAS COUNTY


                         DCHHS Social Distancing Rules
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing..

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                               22
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                Page 209 of 219 PageID 1059
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                23
Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20   Page 210 of 219 PageID 1060




                Exhibit FF
4/17/2020                                 Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                    Page 211 of 219 PageID 1061
   35°


       BREAKING NEWS / Here is the latest news on the coronavirus outbreak April 17



   WEATHER ALERTS / Winter Weather Advisory: Erie, Huron, Ottawa, Sandusky




   CORONAVIRUS


   Ohio National Guard members begin working at prison that reported
   inmate coronavirus death

     by: Talia Naquin
     Posted: Apr 14, 2020 / 12:15 PM EDT / Updated: Apr 14, 2020 / 12:15 PM EDT




   ORIENT, Ohio (WJW) - Ohio National Guard medical personnel reported to Pickaway
   Correctional Institution Monday.



https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/          1/9
4/17/2020                                Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                   Page 212 of 219 PageID 1062
   According to a press release, a team of about 30 Soldiers and Airmen will support the Ohio Department of
   35°
   Rehabilitation and Correction at the state facility because of a staf ng shortage, due to COVID-19.

   More than a dozen members of the medical staff are out sick, according to Gov. Mike DeWine.

   DeWine reported that an inmate housed there died over the weekend. He says his test results con rmed he
   tested positive for COVID-19.

   Medics from the Ohio National Guard are scheduled to be at the facility for up to 60 days.

   The Ohio National Guard is also temporarily supporting the medical staff at the Federal Correctional Institution
   Elkton in Columbiana County.

   There are approximately 600 Ohio National Guard and Ohio Military Reserve members who are working across
   the state at food banks, looking for alternative care sites and collecting personal protective equipment.

                                                                    Suggest a Correction


                                                                     SHARE THIS STORY




      YOU MAY LIKE                                                                                                           Sponsored Links by Taboola

   Soak Your Dark Spots With This One Thing (Trending Morning Routine)
   Gundry MD




   How To Empty Your Bowels Every Morning - Top Surgeon Explains How
   Gundry MD Bio Complete 3 Supplement




   The Best Way to Stop a Barking Dog (It's Genius)
   Bark Begone




   Brooklyn, New York Drivers Are Stunned By This Little Known Rule
   US Auto Insurance Now




   The Latest Trusted COVID-19 News For New York
   MSN




   New York: Say Bye To Expensive Solar Panels If You Own A Home In These Zip Codes
   EnergyBillCruncher




   FROM AROUND THE WEB                                                          MORE FROM US                                                Promoted Links

     Are you on Medicare? If you live in New York, Read This (Quick Medigap)
     Our $5 Wines Are Better Than Most $50 Wines (Firstleaf)



https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/                                2/9
4/17/2020                              Ohio National Guard members begin working at prison that reported inmate coronavirus death
           Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20
    This Doctor Fixes Guts — And He Begs You to Eat One Thing
                                                                                               Page 213 of 219 PageID 1063
   35°
    (Gundry MD Total Restore Supplements)

     Plastic Surgeon Tells: “Doing This Every Morning Can Snap Back
     Sagging Skin (No Creams Needed)” (Beverly Hills MD)
     Mom Had A Weird Feeling Regarding Her Daughter’s Boyfriend,
     Then She Found These Photos (IcePop)
     Amy Schumer changed her son’s name because it sounded like
     ‘genital’
     Stimulus payment status not available?: IRS explains error
     messages
     Indiana man waiting for $1,700 stimulus payment sees millions in
     his bank account
     Cleveland police looking for suspects accused of robbing several
     dollar stores
     911 dispatcher nds anonymous note from nosy neighbor telling
     her to stay at home
                                                                                                                                    by Taboola




                                                            MORE CORONAVIRUS STORIES




   Maps show areas with the most and fewest coronavirus cases in Cuyahoga County
   by Talia Naquin / Apr 17, 2020


   Read the Full Article




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/                    3/9
4/17/2020                              Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                  Page 214 of 219 PageID 1064
   35°




   ‘Ongoing spread of virus’ in Cuyahoga County with new infections this week
   by Talia Naquin / Apr 17, 2020


   CUYAHOGA COUNTY, Ohio (WJW) - With talks of reopening the government this week, it would be easy to
   think that coronavirus was not the same threat that it was a month ago. But new information from the
   Cuyahoga County Board of Health indicates "ongoing spread of the virus in our community," according to Health
   Director Dr. Heidi Gullett. She reported Friday morning hundreds of new cases and said there were…

   Read the Full Article




   25 Cleveland Clinic caregivers leave for New York hospital to assist with COVID-19 efforts
   by Darcie Loreno / Apr 17, 2020


   CLEVELAND, Ohio (WJW) -- Twenty- ve Cleveland Clinic caregivers are traveling to New York-Presbyterian
   Hospital Friday to provide assistance during the COVID-19 pandemic.

   As the COVID-19 pandemic continues to spread in the United States, Cleveland Clinic reached out to health
   systems in the hardest-hit areas of the country to provide assistance, according to a release.

   Read the Full Article




                                                                     TOP STORIES




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/       4/9
4/17/2020                              Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                  Page 215 of 219 PageID 1065
   35°



   70-year-old woman stabbed in the back at Akron grocery store in           99-year-old war veteran raises $23 million for health care workers,
   unprovoked attack                                                         hospitals by walking laps in garden




   Pennsylvania 15-year-old accused of stabbing grandfather’s home           25 Cleveland Clinic caregivers leave for New York hospital to assist
   nurse with sword                                                          with COVID-19 efforts




   Pledge of Allegiance brings Ohio neighborhood together each morning       Mother who had coronavirus nally cradles her baby girl after giving
   — at a distance!                                                          birth while in a coma




                                                                     MORE STORIES




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/                       5/9
4/17/2020                              Ohio National Guard members begin working at prison that reported inmate coronavirus death
   Report: Case
           Covid-193:20-cv-00832-E           Document
                    patients recovering quickly                47-3 FiledInsulin
                                                after getting experimental  04/18/20        Page
                                                                                 maker giving       216 to
                                                                                              free insulin ofdiabetes
                                                                                                              219 patients
                                                                                                                      PageID   1066
                                                                                                                           in need during
   drug
   35° remdesivir                                                          coronavirus pandemic




   Ohio business owners anxiously wait to nd out who can reopen on May       Lyrid meteor shower to light up the night’s sky with shooting stars this
   1                                                                         week


   Read more stories



                                                                AROUND THE BUCKEYE STATE

   Pledge of Allegiance brings Ohio     Ohio teen who walked daily to library DeWine, Amy, Responder: ‘Inspiration Americans would receive $2
   neighborhood together each morning — for homework help gets accepted to 12 Litter’ named after gures in pandemic, stimulus check each month
   at a distance!                       colleges                              will help children and veterans with… COVID-19 crisis under prop
   News / 4 hours ago                     News / 16 hours ago                     News / 1 day ago                         News / 2 days ago




   More Ohio News




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/                           6/9
4/17/2020                                  Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                            Page 217 of 219 PageID 1067
   35°                                                               Today's
                                                                  Re nance Rate


                                                              2.66%    APR 15 Year Fixed




                                                                 Select Loan Amount
                                                                   $



                                                             $225,000
                                                                Calculate Payment




                                                                   Terms & Conditions apply. NMLS#1136




     Squarespace Website Builder
     Make and manage your own professional website
     with Squarespace's all-in-one platform.
     Squarespace                           Open




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/           7/9
4/17/2020                                Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                                         Page 218 of 219 PageID 1068
   35°                                                                     Today's
                                                                        Re nance Rate


                                                                  2.66%      APR 15 Year Fixed




                                                                       Select Loan Amount
                                                                         $



                                                                $225,000
                                                                    Calculate Payment




                                                                         Terms & Conditions apply. NMLS#1136




                                                                                    FOLLOW US




                                                                                     NEWS APP




                                                                                   WEATHER APP




                                       Contact Us      Watch Fox 8        Jobs      Weather       News         Around the Buckeye State


                              Online Public File / Public File Help / Terms of Use / Privacy Policy / FAQ / Do Not Sell My Personal Information




                                                           © 2020 - 2020 Nexstar Broadcasting, Inc. | All Rights Reserved.


https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/                       8/9
4/17/2020                              Ohio National Guard members begin working at prison that reported inmate coronavirus death
            Case 3:20-cv-00832-E Document 47-3 Filed 04/18/20                                  Page 219 of 219 PageID 1069
   35°




https://fox8.com/news/coronavirus/ohio-national-guard-members-begin-working-at-prison-that-reported-inmate-coronavirus-death/       9/9
